Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 1 of 548




          District Court Case No. 4:21-cv-01031-JST



            UNITED STATES DISTRICT COURT

         NORTHERN DISTRICT OF CALIFORNIA



                             IN RE

                   VIKRAM SRINIVASAN,

                      Debtor—Appellant,



        Appeal from the United States Bankruptcy Court,

       Northern District of California (Case No. 20-51735)



     APPELLEES’ APPENDIX IN SUPPORT OF BRIEF



                             Summit Legal, PC
                             Elaine Yang Soong, Esq.
                             (CA Bar No. 285318)
                             2015 Manhattan Beach Blvd., Suite 111
                             Redondo Beach, CA 90278
                             Tel: (310) 426-8988 • Fax: (310) 356-3862
                             Elaine.Soong@summitlegal.pro
                             Attorneys for Wedgewood, LLC, solely as
                             administrator of the Civic Holdings III Trust
                             and Civic Real Estate Holdings III, LLC




                                1
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 2 of 548




                   APPELLEE’S APPENDIX OF EXHIBITS

                              TABLE OF CONTENTS

                        Description of Documents                             Pages


1    Chapter 11 Voluntary Petition [DOCKET ENTRY #1]                         1-9

2    Notice of Chapter 11 Bankruptcy Case [DOCKET ENTRY #4]                  10-13

3    Order to File Required Documents and Notice of Automatic Dismissal 14-16

     [DOCKET ENTRY #5]

4    Order for Payment State and Federal Taxes [DOCKET ENTRY #9]             17-18

5    Motion for Relief from Stay [DOCKET ENTRY #16]                          19-29

6    Motion for Relief from Stay - Declaration of Karissa Shute in Support of 30-36

     Motion [DOCKET ENTRY #16-2]

7    Motion for Relief from Stay - Exhibit A, Note [DOCKET ENTRY #16-3] 37-88

8    Motion for Relief from Stay - Exhibit B, Order Dismissing Case with 90- 89-92

     Day Bar [DOCKET ENTRY #16-4]

9    Motion for Relief from Stay - Exhibit C - Trustee’s Deed Upon Sale 93-97

     [DOCKET ENTRY #16-5]

10   Motion for Relief from Stay - Exhibit D - Quit Claim Deed [DOCKET 98-102

     ENTRY #16-6]

11   Motion for Relief from Stay - Exhibit E - First Amended Complaint 103-216

     [DOCKET ENTRY #16-7]

12   Motion for Relief from Stay - Exhibit F - Ruling on Hearing to Expunge 217-224

     Lis Pendens [DOCKET ENTRY #16-8]

13   Motion for Relief from Stay - Certificate of Service [DOCKET ENTRY 225-228

     #16-9]

                                            2
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 3 of 548




14   Notice of Hearing on Motion for Relief from Stay [DOCKET ENTRY 229-232

     #17]

15   Summary of Assets and Liabilities for Individual [DOCKET ENTRY #18] 233-267

16   Order and Notice to Pay Filing Fee [DOCKET ENTRY #22]                   268-270

17   Motion to Extend Automatic Stay [DOCKET ENTRY #23]                      271-388

18   Ex Parte Motion to Shorten Time on Debtor’s Motion to Extend Automatic 389-394

     Stay [DOCKET ENTRY #24]

19   Order Denying Shortening Time [DOCKET ENTRY #26]                        395-398

20   Amended Motion to Shorten Time on Debtor’s Motion to Extend 399-407

     Automatic Stay [DOCKET ENTRY #28]

21   Brief/Memorandum in Opposition to Amended Motion to Shorten Time 408-410

     on Debtor’s Motion to Extend Automatic Stay [DOCKET ENTRY #29]

22   Declaration of Amelia Valenzuela [DOCKET ENTRY #29-1]                   411-420

23   Order on Application to Set Matter for Hearing and for an Order 421-424

     Shortening Time for Notice [DOCKET ENTRY #30]

24   Notice Regarding Debtor’s Motion to Extend Full Stay as to All Creditors 425-427

     [DOCKET ENTRY #31]

25   Brief/Memorandum In Opposition to Motion To Extend Automatic Stay 428-455
     [DOCKET #40]

26   Declaration of Karissa Shute [DOCKET #40-1]                             456-461

27   Certificate of Service [DOCKET #40-2]                                   462-464

28   Order Denying Motion to Extend Automatic Stay [DOCKET ENTRY 465-473

     #41]

29   Motion to Reconsider Court’s Order on Debtor’s Motion to Extend 474-483

     Automatic Stay [DOCKET ENTRY #43]

                                             3
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 4 of 548




30   Declaration of Vikram Srinivasan [DOCKET ENTRY #43-1]               484-488

31   Declaration of Renzi [DOCKET ENTRY #43-2]                           489-491

32   Notice of Hearing on Motion to Reconsider [DOCKET ENTRY #44]        492-495

33   Motion to Reconsider Court’s Order on Debtor’s Motion to Extend 496-498

     Automatic Stay (corrective entry) [DOCKET ENTRY #45]

34   Notice of Appeal re Order on Motion to Extend Automatic Stay 499-511

     [DOCKET ENTRY #47]

35   Order Denying Motion to Reconsider [DOCKET ENTRY #52]               512-515

36   Statement of Issues on Appeal [DOCKET ENTRY #66]                    516-519

37   Appellant Designation of Contents for Inclusion in Record on Appeal 520-523

     [DOCKET ENTRY #67]

38   Notice of Transfer of Appeal to District Court [DOCKET ENTRY #69]   524-525

39   Appellees’ Designation of Contents for Inclusion in Record of Appeal 526-533

     [DOCKET ENTRY #74]

40   Order Denying Motion for In Rem Relief [DOCKET ENTRY #75]           534-540




                                          4
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 5 of 548




  APPELLEE’S APPENDIX OF EXHIBITS OF RELEVANT DOCKET

                       ENTRIES IN CASE NO. 20-51735


  Filing     Docket                                         Docket Text
  Date           No.
12/10/2020   1         Chapter 11 Voluntary Petition

12/11/2020   4         Notice of Chapter 11 Bankruptcy Case

12/11/2020   5         Order to File Required Documents and Notice of Automatic Dismissal

12/11/2020   9         Order for Payment State and Federal Taxes

12/24/2020   16-1      Motion for Relief from Stay

12/24/2020   16-2      Motion for Relief from Stay - Declaration of Karissa Shute in Support

                       of Motion

12/24/2020   16-3      Motion for Relief from Stay - Exhibit A, Note

12/24/2020   16-4      Motion for Relief from Stay - Exhibit B, Order Dismissing Case with

                       90-Day Bar

12/24/2020   16-5      Motion for Relief from Stay - Exhibit C - Trustee’s Deed Upon Sale

12/24/2020   16-6      Motion for Relief from Stay - Exhibit D - Quit Claim Deed

12/24/2020   16-7      Motion for Relief from Stay - Exhibit E - First Amended Complaint

12/24/2020   16-8      Motion for Relief from Stay - Exhibit F - Ruling on Hearing to Expunge

                       Lis Pendens

12/24/2020   16-9      Motion for Relief from Stay - Certificate of Service

12/24/2020   17        Notice of Hearing on Motion for Relief from Stay

12/24/2020   18        Summary of Assets and Liabilities for Individual

12/28/2020   22        Order and Notice to Pay Filing Fee

12/29/2020   23        Motion to Extend Automatic Stay

                                            5
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 6 of 548




12/29/2020   24     Ex Parte Motion to Shorten Time on Debtor’s Motion to Extend

                    Automatic Stay

12/30/2020   26     Order Denying Shortening Time

1/2/2021     28     Amended Motion to Shorten Time on Debtor’s Motion to Extend

                    Automatic Stay

1/4/2021     29     Brief/Memorandum in Opposition to Amended Motion to Shorten

                    Time on Debtor’s Motion to Extend Automatic Stay

1/4/2021     29-1   Declaration of Amelia Valenzuela

1/4/2021     30     Order on Application to Set Matter for Hearing and for an Order

                    Shortening Time for Notice

1/4/2021     31     Notice Regarding Debtor’s Motion to Extend Full Stay as to All

                    Creditors

1/7/2021     40     Brief/Memorandum In Opposition to Motion To Extend Automatic

                    Stay

1/7/2021     40-1   Declaration of Karissa Shute

1/7/2021     40-2   Certificate of Service

1/8/2021     41     Order Denying Motion to Extend Automatic Stay

1/19/2021    43     Motion to Reconsider Court’s Order on Debtor’s Motion to Extend
                    Automatic Stay

1/19/2021    43-1   Declaration of Vikram Srinivasan

1/19/2021    43-2   Declaration of Renzi

1/19/2021    44     Notice of Hearing on Motion to Reconsider

1/20/2021    45     Motion to Reconsider Court’s Order on Debtor’s Motion to Extend

                    Automatic Stay (corrective entry)

1/22/2021    47     Notice of Appeal re Order on Motion to Extend Automatic Stay

                                             6
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 7 of 548




1/25/2021   52      Order Denying Motion to Reconsider

2/08/2021   66      Statement of Issues on Appeal

2/08/2021   67      Appellant Designation of Contents for Inclusion in Record on Appeal

2/08/2021   69      Notice of Transfer of Appeal to District Court

2/19/2021   74      Appellees’ Designation of Contents for Inclusion in Record of Appeal

2/23/2021   75      Order Denying Motion for In Rem Relief




                                         7
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 8 of 548




                             PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      AT THE TIME OF SERVICE, I WAS OVER 18 YEARS OF AGE AND
NOT A PARTY TO THIS ACTION. I AM EMPLOYED IN THE COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA. MY BUSINESS ADDRESS
IS 2015 MANHATTAN BEACH BLVD., SUITE 100, REDONDO BEACH,
CALIFORNIA 90278.

     On April 28, 2021, I serve the following document(s) described as:
APPELLEES’ APPENDIX IN SUPPORT OF BRIEF
on the parties listed on the Court’s ECF docket via electronic service.
BY US MAIL:
Geoffrey Eugene Wiggs
THE LAW OFFICES OF GEOFF WIGGS
1900 S. Norfolk Street
San Mateo, CA 94403

BY OVERNIGHT DELIVERY:
Hon. Jon S. Tigar
Oakland Courthouse
1301 Clay Street
Oakland, CA 94612
       I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.
        Executed on April 28, 2021 at Redondo Beach, CA

                                              /s/Daniel Marcus




                                          1
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 9 of 548




                    EXHIBIT 1

                                                      CIVIC APP PAGE NO. 1
                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 10 of 548


Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7

                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Vikram
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's
     license or passport).         Middle name                                                     Middle name
     Bring your picture            Srinivasan
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6812
     Individual Taxpayer
     Identification number
     (ITIN)




               Case: 20-51735               Doc# 1           Filed: 12/10/20         Entered: 12/10/20 16:53:13                      Page 1 of 8
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                                                                                                                          CIVIC APP PAGE NO. 2
                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 11 of 548
Debtor 1   Vikram Srinivasan                                                                         Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 440 Dixon Landing Road G201
                                 Milpitas, CA 95035
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Santa Clara
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




               Case: 20-51735             Doc# 1         Filed: 12/10/20             Entered: 12/10/20 16:53:13                 Page 2 of 8
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
                                                                                                                     CIVIC APP PAGE NO. 3
                        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 12 of 548
Debtor 1    Vikram Srinivasan                                                                             Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                                          USBC California
                                              District    Northern District             When     12/02/19               Case number      19-42729
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




               Case: 20-51735              Doc# 1          Filed: 12/10/20            Entered: 12/10/20 16:53:13                    Page 3 of 8
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                                                                                                                          CIVIC APP PAGE NO. 4
                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 13 of 548
Debtor 1    Vikram Srinivasan                                                                              Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).               No.
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




               Case: 20-51735                Doc# 1       Filed: 12/10/20            Entered: 12/10/20 16:53:13                     Page 4 of 8
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
                                                                                                                           CIVIC APP PAGE NO. 5
                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 14 of 548
Debtor 1    Vikram Srinivasan                                                                          Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




               Case: 20-51735                Doc# 1         Filed: 12/10/20              Entered: 12/10/20 16:53:13               Page 5 of 8
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                                                                                                                       CIVIC APP PAGE NO. 6
                        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 15 of 548
Debtor 1    Vikram Srinivasan                                                                             Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    be worth?                                                                        $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Vikram Srinivasan
                                 Vikram Srinivasan                                                 Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     December 10, 2020                                 Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




               Case: 20-51735              Doc# 1        Filed: 12/10/20             Entered: 12/10/20 16:53:13                        Page 6 of 8
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                                                                                                                           CIVIC APP PAGE NO. 7
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 16 of 548
Debtor 1   Vikram Srinivasan                                                                              Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Geoffrey E. Wiggs                                              Date         December 10, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Geoffrey E. Wiggs
                                Printed name

                                Law Offices of Geoff Wiggs
                                Firm name

                                1900 S. Norfolk St, Suite 350
                                San Mateo, CA 94403-1171
                                Number, Street, City, State & ZIP Code

                                Contact phone     650-577-5952                               Email address         Geoff@wiggslaw.com
                                SBN 276041 CA
                                Bar number & State




              Case: 20-51735                Doc# 1            Filed: 12/10/20       Entered: 12/10/20 16:53:13                     Page 7 of 8
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                                                                                                                          CIVIC APP PAGE NO. 8
         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 17 of 548



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Civic Financial
    2015 Manhattan Beach Blvd
    Redondo Beach, CA 90278



    Franchise Tax Board
    PO BOX 942867
    Sacramento, CA 94267



    Internal Revenue Service
    Centralized Insolvency Operation
    PO Box 21126
    Philadelphia, PA 19114-0326




    Case: 20-51735   Doc# 1   Filed: 12/10/20   Entered: 12/10/20 16:53:13   Page 8 of 8
                                                                      CIVIC APP PAGE NO. 9
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 18 of 548




                     EXHIBIT 2


                                                     CIVIC APP PAGE NO. 10
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 19 of 548

       Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov

 Information to identify the case:
 Debtor 1                Vikram Srinivasan                                                      Social Security number or ITIN            xxx−xx−6812
                         First Name   Middle Name   Last Name                                   EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                       Social Security number or ITIN _ _ _ _
                         First Name   Middle Name   Last Name
 (Spouse, if filing)
                                                                                                EIN     _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court              California Northern Bankruptcy Court
                                                                                                Date case filed for chapter 11 12/10/20
 Case number:           20−51735 SLJ 11

Official Form 309E1 (For Individuals or Joint Debtors)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                              About Debtor 1:                                               About Debtor 2:
 1. Debtor's full name                        Vikram Srinivasan

 2. All other names used in the
    last 8 years

 3. Address                                   440 Dixon Landing Road G201
                                              Milpitas, CA 95035

 4. Debtor's attorney                         Geoff Wiggs
      Name and address                        Law Offices of Geoff Wiggs
                                              1900 South Norfolk St. #350                                 Contact phone (650)577−5952
                                              San Mateo, CA 94403−1171
                                              None

 5. Bankruptcy clerk's office                  Mailing Address:                                           Hours open:
      Documents in this case may be filed                                                                 Monday − Friday 9:00 am to 4:30 pm
                                               U.S. Bankruptcy Court
      at this address. You may inspect all     280 South First Street
      records filed in this case online at                                                                Contact phone (888) 821−7606
      www.pacer.gov.                           Room 3035
                                               San Jose, CA 95113                                         Date: 12/11/20

                                                                                                           For more information, see page 2 >




Official Form 309E1 (For Individuals or Joint Debtors)                   Notice of Chapter 11 Bankruptcy Case                                         page 1

         Case: 20-51735                  Doc# 4          Filed: 12/11/20          Entered: 12/11/20 09:59:53                      Page 1 of 2
                                                                                                                    CIVIC APP PAGE NO. 11
                   Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 20 of 548

Debtor Vikram Srinivasan                                                                                                             Case number 20−51735

 6. Meeting of creditors                                                                                     Via Tele/Videoconference
     Debtors must attend the meeting to January 19, 2021 at 10:00 AM
     be questioned under oath. In a joint
     case, both spouses must attend.      The meeting may be continued or adjourned to a later               Call in number/URL: 1−877−991−8832
     Creditors may attend, but are not    date. If so, the date will be on the court docket.                 Passcode: 4101242
     required to do so.
     Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide
     government−issued photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear,
     your case may be dismissed without further notice.

 7. Deadlines                               File by the deadline to object to discharge or First date set for hearing on confirmation of
    The bankruptcy clerk's office must      to challenge whether certain debts are         plan. The court will send you a notice of that
    receive these documents and any                                                        date later.
    required filing fee by the following    dischargeable:
    deadlines.
                                            You must file a complaint:                                         Filing deadline for dischargeability
                                            • if you assert that the debtor is not entitled to                complaints: 3/22/21
                                              receive a discharge of any debts under
                                              11 U.S.C. § 1141(d)(3) or
                                            • if you want to have a debt excepted from discharge
                                              under 11 U.S.C § 523(a)(2), (4), or (6).


    For a bankruptcy case pending in
                                            Deadline for filing proof of claim:
    the Northern District of California,    For all creditors (except a governmental unit): 4/19/21
    a Proof of Claim may be filed           A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
    electronically online at                www.uscourts.gov or any bankruptcy clerk's office.
    www.canb.uscourts.gov In the
    Quick Links section, click on "File     Your claim will be allowed in the amount scheduled unless:
    an Electronic Proof of Claim."          • your claim is designated as disputed, contingent, or unliquidated;
                                            • you file a proof of claim in a different amount; or
                                            • you receive another notice.

                                            If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                            file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You
                                            may file a proof of claim even if your claim is scheduled.
                                            You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                            Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof
                                            of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                            explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                            rights, including the right to a jury trial.


                                            Deadline to object to exemptions:                                 Filing Deadline:
                                            The law permits debtors to keep certain property as               30 days after the conclusion of the meeting of
                                            exempt. If you believe that the law does not authorize an         creditors
                                            exemption claimed, you may file an objection.

                                            If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
 8. Creditors
    address
              with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                            any questions about your rights in this case.

                                            Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                            court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
 9. Filing a Chapter 11
    bankruptcy case
                                            and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                            hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                            is serving, the debtor will remain in possession of the property and may continue to operate the debtor's
                                            business.

                                            Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                            See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                            all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                            from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
 10. Discharge of debts                     should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint
                                            and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                            entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                            the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                            send you another notice telling you of that date.

                                            The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                            distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 11. Exempt property                        as exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                            believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                            bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.




Official Form 309E1 (For Individuals or Joint Debtors)                    Notice of Chapter 11 Bankruptcy Case                                               page 2



         Case: 20-51735                Doc# 4            Filed: 12/11/20            Entered: 12/11/20 09:59:53                          Page 2 of 2
                                                                                                                        CIVIC APP PAGE NO. 12
                Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 21 of 548

                                                     Notice Recipients
District/Off: 0971−5                      User: rasingh                         Date Created: 12/11/2020
Case: 20−51735                            Form ID: 309E1                        Total: 11


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Vikram Srinivasan         440 Dixon Landing Road G201           Milpitas, CA 95035
ust         Office of the U.S. Trustee / SJ       U.S. Federal Bldg.      280 S 1st St. #268      San Jose, CA 95113−3004
aty         Geoff Wiggs         Law Offices of Geoff Wiggs         1900 South Norfolk St. #350       San Mateo, CA
            94403−1171
smg         IRS        P.O. Box 7346         Philadelphia, PA 19101−7346
smg         State Board of Equalization        Attn: Special Procedures Section, MIC:55       P.O. Box
            942879         Sacramento, CA 94279
smg         CA Employment Development Dept.             Bankruptcy Group MIC 92E           P.O. Box 826880       Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board          Attn: Special Procedures       P.O. Box 2952        Sacramento, CA 95812−2952
smg         IRS        P.O. Box 7346         Philadelphia, PA 19101−7346
15245899 Civic Financial          2015 Manhattan Beach Blvd          Redondo Beach, CA 90278
15245900 Franchise Tax Board             PO BOX 942867          Sacramento, CA 94267
15245901 Internal Revenue Service           Centralized Insolvency Operation        PO Box 21126        Philadelphia, PA
            19114−0326
                                                                                                                   TOTAL: 11




      Case: 20-51735            Doc# 4-1        Filed: 12/11/20         Entered: 12/11/20 09:59:53               Page 1 of 1
                                                                                                   CIVIC APP PAGE NO. 13
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 22 of 548




                      EXHIBIT 3


                                                     CIVIC APP PAGE NO. 14
              Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 23 of 548

Form OFRDI
                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In Re: Vikram Srinivasan                                    Case No.: 20−51735 SLJ 11
        Debtor(s)                                           Chapter: 11

                       ORDER FOR INDIVIDUALS IN CHAPTER 11 CASE TO
               FILE REQUIRED DOCUMENTS AND NOTICE OF AUTOMATIC DISMISSAL


The debtor(s) named above failed to file the documents listed below when the case was commenced:

   Summary of Your Assets and Liabilities and Certain Statistical Information (Official Form 106Sum)
   Declaration About an Individual Debtor's Schedules (Official Form 106Dec)
   Schedule A/B: Property (Official Form 106A/B)
   Schedule C: The Property You Claim as Exempt (Official Form 106C)
   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
   Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G)
   Schedule H: Your Codebtors (Official Form 106H)
   Schedule I: Your Income (Official Form 106I)
   Schedule J: Your Expenses (Official Form 106J)
   Schedule J−2: Expenses for Separate Household of Debtor 2 (Official Form 106J−2)
   Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)
   Chapter 11 Statement of Your Current Monthly Income (Official Form 122B)
   List of Creditors Who Have the 20 Largest Unsecured Claims Against You and Are Not Insiders
   (Official Form 104)


  IT IS HEREBY ORDERED that unless, within 14 days of the petition date, the debtor(s) file each document listed
above, the court may dismiss this case without further notice or a hearing. 11 U.S.C. § 521(a), Fed. R. Bankr. P.
1007(b)(1), (c).

   The debtor(s) may request an extension of time to file the documents noted above, but must do so before 14 days
from the petition date, or the expiration of any extension previously granted. The request may be filed electronically,
mailed, or delivered in person to the address stated below, but it must be received by the court before the 14 days or
any extension previously granted have expired. If an extension is granted and the documents are not filed, the case
may be dismissed.


Mailing Address:                                In person filing via Drop Box:
U.S. Bankruptcy Court                           U.S. Bankruptcy Court
280 South First Street                          280 South First Street
Room 3035                                       Room 3035
San Jose, CA 95113                              San Jose, CA 95113



Dated: 12/11/20                                     By the Court:

                                                    Stephen L. Johnson
                                                    United States Bankruptcy Judge




      Case: 20-51735         Doc# 5      Filed: 12/11/20      Entered: 12/11/20 10:01:10           Page 1 of 1
                                                                                       CIVIC APP PAGE NO. 15
                Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 24 of 548

                                                 Notice Recipients
District/Off: 0971−5                  User: rasingh                     Date Created: 12/11/2020
Case: 20−51735                        Form ID: OFRDI                    Total: 3


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SJ   USTPRegion17.SJ.ECF@usdoj.gov
aty         Geoff Wiggs          ECF@wiggslaw.com
                                                                                                       TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Vikram Srinivasan      440 Dixon Landing Road G201    Milpitas, CA 95035
                                                                                                       TOTAL: 1




      Case: 20-51735         Doc# 5-1       Filed: 12/11/20      Entered: 12/11/20 10:01:10         Page 1 of 1
                                                                                          CIVIC APP PAGE NO. 16
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 25 of 548




                    EXHIBIT 4



                                                     CIVIC APP PAGE NO. 17
               Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 26 of 548

Form OFP
                                    UNITED STATES BANKRUPTCY COURT
                                      California Northern Bankruptcy Court

In     Vikram Srinivasan                                     Case No.: 20−51735 SLJ 11
Re:
           Debtor(s)                               Chapter: 11


                          ORDER FOR PAYMENT OF STATE AND FEDERAL TAXES


The debtor above−named, during the period it is permitted to remain in possession of its estate, is hereby ordered:

1. To segregate and hold separate and apart from all other funds, all withholding, social security (both employees', and
employer's portions), excise and agricultural taxes or other monies collected, received or withheld for or on behalf of
the United States or the State of California.

2. To submit proof of timely payment of amounts owing in paragraph 1 above to the Internal Revenue Service, an
agency of the United States, as follows:

        A. Debtor shall pay taxes arising out of the payment of wages or salaries within seven days
           after debtor has paid such salaries or wages.

        B. Debtor shall pay all other taxes within seven days after the last day of each calendar
           month, or within such shorter period as the court may order upon ex−parte application of the
           United States.

        C. The proof of payment shall be made to the Internal Revenue Service,
           Attention: Insolvency − HQ5420, 55 So. Market St., San Jose, CA 95113, FAX: 408−817−6545.


3. To make timely payments to the State of California, Department of Benefit Payments, of all unemployment
insurance, disability insurance and withheld State of California personal income taxes within seven days after the
debtor has paid wages or salaries creating the tax obligations. Payment of the taxes shall be made to Employment
Development Department, Bankruptcy Unit−MIC 92E, P.O. Box 826880, Sacramento, CA 94280−0001.

4. To make timely payment to the California Department of Tax and Fee Administration, of all sales and use taxes
which are due to it, at the time required by law, and to make timely payment to the State of California, Franchise Tax
Board, of all income taxes which are due to it, at the time required by law.

5. To file all Federal and State tax returns on a timely basis. The Federal returns shall be filed with the Internal
Revenue Service, Attention: Insolvency − HQ5420, 55 So. Market St., San Jose, CA 95113, FAX: 408−817−6545.
The returns to be filed with the State of California, California Department of Benefit Payments, shall be filed at the
address shown above. The returns to be filed with the California Department of Tax and Fee Administration and the
Franchise Tax Board shall be filed where required by law.

6. To file with the Court on or before the 20th day of each month a verified statement for the preceding calendar
month showing (1) the amounts collected, received or deducted for each taxing agency; (2) the total amount expended
for gross payroll; (3) the amount received from gross sales; and (4) the amount paid to each taxing agency and dates of
payments. Upon filing, a copy of each such monthly statement shall be transmitted to the Internal Revenue Service
and the California Department of Benefit Payments at the addresses shown above.

7. The provisions of the foregoing paragraphs shall be effective as of the date of the petition initiating this proceeding.
If the debtor fails to comply with this order; this proceeding may be dismissed or an order may be entered converting
the proceeding to a Chapter 7 liquidation.


Dated: 12/11/20                                      By the Court:


                                                     Stephen L. Johnson
                                                     United States Bankruptcy Judge
       Case: 20-51735         Doc# 9      Filed: 12/11/20       Entered: 12/11/20 22:30:01           Page 1 of 1
                                                                                          CIVIC APP PAGE NO. 18
                Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 27 of 548

                                                    Notice Recipients
District/Off: 0971−5                     User: admin                         Date Created: 12/11/2020
Case: 20−51735                           Form ID: OFP                        Total: 9


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SJ       USTPRegion17.SJ.ECF@usdoj.gov
aty         Geoff Wiggs          ECF@wiggslaw.com
aty         Jason Brill Shorter        jason.b.shorter@usdoj.gov
                                                                                                                 TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Vikram Srinivasan        440 Dixon Landing Road G201          Milpitas, CA 95035
smg         IRS       P.O. Box 7346        Philadelphia, PA 19101−7346
smg         State Board of Equalization      Attn: Special Procedures Section, MIC:55       P.O. Box
            942879        Sacramento, CA 94279
smg         CA Employment Development Dept.           Bankruptcy Group MIC 92E          P.O. Box 826880       Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board        Attn: Special Procedures       P.O. Box 2952        Sacramento, CA 95812−2952
smg         IRS       P.O. Box 7346        Philadelphia, PA 19101−7346
                                                                                                                 TOTAL: 6




      Case: 20-51735           Doc# 9-1        Filed: 12/11/20        Entered: 12/11/20 22:30:01              Page 1 of 1
                                                                                                 CIVIC APP PAGE NO. 19
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 28 of 548




                    EXHIBIT 5



                                                     CIVIC APP PAGE NO. 20
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 29 of 548




1    WEDGEWOOD
     Office of the General Counsel
2    DAVID M. POITRAS P.C. (SBN 141309)
     dpoitras@wedgewood-inc.com
3    AMELIA VALENZUELA (SBN 320428)
     avalenzuela@wedgewood-inc.com
4    2015 Manhattan Beach Blvd., Suite 100
     Redondo Beach, CA 90278
5    Telephone:     (310) 640-3070
     Facsimile:     (310) 640-3090
6
     Attorneys for Moving Parties,
7    WEDGEWOOD, LLC, solely as Administrator
     of the Civic Holdings III Trust; and Civic Real
8    Estate Holdings III, LLC

9
                                UNITED STATES BANKRUPTCY COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
11
       In re                                             CASE NO.       20-51735
12
       VIKRAM SRINIVASAN,                                RS NO.         ABV-1
13
                                            Debtor.
                                                         Chapter 11
14

15                                                       Date:          February 2, 2021
                                                         Time:          10:00 a.m.
16                                                       Place:         U.S. Courthouse, Crtrm 9
                                                                        280 South First Street
17                                                                      San Jose, CA 95113
18                                                       Judge: The Hon. Stephen L. Johnson
19
       WEDGEWOOD, LLC, SOLELY AS ADMINISTRATOR OF THE CIVIC HOLDINGS III
20      TRUST AND CIVIC REAL ESTATE HOLDINGS III, LLC’S MOTION FOR ORDER
        CONFIRMING NO STAY IS IN EFFECT OR, IN THE ALTERNATIVE, FOR STAY
21
                RELIEF, WITH IN REM AND PROSPECTIVE RELIEF AND
22        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

23
               This Motion is filed by Wedgewood, LLC, solely as Administrator of the Civic Holdings III
24
     Trust and Civic Real Estate Holdings III, LLC (together, "Movants") parties-in-interest in the above-
25
     captioned Chapter 11 case of VIKRAM SRINIVASAN (the “Debtor”). Pursuant to Bankruptcy
26
     Code § 362(d)(1)-(d)(2) and (d)(4), Fed. R. Bankr. P. 4001(a), and Local Bankruptcy Rules 4001-1,
27
     9013-1, and 9014-1, Movants respectfully requests that the Court enter an order (i) confirming no
28
    automatic stay is in place as to the real property generally described as 1666 (or 1648) Summitridge
29
 Case: 20-51735 Doc# 16 Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 1 of 9
30                                                                            CIVIC APP PAGE NO. 21
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 30 of 548




1    Drive, Beverly Hills, CA 90210 the “Property”) or that otherwise prevents a state court forum from
2    entering an order expunging a lis pendens wrongfully recorded against the Property or, in the

3    alternative, (ii) terminating the automatic stay concerning the (a) Debtor, (b) the Property and (c) the

4    state court action filed by the Debtor against Movants, (iii) granting in rem and prospective relief

5    whereby the order granting the Motion will be binding and effective in any bankruptcy case

6    commenced by or against any debtor who claims any interest in the Property for a period of 180 days

7    from the hearing of the Motion without further notice, and (iv) waiving the 14-day stay prescribed by

8    FRBP 4001(a)(3).

9                                              JURISDICTION
10          1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

11   This is a core matter within the meaning of 28 U.S.C. § 157(b).

12          2.      Venue for this matter and the Motion is proper before this Court pursuant to 28 U.S.C.

13   §§ 1408 and 1409.

14                          MEMORANDUM OF POINTS & AUTHORITIES
15          The Debtor’s Serial Filings
16          3.      On December 10, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for
17   relief under Chapter 11 of the Bankruptcy Code at Case No. 20-51735 (the “Bankruptcy Case”).
18          4.      The instant Bankruptcy Case is a bare bones petition and the Debtor has been ordered
19   to file his required documents by December 24, 2020.

20          5.      This is the second personal bankruptcy case filed by the Debtor within a preceding

21   one-year period. Specifically, on December 2, 2019, the Debtor filed a voluntary petition for relief

22   under Chapter 11 of the Bankruptcy Code at Case No. 19-42729 (the “First Bankruptcy Case”).
23   The First Bankruptcy Case was also a bare bones filing. The Debtor failed to timely file his required

24   documents and on January 8, 2020, the First Bankruptcy Case was dismissed.

25          The Loan, the Forbearance Agreement, and the Foreclosure Sale
26          6.      Prior to the Petition Date, on or around September 11, 2018, non-debtor Summitridge
27   Venture Group, LLC (“Summitridge”) executed a promissory note (the “Note”) in the original
28   principal amount of $3,500,000, in favor of Civic Financial Services, LLC (“Original Lender”).
29                                                   -2-
 Case: 20-51735      Doc# 16     Filed: 12/24/20     Entered: 12/24/20 10:46:28         Page 2 of 9
30                                                                            CIVIC APP PAGE NO. 22
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 31 of 548




1    Declaration of Karissa Shute (the “Shute Dec.”), ¶ 3. The Note was secured by a Deed of Trust,
2    Assignment of Leases and Rents, Security Agreement, and Fixture Filing (the “DOT” and together
3    with the Note, the “Loan”). Shute Dec., ¶ 3, a true and correct copy of the Loan documents are
4    attached to the Shute Dec. collectively as Exhibit A. The DOT was a first position lien on real

5    property commonly known as 1666 (or 1648) Summitridge Drive, Beverly Hills, CA 90210 (the

6    “Property”). (Id.)
7           7.      Summitridge entered into the Loan in order to finance the purchase of the Property.

8    Shute Dec., ¶ 4.

9           8.      Upon the closing of the Loan, Summitridge, not the Debtor, was the 100% owner of
10   the Property. Shute Dec., ¶ 5.

11          9.      Upon information and belief, the Debtor is the sole member-manager of Summitridge.

12   Shute Dec., ¶ 6.

13          10.     On or around October 19, 2018, an Assignment of Deed of Trust was recorded as

14   instrument number 2018-1067508 with the Los Angeles County Recorder’s Office, assigning the

15   beneficial interest under the DOT to Movant Civic Holdings III Trust (“Civic Holdings Trust”).
16   Shute Dec., ¶ 7.

17          11.     On or around January 7, 2019, an Assignment of Deed of Trust was recorded as

18   instrument number 2019-0017373 with the Los Angeles County Recorder’s Office, assigning the
19   beneficial interest under the DOT to DLJ Mortgage Capital, Inc. Shute Dec., ¶ 8.

20          12.     On or around February 12, 2019, an Assignment of Deed of Trust was recorded as

21   instrument number 2019-0128721, assigning the beneficial interest under the DOT to Civic Holdings

22   Trust. Shute Dec., ¶ 9.

23          13.     Summitridge defaulted under the Loan by, among other things, failing to make the

24   monthly contractual payments due under the Loan and as such, pursuant to its rights under the DOT,

25   on or around May 14, 2019, Civic Holdings Trust caused to be recorded a Notice of Default and
26   Election to Sell Under Deed of Trust (“NOD”). Shute Dec., ¶ 10.
27          14.     Summitridge continued in its default and on or around June 14, 2019, Civic Holdings

28   Trust caused to be recorded a Notice of Trustee’s Sale (“NOS”). The foreclosure sale date was
29                                                  -3-
 Case: 20-51735         Doc# 16   Filed: 12/24/20   Entered: 12/24/20 10:46:28      Page 3 of 9
30                                                                         CIVIC APP PAGE NO. 23
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 32 of 548




1    originally set for September 13, 2019. Shute Dec., ¶ 11.

2           15.     One day prior to the September 13, 2019 foreclosure sale date, Summitridge filed a

3    voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code as Case No. 19-

4    51885 (the “Summitridge Bankruptcy Case”). Shute Dec., ¶ 12.
5           16.     As such, the September 13, 2019 foreclosure sale date was postponed due to the

6    automatic stay. Shute Dec., ¶ 13.

7           17.     On November 12, 2019, the Bankruptcy Court for the Northern District of California

8    entered its Order Dismissing Case with 90-Day Bar (the “Summitridge Dismissal Order”), which
9    dismissed the Summitridge Bankruptcy Case and barred Summitridge from re-filing for bankruptcy
10   until February 10, 2020. Shute Dec., ¶ 14, a true and correct copy of the Summitridge Dismissal Order

11   is attached to the Shute Dec. as Exhibit B.

12          18.     After the dismissal of the Bankruptcy Case, Summitridge and Civic Holdings Trust

13   entered into that certain Forbearance Agreement dated as of November 27, 2019. Shute Dec., ¶ 15.

14          19.     Under the Forbearance Agreement, Summitridge agreed that, among other things,

15   multiple events of default had occurred under the Loan and that as of November 13, 2019, the

16   outstanding balance owed under the Loan was $4,107,823.87. Shute Dec., ¶ 16.

17          20.     Civic Holdings Trust agreed to forbear from exercising its remedies under the Loan so

18   long as there was no additional event of default under the Loan and Summitridge did not default under
19   the terms of the Forbearance Agreement. Shute Dec., ¶ 17.

20          21.     The Debtor is not a party to the Forbearance Agreement. Shute Dec., ¶ 18.

21          22.     Summitridge defaulted under the terms of the Forbearance Agreement by, among other

22   things, failing to pay the amounts due thereunder. Shute Dec., ¶ 19.

23          23.     After Summitridge defaulted under the terms of the Forbearance Agreement, the

24   Debtor filed his First Bankruptcy Case. Summitridge, not the Debtor, was the owner of the Property

25   at the time the First Bankruptcy Case was filed. Shute Dec., ¶ 20.
26          24.     On December 4, 2019, Civic Holdings Trust held and completed a foreclosure sale of
27   the Property. Shute Dec., ¶ 21.

28

29                                                  -4-
 Case: 20-51735      Doc# 16     Filed: 12/24/20    Entered: 12/24/20 10:46:28       Page 4 of 9
30                                                                          CIVIC APP PAGE NO. 24
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 33 of 548




1           25.     Civic Holdings Trust was the winning bidder at the foreclosure sale and received a

2    Trustee’s Deed Upon Sale to the Property. Shute Dec., ¶ 22, a true and correct copy of the Trustee’s

3    Deed Upon Sale is attached to the Shute Dec. as Exhibit C.

4           26.     On or around January 3, 2020, Civic Holdings Trust transferred the Property to

5    Movant Civic Real Estate Holdings, LLC (“Civic Real Estate”) via a Quit Claim Deed. Shute Dec.,
6    ¶ 23, a true and correct copy of the Quit Claim Deed is attached to the Shute Dec. as Exhibit D.

7           The State Court Lawsuit
8                   i.      The Complaints and the Demurrers

9           27.     On February 20, 2020, Summitridge filed a Verified Complaint against, among other
10   parties, Movants in the Superior Court of the State of California County of Los Angeles as Case No.

11   20SMCV00278 (the “State Court Lawsuit”). Shute Dec., ¶ 24.
12          28.     In the State Court Lawsuit, Summitridge alleges it is the rightful owner of the Property

13   and asserted causes of action for breach of contract, promissory estoppel, negligent misrepresentation,

14   wrongful foreclosure, quiet title, declaratory relief, accounting, and unjust enrichment. Summitridge

15   did not allege that the Debtor holds any ownership interest in the Property. Shute Dec., ¶ 25.

16          29.     On April 17, 2020, Movants filed their Demurrer to the Complaint. Shute Dec., ¶ 26.

17          30.     On October 1, 2020, the State Court sustained Movants’ Demurrer with leave to amend

18   as to the causes of action for breach of contract, promissory estoppel, negligent misrepresentation,
19   and wrongful foreclosure. The State Court sustained Movants’ Demurrer without leave to amend as

20   to the causes of action for quiet title, declaratory relief, accounting, and unjust enrichment. In its

21   ruling, the State Court also held that “[Summitridge] may amend its complaint only as authorized by

22   the court’s order.” Shute Dec., ¶ 27.

23          31.     On October 27, 2020, Summitridge and the Debtor filed a First Amended Complaint

24   (“FAC”) for breach of contract, promissory estoppel, negligent misrepresentation, and wrongful
25   foreclosure. Summitirdge was not granted leave to amend its Complaint to add the Debtor as a
26   plaintiff to the action. In the FAC, Summitridge and the Debtor allege that Summitridge is the rightful
27   owner of the Property. Neither plaintiff alleges that the Debtor holds any ownership interest in the

28

29                                                   -5-
 Case: 20-51735      Doc# 16     Filed: 12/24/20     Entered: 12/24/20 10:46:28        Page 5 of 9
30                                                                            CIVIC APP PAGE NO. 25
          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 34 of 548




1    Property. Shute Dec., ¶ 28, a true and correct copy of the FAC is attached to the Shute Dec. as Exhibit

2    E.

3            32.    On November 17, 2020, Movants filed a Demurrer to the FAC and a Motion to Strike

4    the improper addition of the Debtor as a plaintiff to the State Court Lawsuit. The hearing on the

5    Demurrer and Motion to Strike is September 9, 2021. Shute Dec., ¶ 29.

6                   ii.     The Motion to Expunge and the State Court Order

7            33.    On May 21, 2020, Movants filed their Motion to Expunge the Lis Pendens (“Motion
8    to Expunge”), seeking an order from the State Court to expunge a lis pendens that had been
9    wrongfully recorded against the Property by Summitridge on February 28, 2020 (the “Lis Pendens”).
10   Summitridge filed an opposition in which it again asserted it was the rightful owner of the Property,

11   not the Debtor. Shute Dec., ¶ 30.

12           34.    On December 11, 2020, the Court held a hearing on the Motion to Expunge. At the

13   hearing, counsel for Summitridge and the Debtor asserted to the State Court and counsel for Movants,

14   for the first time, that the Debtor had filed the instant Bankruptcy Case the day before the hearing.

15   Shute Dec., ¶ 31.

16           35.    In light of this last minute filing, the State Court entered an order granting the Motion

17   to Expunge (State Court Order”), however, stated that,
18          [T]his ruling is STAYED, pending confirmation from the Bankruptcy Court: (1) that the
            automatic stay does not apply to Summitridge Venture Group, LLC; or (2) if, in fact, the
19          automatic stay does apply to Summitridge Venture Group, LLC, that it does not apply to this
            Motion to Expunge Lis Pendens; or (3) moving parties obtain relief from the automatic stay
20          from the Bankruptcy Court.
     Shute Dec., ¶ 32, a true and correct copy of the State Court Order is attached to the Shute Dec. as
21
     Exhibit F.
22

23                  iii.    The Sale of the Property to Third Parties

24           36.    On or around September 21, 2020, Civic Real Estate and Anthony Nadalin and Lisa

25   Nadalin (together, “Buyers”) entered into that certain Residential Purchase Agreement and Joint
26   Escrow Instructions (“Purchase Contract”) for the sale of the Property. Shute Dec., ¶ 33.
27           37.    On or around October 22, 2020, escrow closed and the sale of the Property to the

28   Buyers was finalized. Shute Dec., ¶ 34.

29                                                   -6-
 Case: 20-51735      Doc# 16     Filed: 12/24/20     Entered: 12/24/20 10:46:28         Page 6 of 9
30                                                                            CIVIC APP PAGE NO. 26
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 35 of 548




1            38.      Upon information and belief, this Bankruptcy Case was filed in bad faith as it was

2    filed solely to forestall the State Court’s entry of an order granting the Motion to Expunge. The

3    Debtor has no ownership in the Property and has never alleged or asserted otherwise. Shute Dec.,

4    ¶ 35.

5            39.      Pursuant to the Motion, Movants request entry of an order (i) confirming no automatic

6    stay is in place as to the Property or that otherwise prevents the State Court forum from entering its

7    Order granting the Motion to Expunge or, in the alternative, (ii) terminating the automatic stay

8    concerning the (a) Debtor, (b) the Property and (c) the State Court Lawsuit filed by the Debtor against

9    Movants, (iii) granting in rem and prospective relief whereby the order granting the Motion will be
10   binding and effective in any bankruptcy case commenced by or against any debtor who claims any

11   interest in the Property for a period of 180 days from the hearing of the Motion without further notice,

12   and (iv) waiving the 14-day stay prescribed by FRBP 4001(a)(3).

13                                               BASIS FOR RELIEF
14           A. There is No Automatic Stay in Effect as to the Property or that Otherwise Prevents
15                 the State Court from Entering its Order Granting the Motion to Expunge
16           Movant respectfully requests that the Court enter an order confirming that no automatic stay

17   is in place as to the Property or that otherwise prevents the State Court from entering the State Court

18   Order. As a matter of law, there is no automatic stay in place that pertains to the Property, which was
19   sold to the Buyers prior to the filing of this Bankruptcy Case. Accordingly, the Debtor has no legal

20   or equitable interest in the Property. The automatic stay extends to property of the bankruptcy estate,

21   which is property owned by the Debtor, not property owned by the third party Buyers (or Summitridge

22   for that matter). 11 U.S.C. § 362(a); In re Chugach Forest Prod., Inc., 23 F.3d 241, 246 (9th Cir.

23   1994) (the automatic stay “protects only the debtor, property of the debtor, or property of the estate .

24   . . .it does not protect non-debtors or their property.”) Accordingly, there is no automatic stay as to

25   the Property or that prevents the State Court from entering the State Court Order.
26           Further, there is longstanding authority that holds defending a pre-petition court action is not
27   a violation of the automatic stay. For example, the Court in Gordon v. Whitmore (In re Merrick) 175

28   BR 333, 336 (9th Cir. BAP 1994) held that there is no authority for the proposition that the automatic

29                                                    -7-
 Case: 20-51735        Doc# 16    Filed: 12/24/20     Entered: 12/24/20 10:46:28        Page 7 of 9
30                                                                            CIVIC APP PAGE NO. 27
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 36 of 548




1    stay prevents a defendant from continuing to defend themselves against a pre-bankruptcy lawsuit.

2    Additionally, California decisional authority holds, “based on the plain language of section 362(a)(1),

3    the automatic stay is inapplicable to superior court actions initiated by the debtor.” Shah v.

4    Glendale Fed. Bank (1996) 44 Cal.App.4th 1371, 1375 (2d Dist.) (emphasis added) (citing Shorr v.
     Kind (1991) 1 Cal.App.4th 249, 254-255 [the automatic stay provision is inapplicable to an action
5
     brought by the debtor]; A. Groppe & Sons Glass Co., Inc. v. Fireman's Fund Ins. Co. (1991) 232 Cal.
6
     App. 3d 220, 226-227 [“a cause of action brought by the debtor is not tolled by the Bankruptcy Act”];
7
     Lauriton v. Carnation Co. (1989) 215 Cal. App. 3d 161, 164 [“a debtor’s cause of action is not tolled
8
     by the filing of a bankruptcy petition”]; Danielson v. ITT Industrial Credit Co. (1988) 199 Cal. App.
9
     3d 645, 652 [“nothing in the Bankruptcy Act tolls a debtor's cause of action”]). Accordingly, there is
10
     no automatic stay in effect as to the Property or that otherwise prevents the State Court from entering
11
     the State Court Order. Movant respectfully requests an order stating as such.
12
            B. In the Alternative, Under Section 362(d)(1) and (2), the Automatic Stay Should Be
13
                Terminated
14          Under 11 U.S.C. section 362(d)(1), a party may seek relief from the automatic stay for
15   “cause.” Cause for lifting and/or terminating the automatic stay has no clear definition and is
16   determined on a case-by-case basis. See In re Tucson Estates, Inc., 912 F.2d 1162, 1166 (9th Cir.
17   1990). The term “for cause” is construed broadly. See In re Garber, 221 F.3d 1347 (9th Cir. 2000).
18   Court have commonly held that a finding that the bankruptcy case was commenced in bad faith is
19   “cause” for lifting and/or terminating the automatic stay. See In re Duvar Apt., Inc., 205 B.R. 196
20   (9th Cir. BAP 1996). Likewise, a party may seek relief from the automatic stay under 11 U.S.C.
21   section 362(d)(2) where the debtor does not have equity in the subject property and the subject
22   property is not necessary to an effective reorganization.
23          As set forth above, neither the Debtor nor Summitridge have any ownership interest in the
24   Property. Movant solely seeks relief so that the State Court may enter its State Court Order and
25   expunge the Lis Pendens that was wrongfully recorded against the Property. Such is “cause” for stay
26   relief. Further, under section 362(d)(2), stay relief is warranted as the Property is not necessary to an
27   effective reorganization because the Debtor does not own the Property and it cannot be included in
28   any attempt to reorganize.
29                                                    -8-
 Case: 20-51735      Doc# 16      Filed: 12/24/20     Entered: 12/24/20 10:46:28        Page 8 of 9
30                                                                             CIVIC APP PAGE NO. 28
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 37 of 548




1           C. Under Section 362(d)(4), In Rem Relief Should Be Granted Because this Bankruptcy
2               Case Was Filed in Bad Faith
3           The instant Bankruptcy Case is at least the third time in the past year that the Debtor has

4    abused the bankruptcy process in order to hinder and delay Movant; first to prevent Movant from

5    exercising its rights to foreclose the Property and now to prevent Movant from expunging the Lis

6    Pendens. Based on the bad faith filings, including the instant Bankruptcy Case, by the Debtor

7    affecting the Property, Movant requests that any order granting the Motion include provisions which

8    provide that the order is binding and effective in any bankruptcy case commenced by or against any

9    debtor who claims an interest in the Property for a period of 180 days from the hearing of this Motion
10   without further notice. Based upon the Debtor’s bad faith, the Motion seeks in rem and/or prospective

11   relief. Movant submits that the relief is appropriate based on the facts presented, as well as 11 U.S.C.

12   §§ 105(a) and 362(d)(4), as further analyzed by the case of In re 4th Street East Investors, Inc., 474

13   B.R. 709 (Bankr. C.D. Cal. 2012).

14          D. The Stay Under 4001(a)(3) Should Be Waived
15          Based on the bad faith filing of this Bankruptcy Case, Movant requests that the stay under

16   4001(a)(3) be waived.

17                                              CONCLUSION
18          Movant prays for relief in accordance with the foregoing, and for such other and further relief
19   as this Court may deem just and proper.

20

21                                                 Respectfully submitted,

22    DATED: December 24, 2020                     WEDGEWOOD
                                                   OFFICE OF THE GENERAL COUNSEL
23

24                                                 By: /s/ Amelia Valenzuela______
                                                       DAVID M. POITRAS
25                                                     AMELIA B. VALENZUELA
                                                   WEDGEWOOD, LLC, solely as Administrator of the
26                                                 Civic Holdings III Trust and Civic Real Estate
                                                   Holdings III, LLC
27

28

29                                                   -9-
 Case: 20-51735      Doc# 16     Filed: 12/24/20     Entered: 12/24/20 10:46:28         Page 9 of 9
30                                                                            CIVIC APP PAGE NO. 29
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 38 of 548




                    EXHIBIT 6



                                                     CIVIC APP PAGE NO. 30
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 39 of 548




1    WEDGEWOOD
     Office of the General Counsel
2    DAVID M. POITRAS P.C. (SBN 141309)
     dpoitras@wedgewood-inc.com
3    AMELIA VALENZUELA (SBN 320428)
     avalenzuela@wedgewood-inc.com
4    2015 Manhattan Beach Blvd., Suite 100
     Redondo Beach, CA 90278
5    Telephone:     (310) 640-3070
     Facsimile:     (310) 640-3090
6
     Attorneys for Moving Parties,
7    WEDGEWOOD, LLC, solely as Administrator
     of the Civic Holdings III Trust; and Civic Real
8    Estate Holdings III, LLC

9
                                 UNITED STATES BANKRUPTCY COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
                                         SAN JOSE DIVISION
11
      In re                                              CASE NO.       20-51735
12
      VIKRAM SRINIVASAN,                                 RS NO.         ABV-1
13
                                            Debtor.      Chapter 11
14

15                                                       Date:          February 2, 2021
                                                         Time:          10:00 a.m.
16                                                       Place:         U.S. Courthouse, Crtrm 9
                                                                        280 South First Street
17                                                                      San Jose, CA 95113
18                                                       Judge: The Hon. Stephen L. Johnson
19
     DECLARATION OF KARISSA SHUTE IN SUPPORT OF WEDGEWOOD, LLC, SOLELY
20     AS ADMINISTRATOR OF THE CIVIC HOLDINGS III TRUST AND CIVIC REAL
     ESTATE HOLDINGS III, LLC’S MOTION FOR ORDER CONFIRMING NO STAY IS IN
21
        EFFECT OR, IN THE ALTERNATIVE, FOR STAY RELIEF, WITH IN REM AND
22                             PROSPECTIVE RELIEF

23
              I, Karissa Shute, declare:
24
                 1. I have personal knowledge of the matters set forth in this declaration and, if called
25
     upon to testify, I could and would competently testify thereto. I am over 18 years of age. I have
26
     knowledge regarding Wedgewood, LLC, solely as Administrator of the Civic Holdings III Trust and
27
     Civic Real Estate Holdings III, LLC’s (together, "Movants"), interest in the real property that is the
28

29
 Case: 20-51735       Doc# 16-2      Filed: 12/24/20   Entered: 12/24/20 10:46:28       Page 1 of
30                                               6                           CIVIC APP PAGE NO. 31
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 40 of 548




1    subject of the above Motion in my capacity as an authorized agent of Movants.

2               2. I am authorized to submit this Declaration. In my capacity as an authorized agent for

3    Movants, I have custody and control of Movant’s files with respect to the real property located at

4    1666 (or 1648) Summitridge Drive, Beverly Hills, CA 90210 (the “Property”) which is the subject
5    of the instant Motion. I have personally worked on the books, records and files, and as to the

6    following facts, I know them to be true of my own knowledge or I have gained knowledge of them

7    from the business records of Movants on behalf of Movants. These books, records and files were

8    made at or about the times of the events recorded, and are maintained in the ordinary course of

9    Movants’ business at or near the time of the actions, conditions or events to which they relate. Any
10   such document was prepared in the ordinary course of business of Movants by a person who had

11   personal knowledge of the event being recorded and had or has a business duty to record accurately

12   such event. The business records of Movants applicable to the Property are available for inspection

13   and copies can be submitted to the Court if required. The documents, records, information and other

14   things referred to herewith were prepared and/or maintained in the ordinary course of business by

15   Movants or their authorized agents. The sources of the information and method of preparation of the

16   records referred herein were such as to indicate their trustworthiness.

17              The Loan, the Forbearance Agreement, and the Foreclosure Sale
18              3. On or around September 11, 2018, non-debtor Summitridge Venture Group, LLC
19   (“Summitridge”) executed a promissory note (the “Note”) in the original principal amount of
20   $3,500,000, in favor of Civic Financial Services, LLC (“Original Lender”). The Note was secured
21   by a Deed of Trust, Assignment of Leases and Rents, Security Agreement, and Fixture Filing (the

22   “DOT” and together with the Note, the “Loan”). True and correct copies of the Loan documents are
23   attached hereto collectively as “Exhibit A”.     The DOT was a first position lien on the Property.
24              4. Summitridge entered into the Loan in order to finance the purchase of the Property.

25              5. Upon the closing of the Loan, Summitridge, not the Debtor, was the 100% owner of
26   the Property.
27              6. Upon information and belief, the Debtor is the sole member-manager of Summitridge.

28                                                     -2-

29
 Case: 20-51735      Doc# 16-2      Filed: 12/24/20     Entered: 12/24/20 10:46:28       Page 2 of
30                                              6                              CIVIC APP PAGE NO. 32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 41 of 548




1               7. On or around October 19, 2018, an Assignment of Deed of Trust was recorded as

2    instrument number 2018-1067508 with the Los Angeles County Recorder’s Office, assigning the

3    beneficial interest under the DOT to Movant Civic Holdings III Trust (“Civic Holdings Trust”).
4               8. On or around January 7, 2019, an Assignment of Deed of Trust was recorded as

5    instrument number 2019-0017373 with the Los Angeles County Recorder’s Office, assigning the

6    beneficial interest under the DOT to DLJ Mortgage Capital, Inc.

7               9. On or around February 12, 2019, an Assignment of Deed of Trust was recorded as

8    instrument number 2019-0128721, assigning the beneficial interest under the DOT to Civic Holdings

9    Trust.
10              10. Summitridge defaulted under the Loan by, among other things, failing to make the

11   monthly contractual payments due under the Loan and as such, pursuant to its rights under the DOT,

12   on or around May 14, 2019, Civic Holdings Trust caused to be recorded a Notice of Default and

13   Election to Sell Under Deed of Trust (“NOD”).
14              11. Summitridge continued in its default and on or around June 14, 2019, Civic Holdings

15   Trust caused to be recorded a Notice of Trustee’s Sale (“NOS”). The foreclosure sale date was
16   originally set for September 13, 2019.

17              12. One day prior to the September 13, 2019 foreclosure sale date, Summitridge filed a

18   voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code as Case No. 19-
19   51885 (the “Summitridge Bankruptcy Case”).
20              13. As such, the September 13, 2019 foreclosure sale date was postponed due to the

21   automatic stay.

22              14. On November 12, 2019, the Bankruptcy Court for the Northern District of California

23   entered its Order Dismissing Case with 90-Day Bar (the “Summitridge Dismissal Order”), which
24   dismissed the Summitridge Bankruptcy Case and barred Summitridge from re-filing for bankruptcy

25   until February 10, 2020. A true and correct copy of the Summitridge Dismissal Order is attached
26   hereto as “Exhibit B”.
27              15. After the dismissal of the Bankruptcy Case, Summitridge and Civic Holdings Trust

28                                                   -3-

29
 Case: 20-51735        Doc# 16-2   Filed: 12/24/20    Entered: 12/24/20 10:46:28     Page 3 of
30                                             6                          CIVIC APP PAGE NO. 33
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 42 of 548




1    entered into that certain Forbearance Agreement dated as of November 27, 2019.

2               16. Under the Forbearance Agreement, Summitridge agreed that, among other things,

3    multiple events of default had occurred under the Loan and that as of November 13, 2019, the

4    outstanding balance owed under the Loan was $4,107,823.87.

5               17. Civic Holdings Trust agreed to forbear from exercising its remedies under the Loan so

6    long as there was no additional event of default under the Loan and Summitridge did not default under

7    the terms of the Forbearance Agreement.

8               18. The Debtor is not a party to the Forbearance Agreement.

9               19. Summitridge defaulted under the terms of the Forbearance Agreement by, among other
10   things, failing to pay the amounts due thereunder.

11              20. After Summitridge defaulted under the terms of the Forbearance Agreement, the

12   Debtor filed his First Bankruptcy Case. Summitridge, not the Debtor, was the owner of the Property

13   at the time the First Bankruptcy Case was filed.

14              21. On December 4, 2019, Civic Holdings Trust held and completed a foreclosure sale of

15   the Property.

16              22. Civic Holdings Trust was the winning bidder at the foreclosure sale and received a

17   Trustee’s Deed Upon Sale to the Property. A true and correct copy of the Trustee’s Deed Upon Sale

18   is attached hereto as “Exhibit C”.
19              23. On or around January 3, 2020, Civic Holdings Trust transferred the Property to Civic

20   Real Estate Holdings III, LLC (“Civic Real Estate”) via a Quit Claim Deed. A true and correct copy
21   of the Quit Claim Deed is attached hereto as “Exhibit D”.
22              The State Court Lawsuit
23                   i.    The Complaints and the Demurrers

24              24. On February 20, 2020, Summitridge filed a Verified Complaint against, among other

25   parties, Movants in the Superior Court of the State of California County of Los Angeles as Case No.
26   20SMCV00278 (the “State Court Lawsuit”).
27              25. In the State Court Lawsuit, Summitridge alleges it is the rightful owner of the Property

28                                                      -4-

29
 Case: 20-51735       Doc# 16-2    Filed: 12/24/20       Entered: 12/24/20 10:46:28      Page 4 of
30                                             6                             CIVIC APP PAGE NO. 34
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 43 of 548




1    and asserted causes of action for breach of contract, promissory estoppel, negligent misrepresentation,

2    wrongful foreclosure, quiet title, declaratory relief, accounting, and unjust enrichment. Summitridge

3    did not allege that the Debtor holds any ownership interest in the Property.

4               26. On April 17, 2020, Movants filed their Demurrer to the Complaint.

5               27. On October 1, 2020, the State Court sustained Movants’ Demurrer with leave to amend

6    as to the causes of action for breach of contract, promissory estoppel, negligent misrepresentation,

7    and wrongful foreclosure. The State Court sustained Movants’ Demurrer without leave to amend as

8    to the causes of action for quiet title, declaratory relief, accounting, and unjust enrichment. In its

9    ruling, the State Court also held that “[Summitridge] may amend its complaint only as authorized by
10   the court’s order.”

11              28. On October 27, 2020, Summitridge and the Debtor filed a First Amended Complaint

12   (“FAC”) for breach of contract, promissory estoppel, negligent misrepresentation, and wrongful
13   foreclosure. Summitirdge was not granted leave to amend its Complaint to add the Debtor as a

14   plaintiff to the action. In the FAC, Summitridge and the Debtor allege that Summitridge is the rightful

15   owner of the Property. Neither plaintiff alleges that the Debtor holds any ownership interest in the

16   Property. A true and correct copy of the FAC is attached hereto as “Exhibit E”.
17              29. On November 17, 2020, Movants filed a Demurrer to the FAC and a Motion to Strike

18   the improper addition of the Debtor as a plaintiff to the State Court Lawsuit. The hearing on the
19   Demurrer and Motion to Strike is September 9, 2021.

20                     ii.   The Motion to Expunge and the State Court Order

21              30. On May 21, 2020, Movants filed their Motion to Expunge the Lis Pendens (“Motion
22   to Expunge”), seeking an order from the State Court to expunge a lis pendens that had been
23   wrongfully recorded against the Property by Summitridge on February 28, 2020 (the “Lis Pendens”).
24   Summitridge filed an opposition in which it again asserted it was the rightful owner of the Property,

25   not the Debtor.
26
27

28                                                    -5-

29
 Case: 20-51735         Doc# 16-2   Filed: 12/24/20    Entered: 12/24/20 10:46:28        Page 5 of
30                                              6                             CIVIC APP PAGE NO. 35
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 44 of 548




                                                                24th




Case: 20-51735   Doc# 16-2   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 6 of
                                         6                        CIVIC APP PAGE NO. 36
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 45 of 548




                    EXHIBIT 7



                                                     CIVIC APP PAGE NO. 37
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 46 of 548




                                 EXHIBIT A



Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 1 of
                                         50                      CIVIC APP PAGE NO. 38
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 47 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 2 of
                                         50                      CIVIC APP PAGE NO. 39
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 48 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 3 of
                                         50                      CIVIC APP PAGE NO. 40
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 49 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 4 of
                                         50                      CIVIC APP PAGE NO. 41
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 50 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 5 of
                                         50                      CIVIC APP PAGE NO. 42
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 51 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 6 of
                                         50                      CIVIC APP PAGE NO. 43
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 52 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 7 of
                                         50                      CIVIC APP PAGE NO. 44
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 53 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 8 of
                                         50                      CIVIC APP PAGE NO. 45
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 54 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 9 of
                                         50                      CIVIC APP PAGE NO. 46
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 55 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 10
                                       of 50                     CIVIC APP PAGE NO. 47
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 56 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 11
                                       of 50                     CIVIC APP PAGE NO. 48
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 57 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 12
                                       of 50                     CIVIC APP PAGE NO. 49
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 58 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 13
                                       of 50                     CIVIC APP PAGE NO. 50
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 59 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 14
                                       of 50                     CIVIC APP PAGE NO. 51
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 60 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 15
                                       of 50                     CIVIC APP PAGE NO. 52
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 61 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 16
                                       of 50                     CIVIC APP PAGE NO. 53
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 62 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 17
                                       of 50                     CIVIC APP PAGE NO. 54
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 63 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 18
                                       of 50                     CIVIC APP PAGE NO. 55
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 64 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 19
                                       of 50                     CIVIC APP PAGE NO. 56
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 65 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 20
                                       of 50                     CIVIC APP PAGE NO. 57
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 66 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 21
                                       of 50                     CIVIC APP PAGE NO. 58
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 67 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 22
                                       of 50                     CIVIC APP PAGE NO. 59
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 68 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 23
                                       of 50                     CIVIC APP PAGE NO. 60
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 69 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 24
                                       of 50                     CIVIC APP PAGE NO. 61
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 70 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 25
                                       of 50                     CIVIC APP PAGE NO. 62
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 71 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 26
                                       of 50                     CIVIC APP PAGE NO. 63
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 72 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 27
                                       of 50                     CIVIC APP PAGE NO. 64
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 73 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 28
                                       of 50                     CIVIC APP PAGE NO. 65
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 74 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 29
                                       of 50                     CIVIC APP PAGE NO. 66
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 75 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 30
                                       of 50                     CIVIC APP PAGE NO. 67
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 76 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 31
                                       of 50                     CIVIC APP PAGE NO. 68
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 77 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 32
                                       of 50                     CIVIC APP PAGE NO. 69
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 78 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 33
                                       of 50                     CIVIC APP PAGE NO. 70
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 79 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 34
                                       of 50                     CIVIC APP PAGE NO. 71
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 80 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 35
                                       of 50                     CIVIC APP PAGE NO. 72
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 81 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 36
                                       of 50                     CIVIC APP PAGE NO. 73
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 82 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 37
                                       of 50                     CIVIC APP PAGE NO. 74
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 83 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 38
                                       of 50                     CIVIC APP PAGE NO. 75
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 84 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 39
                                       of 50                     CIVIC APP PAGE NO. 76
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 85 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 40
                                       of 50                     CIVIC APP PAGE NO. 77
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 86 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 41
                                       of 50                     CIVIC APP PAGE NO. 78
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 87 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 42
                                       of 50                     CIVIC APP PAGE NO. 79
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 88 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 43
                                       of 50                     CIVIC APP PAGE NO. 80
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 89 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 44
                                       of 50                     CIVIC APP PAGE NO. 81
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 90 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 45
                                       of 50                     CIVIC APP PAGE NO. 82
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 91 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 46
                                       of 50                     CIVIC APP PAGE NO. 83
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 92 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 47
                                       of 50                     CIVIC APP PAGE NO. 84
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 93 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 48
                                       of 50                     CIVIC APP PAGE NO. 85
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 94 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 49
                                       of 50                     CIVIC APP PAGE NO. 86
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 95 of 548




Case: 20-51735   Doc# 16-3   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 50
                                       of 50                     CIVIC APP PAGE NO. 87
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 96 of 548




                    EXHIBIT 8



                                                     CIVIC APP PAGE NO. 88
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 97 of 548




                                  EXHIBIT B




Case: 20-51735   Doc# 16-4   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 1 of
                                         4                       CIVIC APP PAGE NO. 89
        Case 4:21-cv-01031-JST DocumentEntered on 04/28/21
                                       8-1 Filed  Docket   Page 98 of 548
                                                November 12, 2019
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


1    WEDGEWOOD
     Office of the General Counsel
2    DAVID M. POITRAS P.C. (SBN 141309)The following constitutes the order of the Court.
     dpoitras@wedgewood-inc.com            Signed: November 12, 2019
3    AMELIA VALENZUELA (SBN 320428)
     avalenzuela@wedgewood-inc.com
4    2015 Manhattan Beach Blvd., Suite 100 _________________________________________________
     Redondo Beach, CA 90278               M. Elaine Hammond
5    Telephone:     (310) 640-3070         U.S. Bankruptcy Judge
     Facsimile:     (310) 640-3090
6
     Attorneys for Moving Party,
7    HMC Assets, LLC, solely as Administrator
     for the Civic Holdings III Trust
8

9                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN JOSE DIVISION

11   In re                                             CASE NO.         19-51855

12   SUMMITRIDGE VENTURE GROUP, LLC,                   Chapter 7
13                  Debtor.
                                                       Date:            November 7, 2019
14                                                     Time:            10:30 a.m.
                                                       Place:           U.S. Courthouse, Crtrm 11
15                                                                      280 South First Street
                                                                        San Jose, CA 95113
16
                                                       Judge: The Hon. M. Elaine Hammond
17

18
                              ORDER DISMISSING CASE WITH 90-DAY BAR
19

20

21
             This matter came before the Court pursuant to the Motion to Dismiss Bankruptcy Case and
22
     to Bar the Debtor from Re-Filing for 180 Days and Request for In Rem and Prospective Relief
23
     (Docket No. 9) (the “Motion”), filed by HMC Assets, LLC, solely as Administrator of the Civic
24
     Holdings III Trust (“Movant”), a secured creditor and party-in-interest in the above-captioned
25
     Chapter 7 bankruptcy case (the “Bankruptcy Case”). On November 7, 2019, the Court held a
26
     hearing on the Motion. Based on the Motion, the record before the Court, all motion papers, no
27
     opposition having been filed thereto, and the argument of counsel, the Court having determined that
28

29
 Case:
 Case: 20-51735
       19-51855     Doc#
                    Doc# 16-4 Filed:
                         17 Filed:   12/24/20 Entered:
                                   11/12/19    Entered:  12/24/20
                                                       11/12/19   10:46:28 Page
                                                                12:55:05      Page  2 of
                                                                                  1 of 3
30                                        4                        CIVIC APP PAGE NO. 90
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 99 of 548




1    the relief requested in the Motion is in the best interests of the Debtor, its estate and creditors, and

2    good and sufficient cause appearing therefor,

3           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
4               1. Pursuant to 11 U.S.C. § 707(a) of the Bankruptcy Code, the Debtor’s Bankruptcy

5    Case is dismissed, effective upon entry of this Order; and

6               2. The Debtor is barred from re-filing for a period of ninety (90) days, effective upon

7    the entry of this Order.

8

9                                         *** END OF ORDER ***
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26
27

28

29
 Case:
 Case: 20-51735
       19-51855      Doc#
                     Doc# 16-4 Filed:
                          17 Filed:   12/24/20 Entered:
                                    11/12/19    Entered:  12/24/20
                                                        11/12/19   10:46:28 Page
                                                                 12:55:05      Page  3 of
                                                                                   2 of 3
30                                         4                        CIVIC APP PAGE NO. 91
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 100 of 548




1    Summitridge Venture Group, LLC (19-51855)

2

3                                        COURT SERVICE LIST:
4

5    Registered ECF Participants will receive an electronically mailed copy of the foregoing document.

6

7    Non-registered parties, and/or those not represented by a registered ECF participant:

8

9    NONE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26
27

28

29
 Case:
 Case: 20-51735
       19-51855     Doc#
                    Doc# 16-4 Filed:
                         17 Filed:   12/24/20 Entered:
                                   11/12/19    Entered:  12/24/20
                                                       11/12/19   10:46:28 Page
                                                                12:55:05      Page  4 of
                                                                                  3 of 3
30                                        4                        CIVIC APP PAGE NO. 92
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 101 of 548


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                           EXHIBIT 9
25
26

27

28




                                                           CIVIC APP PAGE NO. 93
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 102 of 548




                             EXHIBIT C

Case: 20-51735   Doc# 16-5   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 1 of
                                         4                       CIVIC APP PAGE NO. 94
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 103 of 548




Case: 20-51735   Doc# 16-5   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 2 of
                                         4                       CIVIC APP PAGE NO. 95
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 104 of 548




Case: 20-51735   Doc# 16-5   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 3 of
                                         4                       CIVIC APP PAGE NO. 96
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 105 of 548




Case: 20-51735   Doc# 16-5   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 4 of
                                         4                       CIVIC APP PAGE NO. 97
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 106 of 548




                      EXHIBIT 10




                                                      CIVIC APP PAGE NO. 98
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 107 of 548




                             EXHIBIT D

Case: 20-51735   Doc# 16-6   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 1 of
                                         4                       CIVIC APP PAGE NO. 99
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 108 of 548




Case: 20-51735   Doc# 16-6   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 2 of
                                         4                      CIVIC APP PAGE NO. 100
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 109 of 548




Case: 20-51735   Doc# 16-6   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 3 of
                                         4                      CIVIC APP PAGE NO. 101
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 110 of 548




Case: 20-51735   Doc# 16-6   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 4 of
                                         4                      CIVIC APP PAGE NO. 102
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 111 of 548




                      EXHIBIT 11




                                                     CIVIC APP PAGE NO. 103
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 112 of 548




                             EXHIBIT E


Case: 20-51735   Doc# 16-7   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 1 of
                                        113                     CIVIC APP PAGE NO. 104
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 113 of 548



 1
     Josué Cristóbal Guerrero, Esq. (SBN 289039)
     Edna Fok, Esq. (SBN 320599)
 2   GOMEZ & SIMONE, APLC
     3055 Wilshire Boulevard., Suite 550
 3
     Los Angeles, CA 90010
 4   Telephone (855) 219-3333
     Facsimile (818) 574-6730
 5
 6   Attorneys for Plaintiffs, Summitridge Venture Group, LLC and Vikram Srinivasan
 7                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                                  COUNTY OF LOS ANGELES
 9
10
     SUMMITRIDGE VENTURE GROUP,           Case No.: 20SMCV00278
11   LLC, a California Limited Liability
12   Company; and VIKRAM SRINIVASAN, an
     individual.                         FIRST AMENDED COMPLAINT FOR:
13
14                                                  (1) BREACH OF CONTRACT;
                    Plaintiff,                      (2) PROMISSORY ESTOPPEL;
15                                                  (3) NEGLIGENT
                                                        MISREPRESENTATION; and
16
                            vs.                     (4) WRONGFUL FORECLOSURE;
17
     FAY SERVICING, LLC, a Delaware
18
     Limited Liability Company; CIVIC
19   HOLDINGS III TRUST; CIVIC REAL
20   ESTATE HOLDINGS III, LLC, a Delaware
     Limited Liability Company; DOES 1
21
     through 20, inclusive,
22
23                  Defendant.

24
            Plaintiffs,   SUMMITRIDGE        VENTURE       GROUP,      LLC     and     VIKRAM

25
     SRINIVASAN (collectively, “Plaintiffs”) by and through their counsel, hereby brings the

26
     instant First Amended Complaint against Defendants FAY SERVICING, LLC, CIVIC

27
     HOLDINGS III TRUST, CIVIC REAL ESTATE HOLDINGS III, LLC, and DOES 1

28
     through 20, inclusive (collectively, “Defendants”), and alleges as follows:

29
30                                             -1-
                                    FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 16-7   Filed: 12/24/20   Entered: 12/24/20 10:46:28       Page 2 of
                                             113                        CIVIC APP PAGE NO. 105
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 114 of 548



 1                             THE NATURE OF THE ACTION
 2          1.   This Complaint arises from a series of breaches of several forbearance
 3   agreements and an option to purchase agreement entered between the parties in regard to a
 4   the real property located at 1648 Summitridge Dr., Beverly Hills, CA 90210 and also
 5   known as 1666 Summitridge Dr., Beverly Hills, CA 90210, APN: 4355-009-012 (the
 6   “Subject Property”), which is legally described as follows:
 7
 8          That portion of Lot 5, of Tract No. 7996, in the City of Los Angeles, County of Los
            Angeles, State of California, as per map recorded in Book 186, Pages 4 through 7
 9          inclusive of Maps, in the office of the County Recorder of said county, described as
            follows:
10
11          Beginning at the Southeast corner of said Lot 5; thence along the Southerly line of
            said Lot 5, South 87º 16' 45" West 254.19 feet to the Easterly line of Summitridge
12
            Drive; thence along said last mentioned Easterly line North 4º 4027' 36" West 3.93
13          feet to the beginning of a 157.67 foot radius tangent curve concave to the Southwest;
            thence Northwesterly along the arc of said curve through a central angle of 46º 34'
14
            30" distance of 128.17 feet; thence North 630 8' 41" East 346.05 feet to an angle
15          point in the Easterly line of said Lot 5; thence along said last mentioned Easterly
            line South 0 46' 53" East 258.53 feet to the point of beginning.
16
17
        2. Defendants, and each of them, have committed wrongful acts which resulted in the
18
     wrongful foreclosure of the Subject Property, despite entering into a series of forbearance
19
     agreements with Plaintiffs.
20
        3. Through this action, Plaintiffs seek damages resulting from Defendants’ negligent
21
     and unlawful conduct.
22
23
                                         THE PARTIES
24
        4. Plaintiff, SUMMITRIDGE VENTURE GROUP, is a California Limited Liability
25
     Company headquartered in the County of Los Angeles, State of California.
26
        5. Plaintiff, VIKRAM SRINIVASAN, is an individual residing in the County of
27
     Alameda, State of California and the Sole Member of Summitridge Venture Group, LLC.
28
29
30                                              -2-
                                     FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 16-7     Filed: 12/24/20   Entered: 12/24/20 10:46:28     Page 3 of
                                              113                       CIVIC APP PAGE NO. 106
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 115 of 548



 1      6. Upon information and belief, Defendant FAY SERVICING, LLC, as Servicer for
 2   Civic Holdings III Trust, is a Delaware Limited Liability Company doing business in the
 3   County of Los Angeles, State of California.
 4      7. Upon information and belief, Defendant CIVIC HOLDINGS III TRUST is a
 5   Delaware statutory trust.
 6      8. Upon information and belief, Defendant CIVIC REAL ESTATE HOLDINGS III,
 7   LLC, is a Delaware Limited Liability Company doing business in the County of Los

 8   Angeles, State of California.

 9      9. Plaintiffs are unaware of the true names and capacities, whether individual,

10   associate, partnership, corporate or otherwise, of Defendants fictitiously designated herein

11   as DOES 1 through 20, inclusive, and therefore sues those Defendants by such fictitious

12   names. Plaintiffs will seek leave from the Court to amend this Complaint when the true

13
     names and capacities of such fictitiously designated Defendants have been ascertained.
     Plaintiffs is informed and believes and based thereon alleges that each fictitiously
14
     designated Defendant, in some way as yet unknown to Plaintiff, is and was in some
15
     manner responsible for, or a party to, the acts alleged herein.
16
        10. Plaintiffs are informed and believe and thereon alleges that at all times mentioned
17
     herein, each of the Defendants were acting as an agent, servant, or employee of the
18
     remaining defendants and were all times acting within the course and scope of the agency,
19
     service, or employment.
20
        11. Plaintiffs are further informed and believe, and on that basis alleges, that each of
21
     the fictitiously named defendants is responsible in some manner for the events alleged
22
     herein.
23
24
                      FACTS COMMON TO ALL CAUSES OF ACTION
25
        12. On or about September 25, 2018, Plaintiff SUMMITRIDGE VENTURE GROUP,
26
     LLC (hereinafter, “Plaintiff SVG”) purchased the Subject Property from Civic Holdings
27
     V-N Trust, a Delaware statutory trust.
28
29
30                                                -3-
                                       FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 16-7       Filed: 12/24/20   Entered: 12/24/20 10:46:28    Page 4 of
                                                113                      CIVIC APP PAGE NO. 107
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 116 of 548



 1                                    The Underlying Loan
 2      13. The purchase of the Subject Property was partially financed by a loan in the
 3   principal sum of $3,500,000 from Civic Financial Services, LLC (hereinafter, the “Subject
 4   Loan”), and secured by a Deed of Trust recorded on September 25, 2018 as Document
 5   Number 20180977267 in the Official Records of the Recorder’s Office in Los Angeles
 6   County (hereinafter, the “Deed of Trust”). A true and correct copy of the said Deed of
 7   Trust is attached hereto as Exhibit A.

 8      14. On or about October 19, 2018, an Assignment of Deed of Trust was recorded as

 9   Document Number 20181067508 in the Official Records of the Recorder’s Office in Los

10   Angeles County, whereby Civic Financial Services, LLC re-assigned its rights, title, and

11   interest in the Deed of Trust to Defendant CIVIC HOLDINGS III TRUST. A true and

12   correct copy of the said Assignment of Deed of Trust is attached hereto as Exhibit B.

13
        15. On or about January 7, 2019, a second Assignment of Deed of Trust was recorded
     as Document Number 20190017373 in the Official Records of the Recorder’s Office in
14
     Los Angeles County, whereby Defendant CIVIC HOLDINGS III TRUST re-assigned its
15
     rights, title, and interest in the Deed of Trust to DLJ Mortgage Capital, Inc. A true and
16
     correct copy of the said Assignment of Deed of Trust is attached hereto as Exhibit C.
17
        16. On or about February 12, 2019, a third Assignment of Deed of Trust was recorded
18
     as Document Number 20190128721 in the Official Records of the Recorder’s Office in
19
     Los Angeles County, whereby DLJ Mortgage Capital, Inc. re-assigned its rights, title, and
20
     interest in the Deed of Trust to Defendant CIVIC HOLDINGS III TRUST. A true and
21
     correct copy of the said Assignment of Deed of Trust is attached hereto as Exhibit D.
22
        17. On or about May 14, 2019, Defendant CIVIC HOLDINGS III TRUST caused a
23
     Notice of Default to be recorded against the Subject Property in the amount of
24
     $219,323.87 (hereinafter, the “NOD”). A true and correct copy of the said Notice of
25
     Default is attached hereto as Exhibit E.
26
        18. On or about August 19, 2019, Defendant CIVIC HOLDINGS III TRUST caused
27
     a Notice of Trustee’s Sale to be recorded against the Subject Property in the amount of
28
     $3,891,080.78 and setting a foreclosure sale date of September 13, 2019 (hereinafter, the
29
30                                             -4-
                                    FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 16-7    Filed: 12/24/20   Entered: 12/24/20 10:46:28    Page 5 of
                                             113                       CIVIC APP PAGE NO. 108
32
          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 117 of 548



 1   “NTS”). A true and correct copy of the said Notice of Default is attached hereto as Exhibit
 2   F.
 3        19. In or about September 2019, Plaintiff SVG filed for Chapter 7 Bankruptcy, Case
 4   No 19-51885, before the United States Bankruptcy Court, Northern District of California,
 5   San Jose Division ("Bankruptcy"), which suspended the impending foreclosure sale date
 6   of September 13, 2019.
 7
 8                                 The First Forbearance Agreement

 9        20. In or about November 27, 2019, Plaintiff SVG and Defendant FAY SERVICING,

10   LLC, as servicer and attorney in fact for Defendant, CIVIC HOLDINGS III TRUST

11   (collectively, “Lenders”), entered into a written forbearance agreement, whereby Lenders

12   agreed to forebear from foreclosing on the Subject Property until May 1, 2020, if Plaintiff

13
     SVG makes a payment in the sum of $712,823.87 on or before November 26, 2019, and
     monthly interest payments commencing from December 1, 2019 in the amount of
14
     $52,500.00 (hereinafter, the “First Forbearance Agreement”). A true and correct copy of
15
     the said Forbearance Agreement is attached hereto as Exhibit G.
16
          21. As a result, on November 15, 2019, Plaintiff, VIKRAM SRINIVASAN
17
     (hereinafter, “Plaintiff Srinivasan”), who is Plaintiff SVG’s managing member, personally
18
     wired the sum of $250,000.00 to Defendant FAY SERVICING, LLC from his own
19
     personal bank account. See Exhibit H.
20
          22. Plaintiff Srinivasan had no obligation to personally contribute any funds to SVG
21
     or Defendants and was specifically induced to do so by Defendants.
22
          23. However, at that time, Plaintiff SVG was unable to pay the remaining sum of
23
     $462,823.87 by November 26, 2019 as Plaintiff SVG’s corporate bank account was frozen
24
     due to an unrelated matter.
25
26
                                The Second Forbearance Agreement
27
          24. On or about December 2, 2019, Plaintiff Srinivasan, personally filed for Chapter
28
     11 Bankruptcy, Case No 19-42729, before the United States Bankruptcy Court, Northern
29
30                                               -5-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 16-7     Filed: 12/24/20   Entered: 12/24/20 10:46:28    Page 6 of
                                               113                      CIVIC APP PAGE NO. 109
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 118 of 548



 1   District of California, San Jose Division ("Member Bankruptcy"), which, again,
 2   suspended the impending foreclosure sale to December 4, 2019.
 3      25. On December 3, 2019, Mr. David M. Poitras, counsel for Lenders, proposed a new
 4   forbearance agreement to Plaintiff SVG via email that if payment in the sum of
 5   $515,323.87 is received by 5:00 p.m. on December 3, 2019, along with a dismissal of the
 6   pending Chapter 11 Bankruptcy case, Defendant Civic Holdings III Trust would agree to
 7   forbear on conducting a trustee’s sale in accordance to the terms and conditions set forth

 8   in the November 27, 2019 Forbearance Agreement. See Exhibit I.

 9      26. While Plaintiff SVG generally agreed with Mr. Poitras’ proposition to enter into a

10   new forbearance agreement through the payment of the sum of $515,323.87, Plaintiff

11   SVG informed Mr. Poitras that the said funds could not be wired no later than December

12   5, 2019. See Exhibit I.

13
        27. That day, Mr. Poitras subsequently represented that if the $515,323.87 payment is
     received on or before 11:00 a.m. on Wednesday December 4, 2019 and that an ex parte
14
     Motion to Dismiss the Chapter 11 Bankruptcy case is filed on or before 12:00 p.m. on
15
     December 5, 2019, Defendant Civic Holdings III Trust would forbear from conducting a
16
     trustee’s sale until the later of December 6, 2019, or the date of entry of an order
17
     dismissing the Chapter 11 Bankruptcy, but, in no event later than December 13, 2019. See
18
     Exhibit I.
19
        28. Thereafter, a telephone conference occurred between the parties, whereas the
20
     Lenders agreed to briefly forbear from conducting a trustee’s sale until the later of
21
     December 6, 2019 to continue discussions, if a payment of $112,823.87 is received on or
22
     before 11:00 a.m. on December 4, 2019, the same day of the impending foreclosure
23
     (hereinafter, the “Second Forbearance Agreement”).
24
        29. As a result, in the morning of December 4, 2019 before 11:00 a.m., Plaintiff
25
     Srinivasan, wired an additional sum of $112,823.87 to Defendant FAY SERVICING,
26
     LLC from his own personal bank account. See Exhibit J.
27
        30. Plaintiff Srinivasan had no obligation to personally contribute any funds to SVG
28
     or Defendants and was specifically induced to do so by Defendants’ representations.
29
30                                             -6-
                                    FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 16-7    Filed: 12/24/20   Entered: 12/24/20 10:46:28     Page 7 of
                                             113                       CIVIC APP PAGE NO. 110
32
          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 119 of 548



 1        31. Despite the Plaintiffs’ compliance with the Second Forbearance Agreement and
 2   the existence of the pending Chapter 11 Member Bankruptcy, on December 4, 2019,
 3   Defendant CIVIC HOLDINGS III TRUST proceeded with the foreclosure and caused a
 4   Trustee’s Deed upon Sale to be recorded against the Subject Property in the amount of
 5   $4,356,406.73 in unpaid debt (hereinafter, the “TDUS”). A true and correct copy of the
 6   said Trustee’s Deed upon Sale is attached hereto as Exhibit K.
 7        32. The foreclosure on December 4, 2019 was in violation of the Chapter 11 Member

 8   Bankruptcy stay and is void as a matter of law.

 9
10           Representations and Events Following the Second Forbearance Agreement

11        33. On December 4, 2019, after the foreclosure of the Subject Property, Mr. Poitras

12   represented to Plaintiff SVG that if the remaining balance of $402,500.00 is received and

13
     a Motion to Dismiss the Chapter 11 Bankruptcy case is filed on or before December 6,
     2019, Defendant Civic Holdings III Trust would forbear from recording the TDUS to
14
     allow for further discussion on the matter. See Exhibit I.
15
          34. On or about January 3, 2020, a Quitclaim Deed was recorded as Document Number
16
     20200005464 in the Official Records of the Recorder’s Office in Los Angeles County,
17
     whereby Defendant CIVIC HOLDINGS III TRUST conveyed its rights, title, and interest
18
     in the Subject Property to Defendant CIVIC REAL ESTATE HOLDINGS III, LLC. A
19
     true and correct copy of the said Assignment of Deed of Trust is attached hereto as Exhibit
20
     L.
21
          35. On or about January 8, 2020, the Chapter 11 Bankruptcy case was dismissed, and
22
     Plaintiff SVG was informed that its corporate bank account would be unfrozen, and as a
23
     result, would be able to make the $402,500.00 payment to Lenders.
24
25
                                  The Option to Purchase Agreement
26
          36. On or about January 9, 2020, a phone call was initiated between Plaintiff SVG
27
     and Tom French, the asset manager for the Lenders and purportedly Defendant CIVIC
28
     REAL ESTATE HOLDINGS III, LLC, wherein Defendants agreed to effectively rescind
29
30                                               -7-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 16-7     Filed: 12/24/20    Entered: 12/24/20 10:46:28   Page 8 of
                                               113                      CIVIC APP PAGE NO. 111
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 120 of 548



 1   the trustee’s sale by re-selling the Subject Property from Defendant CIVIC REAL
 2   ESTATE HOLDINGS III, LLC to Plaintiff SVG for: (i) the amount in default of
 3   $454,000.00, and (ii) the reinstatement or refinance of the $3,500,000 loan (hereinafter,
 4   the “Option to Purchase Agreement”).
 5      37. However, on January 23, 2020, the Lenders and Defendant CIVIC REAL ESTATE
 6   HOLDINGS III, LLC reneged on the Option to Purchase Agreement despite Plaintiff
 7   SVG’s willingness and ability to perform all conditions as set forth in the Option to

 8   Purchase Agreement by making a payment of $454,000.00 and refinancing the $3,500,000

 9   loan.

10      38. Moreover, despite receiving the sum of $362,823.87 from Plaintiffs, Lenders have

11   failed to apply these payments to the outstanding balance on the Subject Loan. Upon

12   information and belief, the said sum was sufficient to bring the Subject Loan out of default

13
     and was sufficient to cover approximately 7 monthly payments under the Subject Loan.
        39. Most egregiously, Lenders have refused to return the sum of $362,823.87 to
14
     Plaintiff Srinivasan, which was paid to Defendants from his own personal funds rather
15
     than from Plaintiff SVG.
16
17
                                     FIRST CAUSE OF ACTION
18
                                     BREACH OF CONTRACT
19
                                       (Against All Defendants)
20
        40. Plaintiffs realleges each and every allegation in the foregoing paragraphs as if fully
21
     set forth herein.
22
        41. The elements of a cause of action for breach of contract are: (1) existence of the
23
     contract, (2) plaintiff's performance or excuse for nonperformance, (3) defendant's breach,
24
     and (4) damages to plaintiff as a result of the breach. CDF Firefighters v. Maldonado, 158
25
     Cal.App.4th 1226, 1239 (2008).
26
        42. Every contract imposes upon each party a duty of good faith and fair dealing in its
27
     performance and enforcement. This implied covenant of good faith and fair dealing
28
     requires that no party will do anything that will have the effect of impairing, destroying,
29
30                                                -8-
                                       FIRST AMENDED COMPLAINT
31 Case: 20-51735        Doc# 16-7   Filed: 12/24/20   Entered: 12/24/20 10:46:28    Page 9 of
                                                113                      CIVIC APP PAGE NO. 112
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 121 of 548



 1   or injuring the rights of the other party to receive the benefits of their agreement. The
 2   covenant implies that in all contracts each party will do all things reasonably contemplated
 3   by the terms of the contract to accomplish its purpose. This covenant protects the benefits
 4   of the contract that the parties reasonably contemplated when they entered into the
 5   agreement. Moreland Development Co. v. Gladstone Holmes, Inc. (1982) 186 Cal.Rptr.
 6   6, 135 Cal.App.3d 973; Matzen v. Horwitz (1951) 228 P.2d 841, 102 Cal.App.2d 884;
 7    Brown v. Superior Court in and for Los Angeles County (1950) 212 P.2d 878, 34 Cal.2d

 8   559.

 9
10                         Breach of the Second Forbearance Agreement

11      43. On or about December 3, 2019, Plaintiff SVG, on the one hand, and Defendants

12   FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST (collectively, “Lenders”),

13
     through its attorney, Mr. David M. Poitras, on the other hand, entered into the Second
     Forbearance Agreement, wherein the Lenders agreed to briefly forbear from conducting a
14
     trustee’s sale until the later of December 6, 2019, if a payment of $112,823.87 is received
15
     on or before 11:00 a.m. on December 4, 2019, the same day of the impending foreclosure.
16
        44. In the morning of December 4, 2019 before 11:00 a.m., Plaintiff Srinivasan, wired
17
     the sum of $112,823.87 to Defendant FAY SERVICING, LLC from his own personal
18
     bank account. See Exhibit J.
19
        45. As a result, Plaintiffs have performed all of the terms and conditions of the Second
20
     Forbearance Agreement by submitting a payment of $112,823.87 prior to 11:00 a.m. on
21
     December 4, 2019.
22
        46. Despite the Plaintiffs’ full compliance with the Second Forbearance Agreement,
23
     on December 4, 2019, Defendant CIVIC HOLDINGS III TRUST proceeded with the
24
     foreclosure and caused a Trustee’s Deed upon Sale to be recorded against the Subject
25
     Property in the amount of $4,356,406.73 in unpaid debt (hereinafter, the “TDUS”). A true
26
     and correct copy of the said Trustee’s Deed upon Sale is attached hereto as Exhibit K.
27
28
29
30                                              -9-
                                     FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 16-7     Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 10
                                              of 113                 CIVIC APP PAGE NO. 113
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 122 of 548



 1      47. As a result, the Lenders breached the Second Forbearance Agreement by
 2   proceeding with the foreclosure and causing a Trustee’s Deed upon Sale to be recorded
 3   against the Subject Property.
 4
 5                         Breach of the Option to Purchase Agreement
 6      48. On or about January 9, 2020, Plaintiff SVG, on the one hand, and Defendants FAY
 7   SERVICING, LLC, CIVIC HOLDINGS III TRUST and CIVIC REAL ESTATE

 8   HOLDINGS III, LLC, through their asset manager, Tom French, agreed to effectively

 9   rescind the trustee’s sale by re-selling the Subject Property from Defendant CIVIC REAL

10   ESTATE HOLDINGS III, LLC to Plaintiff SVG for: (i) the amount in default of

11   $454,000.00, and (ii) the reinstatement or refinance of the $3,500,000 loan.

12      49. On or about January 23, 2020, Plaintiff SVG attempted to perform all terms and

13
     conditions as set forth in the Option to Purchase Agreement by making a payment of
     $454,000.00 and starting the process of refinancing the $3,500,000 loan.
14
        50. However, the Lenders and Defendant CIVIC REAL ESTATE HOLDINGS III,
15
     LLC breached the Option to Purchase Agreement by reneging on terms of the Option to
16
     Purchase Agreement and refused to perform.
17
18
                            Breach of the Underlying Loan Agreement
19
        51. In or about September 25, 2018, Defendant, CIVIC HOLDINGS III TRUST’s
20
     predecessor, Civic Financial Services, LLC, entered into an agreement with Plaintiff SVG
21
     wherein it would loan Plaintiff the principal sum of $3,500,000 in exchange for monthly
22
     interest and principal payments (hereinafter, the “Loan Agreement”).
23
        52. In or about February 12, 2019, the rights, title, and interest in the Subject Loan
24
     were re-assigned to Defendant CIVIC HOLDINGS III TRUST.
25
        53. Upon information and belief, since February 12, 2019, Defendant FAY
26
     SERVICING, LLC, acted as the loan servicer and attorney in fact for Defendant, CIVIC
27
     HOLDINGS III TRUST.
28
29
30                                              -10-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 16-7       Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 11
                                               of 113                 CIVIC APP PAGE NO. 114
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 123 of 548



 1      54. As lenders, Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III
 2   TRUST owed a duty of good faith and fair dealing under the Loan Agreement to provide
 3   an accurate account of the Subject Loan and to properly apply loan payments made by the
 4   Plaintiffs.
 5      55. Between November of 2019 to January of 2020, the Lenders have received the sum
 6   of $362,823.87 directly from Plaintiff Srinivasan’s personal funds in reliance on the
 7   aforementioned agreements with Plaintiff SVG.

 8      56. Upon information and belief, the sum of $362,823.87 paid to Lenders was

 9   sufficient to bring the Subject Loan out of default and was sufficient to cover

10   approximately 7 monthly payments under the Subject Loan

11      57. Upon information and belief, the Lenders have breached the Loan Agreement by

12   failing to properly apply these payments to the outstanding balance on the Subject Loan.

13      58. As a result of Lenders’ breach of the Second Forbearance Agreement, Option to

14   Purchase Agreement, and the underlying Loan Agreement, Plaintiff SVG has suffered

15   general and special damages in an amount to be determined at trial.

16      59. Additionally, Plaintiff Srinivasan has suffered general and special damages in an

17   amount to be determined at trial, but not less than $362,823.87, which was paid from his

18   personal funds, to which Lenders had no right to keep or withhold from Plaintiff

19   Srinivasan, individually.

20
21
                                     SECOND CAUSE OF ACTION

22                                    PROMISSORY ESTOPPEL

23                                     (Against All Defendants)

24
        60. Plaintiffs realleges each and every allegation in the foregoing paragraphs as if fully
     set forth herein.
25
        61. The elements of a promissory estoppel claim are (1) a promise clear and
26
     unambiguous in its terms; (2) reliance by the party to whom the promise is made; (3) the
27
     reliance must be both reasonable and foreseeable; and (4) the party asserting the estoppel
28
29
30                                               -11-
                                       FIRST AMENDED COMPLAINT
31 Case: 20-51735        Doc# 16-7    Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 12
                                                of 113                 CIVIC APP PAGE NO. 115
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 124 of 548



 1   must be injured by his reliance. Flintco Pacific, Inc. v. TEC Management Consultants,
 2   Inc. (2016) 1 Cal.App.5th 727.
 3      62. Courts have held that promissory estoppel claims in this context are exempt from
 4   the statute of frauds. See Postlewaite v. Wells Fargo Bank N.A., 2013 WL 2443257, at *4
 5   (N.D. Cal. June 4, 2013); Secrest v. Sec. Nat’l Mrtg. Loan Trust 2002-2, 1167 Cal. App.
 6   4th 544 (2008).
 7      63. Between November of 2019 to January of 2020, Defendants FAY SERVICING,

 8   LLC, CIVIC HOLDINGS III TRUST, and CIVIC REAL ESTATE HOLDINGS III, LLC

 9   made the following representations and promises to Plaintiffs:

10             a. “First Forbearance Agreement” - On or about November 27, 2019,

11                 Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST

12                 agreed to forebear from foreclosing on the Subject Property until May 1,

13
                   2020, if Plaintiff SVG makes a payment in the sum of $712,823.87 on or
                   before November 26, 2019, and monthly interest payments commencing
14
                   from December 1, 2019 in the amount of $52,500.00;
15
               b. “Second Forbearance Agreement” - On or about December 3, 2019,
16
                   Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST,
17
                   through its attorney, Mr. David M. Poitras, agreed to briefly forbear from
18
                   conducting a trustee’s sale until the later of December 6, 2019, if a payment
19
                   of $112,823.87 is received on or before 11:00 a.m. on December 4, 2019;
20
               c. “Option to Purchase Agreement” - On or about January 9, 2020, Defendants
21
                   FAY SERVICING, LLC, CIVIC HOLDINGS III TRUST, and CIVIC
22
                   REAL ESTATE HOLDINGS III, LLC, through its asset manager, Mr. Tom
23
                   French, represented to Plaintiff SVG that it would agree to effectively
24
                   rescind the trustee’s sale by re-selling the Subject Property from Defendant
25
                   CIVIC REAL ESTATE HOLDINGS III, LLC to Plaintiff SVG for: (i) the
26
                   amount in default of $454,000.00, and (ii) the reinstatement or refinance of
27
                   the $3,500,000 loan.
28
        64. Plaintiffs relied on the above-referenced representations and promises by:
29
30                                              -12-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735      Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 13
                                             of 113                 CIVIC APP PAGE NO. 116
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 125 of 548



 1             a. Tendering the sum of $250,000.00 to Defendant FAY SERVICING, LLC
 2                 from Plaintiff Srinivasan’s own personal funds on November 15, 2019 as
 3                 partial performance pursuant to the First Forbearance Agreement;
 4             b. Tendering the sum of $112,823.87 to Defendant FAY SERVICING, LLC
 5                 from Plaintiff Srinivasan’s own funds on December 4, 2019 as full
 6                 performance pursuant to the Second Forbearance Agreement; and
 7             c. Foregoing other actions to avoid foreclosure, such as selling the Subject

 8                 Property at a private sale or attempting to obtain a refinance of the Subject

 9                 Loan with other lenders.

10      65. Defendants have made the above referenced representations without reasonable

11   grounds of believing it to be true.

12      66. The purpose of the Defendants’ promises was to provide Plaintiff SVG with an

13
     opportunity to cure the default on the Subject Loan. However, the Defendants never
     intended to provide Plaintiff SVG with a forbearance as evidenced by the subsequent
14
     foreclosure of the Subject Property despite Plaintiffs’ tender of a payment in the sum of
15
     $112,823.87 pursuant to the Second Forbearance Agreement and the Defendants’
16
     knowledge that Plaintiff SVG was ready and willing to fully perform under the Option to
17
     Purchase Agreement.
18
        67. Plaintiffs are informed and believes and thereon alleges that at the time Defendants
19
     made said representations, Defendants made such representations with the intent to induce
20
     Plaintiffs’ reliance into making a total of $362,823.87 in payments without applying these
21
     payments to the outstanding balance on the Subject Loan and foregoing other actions to
22
     avoid foreclosure.
23
        68. The actions of Defendants and its agents caused Plaintiffs to justifiably believe that
24
     their submission of payments would be accepted, and that the sale date would be
25
     postponed or that the trustee’s sale would be rescinded, such that they had foregone other
26
     actions to avoid foreclosure available to them.
27
        69. Plaintiffs did indeed rely on said misrepresentations, by providing Lenders with a
28
     total of $362,823.87 in payments from Plaintiff Srinivasan’s own personal funds, to which
29
30                                             -13-
                                     FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 16-7     Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 14
                                              of 113                 CIVIC APP PAGE NO. 117
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 126 of 548



 1   Lenders had no right to keep or withhold from Plaintiff Srinivasan, individually, with the
 2   belief that the foreclosure of the Subject Property would be suspended. Had Plaintiffs
 3   known of the falsity of the Defendants’ representations and omissions, they would have
 4   taken other actions to avoid such harms as set forth herein.
 5      70. Plaintiffs’ reliance upon the Defendants’ misrepresentations was reasonable by the
 6   repeated oral statements and omissions of material fact by Defendants throughout the
 7   entire process, and Plaintiffs’ belief that no foreclosure sale could occur while the

 8   forbearance agreements were in place.

 9      71. As a result of Defendants’ breach of the Second Forbearance Agreement and the

10   Option to Purchase Agreement, Plaintiff SVG has suffered general and special damages in

11   an amount to be determined at trial.

12      72. Additionally, Plaintiff Srinivasan has suffered general and special damages in an

13   amount to be determined at trial, but not less than $362,823.87, which was paid from his

14   personal funds, to which Lenders had no right to keep or withhold from Plaintiff

15   Srinivasan, individually.

16
17                                   THIRD CAUSE OF ACTION

18                            NEGLIGENT MISREPRESENTATION

19                                    (Against All Defendants)

20      73. Plaintiff realleges each and every allegation in the foregoing paragraphs as if fully

21   set forth herein.

22      74. The elements of negligent misrepresentation are: (1) the misrepresentation of a

23   past or existing material fact, (2) without reasonable ground for believing it to be true, (3)

24
     with the intent to induce another's reliance on the fact misrepresented, (4) justifiable
     reliance on the misrepresentation, and (5) resulting damages. Apollo Capital Fund, LLC
25
     v. Roth Capital Partners, LLC, 158 Cal.App4th 226 (2d Dist. 2007); Century Sur. Co. v.
26
     Crosby Ins. Inc., 124 Cal.App4th 116 (4th Dist. 2004).
27
28
29
30                                              -14-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735        Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 15
                                               of 113                 CIVIC APP PAGE NO. 118
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 127 of 548



 1      75. Between November of 2019 to January of 2020, Defendants FAY SERVICING,
 2   LLC, CIVIC HOLDINGS III TRUST, and CIVIC REAL ESTATE HOLDINGS III, LLC
 3   made the following representations and promises to Plaintiffs:
 4             a. “First Forbearance Agreement” - On or about November 27, 2019,
 5                Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST
 6                agreed to forebear from foreclosing on the Subject Property until May 1,
 7                2020, if Plaintiff SVG makes a payment in the sum of $712,823.87 on or

 8                before November 26, 2019, and monthly interest payments commencing

 9                from December 1, 2019 in the amount of $52,500.00;

10             b. “Second Forbearance Agreement” - On or about December 3, 2019,

11                Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST,

12                through its attorney, Mr. David M. Poitras, agreed to briefly forbear from

13
                  conducting a trustee’s sale until the later of December 6, 2019, if a payment
                  of $112,823.87 is received on or before 11:00 a.m. on December 4, 2019;
14
               c. “Option to Purchase Agreement” - On or about January 9, 2020, Defendants
15
                  FAY SERVICING, LLC, CIVIC HOLDINGS III TRUST, and CIVIC
16
                  REAL ESTATE HOLDINGS III, LLC, through its asset manager, Mr. Tom
17
                  French, represented to Plaintiff SVG that it would agree to effectively
18
                  rescind the trustee’s sale by re-selling the Subject Property from Defendant
19
                  CIVIC REAL ESTATE HOLDINGS III, LLC to Plaintiff SVG for: (i) the
20
                  amount in default of $454,000.00, and (ii) the reinstatement or refinance of
21
                  the $3,500,000 loan.
22
        76. Plaintiffs relied on the above-referenced representations and promises by:
23
               a. Tendering the sum of $250,000.00 to Defendant FAY SERVICING, LLC
24
                  from Plaintiff Srinivasan’s own personal funds on November 15, 2019 as
25
                  partial performance pursuant to the First Forbearance Agreement;
26
               b. Tendering the sum of $112,823.87 to Defendant FAY SERVICING, LLC
27
                  from Plaintiff Srinivasan’s own funds on December 4, 2019 as full
28
                  performance pursuant to the Second Forbearance Agreement; and
29
30                                            -15-
                                    FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 16-7    Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 16
                                            of 113                 CIVIC APP PAGE NO. 119
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 128 of 548



 1             c. Foregoing other actions to avoid foreclosure, such as selling the Subject
 2                 Property at a private sale or attempting to obtain a refinance of the Subject
 3                 Loan with other lenders.
 4      77. Defendants have made the above referenced representations without reasonable
 5   grounds of believing it to be true.
 6      78. The purpose of the Defendants’ promises was to provide Plaintiff SVG with an
 7   opportunity to cure the default on the Subject Loan. However, the Defendants never

 8   intended to provide Plaintiff SVG with a forbearance as evidenced by the subsequent

 9   foreclosure of the Subject Property despite Plaintiffs’ tender of a payment in the sum of

10   $112,823.87 pursuant to the Second Forbearance Agreement and the Defendants’

11   knowledge that Plaintiff SVG was ready and willing to fully perform under the Option to

12   Purchase Agreement.

13
        79. Plaintiffs are informed and believes and thereon alleges that at the time Defendants
     made said representations, Defendants made such representations with the intent to induce
14
     Plaintiffs’ reliance into making a total of $362,823.87 in payments without applying these
15
     payments to the outstanding balance on the Subject Loan and foregoing other actions to
16
     avoid foreclosure.
17
        80. The actions of Defendants and its agents caused Plaintiffs to justifiably believe that
18
     their submission of payments would be accepted, and that the sale date would be
19
     postponed or that the trustee’s sale would be rescinded, such that they had foregone other
20
     actions to avoid foreclosure available to them.
21
        81. Plaintiffs did indeed rely on said misrepresentations, by providing Lenders with a
22
     total of $362,823.87 in payments from Plaintiff Srinivasan’s own personal funds, to which
23
     Lenders had no right to keep or withhold from Plaintiff Srinivasan, individually, with the
24
     belief that the foreclosure of the Subject Property would be suspended. Had Plaintiffs
25
     known of the falsity of the Defendants’ representations and omissions, they would have
26
     taken other actions to avoid such harms as set forth herein.
27
        82. Plaintiffs’ reliance upon the Defendants’ misrepresentations was reasonable by the
28
     repeated oral statements and omissions of material fact by Defendants throughout the
29
30                                             -16-
                                     FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 16-7     Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 17
                                              of 113                 CIVIC APP PAGE NO. 120
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 129 of 548



 1   entire process, and Plaintiffs’ belief that no foreclosure sale could occur while the
 2   forbearance agreements were in place.
 3      83. As a result of Defendants’ breach of the Second Forbearance Agreement and the
 4   Option to Purchase Agreement, Plaintiff SVG has suffered general and special damages in
 5   an amount to be determined at trial.
 6      84. Additionally, Plaintiff Srinivasan has suffered general and special damages in an
 7   amount to be determined at trial, but not less than $362,823.87, which was paid from his
 8   personal funds, to which Lenders had no right to keep or withhold from Plaintiff
 9   Srinivasan, individually.
10
11                                   FOURTH CAUSE OF ACTION
12                                   WRONGFUL FORECLOSURE
13    (Against Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST)
14      85. Plaintiffs realleges each and every allegation in the foregoing paragraphs as if fully
15   set forth herein.
16      86. The elements of a wrongful foreclosure cause of action are: (1) the trustee or
17   mortgagee caused an illegal, fraudulent, or willfully oppressive sale of real property

18   pursuant to a power of sale in a mortgage or deed of trust; (2) the party attacking the sale

19   (usually but not always the trustor or mortgagor) was prejudiced or harmed; and (3) in

20   cases where the trustor or mortgagor challenges the sale, the trustor or mortgagor tendered

21   the amount of the secured indebtedness or was excused from tendering. Citrus El Dorado,

22   LLC v. Chicago Title Co. (2019) 32 Cal.App.5th 943.

23
            Wrongful Foreclosure due to Breach of the Second Forbearance Agreement
        87. On or about December 3, 2019, Plaintiff SVG, on the one hand, and Defendants
24
     FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST (collectively, “Lenders”),
25
     through its attorney, Mr. David M. Poitras, on the other hand, entered into the Second
26
     Forbearance Agreement, wherein the Lenders agreed to briefly forbear from conducting a
27
     trustee’s sale until the later of December 6, 2019, if a payment of $112,823.87 is received
28
     on or before 11:00 a.m. on December 4, 2019, the same day of the impending foreclosure.
29
30                                               -17-
                                       FIRST AMENDED COMPLAINT
31 Case: 20-51735        Doc# 16-7    Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 18
                                                of 113                 CIVIC APP PAGE NO. 121
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 130 of 548



 1      88. In the morning of December 4, 2019 before 11:00 a.m., Plaintiff Srinivasan, wired
 2   the sum of $112,823.87 to Defendant FAY SERVICING, LLC from his own personal
 3   bank account. See Exhibit J.
 4      89. As a result, Plaintiffs have performed all of the terms and conditions of the Second
 5   Forbearance Agreement by submitting a payment of $112,823.87 prior to 11:00 a.m. on
 6   December 4, 2019.
 7      90. Despite the Plaintiffs’ full compliance with the Second Forbearance Agreement,

 8   on December 4, 2019, Defendant CIVIC HOLDINGS III TRUST proceeded with the

 9   foreclosure and caused a Trustee’s Deed upon Sale to be recorded against the Subject

10   Property in the amount of $4,356,406.73 in unpaid debt (hereinafter, the “TDUS”). A true

11   and correct copy of the said Trustee’s Deed upon Sale is attached hereto as Exhibit K.

12      91. As a result, the Lenders breached the Second Forbearance Agreement by

13
     proceeding with the foreclosure and causing a Trustee’s Deed upon Sale to be recorded
     against the Subject Property.
14
                   Wrongful Foreclosure due to Violation of 11 U.S. Code § 362
15
        92. Moreover, the TDUS was wrongfully recorded against the Subject Property at a
16
     time while the Member Bankruptcy was still pending and an automatic stay prohibiting
17
     foreclosure of a mortgage or deed of trust pursuant to 11 U.S. Code § 362 was still in full
18
     force and effect.
19
        93. Upon information and belief, the Defendants’ wrongful recording of the TDUS
20
     was willfully and maliciously done with full knowledge of the automatic stay and the
21
     Member Bankruptcy as the Defendants had expressly requested the Plaintiffs to file an ex
22
     parte Motion to Dismiss the Chapter 11 Bankruptcy case on or about December 3, 2019.
23
                            Wrongful Foreclosure due to Invalid Credit Bid
24
        94. On December 4, 2019, Defendant CIVIC HOLDINGS III TRUST proceeded with
25
     the foreclosure and caused a Trustee’s Deed upon Sale to be recorded against the Subject
26
     Property in the amount of $4,356,406.73 in unpaid debt (hereinafter, the “TDUS”). A true
27
     and correct copy of the said Trustee’s Deed upon Sale is attached hereto as Exhibit K.
28
29
30                                              -18-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735        Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 19
                                               of 113                 CIVIC APP PAGE NO. 122
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 131 of 548



 1      95. Upon information and belief, the Defendants have failed to apply the sum of
 2   $362,823.87 received from Plaintiffs to the outstanding balance on the Subject Loan,
 3   which resulted in an credit bid, that was in actuality $362,823.87 higher than other
 4   potential purchasers at public auction.
 5      96. As a result, Defendant CIVIC HOLDINGS III TRUST effectively conducted the
 6   sale in a way calculated to chill the bidding or depress the prices offered at the trustee’s
 7   sale as they made an invalid credit bid.

 8      97. Accordingly, Plaintiffs are informed and believes and thereon alleges that the

 9   foreclosure sale process was fraudulent, and/or willfully oppressive due to the invalid bid.

10      98. Accordingly, the foreclosure of the Subject Property on December 4, 2019 was

11   illegal, fraudulent, or willfully oppressive given the fact that Plaintiff complied with the

12   terms as set forth in the Second Forbearance Agreement, the TDUS was recorded in

13
     violation of 11 U.S. Code § 362, and due to the invalid credit bid made by Defendant
     CIVIC HOLDINGS III TRUST.
14
        99. As a result of Defendants’ tortious conduct, Plaintiff SVG has suffered general and
15
     special damages in an amount to be determined at trial.
16
17
                                        PRAYER FOR RELIEF
18
     Wherefore, Plaintiffs prays for judgment against the Defendants, and each of them, as
19
     follows:
20
        1.      For the Trustee’s Deed upon Sale recorded against the Subject Property on
21
                December 4, 2019 as Document Number 20191417929 in the Official Records of
22
                the County of Los Angeles to be rescinded;
23
        2.      For the Quitclaim Deed recorded against the Subject Property on January 3, 2020
24
                as Document Number 20200005464 in the Official Records of the County of Los
25
                Angeles to be rescinded;
26
        3.      For title to the Subject Property be restored to Plaintiff SVG;
27
        4.      For compensatory, special and general damages in an amount according to proof
28
                at trial, but not less than $362,823.87;
29
30                                                -19-
                                        FIRST AMENDED COMPLAINT
31 Case: 20-51735       Doc# 16-7     Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 20
                                                of 113                 CIVIC APP PAGE NO. 123
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 132 of 548



 1      5.   For punitive and exemplary damages in an amount to be determined by the Court;
 2      6.   For an order compelling Defendants to disgorge the sum of $362,823.87
 3           wrongfully taken from Plaintiff Srinivasan and returning to him the same, plus
 4           interest thereon at the statutory rate from the date the funds were first received
 5           from Plaintiff Srinivasan;
 6      7.   For an imposition of a constructive trust on the Subject Property;
 7      8.   For the imposition of a constructive trust in the sum of $362,823.87 paid to
 8           Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST by
 9           Plaintiff Srinivasan;
10      9.   For reasonable attorney fees and costs in this action; and
11      10. For such other and further relief as the Court may deem proper.
12
13                    27 2020
     Dated: October _____,
14
15                                        GOMEZ & SIMONE, APLC
16
                                          ___________________________________________
17
                                          Josué Cristóbal Guerrero, Esq.
18                                        Edna Fok, Esq.
                                          Attorney for Plaintiffs,
19                                        SUMMITRIDGE VENTURE GROUP, LLC and
20                                        VIKRAM SRINIVASAN

21
22
23
24
25
26
27
28
29
30                                              -20-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 16-7       Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 21
                                               of 113                 CIVIC APP PAGE NO. 124
32
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 133 of 548




                       EXHIBIT A




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 22
                                       of 113                 CIVIC APP PAGE NO. 125
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 134 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 23
                                       of 113                CIVIC APP PAGE NO. 126
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 135 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 24
                                       of 113                CIVIC APP PAGE NO. 127
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 136 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 25
                                       of 113                CIVIC APP PAGE NO. 128
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 137 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 26
                                       of 113                CIVIC APP PAGE NO. 129
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 138 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 27
                                       of 113                CIVIC APP PAGE NO. 130
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 139 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 28
                                       of 113                CIVIC APP PAGE NO. 131
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 140 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 29
                                       of 113                CIVIC APP PAGE NO. 132
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 141 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 30
                                       of 113                CIVIC APP PAGE NO. 133
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 142 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 31
                                       of 113                CIVIC APP PAGE NO. 134
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 143 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 32
                                       of 113                CIVIC APP PAGE NO. 135
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 144 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 33
                                       of 113                CIVIC APP PAGE NO. 136
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 145 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 34
                                       of 113                CIVIC APP PAGE NO. 137
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 146 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 35
                                       of 113                CIVIC APP PAGE NO. 138
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 147 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 36
                                       of 113                CIVIC APP PAGE NO. 139
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 148 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 37
                                       of 113                CIVIC APP PAGE NO. 140
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 149 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 38
                                       of 113                CIVIC APP PAGE NO. 141
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 150 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 39
                                       of 113                CIVIC APP PAGE NO. 142
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 151 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 40
                                       of 113                CIVIC APP PAGE NO. 143
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 152 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 41
                                       of 113                CIVIC APP PAGE NO. 144
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 153 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 42
                                       of 113                CIVIC APP PAGE NO. 145
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 154 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 43
                                       of 113                CIVIC APP PAGE NO. 146
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 155 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 44
                                       of 113                CIVIC APP PAGE NO. 147
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 156 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 45
                                       of 113                CIVIC APP PAGE NO. 148
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 157 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 46
                                       of 113                CIVIC APP PAGE NO. 149
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 158 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 47
                                       of 113                CIVIC APP PAGE NO. 150
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 159 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 48
                                       of 113                CIVIC APP PAGE NO. 151
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 160 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 49
                                       of 113                CIVIC APP PAGE NO. 152
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 161 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 50
                                       of 113                CIVIC APP PAGE NO. 153
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 162 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 51
                                       of 113                CIVIC APP PAGE NO. 154
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 163 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 52
                                       of 113                CIVIC APP PAGE NO. 155
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 164 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 53
                                       of 113                CIVIC APP PAGE NO. 156
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 165 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 54
                                       of 113                CIVIC APP PAGE NO. 157
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 166 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 55
                                       of 113                CIVIC APP PAGE NO. 158
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 167 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 56
                                       of 113                CIVIC APP PAGE NO. 159
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 168 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 57
                                       of 113                CIVIC APP PAGE NO. 160
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 169 of 548




                       EXHIBIT B




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 58
                                       of 113                 CIVIC APP PAGE NO. 161
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 170 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 59
                                       of 113                CIVIC APP PAGE NO. 162
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 171 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 60
                                       of 113                CIVIC APP PAGE NO. 163
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 172 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 61
                                       of 113                CIVIC APP PAGE NO. 164
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 173 of 548




                       EXHIBIT C




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 62
                                       of 113                 CIVIC APP PAGE NO. 165
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 174 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 63
                                       of 113                CIVIC APP PAGE NO. 166
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 175 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 64
                                       of 113                CIVIC APP PAGE NO. 167
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 176 of 548




                      EXHIBIT D




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 65
                                       of 113                 CIVIC APP PAGE NO. 168
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 177 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 66
                                       of 113                CIVIC APP PAGE NO. 169
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 178 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 67
                                       of 113                CIVIC APP PAGE NO. 170
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 179 of 548




                       EXHIBIT E




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 68
                                       of 113                 CIVIC APP PAGE NO. 171
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 180 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 69
                                       of 113                CIVIC APP PAGE NO. 172
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 181 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 70
                                       of 113                CIVIC APP PAGE NO. 173
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 182 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 71
                                       of 113                CIVIC APP PAGE NO. 174
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 183 of 548




                       EXHIBIT F




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 72
                                       of 113                 CIVIC APP PAGE NO. 175
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 184 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 73
                                       of 113                CIVIC APP PAGE NO. 176
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 185 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 74
                                       of 113                CIVIC APP PAGE NO. 177
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 186 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 75
                                       of 113                CIVIC APP PAGE NO. 178
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 187 of 548




                      EXHIBIT G




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 76
                                       of 113                 CIVIC APP PAGE NO. 179
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 188 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 77
                                       of 113                 CIVIC APP PAGE NO. 180
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 189 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 78
                                       of 113                 CIVIC APP PAGE NO. 181
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 190 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 79
                                       of 113                 CIVIC APP PAGE NO. 182
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 191 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 80
                                       of 113                 CIVIC APP PAGE NO. 183
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 192 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 81
                                       of 113                 CIVIC APP PAGE NO. 184
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 193 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 82
                                       of 113                 CIVIC APP PAGE NO. 185
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 194 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 83
                                       of 113                 CIVIC APP PAGE NO. 186
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 195 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 84
                                       of 113                 CIVIC APP PAGE NO. 187
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 196 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 85
                                       of 113                 CIVIC APP PAGE NO. 188
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 197 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 86
                                       of 113                 CIVIC APP PAGE NO. 189
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 198 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 87
                                       of 113                 CIVIC APP PAGE NO. 190
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 199 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 88
                                       of 113                 CIVIC APP PAGE NO. 191
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 200 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 89
                                       of 113                 CIVIC APP PAGE NO. 192
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 201 of 548




                      EXHIBIT H




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 90
                                       of 113                 CIVIC APP PAGE NO. 193
JOBTYPE       Wire_Transfer
RUNDATE        2019-11-15
                    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 202 of 548
JOBID       MFTPD720ONL01
ADR1          VIKRAM SRINIVASAN                                                   PAGE 1 OF 2
ADR2          45752 BRIDGEPORT DR
ADR3          FREMONT CA 94539-6850                               BANK OF AMERICA, N.A.
ADR4 P.O. Box 15284                                               WIRE TRANSFER ADVICE
                                                                  1 FLEET WAY        PA6-580-04-05
ADR5 Wilmington, DE 19850                                         SCRANTON, PA         18507
PRODCD         PER
ENTITY       00318
APPAIT       0000000180
BOFADATE       20191115
DOCITEM       DEPWTAD001
LANGUAGVIKRAMENGSRINIVASAN
CCODE 45752 US BRIDGEPORT DR
BUSFUNCFREMONT    CA 94539-6850
              GLOBAL     TREASURY OPERATIONS                              DATE: 11/15/19
BUSSUBF       WIRE TRANSFER OPERATIONS                                    DIRECT INQUIRIES TO:
RECCODE        BNK068                                                     800.729.9473 OPTION 2
                                                                          ACCOUNT: XXXXXXXX6661
CLASS         3
PUBMTHD        E
SEQNUM         1115023715
ACCT001      325070206661CA
RECTYPE       WIRE TRANSFER ADVICE
    666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
MEDTYPE        PDF WIRE WAS CREDITED TODAY:
    THE FOLLOWING
    _____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
   THE FOLLOWING WIRE WAS DEBITED TODAY:
   ____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
   THE FOLLOWING WIRE WAS DEBITED TODAY:
   ____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
   THE FOLLOWING WIRE WAS DEBITED TODAY:
   ____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666




            Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 91
                                                   of 113                 CIVIC APP PAGE NO. 194
               Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 203 of 548

                                                                                      PAGE 2 OF 2
                                                                     BANK OF AMERICA, N.A.
                                                                     WIRE TRANSFER ADVICE
  P.O. Box 15284                                                     1 FLEET WAY        PA6-580-04-05
  Wilmington, DE 19850                                               SCRANTON, PA         18507




   VIKRAM SRINIVASAN
   45752 BRIDGEPORT DR
   FREMONT CA 94539-6850
                                                                              DATE: 11/15/19
                                                                              DIRECT INQUIRIES TO:
                                                                              800.729.9473 OPTION 2
                                                                              ACCOUNT: XXXXXXXX6661



666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
THE FOLLOWING WIRE WAS DEBITED TODAY:
____________________________________




666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
THE FOLLOWING WIRE WAS DEBITED TODAY:                                USD AMOUNT $250,000.00
TRANSACTION REF:         2019111500523093                       SERVICE REF: 017427
RELATED REF:             280762480                              IMAD: 20191115B6B7HU3R017427
ORIGINATOR:              VIKRAM SRINIVASAN                      ID: XXXXXXXX6661
INSTRUCTING BANK:        CONSUMER                               ID: OLBS
BENEFICIARY:             FAY SERVICING                          ID: 07241022099
BENEFICIARY'S BANK:      FIFTH THIRD BANK                       ID: 042000314
PAYMENT DETAIL:     1666 SUMMITRIDGE DR BEVERLY HILLS
666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666




         Case: 20-51735       Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 92
                                                    of 113                 CIVIC APP PAGE NO. 195
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 204 of 548




                        EXHIBIT I




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 93
                                       of 113                 CIVIC APP PAGE NO. 196
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 205 of 548



From: Thomas French <tfrench@hmcassets.com>
Sent: Thursday, January 23, 2020 2:34:26 PM
To: Vikram Srinivasan <vikram.srinivasan@hotmail.com>
Cc: FCGroup <fcgroup@hmcassets.com>
Subject: 1666 Summitridge Drive, Beverly Hills, CA


Hello Vikram,



The borrower has been in default of the loan that was secured by the above referenced property since
March 1,2019. The borrower has been in default of the Forbearance Agreement for the above
referenced property since November 26, 2019.



Despite repeated promises and representations by the borrower to cure the outstanding defaults,
borrower has failed to do so.



Accordingly, the property was sold on December 4, 2019 at a non-judicial foreclosure sale under the
power granted to the trustee under the applicable deed of trust. Pursuant to the foreclosure sale, the
property reverted to the lender.



The foreclosure sale is final and will not be rescinded. The lender will effect an orderly disposition of the
property.



The lender reserves all rights, including but not limited to enforcement of the outstanding guaranty in
the event of a deficiency.



Best Regards,




Tom French

HMC Assets

2015 Manhattan Beach Blvd, Ste 200




Case: 20-51735         Doc# 16-7       Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 94
                                                 of 113                 CIVIC APP PAGE NO. 197
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 206 of 548



Redondo Beach, CA 90278

T. 310-640-3070 x2676




CONFIDENTIALITY NOTICE: This e-mail message, including all attachments, is for the sole use of the intended
recipient(s) and may contain confidential and privileged information. If you are not the intended recipient,
you may NOT use, disclose, copy or disseminate this information. Please contact the sender by reply e-mail
immediately and destroy all copies of the original message, including all attachments. Your cooperation is
greatly appreciated.




---------- Forwarded message ---------
From: David Poitras <dpoitras@wedgewood-inc.com>
Date: Thu, Dec 5, 2019 at 10:36 AM
Subject: RE: Summitridge Forbearance
To: Vinod Nichani <vinod@nichanilawfirm.com>
Cc: Amelia Valenzuela <avalenzuela@wedgewood-inc.com>, Thomas French
<tfrench@hmcassets.com>, Ann Reed <AR@hmcassets.com>, FCGroup <fcgroup@hmcassets.com>,
Barry Smith <bs@hmcassets.com>, Joanne O'Sullivan <joanne@nichanilawfirm.com>


Mr. Nichani,

For the avoidance of doubt, the lender must actually receive the $402,500 on or before December 6,
2019. Not that the funds are available, en route, in the mail . . . funds must actually be received by the
lender in order for there to be any further discussion.

In addition, the motion to dismiss should be filed on an emergency basis, and must request that if the
court will not hear the motion on an emergency basis, at least shortened time. Please send me a
conformed copy of the motion when filed.

Thank you,


David M. Poitras
Deputy General Counsel


2015 Manhattan Beach Boulevard, Suite 100
Redondo Beach, California 90278




Case: 20-51735          Doc# 16-7      Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 95
                                                 of 113                 CIVIC APP PAGE NO. 198
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 207 of 548




Office: 310.640.3070 Ext. 2833
Mobile: 310.720.1918
E-Fax: 310.469.0182
dpoitras@wedgewood-inc.com



From: Vinod Nichani <vinod@nichanilawfirm.com>
Sent: Wednesday, December 04, 2019 4:02 PM
To: David Poitras <dpoitras@wedgewood-inc.com>
Cc: Amelia Valenzuela <avalenzuela@wedgewood-inc.com>; Thomas French
<tfrench@hmcassets.com>; Ann Reed <AR@hmcassets.com>; FCGroup <fcgroup@hmcassets.com>;
Barry Smith <bs@hmcassets.com>; Joanne O'Sullivan <joanne@nichanilawfirm.com>
Subject: Re: Summitridge Forbearance

Good Afternoon,
My client has agreed to forward the funds by the required date. Further, my office will prepare and file
the required motion to dismiss on or before December 6th.



Vinod Nichani
Principal

408.800.6174 Office
408.290.9802 Direct Fax
vinod@nichanilawfirm.com

NICHANI LAW FIRM
111 N. Market Street, Suite 300
San Jose, California 95113
www.nichanilawfirm.com


 The information contained in this email may be confidential and/or legally privileged. It has been sent
for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient,
you are hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or
copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please contact the sender by reply email or by phone and destroy all copies of
the original message. Thank you for your assistance and kind consideration.



---------- Forwarded message ---------
From: David Poitras <dpoitras@wedgewood-inc.com>
Date: Wed, Dec 4, 2019 at 3:58 PM
Subject: RE: Summitridge Forbearance
To: Vinod Nichani <vinod@nichanilawfirm.com>



Case: 20-51735         Doc# 16-7       Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 96
                                                 of 113                 CIVIC APP PAGE NO. 199
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 208 of 548




Mr. Nichani,

We did not receive any notice that the property owner Summitridge Venture Group, LLC filed any
bankruptcy case.

If you are referring to the automatic stay in place in your client’s personal bankruptcy case, that stay
does not apply to any FCL sale of the property, as your client does not have any ownership interest in
the real property. Your client only has a membership interest in the LLC that owns the property. The
real property itself is not property of the individual’s bankruptcy estate, only the membership interest is
property of the individual estate, and a stay in such individual case does not stay acts against real
property titled in a third party, in this case Summitridge Venture Group, LLC.

Please let us know how your client intends to proceed.


David M. Poitras
Deputy General Counsel


2015 Manhattan Beach Boulevard, Suite 100
Redondo Beach, California 90278
Office: 310.640.3070 Ext. 2833
Mobile: 310.720.1918
E-Fax: 310.469.0182
dpoitras@wedgewood-inc.com

From: Vinod Nichani <vinod@nichanilawfirm.com>
Sent: Wednesday, December 04, 2019 3:41 PM
To: David Poitras <dpoitras@wedgewood-inc.com>
Subject: Re: Summitridge Forbearance

Mr. Poitras,
I will share your email with my client. Your client continued with the foreclosure with the bankruptcy
automatic stay in place?



Vinod Nichani
Principal

408.800.6174 Office
408.290.9802 Direct Fax
vinod@nichanilawfirm.com

NICHANI LAW FIRM
111 N. Market Street, Suite 300



Case: 20-51735         Doc# 16-7       Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 97
                                                 of 113                 CIVIC APP PAGE NO. 200
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 209 of 548



San Jose, California 95113
www.nichanilawfirm.com


 The information contained in this email may be confidential and/or legally privileged. It has been sent
for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient,
you are hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or
copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please contact the sender by reply email or by phone and destroy all copies of
the original message. Thank you for your assistance and kind consideration.



On Wed, Dec 4, 2019 at 3:36 PM David Poitras <dpoitras@wedgewood-inc.com> wrote:
Mr. Nichani,

I am out of the office today at a conference. Accordingly, I am copying my client representatives.

The client advises that the required funds were not received this morning and the FCL sale went forward
today and the property reverted to the beneficiary.

Notwithstanding, if the balance of the funds ($402,500) is received and a motion to dismiss the
bankruptcy case is filed on or before December 6, 2019, the lender will forbear from recording the TDUS
to allow for further discussion.

Please advise how your client intends to proceed. Please also advise if you are now representing the
property owner Summitridge Venture Group, LLC, or if the entity is still being represented by Mr. Wiggs.


David M. Poitras
Deputy General Counsel


2015 Manhattan Beach Boulevard, Suite 100
Redondo Beach, California 90278
Office: 310.640.3070 Ext. 2833
Mobile: 310.720.1918
E-Fax: 310.469.0182
dpoitras@wedgewood-inc.com


From: Vinod Nichani <vinod@nichanilawfirm.com>
Sent: Wednesday, December 04, 2019 2:01 PM
To: David Poitras <dpoitras@wedgewood-inc.com>
Subject: Re: Summitridge Forbearance

Good Afternoon Counsel,




Case: 20-51735         Doc# 16-7       Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 98
                                                 of 113                 CIVIC APP PAGE NO. 201
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 210 of 548



Thank you for your email. My client was informed that the property was foreclosed on today. Is that
correct?



Vinod Nichani
Principal

408.800.6174 Office
408.290.9802 Direct Fax
vinod@nichanilawfirm.com

NICHANI LAW FIRM
111 N. Market Street, Suite 300
San Jose, California 95113
www.nichanilawfirm.com


 The information contained in this email may be confidential and/or legally privileged. It has been sent
for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient,
you are hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or
copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please contact the sender by reply email or by phone and destroy all copies of
the original message. Thank you for your assistance and kind consideration.




On Tue, Dec 3, 2019 at 6:08 PM David Poitras <dpoitras@wedgewood-inc.com> wrote:
Mr. Nichani,


1. If the funds are available as you say, they could be wired tomorrow morning – contrary to your
assertion, banks/wires take very little time if the money is available and a proper instruction is
made. You can wire the funds to the servicer and the servicer will hold the funds in suspense until such
time as the bankruptcy case is dismissed.

2. Likewise, under the circumstances, I am relatively certain that Judge Lafferty will dismiss the case on
an emergency basis upon being presented with an emergency motion by the debtor requesting such
relief.


Accordingly, if the funds are actually received by the lender on or before 11:00am on Wednesday
December 4, 2019 AND an emergency motion to dismiss the chapter 11 case is filed with the bankruptcy
court on or before Noon on December 5, 2019, the lender will forbear from continuing with its
enforcement remedies until the later of December 6, 2019, or the date of entry of an order dismissing
the bankruptcy case, but in no event later than December 13, 2019.




Case: 20-51735         Doc# 16-7       Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 99
                                                 of 113                 CIVIC APP PAGE NO. 202
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 211 of 548



This proposal is last and best.


David M. Poitras
Deputy General Counsel


2015 Manhattan Beach Boulevard, Suite 100
Redondo Beach, California 90278
Office: 310.640.3070 Ext. 2833
Mobile: 310.720.1918
E-Fax: 310.469.0182
dpoitras@wedgewood-inc.com




From: Vinod Nichani <vinod@nichanilawfirm.com>
Sent: Tuesday, December 03, 2019 1:56 PM
To: David Poitras <dpoitras@wedgewood-inc.com>
Subject: Re: Summitridge Forbearance

Good Afternoon,
My client has informed me that the total funds of $515,323.87 are available, but can be wired to your
client no later than Thursday (December 5, 2019). The bank takes time. The bankruptcy will be
dismissed if the debtor does not file the balance of the schedules within 14 days of filing. Procedurally, it
will be difficult to file a Motion to Dismiss so early in the proceeding. Further, if payment is made
within the 14 days, we may need a court order to authorize the payment while the bankruptcy is
pending.
Would your client be amenable to my office holding the funds in a trust account, with proof provided to
you pending the dismissal. Upon dismissal the funds will be wired to your client? This way your client
can rest assured the funds are available and will be wired immediately upon dismissal of the bankruptcy.
The deadline to file the balance of the bankruptcy schedules is 12-16..the order by the court will be
entered a day or two after. This is barring any other motions by creditors.




Vinod Nichani
Principal

408.800.6174 Office
408.290.9802 Direct Fax
vinod@nichanilawfirm.com

NICHANI LAW FIRM
111 N. Market Street, Suite 300
San Jose, California 95113




Case: 20-51735         Doc# 16-7      Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 100
                                                of 113                  CIVIC APP PAGE NO. 203
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 212 of 548



www.nichanilawfirm.com


 The information contained in this email may be confidential and/or legally privileged. It has been sent
for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient,
you are hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or
copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please contact the sender by reply email or by phone and destroy all copies of
the original message. Thank you for your assistance and kind consideration.




On Tue, Dec 3, 2019 at 12:02 PM David Poitras <dpoitras@wedgewood-inc.com> wrote:
Mr. Nichani,

The forbearance agreement you reference below required that the LLC remit $462,823.87 to the lender
on or before November 26, 2019. That payment was not timely made. Accordingly, there is no
agreement to forbear in place at this time.

In addition, the December payment in the amount of $52,500 is now due.

If the lender receives the amounts due of $515,323.87 by 5:00pm today along with a dismissal of the
pending chapter 11 case, the lender will agree to forbear on the terms and conditions set forth in the
prior forbearance agreement.

For the avoidance of doubt, there is no current agreement to forbear, and the lender will delay its
enforcement remedies solely on the condition that the total amount set forth above is received by
5:00pm today.

The foregoing is not a complete recitation of the lender’s rights and remedies, each of which is
specifically reserved.


David M. Poitras
Deputy General Counsel


2015 Manhattan Beach Boulevard, Suite 100
Redondo Beach, California 90278
Office: 310.640.3070 Ext. 2833
Mobile: 310.720.1918
E-Fax: 310.469.0182
dpoitras@wedgewood-inc.com



Case: 20-51735        Doc# 16-7       Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 101
                                                of 113                  CIVIC APP PAGE NO. 204
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 213 of 548




From: Vinod Nichani <vinod@nichanilawfirm.com>
Sent: Tuesday, December 03, 2019 11:24 AM
To: David Poitras <dpoitras@wedgewood-inc.com>
Subject: Summitridge Forbearance

Dear Counsel,

My office has been retained to represent Mr. Srinivasan, the managing and majority member of
Summitridge Venter Group, the owner of 1666 Summitridge Drive, Beverly Hills.

As you are aware, a bankruptcy was filed yesterday to prevent the foreclosure of said property. I am
new to this matter, but am of the understanding there is an outstanding payment due to your client
based on a forebearance agreement? My client has the funds available to make the final payment and
resolve any outstanding debt issues. What is the best way to resolve this matter?

Vinod
--
Vinod Nichani

Principal



408.800.6174 Office

408.290.9802 Direct Fax

vinod@nichanilawfirm.com



NICHANI LAW FIRM

111 N. Market Street, Suite 300

San Jose, California 95113

www.nichanilawfirm.com




Case: 20-51735        Doc# 16-7     Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 102
                                              of 113                  CIVIC APP PAGE NO. 205
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 214 of 548




                     EXHIBIT J




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 103
                                       of 113                  CIVIC APP PAGE NO. 206
JOBTYPE       Wire_Transfer
RUNDATE        2019-12-04
                    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 215 of 548
JOBID       MFTPD720ONL01
ADR1          VIKRAM SRINIVASAN                                                   PAGE 1 OF 1
ADR2          45752 BRIDGEPORT DR
ADR3          FREMONT CA 94539-6850                               BANK OF AMERICA, N.A.
ADR4 P.O. Box 15284                                               WIRE TRANSFER ADVICE
                                                                  1 FLEET WAY        PA6-580-04-05
ADR5 Wilmington, DE 19850                                         SCRANTON, PA         18507
PRODCD         PER
ENTITY       00318
APPAIT       0000000180
BOFADATE       20191204
DOCITEM       DEPWTAD001
LANGUAGVIKRAMENGSRINIVASAN
CCODE 45752 US BRIDGEPORT DR
BUSFUNCFREMONT    CA 94539-6850
              GLOBAL     TREASURY OPERATIONS                              DATE: 12/04/19
BUSSUBF       WIRE TRANSFER OPERATIONS                                    DIRECT INQUIRIES TO:
RECCODE        BNK068                                                     800.729.9473 OPTION 2
                                                                          ACCOUNT: XXXXXXXX6661
CLASS         3
PUBMTHD        E
SEQNUM         1204022013
ACCT001      325070206661CA
RECTYPE       WIRE TRANSFER ADVICE
    666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
MEDTYPE        PDF WIRE WAS CREDITED TODAY:
    THE FOLLOWING
    _____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
   THE FOLLOWING WIRE WAS DEBITED TODAY:
   ____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
   THE FOLLOWING WIRE WAS DEBITED TODAY:                            USD AMOUNT $112,823.87
   TRANSACTION REF:      2019120400543988                       SERVICE REF: 010393
   RELATED REF:          282517252                              IMAD: 20191204B6B7HU2R010393
   ORIGINATOR:           VIKRAM SRINIVASAN                      ID: XXXXXXXX6661
   INSTRUCTING BANK:     CONSUMER                               ID: OLBS
   BENEFICIARY:          FAY SERVICING                          ID: 07241022099
   BENEFICIARY'S BANK:   FIFTH THIRD BANK, NATIONAL             ID: 042000314
   PAYMENT DETAIL:     1666 SUMMITRIDGE DR BEVERLY HILLS
   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666




           Case: 20-51735    Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 104
                                                   of 113                  CIVIC APP PAGE NO. 207
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 216 of 548




                       EXHIBIT K




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 105
                                       of 113                  CIVIC APP PAGE NO. 208
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 217 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 106
                                       of 113                CIVIC APP PAGE NO. 209
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 218 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 107
                                       of 113                CIVIC APP PAGE NO. 210
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 219 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 108
                                       of 113                CIVIC APP PAGE NO. 211
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 220 of 548




                        EXHIBIT L




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 109
                                       of 113                  CIVIC APP PAGE NO. 212
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 221 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 110
                                       of 113                CIVIC APP PAGE NO. 213
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 222 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 111
                                       of 113                CIVIC APP PAGE NO. 214
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 223 of 548




Case: 20-51735   Doc# 16-7   Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 112
                                       of 113                CIVIC APP PAGE NO. 215
         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 224 of 548


                                                  PROOF OF SERVICE
1
                                                  (Sec. 1013(a) C.C.P.)
2                             STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
              I am employed in the County of Los Angeles, State of California. I am over the age of 18 and not a
3
     party to the within action; my business address is 3055 Wilshire Blvd., Suite 550, Los Angeles CA, 90010.
4
             On October 28, 2020, I served the foregoing documents described as “FIRST AMENDED
5    COMPLAINT FOR (1) BREACH OF CONTRACT; (2) PROMISSORY ESTOPPEL; (3) NEGLIGENT
     MISREPRESENTATION; AND (4) WRONGFUL FORECLOSURE;” on the interested parties in this
6    action:

7               by placing:
                the original
8               a true copy thereof enclosed in sealed envelope with first class postage affixed thereto and
     addressed as follows:
9
10
        Amelia Valenzuela, Esq.,                           Todd Chvat, Esq.
11      2015 Manhattan Beach Boulevard,                    WRIGHT, FINLAY 7 ZAK, LLP
        Suite 100                                          4665 MacArthur Court, Suite 200,
12      Redondo Beach, California 90278                    Newport Beach, California 92660
        Office: 310.640.3070                               Tel: 949-477-5050
13      Fax: 310-730-5967                                  tchvat@wrightlegal.net
        avalenzuela@wedgewood-inc.com                      Attorney for Fay Servicing, LLC
14      Attorney for WEDGEWOOD, LLC,
15      solely as Administrator of the Civic
        Holdings III Trust; and Civic Real
16      Estate Holdings, LLC

17
18
                 BY MAIL I am “readily familiar” with the firm’s practice of collection and processing
19   correspondence for mailing. Under that practice it would be deposited with U.S. postal service on the same
     day with postage thereon fully prepaid at Los Angeles, California in the ordinary course of business. I am
20   aware that on motion of the party served, service is presumed invalid if postal cancellation date or postage
21   meter date is more than one day after date of deposit for mailing in affidavit.

22               STATE I declare under penalty of perjury that the foregoing is true and correct.

23              BY FACSIMILE SERVICE: I personally faxed the document(s) listed above to the fax number/s
     belonging to party being served.
24
25   I declare under penalty of perjury that the foregoing is true and correct.
26
27           Executed on October 28, 2020, in Los Angeles, CA.

28                                                                       ________________________________
                                                                                 Jessica Hurtado


                                                        -1-
 Case: 20-51735         Doc# 16-7       Filed: 12/24/20 Entered: 12/24/20 10:46:28 Page 113
                                                  of 113                  CIVIC APP PAGE NO. 216
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 225 of 548




                      EXHIBIT 12




                                                     CIVIC APP PAGE NO. 217
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 226 of 548




                              EXHIBIT F

Case: 20-51735   Doc# 16-8   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 1 of
                                         7                      CIVIC APP PAGE NO. 218
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 227 of 548




Case: 20-51735   Doc# 16-8   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 2 of
                                         7                      CIVIC APP PAGE NO. 219
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 228 of 548




Case: 20-51735   Doc# 16-8   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 3 of
                                         7                      CIVIC APP PAGE NO. 220
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 229 of 548




Case: 20-51735   Doc# 16-8   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 4 of
                                         7                      CIVIC APP PAGE NO. 221
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 230 of 548




Case: 20-51735   Doc# 16-8   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 5 of
                                         7                      CIVIC APP PAGE NO. 222
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 231 of 548




Case: 20-51735   Doc# 16-8   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 6 of
                                         7                      CIVIC APP PAGE NO. 223
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 232 of 548




Case: 20-51735   Doc# 16-8   Filed: 12/24/20   Entered: 12/24/20 10:46:28   Page 7 of
                                         7                      CIVIC APP PAGE NO. 224
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 233 of 548




                       EXHIBIT 13




                                                     CIVIC APP PAGE NO. 225
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 234 of 548




   WEDGEWOOD
   Office of the General Counsel
   DAVID M. POITRAS P.C. (SBN 141309)
   dpoitras@wedgewood-inc.com
   AMELIA VALENZUELA (SBN 320428)
   avalenzuela@wedgewood-inc.com
   2015 Manhattan Beach Blvd., Suite 100
   Redondo Beach, CA 90278
   Telephone:     (310) 640-3070
   Facsimile:     (310) 640-3090

   Attorneys for Moving Parties,
   WEDGEWOOD, LLC, solely as
   Administrator
   of the Civic Holdings III Trust; and
   Civic Real
   Estate Holdings III, LLC

                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                                SAN JOSE DIVISION

   In re:                                      Chapter 11
                                               Case No. 20-51735
   VIKRAM SRINIVASAN,
                                               CERTIFICATE OF SERVICE


   Debtor(s)_________________________________/


          I, the undersigned, declare that I am employed in the County of Los Angeles. I
   am over the age of 18 years and not a party to the within entitled action. My business
   address is 2015 Manhattan Beach Blvd., Suite 100, Redondo Beach, CA 90278.

            On December 24, 2020, I served the within


   RELIEF FROM STAY COVER SHEET;

   NOTICE OF HEARING ON WEDGEWOOD, LLC, SOLELY AS
   ADMINISTRATOR OF THE CIVIC HOLDINGS III TRUST AND CIVIC REAL
   ESTATE HOLDINGS III, LLC’S MOTION FOR ORDER CONFIRMING NO
   STAY IS IN EFFECT OR, IN THE ALTERNATIVE, FOR STAY RELIEF, WITH
   IN REM AND PROSPECTIVE RELIEF;

   WEDGEWOOD, LLC, SOLELY AS ADMINISTRATOR OF THE CIVIC



Case: 20-51735      Doc# 16-9     Filed: 12/24/20   Entered: 12/24/20 10:46:28       Page 1 of
                                              3                          CIVIC APP PAGE NO. 226
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 235 of 548




   HOLDINGS III TRUST AND CIVIC REAL ESTATE HOLDINGS III, LLC’S
   MOTION FOR ORDER CONFIRMING NO STAY IS IN EFFECT OR, IN THE
   ALTERNATIVE, FOR STAY RELIEF, WITH IN REM AND PROSPECTIVE
   RELIEF AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
   THEREOF;

   DECLARATION OF KARISSA SHUTE IN SUPPORT OF WEDGEWOOD, LLC,
   SOLELY AS ADMINISTRATOR OF THE CIVIC HOLDINGS III TRUST AND
   CIVIC REAL ESTATE HOLDINGS III, LLC’S MOTION FOR ORDER
   CONFIRMING NO STAY IS IN EFFECT OR, IN THE ALTERNATIVE, FOR
   STAY RELIEF, WITH IN REM AND PROSPECTIVE RELIEF


   by placing a true copy thereof in a sealed envelope with postage thereon fully prepaid, in
   the United States Mail at Redondo Beach, California, to all parties entitled to receive
   regularly mailed notices, addressed as follows:

      Summitridge Venture Group, LLC                                Geoff Wiggs
         142 N. Milpitas Blvd., #301                         Law Offices of Geoff Wiggs
             Milpitas, CA 95035                                1900 S. Norfolk St. #350
                                                                San Mateo, CA 94403
             Josue Cristobal Guerrero                             Todd Evan Chvat
                    Edna Fok                                WRIGHT FINLAY & ZAK, LLP
           GOMEZ & SIMONE, APLC                              4665 MacArthur St., Ste. 280
           3055 Wilshire Blvd., Ste. 550                      Newport Beach, CA 92660
             Los Angeles, CA 90010

   Electronic Service List:

          Jorge A. Gaitan Jorge.A.Gaitan@usdoj.gov
          Office of the U.S. Trustee / SJ USTPRegion17.SJ.ECF@usdoj.gov
          Amelia Valenzuela avalenzuela@wedgewood-inc.com,
           dmarcus@wedgewood-inc.com
          Geoff Wiggs ECF@wiggslaw.com, WiggsGR82519@notify.bestcase.com

   By Overnight Delivery:

   Hon. Stephen L. Johnson
   US Bankruptcy Court
   280 South First Street
   San Jose, CA 95113

   If the Chapter 11 Trustee is otherwise entitled to notice, she will receive such notice upon the
   electronic filing of the above-named document.




Case: 20-51735       Doc# 16-9       Filed: 12/24/20       Entered: 12/24/20 10:46:28           Page 2 of
                                                 3                                CIVIC APP PAGE NO. 227
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 236 of 548



         I declare, under penalty of perjury, that the foregoing is true and correct. Executed on
   December 24, 2020 at Redondo Beach, California.


   Dated: December 24, 2020                        /s/ Daniel Marcus
                                                   Daniel Marcus




Case: 20-51735       Doc# 16-9      Filed: 12/24/20      Entered: 12/24/20 10:46:28          Page 3 of
                                                3                               CIVIC APP PAGE NO. 228
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 237 of 548




                       EXHIBIT 14




                                                     CIVIC APP PAGE NO. 229
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 238 of 548




1    WEDGEWOOD
     Office of the General Counsel
2    DAVID M. POITRAS P.C. (SBN 141309)
     dpoitras@wedgewood-inc.com
3    AMELIA VALENZUELA (SBN 320428)
      avalenzuela@wedgewood-inc.com
4    2015 Manhattan Beach Blvd., Suite 100
     Redondo Beach, CA 90278
5    Telephone:     (310) 640-3070
     Facsimile:     (310) 640-3090
6
     Attorneys for Moving Parties,
7    WEDGEWOOD, LLC, solely as Administrator
     of the Civic Holdings III Trust; and Civic Real
8    Estate Holdings III, LLC

9
                               UNITED STATES BANKRUPTCY COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
11
      In re                                                CASE NO.     20-51735
12
      VIKRAM SRINIVASAN,                                   RS NO.       ABV-1
13
      Debtor.                                              Chapter 11
14

15                                                         Date:        February 2, 2020
                                                           Time:        10:00 a.m.
16                                                         Place:       U.S. Courthouse, Crtrm 9
                                                                        280 South First Street
17                                                                       San Jose, CA 95113
18
                                                           Judge: The Hon. Stephen L. Johnson
19

20    NOTICE OF HEARING ON WEDGEWOOD, LLC, SOLELY AS ADMINISTRATOR OF
      THE CIVIC HOLDINGS III TRUST AND CIVIC REAL ESTATE HOLDINGS III, LLC’S
21        MOTION FOR ORDER CONFIRMING NO STAY IS IN EFFECT OR, IN THE
22     ALTERNATIVE, FOR STAY RELIEF, WITH IN REM AND PROSPECTIVE RELIEF

23
     TO:      THE HONORABLE STEPHEN L. JOHNSON, THE DEBTOR, DEBTOR’S
24            ATTORNEY, THE UNITED STATES TRUSTEE, AND ALL PARTIES-IN-
              INTEREST:
25
26            PLEASE TAKE NOTICE that a hearing will be held by the above-entitled Court located at

27   280 South First Street, San Jose, CA 95113, on February 2, 2021 at 10:00 a.m., before the Honorable

28   Stephen L. Johnson, bankruptcy judge presiding, on Wedgewood, LLC, solely as Administrator of

29
 Case: 20-51735      Doc# 17     Filed: 12/24/20       Entered: 12/24/20 10:51:08   Page 1 of 3
30                                                                         CIVIC APP PAGE NO. 230
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 239 of 548




1    the Civic Holdings III Trust and Civic Real Estate Holdings III, LLC’s (together, "Movants") Motion

2    for Stay Relief ("Motion"), pursuant to which Movants will and do move the Court, pursuant to 11

3    U.S.C. § 362(d)(1), (2), and (4) for an order (i) confirming no automatic stay is in place as to the real

4    property generally described as 1666 (or 1648) Summitridge Drive, Beverly Hills, CA 90210 the

5    “Property”) or that otherwise prevents a state court forum from entering an order expunging a lis

6    pendens wrongfully recorded against the Property or (ii) terminating the automatic stay concerning

7    the (a) Debtor, (b) the Property and (c) the state court action filed by the Debtor against Movants.

8           The hearing will not be conducted in the presiding judge’s courtroom but will instead
9    be conducted by telephone or video. All interested parties should consult the Bankruptcy
10   Court’s website at www.canb.uscourts.gov for information about court operations during the
11   COVID-19 pandemic. The Bankruptcy Court’s website provides information regarding how
12   to arrange a telephonic or video appearance. If you have questions regarding how to appear at
13   a court hearing, you may contact the Bankruptcy Court by calling 888-821-7606 or by using the
14   Live Chat feature on the Bankruptcy Court’s website.
15          PLEASE TAKE FURTHER NOTICE that Movants will seek an order granting in rem and
16   prospective relief whereby the order granting the Motion will be binding and effective in any

17   bankruptcy case commenced by or against any debtor who claims any interest in the Property for a

18   period of 180 days from the hearing of the Motion without further notice.
19          PLEASE TAKE FURTHER NOTICE that Movant will further request that the fourteen
20   (14) day stay set forth in Federal Rule of Bankruptcy Procedure 4001(a)(3) not be applicable to any

21   order entered granting the Motion.

22          The Motion is based upon § 362 (d)(1), (2), and (4) of the Bankruptcy Code, Rule 4001(a) of

23   the Federal Rules of Bankruptcy Procedure and United States Bankruptcy Court for the Northern

24   District of California Local Rules 4001-1 and 9014-1.

25          The Motion is also based upon this Notice of Hearing, the accompanying Motion for Relief
26   from the Automatic Stay, the Memorandum of Points & Authorities, the declaration of Karissa Shute
27   and this Court's Relief from Stay Cover Sheet, all filed concurrently herewith, any and all pleadings

28   on file in the above-entitled chapter 11 case, and any additional documents, evidence and arguments

29                                                    -2-
 Case: 20-51735      Doc# 17      Filed: 12/24/20     Entered: 12/24/20 10:51:08        Page 2 of 3
30                                                                            CIVIC APP PAGE NO. 231
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 240 of 548




1    of counsel as may be presented at or before the time of the hearing on the Motion.

2           Copies of the Motion, the Shute Dec. and any other related pleadings filed in support of the

3    Motion may be obtained from counsel to Movants, whose name and contact information appear in

4    the upper left hand corner of this Notice, or from the Clerk of the Bankruptcy Court.

5           PLEASE TAKE FURTHER NOTICE that the Debtor must appear personally or by counsel
6    at the time and place (via telephone or video as instructed by the Bankruptcy Court) specified above

7    for the hearing on this matter. In the event that the Debtor does not appear, either personally or by

8    counsel, at the hearing on the Motion, the Motion may be granted by default and without further

9    hearing.
10          Oppositions, if any, may be presented at the hearing on the Motion. If opposition is presented,

11   or if there is other good cause shown, the Court may continue the hearing to permit the filing of

12   evidence and briefs.

13

14                                                 Respectfully submitted,

15    DATED: December 24, 2020                   WEDGEWOOD
                                                 OFFICE OF THE GENERAL COUNSEL
16

17                                               By: /s/ Amelia Valenzuela______
                                                     DAVID M. POITRAS
18                                                   AMELIA B. VALENZUELA
                                                 Attorneys for Wedgewood, LLC, solely as
19                                               Administrator of the Civic Holdings III Trust; and
                                                 Civic Real Estate Holdings III, LLC
20

21

22

23

24

25
26
27

28

29                                                   -3-
 Case: 20-51735      Doc# 17     Filed: 12/24/20     Entered: 12/24/20 10:51:08       Page 3 of 3
30                                                                           CIVIC APP PAGE NO. 232
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 241 of 548




                    EXHIBIT 15


                                                     CIVIC APP PAGE NO. 233
                           Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 242 of 548


 Fill in this information to identify your case:

 Debtor 1                     Vikram Srinivasan
                              First Name                    Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number            20-51735
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                Unsecured claim
 1                                                                   What is the nature of the claim?              Guarantee on debt for        $ $900,000.00
                                                                                                                   Summitridge Venture
                                                                                                                   Group, LLC owner of
                                                                                                                   real property (1666
                                                                                                                   Summitridge Drive,
                                                                                                                   Beverly Hills, CA
                                                                                                                   90210 )
              Civic Financial
              2015 Manhattan Beach Blvd                              As of the date you file, the claim is: Check all that apply
              Redondo Beach, CA 90278                                        Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                 $ $3,500,000.00
                                                                                    Value of security:                               - $ $2,600,000.00
              Contact phone                                                         Unsecured claim                                    $ $900,000.00


 2                                                                   What is the nature of the claim?              Case No. RG19035010. $ $200,000.00
                                                                                                                   Debtor guaranteed
                                                                                                                   loan on behalf of
                                                                                                                   Summitridge Venture
                                                                                                                   Group, a California
                                                                                                                   Limited Liability
                                                                                                                   Company.

B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



              Case: 20-51735                 Doc# 18             Filed: 12/24/20               Entered: 12/24/20 14:50:10                       Page 1 of 34
                                                                                                                                      CIVIC APP PAGE NO. 234
                            Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 243 of 548



 Debtor 1          Vikram Srinivasan                                                                Case number (if known)            20-51735

            Mitali Parmar
            c/o Lubna K. Jahangiri, Esq.                             As of the date you file, the claim is: Check all that apply
            Jahangiri Law Group, APC                                         Contingent
            210 Porter Drive, Suite 230                                       Unliquidated
            San Ramon, CA 94583                                               Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Vikram Srinivasan                                                             X
       Vikram Srinivasan                                                                     Signature of Debtor 2
       Signature of Debtor 1


       Date      December 24, 2020                                                           Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           Case: 20-51735                    Doc# 18             Filed: 12/24/20               Entered: 12/24/20 14:50:10                        Page 2 of 34
                                                                                                                                      CIVIC APP PAGE NO. 235
                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 244 of 548

 Fill in this information to identify your case:

 Debtor 1                   Vikram Srinivasan
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-51735
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $                     0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $         3,348,483.87

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $         3,348,483.87

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $         3,500,000.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                           $                     0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                             $            200,000.00


                                                                                                                                     Your total liabilities $             3,700,000.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................              $             29,567.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $               2,994.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
              Case: 20-51735                     Doc# 18              Filed: 12/24/20                    Entered: 12/24/20 14:50:10                              Page 3 of 34
                                                                                                                                                    CIVIC APP PAGE NO. 236
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 245 of 548
 Debtor 1      Vikram Srinivasan                                                          Case number (if known) 20-51735

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $                    0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case: 20-51735                    Doc# 18             Filed: 12/24/20    Entered: 12/24/20 14:50:10                     Page 4 of 34
                                                                                                                       CIVIC APP PAGE NO. 237
                        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 246 of 548

 Fill in this information to identify your case and this filing:

 Debtor 1                   Vikram Srinivasan
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-51735                                                                                                                       Check if this is an
                                                                                                                                                      amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                               Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
         No
         Yes. Describe.....

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
         Yes. Describe.....



Official Form 106A/B                                                      Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case: 20-51735                  Doc# 18             Filed: 12/24/20               Entered: 12/24/20 14:50:10                       Page 5 of 34
                                                                                                                                     CIVIC APP PAGE NO. 238
                            Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 247 of 548
 Debtor 1          Vikram Srinivasan                                                                                                 Case number (if known)   20-51735


                                            Misc items based on garage sale value.
                                            2 laptops
                                            1 PC
                                            1 Tablet
                                            2 cell phones                                                                                                                     $2,260.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Misc. clothing items.                                                                                                               $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            1 watch                                                                                                                             $200.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                   $2,660.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                    Current value of the
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured
                                                                                                                                                                claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................
Official Form 106A/B                                                                       Schedule A/B: Property                                                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
           Case: 20-51735                              Doc# 18                   Filed: 12/24/20                          Entered: 12/24/20 14:50:10           Page 6 of 34
                                                                                                                                                  CIVIC APP PAGE NO. 239
                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 248 of 548
 Debtor 1         Vikram Srinivasan                                                                           Case number (if known)   20-51735

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                            Personal checking account at Bank of
                                      17.1.    Checking                     America *6561                                                            $45,000.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

                                         Summitridge Venture Group, LLC owner of real
                                         property located at 1666 Summitridge Drive,
                                         Beverly Hills, CA 90210. Debtor is 100% owner of
                                         Summitridge Venture Group LLC.                                             100          %                $2,600,000.00


                                         Maxim Holdings, LLC                                                         50          %                   $20,000.00


                                         Zephyr Capital, LLC                                                         20          %                   $18,000.00


                                         Paragon Holdings, LLC                                                       50          %                 $250,000.00


                                         Zephyr Technologies, LLC                                                    50          %                   $15,000.00


                                         Zephyr Financial, LLC                                                       20          %                     $2,000.00


                                         Vasan Holdings                                                            33.33         %                   $33,000.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:


Official Form 106A/B                                                 Schedule A/B: Property                                                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case: 20-51735                     Doc# 18            Filed: 12/24/20            Entered: 12/24/20 14:50:10                  Page 7 of 34
                                                                                                                           CIVIC APP PAGE NO. 240
                           Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 249 of 548
 Debtor 1        Vikram Srinivasan                                                                       Case number (if known)      20-51735
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                            Surrender or refund
                                                                                                                                        value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........



Official Form 106A/B                                                 Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case: 20-51735                    Doc# 18             Filed: 12/24/20       Entered: 12/24/20 14:50:10                     Page 8 of 34
                                                                                                                        CIVIC APP PAGE NO. 241
                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 250 of 548
 Debtor 1        Vikram Srinivasan                                                                                               Case number (if known)        20-51735


                                                          Claim against Fay Servicing LLC, a Deleware Limited Liability
                                                          company, Civic Real Estate Holdings III, LLC a Delaware
                                                          Limited Liability company for amounts taken from debtor
                                                          pursuant to misrepresentations made to debtor's company
                                                          Summitridge Venture Group, LLC, a California Limited
                                                          Liability Company that it would be provided a forebearance
                                                          as to its loan.

                                                          Los Angeles County Superior Court case no. 20SMCV00278
                                                          Summitridge Venture Group LLC, Vikram Srinivasan v. Fay
                                                          Servicing et al.
                                                          Claim of $362,823.87                                                                                             $362,823.87


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $3,345,823.87


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
            Case: 20-51735                       Doc# 18               Filed: 12/24/20                    Entered: 12/24/20 14:50:10                            Page 9 of 34
                                                                                                                                                    CIVIC APP PAGE NO. 242
                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 251 of 548
 Debtor 1         Vikram Srinivasan                                                                                                     Case number (if known)   20-51735

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                         $0.00
 56. Part 2: Total vehicles, line 5                                                                              $0.00
 57. Part 3: Total personal and household items, line 15                                                     $2,660.00
 58. Part 4: Total financial assets, line 36                                                             $3,345,823.87
 59. Part 5: Total business-related property, line 45                                                            $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                   $0.00
 61. Part 7: Total other property not listed, line 54                                             +              $0.00

 62. Total personal property. Add lines 56 through 61...                                                 $3,348,483.87                Copy personal property total          $3,348,483.87

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $3,348,483.87




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
              Case: 20-51735                         Doc# 18                Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 10 of
                                                                                          34                   CIVIC APP PAGE NO. 243
                            Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 252 of 548

 Fill in this information to identify your case:

 Debtor 1                    Vikram Srinivasan
                             First Name                     Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-51735
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Checking: Personal checking                                     $45,000.00                               $30,825.00      C.C.P. § 703.140(b)(5)
      account at Bank of America *6561
      Line from Schedule A/B: 17.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
              No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                       No
                       Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case: 20-51735                  Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 11 of
                                                                                   34                   CIVIC APP PAGE NO. 244
                           Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 253 of 548

 Fill in this information to identify your case:

 Debtor 1                   Vikram Srinivasan
                            First Name                       Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-51735
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Civic Financial                           Describe the property that secures the claim:            $3,500,000.00            $2,600,000.00          $900,000.00
         Creditor's Name                           Summitridge Venture Group, LLC
                                                   owner of real property located at
                                                   1666 Summitridge Drive, Beverly
                                                   Hills, CA 90210. Debtor is 100%
                                                   owner of Summitridge Venture
                                                   Group LLC.
         2015 Manhattan Beach
                                                   100 % ownership
         Blvd                                      As of the date you file, the claim is: Check all that
         Redondo Beach, CA                         apply.
         90278                                         Contingent
         Number, Street, City, State & Zip Code        Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
     Debtor 1 only                                     An agreement you made (such as mortgage or secured
     Debtor 2 only                                      car loan)

       Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another           Judgment lien from a lawsuit
       Check if this claim relates to a                Other (including a right to offset)   Guaranty
       community debt

                                 9-2018 First
                                 Deed of
 Date debt was incurred          Trust                      Last 4 digits of account number




   Add the dollar value of your entries in Column A on this page. Write that number here:                            $3,500,000.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                           $3,500,000.00

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case: 20-51735                     Doc# 18            Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 12 of
                                                                                   34                   CIVIC APP PAGE NO. 245
                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 254 of 548

 Fill in this information to identify your case:

 Debtor 1                   Vikram Srinivasan
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number            20-51735
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Mitali Parmar                                           Last 4 digits of account number                                                                  $200,000.00
              Nonpriority Creditor's Name
              c/o Lubna K. Jahangiri, Esq.                            When was the debt incurred?
              Jahangiri Law Group, APC
              210 Porter Drive, Suite 230
              San Ramon, CA 94583
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                                                                          Contingent
                  Debtor 1 only
                  Debtor 2 only                                           Unliquidated

                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                                                                                           Case No. RG19035010. Debtor guaranteed
                                                                                           loan on behalf of Summitridge Venture
                                                                                           Group, a California Limited Liability
                  Yes                                                     Other. Specify   Company.

 Part 3:        List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.



Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              45938                                                Best Case Bankruptcy
               Case: 20-51735                   Doc# 18              Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 13 of
                                                                                   34                   CIVIC APP PAGE NO. 246
                        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 255 of 548
 Debtor 1 Vikram Srinivasan                                                                             Case number (if known)    20-51735
 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                     0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $              200,000.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $              200,000.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 14 of
                                                                                   34                   CIVIC APP PAGE NO. 247
                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 256 of 548

 Fill in this information to identify your case:

 Debtor 1                  Vikram Srinivasan
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-51735
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Equity Residential Management, LLC                                         3 year lease
               440 Dixon Landing Rd
               Milpitas, CA 95035




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case: 20-51735                  Doc# 18              Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 15 of
                                                                                   34                   CIVIC APP PAGE NO. 248
                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 257 of 548

 Fill in this information to identify your case:

 Debtor 1                   Vikram Srinivasan
                            First Name                            Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name         Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-51735
 (if known)                                                                                                                     Check if this is an
                                                                                                                                amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




    3.2                                                                                                 Schedule D, line
                Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 16 of
                                                                                      34                   CIVIC APP PAGE NO. 249
                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 258 of 548



Fill in this information to identify your case:

Debtor 1                      Vikram Srinivasan

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF CALIFORNIA

Case number               20-51735                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            General Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Bluegall Inc.

       Occupation may include student        Employer's address
                                                                   6200 Stoneridge Mall Road
       or homemaker, if it applies.
                                                                   Pleasanton, CA 94588

                                             How long employed there?         January 2019 - Present

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $       54,167.00         $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $     54,167.00               $      N/A




           Case:
Official Form 106I        20-51735        Doc# 18         Filed: 12/24/20
                                                                     ScheduleEntered:    12/24/20 14:50:10 Page 17 of page 1
                                                                             I: Your Income
                                                                        34                         CIVIC APP PAGE NO. 250
                     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 259 of 548


Debtor 1   Vikram Srinivasan                                                                     Case number (if known)    20-51735


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      54,167.00      $             N/A

5.   List all payroll deductions:
     5a.   Tax, Medicare, and Social Security deductions                                  5a.        $      24,600.00      $               N/A
     5b.   Mandatory contributions for retirement plans                                   5b.        $           0.00      $               N/A
     5c.   Voluntary contributions for retirement plans                                   5c.        $           0.00      $               N/A
     5d.   Required repayments of retirement fund loans                                   5d.        $           0.00      $               N/A
     5e.   Insurance                                                                      5e.        $           0.00      $               N/A
     5f.   Domestic support obligations                                                   5f.        $           0.00      $               N/A
     5g.   Union dues                                                                     5g.        $           0.00      $               N/A
     5h.   Other deductions. Specify:                                                     5h.+       $           0.00 +    $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          24,600.00      $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          29,567.00      $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $               N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              29,567.00 + $          N/A = $          29,567.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         29,567.00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




           Case:
Official Form 106I   20-51735        Doc# 18          Filed: 12/24/20
                                                                 ScheduleEntered:    12/24/20 14:50:10 Page 18 of page 2
                                                                         I: Your Income
                                                                    34                         CIVIC APP PAGE NO. 251
                      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 260 of 548



Fill in this information to identify your case:

Debtor 1                 Vikram Srinivasan                                                                 Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF CALIFORNIA                                            MM / DD / YYYY

Case number           20-51735
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,800.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                           200.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
         Case: 20-51735                   Doc# 18         Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 19 of
                                                                        34                   CIVIC APP PAGE NO. 252
                  Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 261 of 548


Debtor 1     Vikram Srinivasan                                                                         Case number (if known)      20-51735

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 200.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  80.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 400.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                300.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                  0.00
10.   Personal care products and services                                                    10. $                                                   0.00
11.   Medical and dental expenses                                                            11. $                                                  14.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                    0.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                    0.00
14.   Charitable contributions and religious donations                                       14. $                                                    0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     0.00
      15b. Health insurance                                                                15b. $                                                     0.00
      15c. Vehicle insurance                                                               15c. $                                                     0.00
      15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,994.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,994.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              29,567.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,994.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             26,573.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
        Case: 20-51735                  Doc# 18           Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 20 of
                                                                        34                   CIVIC APP PAGE NO. 253
                           Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 262 of 548




 Fill in this information to identify your case:

 Debtor 1                    Vikram Srinivasan
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number              20-51735
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Vikram Srinivasan                                                     X
              Vikram Srinivasan                                                         Signature of Debtor 2
              Signature of Debtor 1

              Date       December 24, 2020                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




               Case: 20-51735                  Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 21 of
                                                                                   34                   CIVIC APP PAGE NO. 254
                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 263 of 548




 Fill in this information to identify your case:

 Debtor 1                  Vikram Srinivasan
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-51735
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                      $595,833.33           Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case: 20-51735                  Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 22 of
                                                                                   34                   CIVIC APP PAGE NO. 255
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 264 of 548
 Debtor 1      Vikram Srinivasan                                                                           Case number (if known)   20-51735


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                      $650,000.00           Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                   $1,399,064.00            Wages, commissions,
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 23 of
                                                                                   34                   CIVIC APP PAGE NO. 256
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 265 of 548
 Debtor 1      Vikram Srinivasan                                                                           Case number (if known)    20-51735


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       In re: Vikram Srinivasan                                  Chapter 11                 USBC Northern District                      Pending
       19-42729                                                  bankruptcy                 California                                  On appeal
                                                                                            1300 Clay Street, Suite 300
                                                                                                                                        Concluded
                                                                                            Oakland, CA 94612
                                                                                                                                     Dismissed 12/3/2019

       Summitridge Venture Group v. Fay                          Breach of                  CA Superior Court County                    Pending
       Servicing, LLC et al.                                     Contract,                  of Los Angeles                              On appeal
       20SMCV00278                                               wrongful
                                                                                                                                        Concluded
                                                                 foreclosure

       Mitali Parmar, an individual                              Fraud,                     Superior Court of California                Pending
       cross-complainant vs.                                     Conversion,                -Alameda                                    On appeal
       Summitridge Venture Group, a                              Conspiracy,                2233 Shore Line Drive
                                                                                                                                        Concluded
       California limited liability company,                     Common Counts              Alameda, CA 94501
       Vikram Srinivasan, an individual as
       Guarantor, Parthesh Brahmabatt,
       an individual and DOES 1 through
       50 inclusive,
       RG19035010


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 24 of
                                                                                   34                   CIVIC APP PAGE NO. 257
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 266 of 548
 Debtor 1      Vikram Srinivasan                                                                           Case number (if known)    20-51735


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                      Describe the gifts                                     Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                          Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment             Amount of
       Address                                                         transferred                                            or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Nichani Law Firm                                                Attorney Fees re: Representation in                    November 18,           $20,000.00
       111 N. Market Street, Ste. 300                                  Adversary Proceeding against Creditor.                 2020
       San Jose, CA 95113
       vinod@nichanilawfirm.com
       Debtor




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 25 of
                                                                                   34                   CIVIC APP PAGE NO. 258
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 267 of 548
 Debtor 1      Vikram Srinivasan                                                                           Case number (if known)    20-51735


       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Law Offices of Geoff Wiggs                                      Attorney Fees                                          11/17/2020              $38,262.00
       1900 S. Norfolk St, Suite 350
       San Mateo, CA 94403-1171
       Geoff@wiggslaw.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                 Describe any property or        Date transfer was
       Address                                                         property transferred                     payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                   Description and value of the property transferred                        Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of            Type of account or         Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number              instrument                 closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?          Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City,                                             have it?
                                                                       State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 26 of
                                                                                   34                   CIVIC APP PAGE NO. 259
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 268 of 548
 Debtor 1      Vikram Srinivasan                                                                                  Case number (if known)   20-51735


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                        Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)              to it?                                                                         have it?
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                    Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)              (Number, Street, City, State and ZIP
                                                                       Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                      Court or agency                            Nature of the case                  Status of the
       Case Number                                                     Name                                                                           case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 27 of
                                                                                   34                   CIVIC APP PAGE NO. 260
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 269 of 548
 Debtor 1      Vikram Srinivasan                                                                           Case number (if known)      20-51735



                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Summitridge Venture Group, LLC                            Real estate investments                         EIN:         XX-XXXXXXX
       1102 Wrigley Way
       Milpitas, CA 95035                                        Vikram Srinivasan                               From-To      8/12/17 - present

       Maxim Holdings LLC                                        Software research and                           EIN:         XX-XXXXXXX
       1001 S. Main Street, Ste. 49                              development
       Kalispell, MT 59901                                                                                       From-To      6/25/2019 - present
                                                                 Vikram Srinivasan

       Zephyr Capital, LLC                                       Real estate investing                           EIN:         XX-XXXXXXX
       47000 Warm Springs Blvd. Ste 352
       Fremont, CA 94539                                         Vikram Srinivasan                               From-To      5/21/2019

       Paragon Holdings, LLC                                     Real estate                                     EIN:         XX-XXXXXXX
       1001 S. Main Street, Ste. 49
       Kalispell, MT 59901                                       Vikram Srinivasan                               From-To      6/23/2017 - present

       Zephyr Technologies, LLC                                  Software and device development                 EIN:         XX-XXXXXXX
       47000 Warm Springs Blvd. Ste. 352
       Fremont, CA 94539                                         Vikram Srinivasan                               From-To      5/21/2019 - Present

       Zephyr Financial, LLC                                     Real estate investing                           EIN:         85-12533483
       47000 Warm Springs Blvd. Ste. 352
       Fremont, CA 94539                                         Vikram Srinivasan                               From-To      5/21/2019 - present

       Vasan Holdings LLC                                        Not yet in business.                            EIN:         XX-XXXXXXX
       1001 S. Main Street, Ste. 49
       Kalispell, MT 59901                                       Vikram Srinivasan                               From-To      1/11/2017 - present

       Self Employed                                             Investments                                     EIN:

                                                                 Vikram Srinivasan                               From-To      - 2018


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 28 of
                                                                                   34                   CIVIC APP PAGE NO. 261
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 270 of 548
 Debtor 1      Vikram Srinivasan                                                                           Case number (if known)   20-51735


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Vikram Srinivasan
 Vikram Srinivasan                                                       Signature of Debtor 2
 Signature of Debtor 1

 Date     December 24, 2020                                              Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 29 of
                                                                                   34                   CIVIC APP PAGE NO. 262
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 271 of 548


Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 30 of
                                                                                   34                   CIVIC APP PAGE NO. 263
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 272 of 548



        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 31 of
                                                                                   34                   CIVIC APP PAGE NO. 264
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 273 of 548

        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $78       administrative fee                                          factors.
                   $278       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $78       administrative fee                                                 fiduciary capacity,
                   $313       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 32 of
                                                                                   34                   CIVIC APP PAGE NO. 265
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 274 of 548

                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 33 of
                                                                                   34                   CIVIC APP PAGE NO. 266
                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 275 of 548




                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                                Case No.     20-51735
           Vikram Srinivasan




                                                 Debtor(s).                  /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 1 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: December 24, 2020


                                                                                 /s/ Geoffrey E. Wiggs
                                                                                 Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy




            Case: 20-51735                     Doc# 18               Filed: 12/24/20 Entered: 12/24/20 14:50:10 Page 34 of
                                                                                   34                   CIVIC APP PAGE NO. 267
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 276 of 548




                       EXHIBIT 16



                                                     CIVIC APP PAGE NO. 268
              Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 277 of 548

Form FTP
                                     UNITED STATES BANKRUPTCY COURT
                                       California Northern Bankruptcy Court

In     Vikram Srinivasan                                      Case No.: 20−51735 SLJ 11
Re:
           Debtor(s)                                Chapter: 11


                           ORDER AND NOTICE RE: FAILURE TO PAY FILING FEE



According to the court's records, the debtor(s) in this Chapter 11 case has failed to pay the appropriate filing fee in
accordance with 28 U.S.C. §1930.

Pursuant to 11 U.S.C. §102(1), §105(a), and §707(a)(2), §1112(b)(10) or §1307(c)(2), you are hereby notified that this
case will be dismissed within 14 days of the date of this order without further notice or hearing, unless within that
fourteen (14) day period:

1. The debtor(s) pay in full the appropriate filing fee; or

2. The debtor(s) or a party−in−interest files a written objection to this order and requests a hearing.


PAYMENTS MUST BE MADE IN THE EXACT AMOUNTS. COURT FEES MAY BE PAID ONLINE USING A DEBIT CARD,
PAYPAL, OR ACH (BANK ACCOUNT TRANSFER) VIA PAY.GOV BY USING THE LINK ON THE COURT'S WEBSITE AT
WWW.CANB.USCOURTS.GOV. PAYMENTS MAY ALSO BE IN THE FORM OF A CASHIER'S CHECK OR MONEY ORDER MADE
PAYABLE TO CLERK OF U.S. BANKRUPTCY COURT. NO PERSONAL CHECKS AND WE DO NOT ACCEPT CASH. PLEASE
INCLUDE THE DEBTOR'S FULL NAME AND BANKRUPTCY CASE NUMBER WITH ALL PAYMENTS.


Mailing Address:                                  In person filing via Drop Box:
U.S. Bankruptcy Court                             U.S. Bankruptcy Court
280 South First Street                            280 South First Street
Room 3035                                         Room 3035
San Jose, CA 95113                                San Jose, CA 95113




Dated: 12/28/20                                       By the Court:

                                                      Stephen L. Johnson
                                                      United States Bankruptcy Judge




      Case: 20-51735          Doc# 22       Filed: 12/28/20       Entered: 12/28/20 15:27:21          Page 1 of 1
                                                                                         CIVIC APP PAGE NO. 269
               Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 278 of 548

                                                   Notice Recipients
District/Off: 0971−5                    User: mtartagli                    Date Created: 12/28/2020
Case: 20−51735                          Form ID: FTP                       Total: 4


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SJ       USTPRegion17.SJ.ECF@usdoj.gov
aty         Geoff Wiggs          ECF@wiggslaw.com
aty         Jorge A. Gaitan         Jorge.A.Gaitan@usdoj.gov
                                                                                                          TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Vikram Srinivasan      440 Dixon Landing Road G201       Milpitas, CA 95035
                                                                                                          TOTAL: 1




      Case: 20-51735          Doc# 22-1        Filed: 12/28/20        Entered: 12/28/20 15:27:21         Page 1 of
                                                           1                                CIVIC APP PAGE NO. 270
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 279 of 548




                      EXHIBIT 17


                                                     CIVIC APP PAGE NO. 271
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 280 of 548



      GEOFFREY E. WIGGS (SBN 276041)
    1 LAW OFFICES OF GEOFF WIGGS
      1900 S. Norfolk St, Suite # 350
    2 San Mateo, Ca 94403
      Telephone: (650) 577-5952
    3 Facsimile: (650) 577-5953
      Email: Geoff@wiggslaw.com
    4
    5 (Proposed) Attorney for Debtor in Possession
      VIKRAM SRINIVASAN
    6
    7                              UNITED STATES BANKRUPTCY COURT

    8                  NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

    9                                                        Case No.: 20-51735
  10
        In Re:                                               Chapter 11
  11
        VIKRAM SRINIVASAN,                                   MOTION BY DEBTOR FOR ORDER
  12                                                         EXTENDING THE FULL AUTOMATIC
  13                        Debtor in Possession.            STAY AS TO ALL CREDITORS

  14                                                         [11 U.S.C. §362(C)(3)]
  15                                                         Date:
  16                                                         Time:
                                                             Location: Tele/videoconference
  17                                                         Judge: Hon. Stephen L. Johnson
  18
  19
                 VIKRAM SRINIVASAN, the Debtor in Possession in this case, hereby moves that this
  20
        Court order, under 11 U.S.C. §362 (c)(3), that the full protections of the automatic stay be
  21
  22 extended in this case until they would terminate under 11 U.S.C. §362 (c)(1) or (2), or until
  23 further order of the Court. In support of this motion, the Debtor avers:
  24
           1. The Debtor filed this Chapter 11 bankruptcy case on December 10, 2020. The Initial
  25
                 Debtor Interview is scheduled for January 15, 2021 and the 341 meeting of creditors is
  26
  27             scheduled for January 19, 2021. Debtor anticipates timely filing its Monthly Operating

  28             Reports.


                                                         1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 23 Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 1 of 3
                                  MOTION FOR ORDER EXTENDING AUTOMATIC STAY
                                                                       CIVIC APP PAGE NO. 272
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 281 of 548




           2. The Debtor has filed one earlier bankruptcy case, Case No. 19-42729, in this court, and
    1
    2         that case was dismissed on January 8, 2020, within one year before the filing of this case.

    3      3. The prior case involved the foreclosure of real property located at 1666 Summitridge
    4
              Drive, Beverly Hills, California and owned by Summitridge Venture Group, LLC,
    5
              whereby Debtor is the managing member and sole owner. Debtor’s interest in said
    6
    7         property is the sole purpose of this bankruptcy and the upcoming adversary proceeding to

    8         be filed by Debtor against Fay Servicing, LLC, a Delware Company, Civic Holdings III
    9         Trust and Civic Real Estate Holdings, III LLC (“lenders”).
  10
           4. The Adversary Proceeding will include causes of action to return said real property that
  11
              was improperly foreclosed upon and the turnover of funds taken from debtor due to
  12
  13          misrepresentations by said lenders.

  14       5. Debtor’s prior case was dismissed failure to comply with the court’s order to file required
  15
              documents.
  16
           6. The Debtor has filed the current case in good faith.
  17
           7. Due to the complexity of the matter. complete forms and schedules for the instant case
  18
  19          were filed on December 24, 2020. Said filing was well within the filing deadline.

  20       8. At the time of the previous filing, Debtor was working with his lenders to negotiate
  21
              certain work-out agreements. Said negotiations continued passed the prior filing
  22
              dismissal date. Negotiations ultimately deteriorated due to misrepresentations by lenders.
  23
  24       9. Debtor and the lender are now engaged in state court litigation. See State Court

  25          Complaint, Exhibit A.
  26       10. Debtor has filed complete schedules and intends to fully prosecute this case for the
  27
              benefit of the estate and the estate’s creditors.
  28


                                                         2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 23 Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 2 of 3
                                 MOTION FOR ORDER EXTENDING AUTOMATIC STAY
                                                                      CIVIC APP PAGE NO. 273
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 282 of 548




           11. Debtor’s financial circumstances have changed such that he now believes he will be able
    1
    2          to propose a confirmable chapter 11 plan and fully prosecute the instate case.

    3      12. The Debtor’s case was not dismissed because the Debtor failed to provide adequate
    4
               protection as ordered by the court.
    5
           13. The Debtor’s case was not dismissed for failure to perform the terms of a confirmed plan.
    6
    7          WHEREFORE, the Debtor requests that this Court enter an Order extending the

    8 automatic stay as to all creditors until it would terminate under section 362(c)(1) or (2), or until
   9 further order of the court. Alternatively, Debtor requests the court continue the stay as to all
  10
     creditors until the matter is heard on February 2, 2021, the date creditor Wedgewood, LLC has
  11
     scheduled its motion for relief from stay.
  12
  13                                                  oo0oo

  14
  15 Dated this December 29, 2020                                    /s/ Geoffrey E. Wiggs, Esq.
                                                                     Geoffrey E. Wiggs, Esq.
  16                                                                 (Proposed) Attorney for
  17                                                                 Debtor in Possession

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                         3
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 23 Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 3 of 3
                                 MOTION FOR ORDER EXTENDING AUTOMATIC STAY
                                                                      CIVIC APP PAGE NO. 274
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 283 of 548



      GEOFFREY E. WIGGS (SBN 276041)
    1 LAW OFFICES OF GEOFF WIGGS
      1900 S. Norfolk St, Suite # 350
    2 San Mateo, Ca 94403
      Telephone: (650) 577-5952
    3 Facsimile: (650) 577-5953
      Geoff@wiggslaw.com
    4
      (Proposed) Attorney for Debtor in Possession
    5
      VIKRAM SRINIVASAN
    6
    7                              UNITED STATES BANKRUPTCY COURT
    8                  NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
    9                                                         Case No.: 20-51735
  10
        In Re:                                                Chapter 11
  11
        VIKRAM SRINIVASAN,                                    DECLARATION IN SUPPORT OF
  12                                                          MOTION BY DEBTOR FOR ORDER
  13                        Debtor in Possession.             EXTENDING FULL AUTOMATIC STAY
                                                              [11 U.S.C. §362(C)(3)]
  14
  15
  16
  17
                 I, VIKRAM SRINIVASAN, HEREBY DECLARE:
  18
  19       1. I filed this Chapter 11 bankruptcy case on 12/10/2020.

  20       2. I have filed one earlier bankruptcy case, Case No. 19-42729, in this court, and that case
  21
                 was dismissed on 1/8/2020, within one year before the filing of this case.
  22
           3. My prior case was dismissed failure to timely file required documents.
  23
  24       4. I have filed the current case in good faith.

  25       5. At the time of the previous filing, I was working with his lenders to negotiate certain
  26             work-out agreements. These negotiations continued passed the prior filing dismissal
  27
                 date. Negotiations ultimately deteriorated due to misrepresentations by lenders.
  28


                                                          1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 23-1 Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 1 of
                 DECLARATION IN SUPPORT OF 114
                                            MOTION FOR ORDER EXTENDING AUTOMATIC STAY
                                                                       CIVIC APP PAGE NO. 275
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 284 of 548




           6. I am now engaged in state court litigation with the lender. See State Court Complaint,
    1
    2         Exhibit A.

    3      7. My case was not dismissed for failure to provide adequate protection as ordered by the
    4
              court.
    5
           8. My case was not dismissed from for failure to perform the terms of a confirmed plan.
    6
    7         I declare under penalty of perjury under the laws of the United States that the foregoing is

    8 true and correct. Executed this December 29, 2020 at Fremont, California.
    9                                                                      /s/ Vikram Srinivasn
  10                                                                       VIKRAM SRINIVASAN

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                       2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 23-1 Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 2 of
                 DECLARATION IN SUPPORT OF 114
                                            MOTION FOR ORDER EXTENDING AUTOMATIC STAY
                                                                       CIVIC APP PAGE NO. 276
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 285 of 548




                 EXHIBIT “A”




                 EXHIBIT “A”
Case: 20-51735   Doc# 23-1   Filed: 12/29/20   Entered: 12/29/20 16:04:42   Page 3 of
                                        114                     CIVIC APP PAGE NO. 277
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 286 of 548



 1
     Josué Cristóbal Guerrero, Esq. (SBN 289039)
     Edna Fok, Esq. (SBN 320599)
 2   GOMEZ & SIMONE, APLC
     3055 Wilshire Boulevard., Suite 550
 3
     Los Angeles, CA 90010
 4   Telephone (855) 219-3333
     Facsimile (818) 574-6730
 5
 6   Attorneys for Plaintiffs, Summitridge Venture Group, LLC and Vikram Srinivasan
 7                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                                  COUNTY OF LOS ANGELES
 9
10
     SUMMITRIDGE VENTURE GROUP,           Case No.: 20SMCV00278
11   LLC, a California Limited Liability
12   Company; and VIKRAM SRINIVASAN, an
     individual.                         FIRST AMENDED COMPLAINT FOR:
13
14                                                  (1) BREACH OF CONTRACT;
                    Plaintiff,                      (2) PROMISSORY ESTOPPEL;
15                                                  (3) NEGLIGENT
                                                        MISREPRESENTATION; and
16
                            vs.                     (4) WRONGFUL FORECLOSURE;
17
     FAY SERVICING, LLC, a Delaware
18
     Limited Liability Company; CIVIC
19   HOLDINGS III TRUST; CIVIC REAL
20   ESTATE HOLDINGS III, LLC, a Delaware
     Limited Liability Company; DOES 1
21
     through 20, inclusive,
22
23                  Defendant.

24
            Plaintiffs,   SUMMITRIDGE        VENTURE       GROUP,      LLC     and     VIKRAM

25
     SRINIVASAN (collectively, “Plaintiffs”) by and through their counsel, hereby brings the

26
     instant First Amended Complaint against Defendants FAY SERVICING, LLC, CIVIC

27
     HOLDINGS III TRUST, CIVIC REAL ESTATE HOLDINGS III, LLC, and DOES 1

28
     through 20, inclusive (collectively, “Defendants”), and alleges as follows:

29
30                                             -1-
                                    FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 23-1   Filed: 12/29/20   Entered: 12/29/20 16:04:42       Page 4 of
                                             114                        CIVIC APP PAGE NO. 278
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 287 of 548



 1                             THE NATURE OF THE ACTION
 2          1.   This Complaint arises from a series of breaches of several forbearance
 3   agreements and an option to purchase agreement entered between the parties in regard to a
 4   the real property located at 1648 Summitridge Dr., Beverly Hills, CA 90210 and also
 5   known as 1666 Summitridge Dr., Beverly Hills, CA 90210, APN: 4355-009-012 (the
 6   “Subject Property”), which is legally described as follows:
 7
 8          That portion of Lot 5, of Tract No. 7996, in the City of Los Angeles, County of Los
            Angeles, State of California, as per map recorded in Book 186, Pages 4 through 7
 9          inclusive of Maps, in the office of the County Recorder of said county, described as
            follows:
10
11          Beginning at the Southeast corner of said Lot 5; thence along the Southerly line of
            said Lot 5, South 87º 16' 45" West 254.19 feet to the Easterly line of Summitridge
12
            Drive; thence along said last mentioned Easterly line North 4º 4027' 36" West 3.93
13          feet to the beginning of a 157.67 foot radius tangent curve concave to the Southwest;
            thence Northwesterly along the arc of said curve through a central angle of 46º 34'
14
            30" distance of 128.17 feet; thence North 630 8' 41" East 346.05 feet to an angle
15          point in the Easterly line of said Lot 5; thence along said last mentioned Easterly
            line South 0 46' 53" East 258.53 feet to the point of beginning.
16
17
        2. Defendants, and each of them, have committed wrongful acts which resulted in the
18
     wrongful foreclosure of the Subject Property, despite entering into a series of forbearance
19
     agreements with Plaintiffs.
20
        3. Through this action, Plaintiffs seek damages resulting from Defendants’ negligent
21
     and unlawful conduct.
22
23
                                         THE PARTIES
24
        4. Plaintiff, SUMMITRIDGE VENTURE GROUP, is a California Limited Liability
25
     Company headquartered in the County of Los Angeles, State of California.
26
        5. Plaintiff, VIKRAM SRINIVASAN, is an individual residing in the County of
27
     Alameda, State of California and the Sole Member of Summitridge Venture Group, LLC.
28
29
30                                              -2-
                                     FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 23-1     Filed: 12/29/20   Entered: 12/29/20 16:04:42     Page 5 of
                                              114                       CIVIC APP PAGE NO. 279
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 288 of 548



 1      6. Upon information and belief, Defendant FAY SERVICING, LLC, as Servicer for
 2   Civic Holdings III Trust, is a Delaware Limited Liability Company doing business in the
 3   County of Los Angeles, State of California.
 4      7. Upon information and belief, Defendant CIVIC HOLDINGS III TRUST is a
 5   Delaware statutory trust.
 6      8. Upon information and belief, Defendant CIVIC REAL ESTATE HOLDINGS III,
 7   LLC, is a Delaware Limited Liability Company doing business in the County of Los

 8   Angeles, State of California.

 9      9. Plaintiffs are unaware of the true names and capacities, whether individual,

10   associate, partnership, corporate or otherwise, of Defendants fictitiously designated herein

11   as DOES 1 through 20, inclusive, and therefore sues those Defendants by such fictitious

12   names. Plaintiffs will seek leave from the Court to amend this Complaint when the true

13
     names and capacities of such fictitiously designated Defendants have been ascertained.
     Plaintiffs is informed and believes and based thereon alleges that each fictitiously
14
     designated Defendant, in some way as yet unknown to Plaintiff, is and was in some
15
     manner responsible for, or a party to, the acts alleged herein.
16
        10. Plaintiffs are informed and believe and thereon alleges that at all times mentioned
17
     herein, each of the Defendants were acting as an agent, servant, or employee of the
18
     remaining defendants and were all times acting within the course and scope of the agency,
19
     service, or employment.
20
        11. Plaintiffs are further informed and believe, and on that basis alleges, that each of
21
     the fictitiously named defendants is responsible in some manner for the events alleged
22
     herein.
23
24
                      FACTS COMMON TO ALL CAUSES OF ACTION
25
        12. On or about September 25, 2018, Plaintiff SUMMITRIDGE VENTURE GROUP,
26
     LLC (hereinafter, “Plaintiff SVG”) purchased the Subject Property from Civic Holdings
27
     V-N Trust, a Delaware statutory trust.
28
29
30                                                -3-
                                       FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 23-1       Filed: 12/29/20   Entered: 12/29/20 16:04:42    Page 6 of
                                                114                      CIVIC APP PAGE NO. 280
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 289 of 548



 1                                    The Underlying Loan
 2      13. The purchase of the Subject Property was partially financed by a loan in the
 3   principal sum of $3,500,000 from Civic Financial Services, LLC (hereinafter, the “Subject
 4   Loan”), and secured by a Deed of Trust recorded on September 25, 2018 as Document
 5   Number 20180977267 in the Official Records of the Recorder’s Office in Los Angeles
 6   County (hereinafter, the “Deed of Trust”). A true and correct copy of the said Deed of
 7   Trust is attached hereto as Exhibit A.

 8      14. On or about October 19, 2018, an Assignment of Deed of Trust was recorded as

 9   Document Number 20181067508 in the Official Records of the Recorder’s Office in Los

10   Angeles County, whereby Civic Financial Services, LLC re-assigned its rights, title, and

11   interest in the Deed of Trust to Defendant CIVIC HOLDINGS III TRUST. A true and

12   correct copy of the said Assignment of Deed of Trust is attached hereto as Exhibit B.

13
        15. On or about January 7, 2019, a second Assignment of Deed of Trust was recorded
     as Document Number 20190017373 in the Official Records of the Recorder’s Office in
14
     Los Angeles County, whereby Defendant CIVIC HOLDINGS III TRUST re-assigned its
15
     rights, title, and interest in the Deed of Trust to DLJ Mortgage Capital, Inc. A true and
16
     correct copy of the said Assignment of Deed of Trust is attached hereto as Exhibit C.
17
        16. On or about February 12, 2019, a third Assignment of Deed of Trust was recorded
18
     as Document Number 20190128721 in the Official Records of the Recorder’s Office in
19
     Los Angeles County, whereby DLJ Mortgage Capital, Inc. re-assigned its rights, title, and
20
     interest in the Deed of Trust to Defendant CIVIC HOLDINGS III TRUST. A true and
21
     correct copy of the said Assignment of Deed of Trust is attached hereto as Exhibit D.
22
        17. On or about May 14, 2019, Defendant CIVIC HOLDINGS III TRUST caused a
23
     Notice of Default to be recorded against the Subject Property in the amount of
24
     $219,323.87 (hereinafter, the “NOD”). A true and correct copy of the said Notice of
25
     Default is attached hereto as Exhibit E.
26
        18. On or about August 19, 2019, Defendant CIVIC HOLDINGS III TRUST caused
27
     a Notice of Trustee’s Sale to be recorded against the Subject Property in the amount of
28
     $3,891,080.78 and setting a foreclosure sale date of September 13, 2019 (hereinafter, the
29
30                                             -4-
                                    FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 23-1    Filed: 12/29/20   Entered: 12/29/20 16:04:42    Page 7 of
                                             114                       CIVIC APP PAGE NO. 281
32
          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 290 of 548



 1   “NTS”). A true and correct copy of the said Notice of Default is attached hereto as Exhibit
 2   F.
 3        19. In or about September 2019, Plaintiff SVG filed for Chapter 7 Bankruptcy, Case
 4   No 19-51885, before the United States Bankruptcy Court, Northern District of California,
 5   San Jose Division ("Bankruptcy"), which suspended the impending foreclosure sale date
 6   of September 13, 2019.
 7
 8                                 The First Forbearance Agreement

 9        20. In or about November 27, 2019, Plaintiff SVG and Defendant FAY SERVICING,

10   LLC, as servicer and attorney in fact for Defendant, CIVIC HOLDINGS III TRUST

11   (collectively, “Lenders”), entered into a written forbearance agreement, whereby Lenders

12   agreed to forebear from foreclosing on the Subject Property until May 1, 2020, if Plaintiff

13
     SVG makes a payment in the sum of $712,823.87 on or before November 26, 2019, and
     monthly interest payments commencing from December 1, 2019 in the amount of
14
     $52,500.00 (hereinafter, the “First Forbearance Agreement”). A true and correct copy of
15
     the said Forbearance Agreement is attached hereto as Exhibit G.
16
          21. As a result, on November 15, 2019, Plaintiff, VIKRAM SRINIVASAN
17
     (hereinafter, “Plaintiff Srinivasan”), who is Plaintiff SVG’s managing member, personally
18
     wired the sum of $250,000.00 to Defendant FAY SERVICING, LLC from his own
19
     personal bank account. See Exhibit H.
20
          22. Plaintiff Srinivasan had no obligation to personally contribute any funds to SVG
21
     or Defendants and was specifically induced to do so by Defendants.
22
          23. However, at that time, Plaintiff SVG was unable to pay the remaining sum of
23
     $462,823.87 by November 26, 2019 as Plaintiff SVG’s corporate bank account was frozen
24
     due to an unrelated matter.
25
26
                                The Second Forbearance Agreement
27
          24. On or about December 2, 2019, Plaintiff Srinivasan, personally filed for Chapter
28
     11 Bankruptcy, Case No 19-42729, before the United States Bankruptcy Court, Northern
29
30                                               -5-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 23-1     Filed: 12/29/20   Entered: 12/29/20 16:04:42    Page 8 of
                                               114                      CIVIC APP PAGE NO. 282
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 291 of 548



 1   District of California, San Jose Division ("Member Bankruptcy"), which, again,
 2   suspended the impending foreclosure sale to December 4, 2019.
 3      25. On December 3, 2019, Mr. David M. Poitras, counsel for Lenders, proposed a new
 4   forbearance agreement to Plaintiff SVG via email that if payment in the sum of
 5   $515,323.87 is received by 5:00 p.m. on December 3, 2019, along with a dismissal of the
 6   pending Chapter 11 Bankruptcy case, Defendant Civic Holdings III Trust would agree to
 7   forbear on conducting a trustee’s sale in accordance to the terms and conditions set forth

 8   in the November 27, 2019 Forbearance Agreement. See Exhibit I.

 9      26. While Plaintiff SVG generally agreed with Mr. Poitras’ proposition to enter into a

10   new forbearance agreement through the payment of the sum of $515,323.87, Plaintiff

11   SVG informed Mr. Poitras that the said funds could not be wired no later than December

12   5, 2019. See Exhibit I.

13
        27. That day, Mr. Poitras subsequently represented that if the $515,323.87 payment is
     received on or before 11:00 a.m. on Wednesday December 4, 2019 and that an ex parte
14
     Motion to Dismiss the Chapter 11 Bankruptcy case is filed on or before 12:00 p.m. on
15
     December 5, 2019, Defendant Civic Holdings III Trust would forbear from conducting a
16
     trustee’s sale until the later of December 6, 2019, or the date of entry of an order
17
     dismissing the Chapter 11 Bankruptcy, but, in no event later than December 13, 2019. See
18
     Exhibit I.
19
        28. Thereafter, a telephone conference occurred between the parties, whereas the
20
     Lenders agreed to briefly forbear from conducting a trustee’s sale until the later of
21
     December 6, 2019 to continue discussions, if a payment of $112,823.87 is received on or
22
     before 11:00 a.m. on December 4, 2019, the same day of the impending foreclosure
23
     (hereinafter, the “Second Forbearance Agreement”).
24
        29. As a result, in the morning of December 4, 2019 before 11:00 a.m., Plaintiff
25
     Srinivasan, wired an additional sum of $112,823.87 to Defendant FAY SERVICING,
26
     LLC from his own personal bank account. See Exhibit J.
27
        30. Plaintiff Srinivasan had no obligation to personally contribute any funds to SVG
28
     or Defendants and was specifically induced to do so by Defendants’ representations.
29
30                                             -6-
                                    FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 23-1    Filed: 12/29/20   Entered: 12/29/20 16:04:42     Page 9 of
                                             114                       CIVIC APP PAGE NO. 283
32
          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 292 of 548



 1        31. Despite the Plaintiffs’ compliance with the Second Forbearance Agreement and
 2   the existence of the pending Chapter 11 Member Bankruptcy, on December 4, 2019,
 3   Defendant CIVIC HOLDINGS III TRUST proceeded with the foreclosure and caused a
 4   Trustee’s Deed upon Sale to be recorded against the Subject Property in the amount of
 5   $4,356,406.73 in unpaid debt (hereinafter, the “TDUS”). A true and correct copy of the
 6   said Trustee’s Deed upon Sale is attached hereto as Exhibit K.
 7        32. The foreclosure on December 4, 2019 was in violation of the Chapter 11 Member

 8   Bankruptcy stay and is void as a matter of law.

 9
10           Representations and Events Following the Second Forbearance Agreement

11        33. On December 4, 2019, after the foreclosure of the Subject Property, Mr. Poitras

12   represented to Plaintiff SVG that if the remaining balance of $402,500.00 is received and

13
     a Motion to Dismiss the Chapter 11 Bankruptcy case is filed on or before December 6,
     2019, Defendant Civic Holdings III Trust would forbear from recording the TDUS to
14
     allow for further discussion on the matter. See Exhibit I.
15
          34. On or about January 3, 2020, a Quitclaim Deed was recorded as Document Number
16
     20200005464 in the Official Records of the Recorder’s Office in Los Angeles County,
17
     whereby Defendant CIVIC HOLDINGS III TRUST conveyed its rights, title, and interest
18
     in the Subject Property to Defendant CIVIC REAL ESTATE HOLDINGS III, LLC. A
19
     true and correct copy of the said Assignment of Deed of Trust is attached hereto as Exhibit
20
     L.
21
          35. On or about January 8, 2020, the Chapter 11 Bankruptcy case was dismissed, and
22
     Plaintiff SVG was informed that its corporate bank account would be unfrozen, and as a
23
     result, would be able to make the $402,500.00 payment to Lenders.
24
25
                                The Option to Purchase Agreement
26
          36. On or about January 9, 2020, a phone call was initiated between Plaintiff SVG
27
     and Tom French, the asset manager for the Lenders and purportedly Defendant CIVIC
28
     REAL ESTATE HOLDINGS III, LLC, wherein Defendants agreed to effectively rescind
29
30                                              -7-
                                     FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 23-1    Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 10
                                             of 114                 CIVIC APP PAGE NO. 284
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 293 of 548



 1   the trustee’s sale by re-selling the Subject Property from Defendant CIVIC REAL
 2   ESTATE HOLDINGS III, LLC to Plaintiff SVG for: (i) the amount in default of
 3   $454,000.00, and (ii) the reinstatement or refinance of the $3,500,000 loan (hereinafter,
 4   the “Option to Purchase Agreement”).
 5      37. However, on January 23, 2020, the Lenders and Defendant CIVIC REAL ESTATE
 6   HOLDINGS III, LLC reneged on the Option to Purchase Agreement despite Plaintiff
 7   SVG’s willingness and ability to perform all conditions as set forth in the Option to

 8   Purchase Agreement by making a payment of $454,000.00 and refinancing the $3,500,000

 9   loan.

10      38. Moreover, despite receiving the sum of $362,823.87 from Plaintiffs, Lenders have

11   failed to apply these payments to the outstanding balance on the Subject Loan. Upon

12   information and belief, the said sum was sufficient to bring the Subject Loan out of default

13
     and was sufficient to cover approximately 7 monthly payments under the Subject Loan.
        39. Most egregiously, Lenders have refused to return the sum of $362,823.87 to
14
     Plaintiff Srinivasan, which was paid to Defendants from his own personal funds rather
15
     than from Plaintiff SVG.
16
17
                                     FIRST CAUSE OF ACTION
18
                                     BREACH OF CONTRACT
19
                                      (Against All Defendants)
20
        40. Plaintiffs realleges each and every allegation in the foregoing paragraphs as if fully
21
     set forth herein.
22
        41. The elements of a cause of action for breach of contract are: (1) existence of the
23
     contract, (2) plaintiff's performance or excuse for nonperformance, (3) defendant's breach,
24
     and (4) damages to plaintiff as a result of the breach. CDF Firefighters v. Maldonado, 158
25
     Cal.App.4th 1226, 1239 (2008).
26
        42. Every contract imposes upon each party a duty of good faith and fair dealing in its
27
     performance and enforcement. This implied covenant of good faith and fair dealing
28
     requires that no party will do anything that will have the effect of impairing, destroying,
29
30                                               -8-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735        Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 11
                                               of 114                 CIVIC APP PAGE NO. 285
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 294 of 548



 1   or injuring the rights of the other party to receive the benefits of their agreement. The
 2   covenant implies that in all contracts each party will do all things reasonably contemplated
 3   by the terms of the contract to accomplish its purpose. This covenant protects the benefits
 4   of the contract that the parties reasonably contemplated when they entered into the
 5   agreement. Moreland Development Co. v. Gladstone Holmes, Inc. (1982) 186 Cal.Rptr.
 6   6, 135 Cal.App.3d 973; Matzen v. Horwitz (1951) 228 P.2d 841, 102 Cal.App.2d 884;
 7    Brown v. Superior Court in and for Los Angeles County (1950) 212 P.2d 878, 34 Cal.2d

 8   559.

 9
10                         Breach of the Second Forbearance Agreement

11      43. On or about December 3, 2019, Plaintiff SVG, on the one hand, and Defendants

12   FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST (collectively, “Lenders”),

13
     through its attorney, Mr. David M. Poitras, on the other hand, entered into the Second
     Forbearance Agreement, wherein the Lenders agreed to briefly forbear from conducting a
14
     trustee’s sale until the later of December 6, 2019, if a payment of $112,823.87 is received
15
     on or before 11:00 a.m. on December 4, 2019, the same day of the impending foreclosure.
16
        44. In the morning of December 4, 2019 before 11:00 a.m., Plaintiff Srinivasan, wired
17
     the sum of $112,823.87 to Defendant FAY SERVICING, LLC from his own personal
18
     bank account. See Exhibit J.
19
        45. As a result, Plaintiffs have performed all of the terms and conditions of the Second
20
     Forbearance Agreement by submitting a payment of $112,823.87 prior to 11:00 a.m. on
21
     December 4, 2019.
22
        46. Despite the Plaintiffs’ full compliance with the Second Forbearance Agreement,
23
     on December 4, 2019, Defendant CIVIC HOLDINGS III TRUST proceeded with the
24
     foreclosure and caused a Trustee’s Deed upon Sale to be recorded against the Subject
25
     Property in the amount of $4,356,406.73 in unpaid debt (hereinafter, the “TDUS”). A true
26
     and correct copy of the said Trustee’s Deed upon Sale is attached hereto as Exhibit K.
27
28
29
30                                              -9-
                                     FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 23-1     Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 12
                                              of 114                 CIVIC APP PAGE NO. 286
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 295 of 548



 1      47. As a result, the Lenders breached the Second Forbearance Agreement by
 2   proceeding with the foreclosure and causing a Trustee’s Deed upon Sale to be recorded
 3   against the Subject Property.
 4
 5                         Breach of the Option to Purchase Agreement
 6      48. On or about January 9, 2020, Plaintiff SVG, on the one hand, and Defendants FAY
 7   SERVICING, LLC, CIVIC HOLDINGS III TRUST and CIVIC REAL ESTATE

 8   HOLDINGS III, LLC, through their asset manager, Tom French, agreed to effectively

 9   rescind the trustee’s sale by re-selling the Subject Property from Defendant CIVIC REAL

10   ESTATE HOLDINGS III, LLC to Plaintiff SVG for: (i) the amount in default of

11   $454,000.00, and (ii) the reinstatement or refinance of the $3,500,000 loan.

12      49. On or about January 23, 2020, Plaintiff SVG attempted to perform all terms and

13
     conditions as set forth in the Option to Purchase Agreement by making a payment of
     $454,000.00 and starting the process of refinancing the $3,500,000 loan.
14
        50. However, the Lenders and Defendant CIVIC REAL ESTATE HOLDINGS III,
15
     LLC breached the Option to Purchase Agreement by reneging on terms of the Option to
16
     Purchase Agreement and refused to perform.
17
18
                            Breach of the Underlying Loan Agreement
19
        51. In or about September 25, 2018, Defendant, CIVIC HOLDINGS III TRUST’s
20
     predecessor, Civic Financial Services, LLC, entered into an agreement with Plaintiff SVG
21
     wherein it would loan Plaintiff the principal sum of $3,500,000 in exchange for monthly
22
     interest and principal payments (hereinafter, the “Loan Agreement”).
23
        52. In or about February 12, 2019, the rights, title, and interest in the Subject Loan
24
     were re-assigned to Defendant CIVIC HOLDINGS III TRUST.
25
        53. Upon information and belief, since February 12, 2019, Defendant FAY
26
     SERVICING, LLC, acted as the loan servicer and attorney in fact for Defendant, CIVIC
27
     HOLDINGS III TRUST.
28
29
30                                              -10-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 23-1       Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 13
                                               of 114                 CIVIC APP PAGE NO. 287
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 296 of 548



 1      54. As lenders, Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III
 2   TRUST owed a duty of good faith and fair dealing under the Loan Agreement to provide
 3   an accurate account of the Subject Loan and to properly apply loan payments made by the
 4   Plaintiffs.
 5      55. Between November of 2019 to January of 2020, the Lenders have received the sum
 6   of $362,823.87 directly from Plaintiff Srinivasan’s personal funds in reliance on the
 7   aforementioned agreements with Plaintiff SVG.

 8      56. Upon information and belief, the sum of $362,823.87 paid to Lenders was

 9   sufficient to bring the Subject Loan out of default and was sufficient to cover

10   approximately 7 monthly payments under the Subject Loan

11      57. Upon information and belief, the Lenders have breached the Loan Agreement by

12   failing to properly apply these payments to the outstanding balance on the Subject Loan.

13      58. As a result of Lenders’ breach of the Second Forbearance Agreement, Option to

14   Purchase Agreement, and the underlying Loan Agreement, Plaintiff SVG has suffered

15   general and special damages in an amount to be determined at trial.

16      59. Additionally, Plaintiff Srinivasan has suffered general and special damages in an

17   amount to be determined at trial, but not less than $362,823.87, which was paid from his

18   personal funds, to which Lenders had no right to keep or withhold from Plaintiff

19   Srinivasan, individually.

20
21
                                     SECOND CAUSE OF ACTION

22                                    PROMISSORY ESTOPPEL

23                                     (Against All Defendants)

24
        60. Plaintiffs realleges each and every allegation in the foregoing paragraphs as if fully
     set forth herein.
25
        61. The elements of a promissory estoppel claim are (1) a promise clear and
26
     unambiguous in its terms; (2) reliance by the party to whom the promise is made; (3) the
27
     reliance must be both reasonable and foreseeable; and (4) the party asserting the estoppel
28
29
30                                               -11-
                                       FIRST AMENDED COMPLAINT
31 Case: 20-51735        Doc# 23-1    Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 14
                                                of 114                 CIVIC APP PAGE NO. 288
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 297 of 548



 1   must be injured by his reliance. Flintco Pacific, Inc. v. TEC Management Consultants,
 2   Inc. (2016) 1 Cal.App.5th 727.
 3      62. Courts have held that promissory estoppel claims in this context are exempt from
 4   the statute of frauds. See Postlewaite v. Wells Fargo Bank N.A., 2013 WL 2443257, at *4
 5   (N.D. Cal. June 4, 2013); Secrest v. Sec. Nat’l Mrtg. Loan Trust 2002-2, 1167 Cal. App.
 6   4th 544 (2008).
 7      63. Between November of 2019 to January of 2020, Defendants FAY SERVICING,

 8   LLC, CIVIC HOLDINGS III TRUST, and CIVIC REAL ESTATE HOLDINGS III, LLC

 9   made the following representations and promises to Plaintiffs:

10             a. “First Forbearance Agreement” - On or about November 27, 2019,

11                 Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST

12                 agreed to forebear from foreclosing on the Subject Property until May 1,

13
                   2020, if Plaintiff SVG makes a payment in the sum of $712,823.87 on or
                   before November 26, 2019, and monthly interest payments commencing
14
                   from December 1, 2019 in the amount of $52,500.00;
15
               b. “Second Forbearance Agreement” - On or about December 3, 2019,
16
                   Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST,
17
                   through its attorney, Mr. David M. Poitras, agreed to briefly forbear from
18
                   conducting a trustee’s sale until the later of December 6, 2019, if a payment
19
                   of $112,823.87 is received on or before 11:00 a.m. on December 4, 2019;
20
               c. “Option to Purchase Agreement” - On or about January 9, 2020, Defendants
21
                   FAY SERVICING, LLC, CIVIC HOLDINGS III TRUST, and CIVIC
22
                   REAL ESTATE HOLDINGS III, LLC, through its asset manager, Mr. Tom
23
                   French, represented to Plaintiff SVG that it would agree to effectively
24
                   rescind the trustee’s sale by re-selling the Subject Property from Defendant
25
                   CIVIC REAL ESTATE HOLDINGS III, LLC to Plaintiff SVG for: (i) the
26
                   amount in default of $454,000.00, and (ii) the reinstatement or refinance of
27
                   the $3,500,000 loan.
28
        64. Plaintiffs relied on the above-referenced representations and promises by:
29
30                                              -12-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735      Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 15
                                             of 114                 CIVIC APP PAGE NO. 289
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 298 of 548



 1             a. Tendering the sum of $250,000.00 to Defendant FAY SERVICING, LLC
 2                 from Plaintiff Srinivasan’s own personal funds on November 15, 2019 as
 3                 partial performance pursuant to the First Forbearance Agreement;
 4             b. Tendering the sum of $112,823.87 to Defendant FAY SERVICING, LLC
 5                 from Plaintiff Srinivasan’s own funds on December 4, 2019 as full
 6                 performance pursuant to the Second Forbearance Agreement; and
 7             c. Foregoing other actions to avoid foreclosure, such as selling the Subject

 8                 Property at a private sale or attempting to obtain a refinance of the Subject

 9                 Loan with other lenders.

10      65. Defendants have made the above referenced representations without reasonable

11   grounds of believing it to be true.

12      66. The purpose of the Defendants’ promises was to provide Plaintiff SVG with an

13
     opportunity to cure the default on the Subject Loan. However, the Defendants never
     intended to provide Plaintiff SVG with a forbearance as evidenced by the subsequent
14
     foreclosure of the Subject Property despite Plaintiffs’ tender of a payment in the sum of
15
     $112,823.87 pursuant to the Second Forbearance Agreement and the Defendants’
16
     knowledge that Plaintiff SVG was ready and willing to fully perform under the Option to
17
     Purchase Agreement.
18
        67. Plaintiffs are informed and believes and thereon alleges that at the time Defendants
19
     made said representations, Defendants made such representations with the intent to induce
20
     Plaintiffs’ reliance into making a total of $362,823.87 in payments without applying these
21
     payments to the outstanding balance on the Subject Loan and foregoing other actions to
22
     avoid foreclosure.
23
        68. The actions of Defendants and its agents caused Plaintiffs to justifiably believe that
24
     their submission of payments would be accepted, and that the sale date would be
25
     postponed or that the trustee’s sale would be rescinded, such that they had foregone other
26
     actions to avoid foreclosure available to them.
27
        69. Plaintiffs did indeed rely on said misrepresentations, by providing Lenders with a
28
     total of $362,823.87 in payments from Plaintiff Srinivasan’s own personal funds, to which
29
30                                             -13-
                                     FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 23-1     Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 16
                                              of 114                 CIVIC APP PAGE NO. 290
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 299 of 548



 1   Lenders had no right to keep or withhold from Plaintiff Srinivasan, individually, with the
 2   belief that the foreclosure of the Subject Property would be suspended. Had Plaintiffs
 3   known of the falsity of the Defendants’ representations and omissions, they would have
 4   taken other actions to avoid such harms as set forth herein.
 5      70. Plaintiffs’ reliance upon the Defendants’ misrepresentations was reasonable by the
 6   repeated oral statements and omissions of material fact by Defendants throughout the
 7   entire process, and Plaintiffs’ belief that no foreclosure sale could occur while the

 8   forbearance agreements were in place.

 9      71. As a result of Defendants’ breach of the Second Forbearance Agreement and the

10   Option to Purchase Agreement, Plaintiff SVG has suffered general and special damages in

11   an amount to be determined at trial.

12      72. Additionally, Plaintiff Srinivasan has suffered general and special damages in an

13   amount to be determined at trial, but not less than $362,823.87, which was paid from his

14   personal funds, to which Lenders had no right to keep or withhold from Plaintiff

15   Srinivasan, individually.

16
17                                   THIRD CAUSE OF ACTION

18                            NEGLIGENT MISREPRESENTATION

19                                    (Against All Defendants)

20      73. Plaintiff realleges each and every allegation in the foregoing paragraphs as if fully

21   set forth herein.

22      74. The elements of negligent misrepresentation are: (1) the misrepresentation of a

23   past or existing material fact, (2) without reasonable ground for believing it to be true, (3)

24
     with the intent to induce another's reliance on the fact misrepresented, (4) justifiable
     reliance on the misrepresentation, and (5) resulting damages. Apollo Capital Fund, LLC
25
     v. Roth Capital Partners, LLC, 158 Cal.App4th 226 (2d Dist. 2007); Century Sur. Co. v.
26
     Crosby Ins. Inc., 124 Cal.App4th 116 (4th Dist. 2004).
27
28
29
30                                              -14-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735        Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 17
                                               of 114                 CIVIC APP PAGE NO. 291
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 300 of 548



 1      75. Between November of 2019 to January of 2020, Defendants FAY SERVICING,
 2   LLC, CIVIC HOLDINGS III TRUST, and CIVIC REAL ESTATE HOLDINGS III, LLC
 3   made the following representations and promises to Plaintiffs:
 4             a. “First Forbearance Agreement” - On or about November 27, 2019,
 5                Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST
 6                agreed to forebear from foreclosing on the Subject Property until May 1,
 7                2020, if Plaintiff SVG makes a payment in the sum of $712,823.87 on or

 8                before November 26, 2019, and monthly interest payments commencing

 9                from December 1, 2019 in the amount of $52,500.00;

10             b. “Second Forbearance Agreement” - On or about December 3, 2019,

11                Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST,

12                through its attorney, Mr. David M. Poitras, agreed to briefly forbear from

13
                  conducting a trustee’s sale until the later of December 6, 2019, if a payment
                  of $112,823.87 is received on or before 11:00 a.m. on December 4, 2019;
14
               c. “Option to Purchase Agreement” - On or about January 9, 2020, Defendants
15
                  FAY SERVICING, LLC, CIVIC HOLDINGS III TRUST, and CIVIC
16
                  REAL ESTATE HOLDINGS III, LLC, through its asset manager, Mr. Tom
17
                  French, represented to Plaintiff SVG that it would agree to effectively
18
                  rescind the trustee’s sale by re-selling the Subject Property from Defendant
19
                  CIVIC REAL ESTATE HOLDINGS III, LLC to Plaintiff SVG for: (i) the
20
                  amount in default of $454,000.00, and (ii) the reinstatement or refinance of
21
                  the $3,500,000 loan.
22
        76. Plaintiffs relied on the above-referenced representations and promises by:
23
               a. Tendering the sum of $250,000.00 to Defendant FAY SERVICING, LLC
24
                  from Plaintiff Srinivasan’s own personal funds on November 15, 2019 as
25
                  partial performance pursuant to the First Forbearance Agreement;
26
               b. Tendering the sum of $112,823.87 to Defendant FAY SERVICING, LLC
27
                  from Plaintiff Srinivasan’s own funds on December 4, 2019 as full
28
                  performance pursuant to the Second Forbearance Agreement; and
29
30                                            -15-
                                    FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 23-1    Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 18
                                            of 114                 CIVIC APP PAGE NO. 292
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 301 of 548



 1             c. Foregoing other actions to avoid foreclosure, such as selling the Subject
 2                 Property at a private sale or attempting to obtain a refinance of the Subject
 3                 Loan with other lenders.
 4      77. Defendants have made the above referenced representations without reasonable
 5   grounds of believing it to be true.
 6      78. The purpose of the Defendants’ promises was to provide Plaintiff SVG with an
 7   opportunity to cure the default on the Subject Loan. However, the Defendants never

 8   intended to provide Plaintiff SVG with a forbearance as evidenced by the subsequent

 9   foreclosure of the Subject Property despite Plaintiffs’ tender of a payment in the sum of

10   $112,823.87 pursuant to the Second Forbearance Agreement and the Defendants’

11   knowledge that Plaintiff SVG was ready and willing to fully perform under the Option to

12   Purchase Agreement.

13
        79. Plaintiffs are informed and believes and thereon alleges that at the time Defendants
     made said representations, Defendants made such representations with the intent to induce
14
     Plaintiffs’ reliance into making a total of $362,823.87 in payments without applying these
15
     payments to the outstanding balance on the Subject Loan and foregoing other actions to
16
     avoid foreclosure.
17
        80. The actions of Defendants and its agents caused Plaintiffs to justifiably believe that
18
     their submission of payments would be accepted, and that the sale date would be
19
     postponed or that the trustee’s sale would be rescinded, such that they had foregone other
20
     actions to avoid foreclosure available to them.
21
        81. Plaintiffs did indeed rely on said misrepresentations, by providing Lenders with a
22
     total of $362,823.87 in payments from Plaintiff Srinivasan’s own personal funds, to which
23
     Lenders had no right to keep or withhold from Plaintiff Srinivasan, individually, with the
24
     belief that the foreclosure of the Subject Property would be suspended. Had Plaintiffs
25
     known of the falsity of the Defendants’ representations and omissions, they would have
26
     taken other actions to avoid such harms as set forth herein.
27
        82. Plaintiffs’ reliance upon the Defendants’ misrepresentations was reasonable by the
28
     repeated oral statements and omissions of material fact by Defendants throughout the
29
30                                             -16-
                                     FIRST AMENDED COMPLAINT
31 Case: 20-51735     Doc# 23-1     Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 19
                                              of 114                 CIVIC APP PAGE NO. 293
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 302 of 548



 1   entire process, and Plaintiffs’ belief that no foreclosure sale could occur while the
 2   forbearance agreements were in place.
 3      83. As a result of Defendants’ breach of the Second Forbearance Agreement and the
 4   Option to Purchase Agreement, Plaintiff SVG has suffered general and special damages in
 5   an amount to be determined at trial.
 6      84. Additionally, Plaintiff Srinivasan has suffered general and special damages in an
 7   amount to be determined at trial, but not less than $362,823.87, which was paid from his
 8   personal funds, to which Lenders had no right to keep or withhold from Plaintiff
 9   Srinivasan, individually.
10
11                                   FOURTH CAUSE OF ACTION
12                                   WRONGFUL FORECLOSURE
13    (Against Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST)
14      85. Plaintiffs realleges each and every allegation in the foregoing paragraphs as if fully
15   set forth herein.
16      86. The elements of a wrongful foreclosure cause of action are: (1) the trustee or
17   mortgagee caused an illegal, fraudulent, or willfully oppressive sale of real property

18   pursuant to a power of sale in a mortgage or deed of trust; (2) the party attacking the sale

19   (usually but not always the trustor or mortgagor) was prejudiced or harmed; and (3) in

20   cases where the trustor or mortgagor challenges the sale, the trustor or mortgagor tendered

21   the amount of the secured indebtedness or was excused from tendering. Citrus El Dorado,

22   LLC v. Chicago Title Co. (2019) 32 Cal.App.5th 943.

23
            Wrongful Foreclosure due to Breach of the Second Forbearance Agreement
        87. On or about December 3, 2019, Plaintiff SVG, on the one hand, and Defendants
24
     FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST (collectively, “Lenders”),
25
     through its attorney, Mr. David M. Poitras, on the other hand, entered into the Second
26
     Forbearance Agreement, wherein the Lenders agreed to briefly forbear from conducting a
27
     trustee’s sale until the later of December 6, 2019, if a payment of $112,823.87 is received
28
     on or before 11:00 a.m. on December 4, 2019, the same day of the impending foreclosure.
29
30                                               -17-
                                       FIRST AMENDED COMPLAINT
31 Case: 20-51735        Doc# 23-1    Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 20
                                                of 114                 CIVIC APP PAGE NO. 294
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 303 of 548



 1      88. In the morning of December 4, 2019 before 11:00 a.m., Plaintiff Srinivasan, wired
 2   the sum of $112,823.87 to Defendant FAY SERVICING, LLC from his own personal
 3   bank account. See Exhibit J.
 4      89. As a result, Plaintiffs have performed all of the terms and conditions of the Second
 5   Forbearance Agreement by submitting a payment of $112,823.87 prior to 11:00 a.m. on
 6   December 4, 2019.
 7      90. Despite the Plaintiffs’ full compliance with the Second Forbearance Agreement,

 8   on December 4, 2019, Defendant CIVIC HOLDINGS III TRUST proceeded with the

 9   foreclosure and caused a Trustee’s Deed upon Sale to be recorded against the Subject

10   Property in the amount of $4,356,406.73 in unpaid debt (hereinafter, the “TDUS”). A true

11   and correct copy of the said Trustee’s Deed upon Sale is attached hereto as Exhibit K.

12      91. As a result, the Lenders breached the Second Forbearance Agreement by

13
     proceeding with the foreclosure and causing a Trustee’s Deed upon Sale to be recorded
     against the Subject Property.
14
                   Wrongful Foreclosure due to Violation of 11 U.S. Code § 362
15
        92. Moreover, the TDUS was wrongfully recorded against the Subject Property at a
16
     time while the Member Bankruptcy was still pending and an automatic stay prohibiting
17
     foreclosure of a mortgage or deed of trust pursuant to 11 U.S. Code § 362 was still in full
18
     force and effect.
19
        93. Upon information and belief, the Defendants’ wrongful recording of the TDUS
20
     was willfully and maliciously done with full knowledge of the automatic stay and the
21
     Member Bankruptcy as the Defendants had expressly requested the Plaintiffs to file an ex
22
     parte Motion to Dismiss the Chapter 11 Bankruptcy case on or about December 3, 2019.
23
                            Wrongful Foreclosure due to Invalid Credit Bid
24
        94. On December 4, 2019, Defendant CIVIC HOLDINGS III TRUST proceeded with
25
     the foreclosure and caused a Trustee’s Deed upon Sale to be recorded against the Subject
26
     Property in the amount of $4,356,406.73 in unpaid debt (hereinafter, the “TDUS”). A true
27
     and correct copy of the said Trustee’s Deed upon Sale is attached hereto as Exhibit K.
28
29
30                                              -18-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735        Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 21
                                               of 114                 CIVIC APP PAGE NO. 295
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 304 of 548



 1      95. Upon information and belief, the Defendants have failed to apply the sum of
 2   $362,823.87 received from Plaintiffs to the outstanding balance on the Subject Loan,
 3   which resulted in an credit bid, that was in actuality $362,823.87 higher than other
 4   potential purchasers at public auction.
 5      96. As a result, Defendant CIVIC HOLDINGS III TRUST effectively conducted the
 6   sale in a way calculated to chill the bidding or depress the prices offered at the trustee’s
 7   sale as they made an invalid credit bid.

 8      97. Accordingly, Plaintiffs are informed and believes and thereon alleges that the

 9   foreclosure sale process was fraudulent, and/or willfully oppressive due to the invalid bid.

10      98. Accordingly, the foreclosure of the Subject Property on December 4, 2019 was

11   illegal, fraudulent, or willfully oppressive given the fact that Plaintiff complied with the

12   terms as set forth in the Second Forbearance Agreement, the TDUS was recorded in

13
     violation of 11 U.S. Code § 362, and due to the invalid credit bid made by Defendant
     CIVIC HOLDINGS III TRUST.
14
        99. As a result of Defendants’ tortious conduct, Plaintiff SVG has suffered general and
15
     special damages in an amount to be determined at trial.
16
17
                                        PRAYER FOR RELIEF
18
     Wherefore, Plaintiffs prays for judgment against the Defendants, and each of them, as
19
     follows:
20
        1.      For the Trustee’s Deed upon Sale recorded against the Subject Property on
21
                December 4, 2019 as Document Number 20191417929 in the Official Records of
22
                the County of Los Angeles to be rescinded;
23
        2.      For the Quitclaim Deed recorded against the Subject Property on January 3, 2020
24
                as Document Number 20200005464 in the Official Records of the County of Los
25
                Angeles to be rescinded;
26
        3.      For title to the Subject Property be restored to Plaintiff SVG;
27
        4.      For compensatory, special and general damages in an amount according to proof
28
                at trial, but not less than $362,823.87;
29
30                                                -19-
                                        FIRST AMENDED COMPLAINT
31 Case: 20-51735       Doc# 23-1     Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 22
                                                of 114                 CIVIC APP PAGE NO. 296
32
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 305 of 548



 1      5.   For punitive and exemplary damages in an amount to be determined by the Court;
 2      6.   For an order compelling Defendants to disgorge the sum of $362,823.87
 3           wrongfully taken from Plaintiff Srinivasan and returning to him the same, plus
 4           interest thereon at the statutory rate from the date the funds were first received
 5           from Plaintiff Srinivasan;
 6      7.   For an imposition of a constructive trust on the Subject Property;
 7      8.   For the imposition of a constructive trust in the sum of $362,823.87 paid to
 8           Defendants FAY SERVICING, LLC and CIVIC HOLDINGS III TRUST by
 9           Plaintiff Srinivasan;
10      9.   For reasonable attorney fees and costs in this action; and
11      10. For such other and further relief as the Court may deem proper.
12
13                    27 2020
     Dated: October _____,
14
15                                        GOMEZ & SIMONE, APLC
16
                                          ___________________________________________
17
                                          Josué Cristóbal Guerrero, Esq.
18                                        Edna Fok, Esq.
                                          Attorney for Plaintiffs,
19                                        SUMMITRIDGE VENTURE GROUP, LLC and
20                                        VIKRAM SRINIVASAN

21
22
23
24
25
26
27
28
29
30                                              -20-
                                      FIRST AMENDED COMPLAINT
31 Case: 20-51735    Doc# 23-1       Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 23
                                               of 114                 CIVIC APP PAGE NO. 297
32
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 306 of 548




                       EXHIBIT A




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 24
                                       of 114                 CIVIC APP PAGE NO. 298
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 307 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 25
                                       of 114                CIVIC APP PAGE NO. 299
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 308 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 26
                                       of 114                CIVIC APP PAGE NO. 300
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 309 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 27
                                       of 114                CIVIC APP PAGE NO. 301
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 310 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 28
                                       of 114                CIVIC APP PAGE NO. 302
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 311 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 29
                                       of 114                CIVIC APP PAGE NO. 303
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 312 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 30
                                       of 114                CIVIC APP PAGE NO. 304
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 313 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 31
                                       of 114                CIVIC APP PAGE NO. 305
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 314 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 32
                                       of 114                CIVIC APP PAGE NO. 306
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 315 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 33
                                       of 114                CIVIC APP PAGE NO. 307
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 316 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 34
                                       of 114                CIVIC APP PAGE NO. 308
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 317 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 35
                                       of 114                CIVIC APP PAGE NO. 309
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 318 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 36
                                       of 114                CIVIC APP PAGE NO. 310
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 319 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 37
                                       of 114                CIVIC APP PAGE NO. 311
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 320 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 38
                                       of 114                CIVIC APP PAGE NO. 312
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 321 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 39
                                       of 114                CIVIC APP PAGE NO. 313
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 322 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 40
                                       of 114                CIVIC APP PAGE NO. 314
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 323 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 41
                                       of 114                CIVIC APP PAGE NO. 315
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 324 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 42
                                       of 114                CIVIC APP PAGE NO. 316
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 325 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 43
                                       of 114                CIVIC APP PAGE NO. 317
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 326 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 44
                                       of 114                CIVIC APP PAGE NO. 318
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 327 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 45
                                       of 114                CIVIC APP PAGE NO. 319
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 328 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 46
                                       of 114                CIVIC APP PAGE NO. 320
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 329 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 47
                                       of 114                CIVIC APP PAGE NO. 321
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 330 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 48
                                       of 114                CIVIC APP PAGE NO. 322
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 331 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 49
                                       of 114                CIVIC APP PAGE NO. 323
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 332 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 50
                                       of 114                CIVIC APP PAGE NO. 324
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 333 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 51
                                       of 114                CIVIC APP PAGE NO. 325
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 334 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 52
                                       of 114                CIVIC APP PAGE NO. 326
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 335 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 53
                                       of 114                CIVIC APP PAGE NO. 327
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 336 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 54
                                       of 114                CIVIC APP PAGE NO. 328
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 337 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 55
                                       of 114                CIVIC APP PAGE NO. 329
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 338 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 56
                                       of 114                CIVIC APP PAGE NO. 330
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 339 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 57
                                       of 114                CIVIC APP PAGE NO. 331
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 340 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 58
                                       of 114                CIVIC APP PAGE NO. 332
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 341 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 59
                                       of 114                CIVIC APP PAGE NO. 333
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 342 of 548




                       EXHIBIT B




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 60
                                       of 114                 CIVIC APP PAGE NO. 334
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 343 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 61
                                       of 114                CIVIC APP PAGE NO. 335
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 344 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 62
                                       of 114                CIVIC APP PAGE NO. 336
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 345 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 63
                                       of 114                CIVIC APP PAGE NO. 337
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 346 of 548




                       EXHIBIT C




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 64
                                       of 114                 CIVIC APP PAGE NO. 338
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 347 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 65
                                       of 114                CIVIC APP PAGE NO. 339
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 348 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 66
                                       of 114                CIVIC APP PAGE NO. 340
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 349 of 548




                      EXHIBIT D




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 67
                                       of 114                 CIVIC APP PAGE NO. 341
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 350 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 68
                                       of 114                CIVIC APP PAGE NO. 342
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 351 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 69
                                       of 114                CIVIC APP PAGE NO. 343
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 352 of 548




                       EXHIBIT E




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 70
                                       of 114                 CIVIC APP PAGE NO. 344
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 353 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 71
                                       of 114                CIVIC APP PAGE NO. 345
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 354 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 72
                                       of 114                CIVIC APP PAGE NO. 346
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 355 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 73
                                       of 114                CIVIC APP PAGE NO. 347
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 356 of 548




                       EXHIBIT F




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 74
                                       of 114                 CIVIC APP PAGE NO. 348
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 357 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 75
                                       of 114                CIVIC APP PAGE NO. 349
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 358 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 76
                                       of 114                CIVIC APP PAGE NO. 350
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 359 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 77
                                       of 114                CIVIC APP PAGE NO. 351
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 360 of 548




                      EXHIBIT G




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 78
                                       of 114                 CIVIC APP PAGE NO. 352
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 361 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 79
                                       of 114                 CIVIC APP PAGE NO. 353
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 362 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 80
                                       of 114                 CIVIC APP PAGE NO. 354
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 363 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 81
                                       of 114                 CIVIC APP PAGE NO. 355
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 364 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 82
                                       of 114                 CIVIC APP PAGE NO. 356
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 365 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 83
                                       of 114                 CIVIC APP PAGE NO. 357
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 366 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 84
                                       of 114                 CIVIC APP PAGE NO. 358
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 367 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 85
                                       of 114                 CIVIC APP PAGE NO. 359
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 368 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 86
                                       of 114                 CIVIC APP PAGE NO. 360
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 369 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 87
                                       of 114                 CIVIC APP PAGE NO. 361
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 370 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 88
                                       of 114                 CIVIC APP PAGE NO. 362
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 371 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 89
                                       of 114                 CIVIC APP PAGE NO. 363
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 372 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 90
                                       of 114                 CIVIC APP PAGE NO. 364
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 373 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 91
                                       of 114                 CIVIC APP PAGE NO. 365
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 374 of 548




                      EXHIBIT H




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 92
                                       of 114                 CIVIC APP PAGE NO. 366
JOBTYPE       Wire_Transfer
RUNDATE        2019-11-15
                    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 375 of 548
JOBID       MFTPD720ONL01
ADR1          VIKRAM SRINIVASAN                                                   PAGE 1 OF 2
ADR2          45752 BRIDGEPORT DR
ADR3          FREMONT CA 94539-6850                               BANK OF AMERICA, N.A.
ADR4 P.O. Box 15284                                               WIRE TRANSFER ADVICE
                                                                  1 FLEET WAY        PA6-580-04-05
ADR5 Wilmington, DE 19850                                         SCRANTON, PA         18507
PRODCD         PER
ENTITY       00318
APPAIT       0000000180
BOFADATE       20191115
DOCITEM       DEPWTAD001
LANGUAGVIKRAMENGSRINIVASAN
CCODE 45752 US BRIDGEPORT DR
BUSFUNCFREMONT    CA 94539-6850
              GLOBAL     TREASURY OPERATIONS                              DATE: 11/15/19
BUSSUBF       WIRE TRANSFER OPERATIONS                                    DIRECT INQUIRIES TO:
RECCODE        BNK068                                                     800.729.9473 OPTION 2
                                                                          ACCOUNT: XXXXXXXX6661
CLASS         3
PUBMTHD        E
SEQNUM         1115023715
ACCT001      325070206661CA
RECTYPE       WIRE TRANSFER ADVICE
    666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
MEDTYPE        PDF WIRE WAS CREDITED TODAY:
    THE FOLLOWING
    _____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
   THE FOLLOWING WIRE WAS DEBITED TODAY:
   ____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
   THE FOLLOWING WIRE WAS DEBITED TODAY:
   ____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
   THE FOLLOWING WIRE WAS DEBITED TODAY:
   ____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666




            Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 93
                                                   of 114                 CIVIC APP PAGE NO. 367
               Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 376 of 548

                                                                                      PAGE 2 OF 2
                                                                     BANK OF AMERICA, N.A.
                                                                     WIRE TRANSFER ADVICE
  P.O. Box 15284                                                     1 FLEET WAY        PA6-580-04-05
  Wilmington, DE 19850                                               SCRANTON, PA         18507




   VIKRAM SRINIVASAN
   45752 BRIDGEPORT DR
   FREMONT CA 94539-6850
                                                                              DATE: 11/15/19
                                                                              DIRECT INQUIRIES TO:
                                                                              800.729.9473 OPTION 2
                                                                              ACCOUNT: XXXXXXXX6661



666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
THE FOLLOWING WIRE WAS DEBITED TODAY:
____________________________________




666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
THE FOLLOWING WIRE WAS DEBITED TODAY:                                USD AMOUNT $250,000.00
TRANSACTION REF:         2019111500523093                       SERVICE REF: 017427
RELATED REF:             280762480                              IMAD: 20191115B6B7HU3R017427
ORIGINATOR:              VIKRAM SRINIVASAN                      ID: XXXXXXXX6661
INSTRUCTING BANK:        CONSUMER                               ID: OLBS
BENEFICIARY:             FAY SERVICING                          ID: 07241022099
BENEFICIARY'S BANK:      FIFTH THIRD BANK                       ID: 042000314
PAYMENT DETAIL:     1666 SUMMITRIDGE DR BEVERLY HILLS
666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666




         Case: 20-51735       Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 94
                                                    of 114                 CIVIC APP PAGE NO. 368
    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 377 of 548




                        EXHIBIT I




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 95
                                       of 114                 CIVIC APP PAGE NO. 369
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 378 of 548



From: Thomas French <tfrench@hmcassets.com>
Sent: Thursday, January 23, 2020 2:34:26 PM
To: Vikram Srinivasan <vikram.srinivasan@hotmail.com>
Cc: FCGroup <fcgroup@hmcassets.com>
Subject: 1666 Summitridge Drive, Beverly Hills, CA


Hello Vikram,



The borrower has been in default of the loan that was secured by the above referenced property since
March 1,2019. The borrower has been in default of the Forbearance Agreement for the above
referenced property since November 26, 2019.



Despite repeated promises and representations by the borrower to cure the outstanding defaults,
borrower has failed to do so.



Accordingly, the property was sold on December 4, 2019 at a non-judicial foreclosure sale under the
power granted to the trustee under the applicable deed of trust. Pursuant to the foreclosure sale, the
property reverted to the lender.



The foreclosure sale is final and will not be rescinded. The lender will effect an orderly disposition of the
property.



The lender reserves all rights, including but not limited to enforcement of the outstanding guaranty in
the event of a deficiency.



Best Regards,




Tom French

HMC Assets

2015 Manhattan Beach Blvd, Ste 200




Case: 20-51735         Doc# 23-1       Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 96
                                                 of 114                 CIVIC APP PAGE NO. 370
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 379 of 548



Redondo Beach, CA 90278

T. 310-640-3070 x2676




CONFIDENTIALITY NOTICE: This e-mail message, including all attachments, is for the sole use of the intended
recipient(s) and may contain confidential and privileged information. If you are not the intended recipient,
you may NOT use, disclose, copy or disseminate this information. Please contact the sender by reply e-mail
immediately and destroy all copies of the original message, including all attachments. Your cooperation is
greatly appreciated.




---------- Forwarded message ---------
From: David Poitras <dpoitras@wedgewood-inc.com>
Date: Thu, Dec 5, 2019 at 10:36 AM
Subject: RE: Summitridge Forbearance
To: Vinod Nichani <vinod@nichanilawfirm.com>
Cc: Amelia Valenzuela <avalenzuela@wedgewood-inc.com>, Thomas French
<tfrench@hmcassets.com>, Ann Reed <AR@hmcassets.com>, FCGroup <fcgroup@hmcassets.com>,
Barry Smith <bs@hmcassets.com>, Joanne O'Sullivan <joanne@nichanilawfirm.com>


Mr. Nichani,

For the avoidance of doubt, the lender must actually receive the $402,500 on or before December 6,
2019. Not that the funds are available, en route, in the mail . . . funds must actually be received by the
lender in order for there to be any further discussion.

In addition, the motion to dismiss should be filed on an emergency basis, and must request that if the
court will not hear the motion on an emergency basis, at least shortened time. Please send me a
conformed copy of the motion when filed.

Thank you,


David M. Poitras
Deputy General Counsel


2015 Manhattan Beach Boulevard, Suite 100
Redondo Beach, California 90278




Case: 20-51735          Doc# 23-1      Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 97
                                                 of 114                 CIVIC APP PAGE NO. 371
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 380 of 548




Office: 310.640.3070 Ext. 2833
Mobile: 310.720.1918
E-Fax: 310.469.0182
dpoitras@wedgewood-inc.com



From: Vinod Nichani <vinod@nichanilawfirm.com>
Sent: Wednesday, December 04, 2019 4:02 PM
To: David Poitras <dpoitras@wedgewood-inc.com>
Cc: Amelia Valenzuela <avalenzuela@wedgewood-inc.com>; Thomas French
<tfrench@hmcassets.com>; Ann Reed <AR@hmcassets.com>; FCGroup <fcgroup@hmcassets.com>;
Barry Smith <bs@hmcassets.com>; Joanne O'Sullivan <joanne@nichanilawfirm.com>
Subject: Re: Summitridge Forbearance

Good Afternoon,
My client has agreed to forward the funds by the required date. Further, my office will prepare and file
the required motion to dismiss on or before December 6th.



Vinod Nichani
Principal

408.800.6174 Office
408.290.9802 Direct Fax
vinod@nichanilawfirm.com

NICHANI LAW FIRM
111 N. Market Street, Suite 300
San Jose, California 95113
www.nichanilawfirm.com


 The information contained in this email may be confidential and/or legally privileged. It has been sent
for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient,
you are hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or
copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please contact the sender by reply email or by phone and destroy all copies of
the original message. Thank you for your assistance and kind consideration.



---------- Forwarded message ---------
From: David Poitras <dpoitras@wedgewood-inc.com>
Date: Wed, Dec 4, 2019 at 3:58 PM
Subject: RE: Summitridge Forbearance
To: Vinod Nichani <vinod@nichanilawfirm.com>



Case: 20-51735         Doc# 23-1       Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 98
                                                 of 114                 CIVIC APP PAGE NO. 372
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 381 of 548




Mr. Nichani,

We did not receive any notice that the property owner Summitridge Venture Group, LLC filed any
bankruptcy case.

If you are referring to the automatic stay in place in your client’s personal bankruptcy case, that stay
does not apply to any FCL sale of the property, as your client does not have any ownership interest in
the real property. Your client only has a membership interest in the LLC that owns the property. The
real property itself is not property of the individual’s bankruptcy estate, only the membership interest is
property of the individual estate, and a stay in such individual case does not stay acts against real
property titled in a third party, in this case Summitridge Venture Group, LLC.

Please let us know how your client intends to proceed.


David M. Poitras
Deputy General Counsel


2015 Manhattan Beach Boulevard, Suite 100
Redondo Beach, California 90278
Office: 310.640.3070 Ext. 2833
Mobile: 310.720.1918
E-Fax: 310.469.0182
dpoitras@wedgewood-inc.com

From: Vinod Nichani <vinod@nichanilawfirm.com>
Sent: Wednesday, December 04, 2019 3:41 PM
To: David Poitras <dpoitras@wedgewood-inc.com>
Subject: Re: Summitridge Forbearance

Mr. Poitras,
I will share your email with my client. Your client continued with the foreclosure with the bankruptcy
automatic stay in place?



Vinod Nichani
Principal

408.800.6174 Office
408.290.9802 Direct Fax
vinod@nichanilawfirm.com

NICHANI LAW FIRM
111 N. Market Street, Suite 300



Case: 20-51735         Doc# 23-1       Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 99
                                                 of 114                 CIVIC APP PAGE NO. 373
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 382 of 548



San Jose, California 95113
www.nichanilawfirm.com


 The information contained in this email may be confidential and/or legally privileged. It has been sent
for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient,
you are hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or
copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please contact the sender by reply email or by phone and destroy all copies of
the original message. Thank you for your assistance and kind consideration.



On Wed, Dec 4, 2019 at 3:36 PM David Poitras <dpoitras@wedgewood-inc.com> wrote:
Mr. Nichani,

I am out of the office today at a conference. Accordingly, I am copying my client representatives.

The client advises that the required funds were not received this morning and the FCL sale went forward
today and the property reverted to the beneficiary.

Notwithstanding, if the balance of the funds ($402,500) is received and a motion to dismiss the
bankruptcy case is filed on or before December 6, 2019, the lender will forbear from recording the TDUS
to allow for further discussion.

Please advise how your client intends to proceed. Please also advise if you are now representing the
property owner Summitridge Venture Group, LLC, or if the entity is still being represented by Mr. Wiggs.


David M. Poitras
Deputy General Counsel


2015 Manhattan Beach Boulevard, Suite 100
Redondo Beach, California 90278
Office: 310.640.3070 Ext. 2833
Mobile: 310.720.1918
E-Fax: 310.469.0182
dpoitras@wedgewood-inc.com


From: Vinod Nichani <vinod@nichanilawfirm.com>
Sent: Wednesday, December 04, 2019 2:01 PM
To: David Poitras <dpoitras@wedgewood-inc.com>
Subject: Re: Summitridge Forbearance

Good Afternoon Counsel,




Case: 20-51735        Doc# 23-1       Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 100
                                                of 114                  CIVIC APP PAGE NO. 374
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 383 of 548



Thank you for your email. My client was informed that the property was foreclosed on today. Is that
correct?



Vinod Nichani
Principal

408.800.6174 Office
408.290.9802 Direct Fax
vinod@nichanilawfirm.com

NICHANI LAW FIRM
111 N. Market Street, Suite 300
San Jose, California 95113
www.nichanilawfirm.com


 The information contained in this email may be confidential and/or legally privileged. It has been sent
for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient,
you are hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or
copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please contact the sender by reply email or by phone and destroy all copies of
the original message. Thank you for your assistance and kind consideration.




On Tue, Dec 3, 2019 at 6:08 PM David Poitras <dpoitras@wedgewood-inc.com> wrote:
Mr. Nichani,


1. If the funds are available as you say, they could be wired tomorrow morning – contrary to your
assertion, banks/wires take very little time if the money is available and a proper instruction is
made. You can wire the funds to the servicer and the servicer will hold the funds in suspense until such
time as the bankruptcy case is dismissed.

2. Likewise, under the circumstances, I am relatively certain that Judge Lafferty will dismiss the case on
an emergency basis upon being presented with an emergency motion by the debtor requesting such
relief.


Accordingly, if the funds are actually received by the lender on or before 11:00am on Wednesday
December 4, 2019 AND an emergency motion to dismiss the chapter 11 case is filed with the bankruptcy
court on or before Noon on December 5, 2019, the lender will forbear from continuing with its
enforcement remedies until the later of December 6, 2019, or the date of entry of an order dismissing
the bankruptcy case, but in no event later than December 13, 2019.




Case: 20-51735        Doc# 23-1       Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 101
                                                of 114                  CIVIC APP PAGE NO. 375
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 384 of 548



This proposal is last and best.


David M. Poitras
Deputy General Counsel


2015 Manhattan Beach Boulevard, Suite 100
Redondo Beach, California 90278
Office: 310.640.3070 Ext. 2833
Mobile: 310.720.1918
E-Fax: 310.469.0182
dpoitras@wedgewood-inc.com




From: Vinod Nichani <vinod@nichanilawfirm.com>
Sent: Tuesday, December 03, 2019 1:56 PM
To: David Poitras <dpoitras@wedgewood-inc.com>
Subject: Re: Summitridge Forbearance

Good Afternoon,
My client has informed me that the total funds of $515,323.87 are available, but can be wired to your
client no later than Thursday (December 5, 2019). The bank takes time. The bankruptcy will be
dismissed if the debtor does not file the balance of the schedules within 14 days of filing. Procedurally, it
will be difficult to file a Motion to Dismiss so early in the proceeding. Further, if payment is made
within the 14 days, we may need a court order to authorize the payment while the bankruptcy is
pending.
Would your client be amenable to my office holding the funds in a trust account, with proof provided to
you pending the dismissal. Upon dismissal the funds will be wired to your client? This way your client
can rest assured the funds are available and will be wired immediately upon dismissal of the bankruptcy.
The deadline to file the balance of the bankruptcy schedules is 12-16..the order by the court will be
entered a day or two after. This is barring any other motions by creditors.




Vinod Nichani
Principal

408.800.6174 Office
408.290.9802 Direct Fax
vinod@nichanilawfirm.com

NICHANI LAW FIRM
111 N. Market Street, Suite 300
San Jose, California 95113




Case: 20-51735         Doc# 23-1      Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 102
                                                of 114                  CIVIC APP PAGE NO. 376
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 385 of 548



www.nichanilawfirm.com


 The information contained in this email may be confidential and/or legally privileged. It has been sent
for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient,
you are hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or
copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please contact the sender by reply email or by phone and destroy all copies of
the original message. Thank you for your assistance and kind consideration.




On Tue, Dec 3, 2019 at 12:02 PM David Poitras <dpoitras@wedgewood-inc.com> wrote:
Mr. Nichani,

The forbearance agreement you reference below required that the LLC remit $462,823.87 to the lender
on or before November 26, 2019. That payment was not timely made. Accordingly, there is no
agreement to forbear in place at this time.

In addition, the December payment in the amount of $52,500 is now due.

If the lender receives the amounts due of $515,323.87 by 5:00pm today along with a dismissal of the
pending chapter 11 case, the lender will agree to forbear on the terms and conditions set forth in the
prior forbearance agreement.

For the avoidance of doubt, there is no current agreement to forbear, and the lender will delay its
enforcement remedies solely on the condition that the total amount set forth above is received by
5:00pm today.

The foregoing is not a complete recitation of the lender’s rights and remedies, each of which is
specifically reserved.


David M. Poitras
Deputy General Counsel


2015 Manhattan Beach Boulevard, Suite 100
Redondo Beach, California 90278
Office: 310.640.3070 Ext. 2833
Mobile: 310.720.1918
E-Fax: 310.469.0182
dpoitras@wedgewood-inc.com



Case: 20-51735        Doc# 23-1       Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 103
                                                of 114                  CIVIC APP PAGE NO. 377
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 386 of 548




From: Vinod Nichani <vinod@nichanilawfirm.com>
Sent: Tuesday, December 03, 2019 11:24 AM
To: David Poitras <dpoitras@wedgewood-inc.com>
Subject: Summitridge Forbearance

Dear Counsel,

My office has been retained to represent Mr. Srinivasan, the managing and majority member of
Summitridge Venter Group, the owner of 1666 Summitridge Drive, Beverly Hills.

As you are aware, a bankruptcy was filed yesterday to prevent the foreclosure of said property. I am
new to this matter, but am of the understanding there is an outstanding payment due to your client
based on a forebearance agreement? My client has the funds available to make the final payment and
resolve any outstanding debt issues. What is the best way to resolve this matter?

Vinod
--
Vinod Nichani

Principal



408.800.6174 Office

408.290.9802 Direct Fax

vinod@nichanilawfirm.com



NICHANI LAW FIRM

111 N. Market Street, Suite 300

San Jose, California 95113

www.nichanilawfirm.com




Case: 20-51735        Doc# 23-1     Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 104
                                              of 114                  CIVIC APP PAGE NO. 378
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 387 of 548




                     EXHIBIT J




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 105
                                       of 114                  CIVIC APP PAGE NO. 379
JOBTYPE       Wire_Transfer
RUNDATE        2019-12-04
                    Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 388 of 548
JOBID       MFTPD720ONL01
ADR1          VIKRAM SRINIVASAN                                                   PAGE 1 OF 1
ADR2          45752 BRIDGEPORT DR
ADR3          FREMONT CA 94539-6850                               BANK OF AMERICA, N.A.
ADR4 P.O. Box 15284                                               WIRE TRANSFER ADVICE
                                                                  1 FLEET WAY        PA6-580-04-05
ADR5 Wilmington, DE 19850                                         SCRANTON, PA         18507
PRODCD         PER
ENTITY       00318
APPAIT       0000000180
BOFADATE       20191204
DOCITEM       DEPWTAD001
LANGUAGVIKRAMENGSRINIVASAN
CCODE 45752 US BRIDGEPORT DR
BUSFUNCFREMONT    CA 94539-6850
              GLOBAL     TREASURY OPERATIONS                              DATE: 12/04/19
BUSSUBF       WIRE TRANSFER OPERATIONS                                    DIRECT INQUIRIES TO:
RECCODE        BNK068                                                     800.729.9473 OPTION 2
                                                                          ACCOUNT: XXXXXXXX6661
CLASS         3
PUBMTHD        E
SEQNUM         1204022013
ACCT001      325070206661CA
RECTYPE       WIRE TRANSFER ADVICE
    666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
MEDTYPE        PDF WIRE WAS CREDITED TODAY:
    THE FOLLOWING
    _____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
   THE FOLLOWING WIRE WAS DEBITED TODAY:
   ____________________________________




   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
   THE FOLLOWING WIRE WAS DEBITED TODAY:                            USD AMOUNT $112,823.87
   TRANSACTION REF:      2019120400543988                       SERVICE REF: 010393
   RELATED REF:          282517252                              IMAD: 20191204B6B7HU2R010393
   ORIGINATOR:           VIKRAM SRINIVASAN                      ID: XXXXXXXX6661
   INSTRUCTING BANK:     CONSUMER                               ID: OLBS
   BENEFICIARY:          FAY SERVICING                          ID: 07241022099
   BENEFICIARY'S BANK:   FIFTH THIRD BANK, NATIONAL             ID: 042000314
   PAYMENT DETAIL:     1666 SUMMITRIDGE DR BEVERLY HILLS
   666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666




           Case: 20-51735    Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 106
                                                   of 114                  CIVIC APP PAGE NO. 380
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 389 of 548




                       EXHIBIT K




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 107
                                       of 114                  CIVIC APP PAGE NO. 381
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 390 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 108
                                       of 114                CIVIC APP PAGE NO. 382
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 391 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 109
                                       of 114                CIVIC APP PAGE NO. 383
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 392 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 110
                                       of 114                CIVIC APP PAGE NO. 384
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 393 of 548




                        EXHIBIT L




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 111
                                       of 114                  CIVIC APP PAGE NO. 385
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 394 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 112
                                       of 114                CIVIC APP PAGE NO. 386
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 395 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 113
                                       of 114                CIVIC APP PAGE NO. 387
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 396 of 548




Case: 20-51735   Doc# 23-1   Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 114
                                       of 114                CIVIC APP PAGE NO. 388
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 397 of 548




                        EXHIBIT 18


                                                     CIVIC APP PAGE NO. 389
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 398 of 548



      GEOFFREY E. WIGGS (SBN 276041)
    1 LAW OFFICES OF GEOFF WIGGS
      1900 S. Norfolk St, Suite # 350
    2 San Mateo, Ca 94403
      Telephone: (650) 577-5952
    3 Facsimile: (650) 577-5953
      Geoff@wiggslaw.com
    4
      (Proposed) Attorney for Debtor in Possession
    5
      VIKRAM SRINIVASAN
    6
    7                           UNITED STATES BANKRUPTCY COURT

    8               NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

    9                                                      Case No.: 20-51735
  10 In Re:                                                Chapter 11
  11
     VIKRAM SRINIVASAN,                                    EX PARTE APPLICATION FOR ORDER
  12                                                       SHORTENING TIME FOR HEARING ON
                  Debtor in Possession.                    MOTION BY DEBTOR FOR ORDER
  13
                                                           EXTENDING FULL AUTOMATIC STAY
  14                                                       AS TO ALL CREDITORS

  15                                                       [11 U.S.C. §362(C)(3)]
  16
  17
  18          TO THE HONORABLE STEPHEN L. JOHNSON, UNITED STATES BANKRUPTCY
  19
        JUDGE:
  20
              VIKRAM SRINIVASAN, the debtor in possession in the above-entitled bankruptcy case
  21
  22 (the “Debtor”) hereby applies to the Court for an order shortening time for and setting a hearing
  23 as soon as the Court may hear the matter on the Motion by Debtor for Order Extending Full
  24 Automatic Stay [11 U.S.C. §362(C)(3)] (“Motion”) on or before January 8, 2021. In its Motion,
  25
     the Debtor seeks an extension of the full protections of the automatic stay until they would
  26
     terminate under 11 U.S.C. §362 (c)(1) or (2), or until further order of the Court.
  27
  28          The Debtor respectfully represents as follows in support of this Ex Parte Application:


                                                       1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 24 Filed: 12/29/20 Entered: 12/29/20 16:06:52 Page 1 of 2
                              EX PARTE APPLICATION FOR ORDER SHORTENING TIME
                                                                      CIVIC APP PAGE NO. 390
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 399 of 548




           1. December 10, 2020, the Debtor filed a voluntary petition under chapter 11 of the
    1
    2         Bankruptcy Code.

    3      2. The Debtor is seeks an extension of the full protections of the automatic stay until they
    4
              ould terminate under 11 U.S.C. §362 (c)(1) or (2), or until further order of the Court.
    5
           3. The Motion complies with all applicable Guidelines.
    6
    7      4. Debtor’s counsel has conferred by email the U.S. Trustee on December 29, 2020 to

    8         confirm that the U.S. Trustee does not oppose an order shortening time.
   9 WHEREFORE, the Debtor respectfully requests that the Court enter an order setting a hearing
  10
     on the Motion by Debtor for Order Extending Full Automatic Stay [11 U.S.C. §362(C)(3)] on or
  11
     before January 8, 2021, or at the earliest time convenient to the Court prior to that date, and for
  12
  13 such other and further relief as the Court deems just and proper.
  14                                                 oo0oo
  15
  16 Dated this December 29, 2020                                   /s/ Geoffrey E. Wiggs, Esq.
  17                                                                Geoffrey E. Wiggs, Esq.
                                                                    (Proposed) Attorney for
  18                                                                Debtor in Possession
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                        2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 24 Filed: 12/29/20 Entered: 12/29/20 16:06:52 Page 2 of 2
                               EX PARTE APPLICATION FOR ORDER SHORTENING TIME
                                                                       CIVIC APP PAGE NO. 391
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 400 of 548



      GEOFFREY E. WIGGS (SBN 276041)
    1 LAW OFFICES OF GEOFF WIGGS
      1900 S. Norfolk St, Suite # 350
    2 San Mateo, Ca 94403
      Telephone: (650) 577-5952
    3 Facsimile: (650) 577-5953
      Geoff@wiggslaw.com
    4
   5 (Proposed) Attorney for Debtor in Possession
     VIKRAM SRINIVASAN
   6
                              UNITED STATES BANKRUPTCY COURT
   7
                 NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
   8
                                                  Case No.: 20-51735
   9
  10 In Re:                                       Chapter 11

  11 VIKRAM SRINIVASAN,                                     DECLARATION OF GEOFFREY WIGGS
                                                            IN SUPPORT OF EX PARTE
  12                     Debtor in Possession.              APPLICATION FOR ORDER
  13                                                        SHORTENING TIME FOR HEARING ON
                                                            MOTION BY DEBTOR FOR ORDER
  14                                                        EXTENDING FULL AUTOMATIC STAY
                                                            AS TO ALL CREDITORS
  15
  16                                                        [11 U.S.C. §362(C)(3)]

  17
  18 I, Geoffrey Wiggs, hereby declare:
  19
         1. I am an attorney licensed to practice by the State of California and admitted to practice
  20
             before the above-entitled Court. I am the proposed attorney for the Debtor Vikram
  21
  22          Srinivasan (“Debtor”) in the above-referenced case and I make this Declaration in

  23          support of my client.
  24
          2. I have personal knowledge of the matters contained herein, except as to those matters
  25
              alleged upon information and belief and, as to those matters, I believe them to be true. If
  26
  27          called upon as a witness, I could and would testify as follows.

  28


                                                        1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 24-1 Filed: 12/29/20 Entered: 12/29/20 16:06:52 Page 1 of
               DECLARATION IN SUPPORT OF EX 3PARTE APPLICATION FOR ORDER SHORTENING TIME
                                                                       CIVIC APP PAGE NO. 392
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 401 of 548




           3. The Debtor has applied to the Court for an order shortening time for and setting a hearing
    1
    2          as soon as the Court may hear the matter on the Motion for Order Extending Full

    3          Automatic Stay As To All Creditors on January 12, 2021, or at the earliest time
    4
               convenient to the Court thereafter. In its Motion the Debtor seeks an extension of the full
    5
               protections of the automatic stay until they would terminate under 11 U.S.C. §362 (c)(1)
    6
    7          or (2), or until further order of the Court.

    8      4. The instant Chapter 11 bankruptcy case was filed on December 10, 2020. Debtor has had
    9          one prior bankruptcy matter pending within the prior year.
  10
           5. The 30-day automatic stay will expire by statute on January 9, 2020.
  11
           6. I have communicated with the United States Trustee trial attorney assigned to this case
  12
  13           and he has informed me he has no objection to this motion being heard on shortened

  14           time.
  15
               Executed on December 29, 2020 at San Mateo, California. I declare under penalty of
  16
        perjury that the foregoing is true and correct.
  17
                                                          oo0oo
  18
  19
  20 Dated this December 29, 2020                                   /s/ Geoffrey E. Wiggs, Esq.
                                                                    Geoffrey E. Wiggs, Esq.
  21                                                                  Attorney for (Proposed) Debtor In
  22                                                                  Possession

  23
  24
  25
  26
  27
  28


                                                            2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 24-1 Filed: 12/29/20 Entered: 12/29/20 16:06:52 Page 2 of
               DECLARATION IN SUPPORT OF EX 3PARTE APPLICATION FOR ORDER SHORTENING TIME
                                                                       CIVIC APP PAGE NO. 393
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 402 of 548




    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                    3
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 24-1 Filed: 12/29/20 Entered: 12/29/20 16:06:52 Page 3 of
               DECLARATION IN SUPPORT OF EX 3PARTE APPLICATION FOR ORDER SHORTENING TIME
                                                                       CIVIC APP PAGE NO. 394
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 403 of 548




                       EXHIBIT 19


                                                     CIVIC APP PAGE NO. 395
       Case 4:21-cv-01031-JST Document Entered on04/28/21
                                       8-1 Filed  Docket Page 404 of 548
                                               December 30, 2020
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


     GEOFFREY E. WIGGS (SBN 276041)
   1 LAW OFFICES OF GEOFF WIGGS
     1900 S. Norfolk St, Suite # 350      The Relief Sought in the following order is DENIED.
   2 San Mateo, Ca 94403                  Signed: December 30, 2020
     Telephone: (650) 577-5952
   3 Facsimile: (650) 577-5953
     Geoff@wiggslaw.com
   4
                                            ____________________________________________
     (Proposed) Attorney for Debtor in Possession
                                            Stephen L. Johnson
   5
     VIKRAM SRINIVASAN                      U.S. Bankruptcy Judge
   6                                       Motions requesting an order shortening time must comply with
                                             B.L.R. 9006-1. Should Debtor refile the motion, it should, among
   7                                         other things, explain the delay in filing the motion and request
                                             permission from the real party in interest to the underlying motion
   8                                         to extend the automatic stay. The court also notes there is no
                                             available calendar date prior to January 9, 2021.
   9                            UNITED STATES BANKRUPTCY COURT

  10               NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

  11                                                    Case No.: 20-51735
  12 In Re:                                             Chapter 11
  13
     VIKRAM SRINIVASAN,                                 ORDER SHORTENING TIME
  14
                  Debtor in Possession.                 Date:
  15
                                                        Time:
  16                                                    Location: Tele/videoconference
                                                        Judge: Hon. Stephen L. Johnson
  17
  18
  19
  20         The EX PARTE APPLICATION FOR ORDER SHORTENING TIME FOR HEARING
  21
       ON MOTION BY DEBTOR FOR ORDER EXTENDING FULL AUTOMATIC STAY AS TO
  22
       ALL CREDITORS [11 U.S.C. §362(C)(3)] (“Application”) of the Debtor and Debtor-in-
  23
  24 Possession Vikram Srinivasan (“Debtor”) having been presented and good cause appearing,
  25         IT IS HEREBY ORDERED that:
  26         1. The Application is approved. An interim hearing shall be held on the MOTION BY
  27
       DEBTOR FOR ORDER EXTENDING FULL AUTOMATIC STAY AS TO ALL CREDITORS
  28




Case: 20-51735     Doc# 26     Filed: 12/30/20    Entered: 12/30/20 15:20:05           Page 1 of 3
                                                                            CIVIC APP PAGE NO. 396
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 405 of 548




       [11 U.S.C. §362(C)(3)] (“Motion”) on ___________________ at _________.
   1
   2          2. Good and sufficient notice of the hearing on the Motion shall be deemed given if

   3 served upon all creditors listed on the Debtor’s list of creditors holding the 20 largest unsecured
   4
       claims, the Office of the United States Trustee, all secured creditors and their known counsel and
   5
       any party that has served the Debtor with a request for special notice. Where the Debtor has an
   6
   7 email address for any of the above parties, the Debtor may serve such parties by email delivery.
   8 Otherwise, service shall be by overnight mail or similar delivery.
   9          3. Any opposition to the Motion may be filed electronically or presented orally at the
  10
       time of the hearing.
  11
                                            **END OF ORDER**
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




Case: 20-51735      Doc# 26     Filed: 12/30/20    Entered: 12/30/20 15:20:05        Page 2 of 3
                                                                          CIVIC APP PAGE NO. 397
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 406 of 548




                                         SERVICE LIST
   1
   2 *NONE
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




Case: 20-51735   Doc# 26   Filed: 12/30/20   Entered: 12/30/20 15:20:05   Page 3 of 3
                                                                CIVIC APP PAGE NO. 398
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 407 of 548




                       EXHIBIT 20


                                                     CIVIC APP PAGE NO. 399
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 408 of 548



      GEOFFREY E. WIGGS (SBN 276041)
    1 LAW OFFICES OF GEOFF WIGGS
      1900 S. Norfolk St, Suite # 350
    2 San Mateo, Ca 94403
      Telephone: (650) 577-5952
    3 Facsimile: (650) 577-5953
      Geoff@wiggslaw.com
    4
      (Proposed) Attorney for Debtor in Possession
    5
      VIKRAM SRINIVASAN
    6
    7                           UNITED STATES BANKRUPTCY COURT

    8               NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

    9                                                     Case No.: 20-51735
  10 In Re:                                               Chapter 11
  11
     VIKRAM SRINIVASAN,                                   AMENDED APPLICATION FOR ORDER
  12                                                      SHORTENING TIME FOR HEARING ON
                  Debtor in Possession.                   MOTION BY DEBTOR FOR ORDER
  13
                                                          EXTENDING FULL AUTOMATIC STAY
  14                                                      AS TO ALL CREDITORS

  15                                                      [11 U.S.C. §362(C)(3)]
  16
  17
  18          TO THE HONORABLE STEPHEN L. JOHNSON, UNITED STATES BANKRUPTCY
  19
        JUDGE:
  20
                     Pursuant to Bankruptcy Local Rule 9006-1 for the Northern District of California,
  21
  22 VIKRAM SRINIVASAN (the “Debtor”), the Debtor in the above-captioned case, hereby applies
  23 (the “Application”) for an Order Shortening Time for a hearing on the Debtor’s MOTION BY
  24 DEBTOR FOR ORDER EXTENDING FULL AUTOMATIC STAY AS TO ALL CREDITORS
  25
     [U.S.C. §362 (C)(3)(the “Motion”) See Docket #23 such that the Motion may be heard on or
  26
     before January 8, 2021. Alternatively, an order imposing the stay beyond its expiration date of
  27
  28 January 9, 2021 to allow the matter to be heard at the convenience of the Court.


                                                      1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 28 Filed: 01/02/21 Entered: 01/02/21 16:33:11 Page 1 of 4
                                  APPLICATION FOR ORDER SHORTENING TIME
                                                                      CIVIC APP PAGE NO. 400
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 409 of 548




               This Application is based upon the matters set forth herein and in the accompanying
    1
    2 Declaration of Geoff Wiggs (the “Declaration”) filed concurrently herewith, as well as on the
    3 matters set forth in the Motion and its accompanying Declarations.
    4
               In further support of this Application, the Plaintiff states as follows:
    5
        Necessity For Order Shortening Time
    6
    7          As is set forth in greater detail in the Motion and supporting Declaration, the instant

    8 Chapter 11 case was filed on December 10, 2020. Debtor has had one prior bankruptcy matter
   9 pending within the prior year. The automatic stay will expire on January 9, 2021.
  10
              14 days notice for a hearing on the motion is generally required. In that the motion was
  11
     filed on December 29, 2020, 14 days would go beyond the expiration date of the automatic stay.
  12
  13                   For the above reasons, the Debtor respectfully submits that it would be

  14 appropriate to shorten time for a hearing on the Motion may be heard on or before January 8,
  15
        2021. Alternatively, an order imposing the stay beyond its expiration date of January 9, 2021 to
  16
        allow the matter to be heard at the convenience of the Court.
  17
               Debtor’s Motion to Extend Stay was delayed due to Debtor’s being in the process of
  18
  19 negotiation with the Creditor. Debtor was hoping for an out-of-court resolution. Further, Debtor
  20 required until December 24, 2020, to complete filing of all of his required forms and schedules.
  21
        After filing the documents, additional time was required to fully evaluate the situation. Due to
  22
        the emergency filing, it has taken additional time to analyze the Debtor’s situation and the initial
  23
  24 30-day period of the automatic stay was insufficient.
  25           Previous time Modifications
  26           None
  27
  28


                                                          2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 28 Filed: 01/02/21 Entered: 01/02/21 16:33:11 Page 2 of 4
                                     APPLICATION FOR ORDER SHORTENING TIME
                                                                         CIVIC APP PAGE NO. 401
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 410 of 548




               Effect of the Requested Time Modification
    1
    2          If this Application is granted, the period to notice a hearing on the Motion may be heard

    3 on or before January 8, 2021. Alternatively, an order imposing the stay beyond its expiration date
    4
        of January 9, 2021 to allow the matter to be heard at the convenience of the Court.
    5
               Proposed Schedule For Opposing the Motion
    6
    7          The Plaintiff proposes that any opposition or response to the Motion may be made orally

    8 at the hearing, if the opposing party so chooses.
   9 Communication with other interested parties
  10
             As set forth in the Declaration, on or about December 29, 2020 proposed counsel for the
  11
     estate Geoffrey Wiggs communicated with counsel via telephone and e-mail for the United
  12
  13 States Trustee regarding his possible opposition to a hearing on shortened time. Counsel for the
  14 United States Trustee has responded and stated he has no objection.
  15
               As set forth in the Declaration, on or about December 31, 2020 proposed counsel for the
  16
        Debtor, Geoffrey Wiggs, communicated with counsel via telephone, Amelia Valenzuela, counsel
  17
        for Wedgewood, LLC, solely as Administrator of the Civic Holdings III Trust; and Civic Real
  18
  19 Estate Holdings III, LLC, regarding her possible opposition to hearing on shortened time. Ms.
  20 Valenzuela has not yet responded.
  21
               Notice
  22
               To maximize the extent of notice, concurrent with filing of this Amended Application on
  23
  24 January 2, 2021, Debtor will serve this Application and its supporting papers (with a copy of the
  25 Motion and its supporting papers) by electronic mail, facsimile or overnight delivery upon all
  26 parties, including counsel to creditors.
  27
  28


                                                          3
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 28 Filed: 01/02/21 Entered: 01/02/21 16:33:11 Page 3 of 4
                                    APPLICATION FOR ORDER SHORTENING TIME
                                                                        CIVIC APP PAGE NO. 402
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 411 of 548




               Promptly after the Court considers this Application, the Plaintiff will serve notice of entry
    1
    2 of Court’s order by electronic mail, facsimile, or overnight delivery upon the same parties.
    3          WHEREFORE, the Plaintiff respectfully requests that the Court grant this Application
    4
        in its entirety and enter an Order:
    5
           1. Motion may be heard on or before January 8, 2021. Alternatively, an order imposing the
    6
    7          stay beyond its expiration date of January 9, 2021 to allow the matter to be heard at the

    8          convenience of the Court.
    9      2. Providing that any opposition to the Motion may be made orally at the hearing; and
  10
           3. Directing the Debtor to serve notice of the entry of the order approving this Application
  11
               upon counsel to the United States Trustee and Wedgewood, LLC, solely as Administrator
  12
  13           of the Civic Holdings III Trust; and Civic Real Estate Holdings III, LLC.

  14
  15 Dated this January 2, 2021                              /s/ Geoffrey E. Wiggs, Esq.
  16                                                                 Geoffrey E. Wiggs, Esq.
                                                                     (Proposed) Attorney for
  17                                                                 Debtor in Possession
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                         4
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 28 Filed: 01/02/21 Entered: 01/02/21 16:33:11 Page 4 of 4
                                     APPLICATION FOR ORDER SHORTENING TIME
                                                                         CIVIC APP PAGE NO. 403
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 412 of 548



      GEOFFREY E. WIGGS (SBN 276041)
    1 LAW OFFICES OF GEOFF WIGGS
      1900 S. Norfolk St, Suite # 350
    2 San Mateo, Ca 94403
      Telephone: (650) 577-5952
    3 Facsimile: (650) 577-5953
      Geoff@wiggslaw.com
    4
      (Proposed) Attorney for Debtor in Possession
    5
      VIKRAM SRINIVASAN
    6
    7                                UNITED STATES BANKRUPTCY COURT

    8                   NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

    9                                                            Case No.: 20-51735
  10     In Re:                                                  Chapter 11
  11
         VIKRAM SRINIVASAN,                                      DECLARATION IN SUPPORT OF
  12                                                             AMENDED APPLICATION FOR ORDER
                               Debtor in Possession.             SHORTENING TIME FOR HEARING ON
  13
                                                                 MOTION BY DEBTOR FOR ORDER
  14                                                             EXTENDING FULL AUTOMATIC STAY
                                                                 AS TO ALL CREDITORS
  15
                                                                 [11 U.S.C. §362(C)(3)]
  16
  17
  18 I, GEOFFREY E. WIGGS, HEREBY DECLARE:
  19
                  I am an attorney at law duly licensed to practice in the State of California and admitted to
  20
        practice before this Court and counsel to Debtor, Vikram Srinivasan. The following is true of
  21
        my personal knowledge and, if called as a witness, I could and would testify competently thereto.
  22
  23 The Debtor seeks expedited consideration for its Motion for Order Extending Full Automatic
  24 Stay as to All Creditors.
  25
                  In further support of this Application, I state as follows:
  26
                  The Debtor has applied to the Court for an order shortening time for and setting a hearing
  27
  28 as soon as the Court may hear the matter on the Motion for Order Extending Full


                                                             1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 28-1 Filed: 01/02/21 Entered: 01/02/21 16:33:11 Page 1 of
                    DECLARATION IN SUPPORT OF2 APPLICATION FOR ORDER SHORTENING   TIME
                                                                       CIVIC APP PAGE NO. 404
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 413 of 548




        Automatic Stay As To All Creditors on January 12, 2021, or at the earliest time
    1
    2 convenient to the Court thereafter. In his Motion Debtor seeks an extension of the full
    3 protections of the automatic stay until the stay would otherwise terminate under 11
    4
        U.S.C. §362 (c)(1) or (2), or until further order of the Court.
    5
               The instant Chapter 11 bankruptcy case was filed on December 10, 2020. Debtor has had
    6
    7 one prior bankruptcy matter pending within the prior year.
    8 Communication with other interested parties
    9          On or about December 29, 2020 I communicated with counsel through telephone and e-
  10
        mail for the United States Trustee regarding his possible opposition to a hearing on shortened
  11
        time. Counsel for the United States Trustee informed me that he has no objection.
  12
  13           On December 31, 2020, I attempted to communicate with counsel by telephone. Amelia

  14 Valenzuela, counsel for Wedgewood, LLC, solely as Administrator of the Civic Holdings III
  15
        Trust; and Civic Real Estate Holdings III, LLC, regarding her possible opposition to hearing on
  16
        shortened time. Ms. Valenzuela has not yet responded. I have also sent an email to Ms.
  17
        Valenzuela, but have not had a response.
  18
  19           Respectfully submitted on January 2, 2021, in San Mateo, California. I declare under

  20 penalty of perjury under the laws of the United States that the above is true and correct.
  21
  22
        Dated this January 2, 2021                             /s/ Geoffrey E. Wiggs, Esq.
  23                                                                   Geoffrey E. Wiggs, Esq.
  24                                                                   (Proposed) Attorney for
                                                                       Debtor in Possession
  25
  26
  27
  28


                                                          2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 28-1 Filed: 01/02/21 Entered: 01/02/21 16:33:11 Page 2 of
                    DECLARATION IN SUPPORT OF2 APPLICATION FOR ORDER SHORTENING   TIME
                                                                       CIVIC APP PAGE NO. 405
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 414 of 548



      GEOFFREY E. WIGGS (SBN 276041)
    1 LAW OFFICES OF GEOFF WIGGS
      1900 S. Norfolk St, Suite # 350
    2 San Mateo, Ca 94403
      Telephone: (650) 577-5952
    3 Facsimile: (650) 577-5953
      Geoff@wiggslaw.com
    4
    5 (Proposed) Attorney for Debtor in Possession
      VIKRAM SRINIVASAN
    6
    7                              UNITED STATES BANKRUPTCY COURT

    8                  NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

    9                                                        Case No.: 20-51735
  10
        In Re:                                               Chapter 11
  11
        VIKRAM SRINIVASAN,                                   CERTIFICATE OF SERVICE
  12
  13                        Debtor in Possession.

  14
  15
  16
  17
                 I, the undersigned, state that I am employed in the City of San Mateo, County of San
  18
  19 Mateo, in the State of California; that I am over the age of eighteen years and not a party to the
  20 within action; that my business address is 1900 S. Norfolk St., Ste 350, San Mateo, Ca 94403.
  21 On the date hereon, I served the foregoing documents described as:
  22
     [AMENDED] APPLICATION FOR ORDER SHORTENING TIME FOR HEARING ON
  23 MOTION BY DEBTOR FOR ORDER EXTENDING FULL AUTOMATIC STAY AS TO ALL
     CREDITORS;
  24
  25 DECLARATION OF GEOFFREY WIGGS IN SUPPORT OF [AMENDED] APPLICATION
     FOR ORDER SHORTENING TIME FOR HEARING ON MOTION BY DEBTOR FOR
  26 ORDER EXTENDING FULL AUTOMATIC STAY AS TO ALL CREDITORS;
  27
        And this CERTIFICATE OF SERVICE;
  28


                                                         1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 28-2 Filed: 01/02/21 Entered: 01/02/21 16:33:11 Page 1 of
                                          CERTIFICATE
                                             2        OF SERVICE
                                                                       CIVIC APP PAGE NO. 406
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 415 of 548




               By causing a true copy of said document(s), enclosed in a sealed envelope and addressed
    1
    2 as shown to the party or parties below by overnight mail delivery with U.S. Postal Service or
    3 Federal Express with postage fully prepaid thereon and depositing it in the mail at San Mateo,
    4
        California to the following parties:
    5
      WEDGEWOOD
    6 2015 Manhattan Beach Blvd., Suite 100
    7 Redondo Beach, CA 90278.
   8 Synchrony Bank
     c/o PRA Receivables Management, LLC
   9 PO Box 41021
  10 Norfolk, VA 23541
  11           On this same date, I further caused these documents to be emailed to the following email
        addresses:
  12
  13 adettelbach@wedgewood-inc.com //Email address of ALAN M. DETTELBACH
     scox@wedgewood-inc.com           // Email address of SETH P. COX
  14 jchoi@wedgewood-inc.com         // Email address of JULIE A. CHOI
     eyang@wedgewood-inc.com         // Email address of ELAINE YANG
  15
     avalenzuela@wedgewood-inc.com // Email address of AMELIA B. VALENZUELA
  16 Claims_RMSC@PRAGroup.com // Special Notice Recipient
  17           I declare under penalty of perjury under the laws of the State of California that the
  18
        foregoing is true and correct to the best of my knowledge. Executed on January 2, 2021in San
  19
        Mateo, California.
  20
  21
  22                                                                 /s/ Geoffrey E. Wiggs______
                                                                     Geoffrey E. Wiggs
  23
  24
  25
  26
  27
  28


                                                         2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 28-2 Filed: 01/02/21 Entered: 01/02/21 16:33:11 Page 2 of
                                          CERTIFICATE
                                             2        OF SERVICE
                                                                       CIVIC APP PAGE NO. 407
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 416 of 548




                      EXHIBIT 21


                                                     CIVIC APP PAGE NO. 408
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 417 of 548




1    WEDGEWOOD
     Office of the General Counsel
2    DAVID M. POITRAS P.C. (SBN 141309)
     dpoitras@wedgewood-inc.com
3    AMELIA VALENZUELA (SBN 320428)
     avalenzuela@wedgewood-inc.com
4    2015 Manhattan Beach Blvd., Suite 100
     Redondo Beach, CA 90278
5    Telephone:     (310) 640-3070
     Facsimile:     (310) 640-3090
6
     Attorneys for Moving Parties,
7    WEDGEWOOD, LLC, solely as Administrator
     of the Civic Holdings III Trust; and Civic Real
8    Estate Holdings III, LLC

9
                                UNITED STATES BANKRUPTCY COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
11
      In re                                               CASE NO.       20-51735
12
      VIKRAM SRINIVASAN,                                  Chapter 11
13
                                             Debtor.
14

15                                                        Judge: The Hon. Stephen L. Johnson
16
       WEDGEWOOD, LLC, SOLELY AS ADMINISTRATOR OF THE CIVIC HOLDINGS III
17        TRUST AND CIVIC REAL ESTATE HOLDINGS III, LLC’S OPPOSITION TO
        AMENDED APPLICATION FOR ORDER SHORTENING TIME FOR HEARING ON
18
       MOTION BY DEBTOR FOR ORDER EXTENDING FULL AUTOMATIC STAY AS TO
19                               ALL CREDITORS

20
              Wedgewood, LLC, solely as Administrator of the Civic Holdings III Trust and Civic Real
21
     Estate Holdings III, LLC (together the "Civic Parties") hereby file their Opposition to the Amended
22
     Application for Order Shortening Time for Hearing on Motion by Debtor for Order Extending Full
23
     Automatic Stay as to all Creditors (Docket No. 28) (“Amended Application”), filed by VIKRAM
24
     SRINIVASAN (the “Debtor”).
25
              The Civic Parties oppose the Debtor’s request to hear the Debtor’s Motion by Debtor for Order
26
     Extending the Full Automatic Stay as to all Creditors (Docket No. 23) (the “Motion To Extend”) on
27
     shortened time as the Debtor has not demonstrated good cause to shorten time. The Debtor filed this
28
    Bankruptcy Case on December 10, 2020 yet failed to file his Motion To Extend until December 29,
29
 Case: 20-51735 Doc# 29 Filed: 01/04/21 Entered: 01/04/21 14:18:51 Page 1 of 2
30                                                                     CIVIC APP PAGE NO. 409
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 418 of 548




1    2020, over two weeks after the case was filed. The Debtor provides no reason as to why the Motion

2    To Extend could not be filed on the petition date. Further, the Debtor failed to provide counsel for

3    the Civic Parties with proper notice of its Amended Application prior to filing and has misrepresented

4    facts in the Declaration of Geoffrey Wiggs and the Certificate of Service attached to the Amended

5    Application. (Declaration of Amelia Valenzuela, ¶¶ 2-7.) For the reasons stated herein, the Motion

6    should be denied.

7           In the alternative, if the Court is inclined to grant the Amended Application, the Civic Parties

8    respectfully request that the hearing date on their Motion for Relief from Stay (Docket No. 16), which

9    is currently set for February 2, 2021 at 10:00 a.m., be advanced and set for the same date and time as
10   the hearing on the Motion To Extend.

11                                                 Respectfully submitted,

12    DATED: January 4, 2021                      WEDGEWOOD
                                                  OFFICE OF THE GENERAL COUNSEL
13

14                                                By: /s/ Amelia Valenzuela______
                                                      DAVID M. POITRAS
15                                                    AMELIA B. VALENZUELA
                                                  WEDGEWOOD, LLC, solely as Administrator of the
16                                                Civic Holdings III Trust and Civic Real Estate
                                                  Holdings III, LLC
17

18
19

20

21

22

23

24

25
26
27

28

29                                                   -2-
 Case: 20-51735      Doc# 29     Filed: 01/04/21     Entered: 01/04/21 14:18:51        Page 2 of 2
30                                                                           CIVIC APP PAGE NO. 410
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 419 of 548




                        EXHIBIT 22


                                                     CIVIC APP PAGE NO. 411
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 420 of 548




1    WEDGEWOOD
     Office of the General Counsel
2    DAVID M. POITRAS P.C. (SBN 141309)
     dpoitras@wedgewood-inc.com
3    AMELIA VALENZUELA (SBN 320428)
     avalenzuela@wedgewood-inc.com
4    2015 Manhattan Beach Blvd., Suite 100
     Redondo Beach, CA 90278
5    Telephone:     (310) 640-3070
     Facsimile:     (310) 640-3090
6
     Attorneys for Moving Parties,
7    WEDGEWOOD, LLC, solely as Administrator
     of the Civic Holdings III Trust; and Civic Real
8    Estate Holdings III, LLC

9
                                UNITED STATES BANKRUPTCY COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
11
      In re                                              CASE NO.       20-51735
12
      VIKRAM SRINIVASAN,                                 Chapter 11
13
                                               Debtor.
                                                         Judge: The Hon. Stephen L. Johnson
14

15

16

17

18   DECLARATION OF AMELIA B. VALENZUELA, ESQ. IN SUPPORT OF WEDGEWOOD,
       LLC, SOLELY AS ADMINISTRATOR OF THE CIVIC HOLDINGS III TRUST AND
19       CIVIC REAL ESTATE HOLDINGS III, LLC’S OPPOSITION TO AMENDED
20    APPLICATION FOR ORDER SHORTENING TIME FOR HEARING ON MOTION BY
         DEBTOR FOR ORDER EXTENDING FULL AUTOMATIC STAY AS TO ALL
21                               CREDITORS

22
              I, Amelia Valenzuela, declare:
23
              1.     I have personal knowledge of the matters set forth in this declaration and, if called
24
     upon to testify, I could and would competently testify thereto. I am over 18 years of age. I have
25
     knowledge regarding Wedgewood, LLC, solely as Administrator of the Civic Holdings III Trust and
26
     Civic Real Estate Holdings III, LLC’s (together the "Civic Parties") Opposition to the Amended
27
     Application for Order Shortening Time for Hearing on Motion by Debtor for Order Extending Full
28
    Automatic Stay as to all Creditors (Docket No. 28) (“Amended Application”) in my capacity as an
29
 Case: 20-51735 Doc# 29-1 Filed: 01/04/21 Entered: 01/04/21 14:18:51 Page 1 of
30                                             7                     CIVIC APP PAGE NO. 412
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 421 of 548




1    the attorney of record for Movant.

2           2.      On January 2, 2021, Geoffrey E. Wiggs, attorney for VIKRAM SRINIVASAN (the

3    “Debtor”), submitted his Declaration in Support of Amended Application for Order Shortening Time
4    for Hearing on Motion by Debtor for Order Extending Full Automatic Stay as to all Creditors (Docket

5    No. 28-1) (“Wiggs Dec.”).
6           3.      In the Wiggs Dec., Mr. Wiggs attested that on December 31, 2020, “I have also sent

7    an email to Ms. Valenzuela [regarding her possible opposition to the hearing on shortened time], but

8    have not had a response.”

9           4.      On December 31, 2020, I did not receive an email from Mr. Wiggs regarding the
10   Amended Application nor my position on the request to hold the hearing on shortened time. I did not

11   receive an email from Mr. Wiggs regarding my position at any other time prior to Mr. Wiggs filing

12   the Amended Application.

13          5.      In the Declaration, Mr. Wiggs also attests that he “attempted to communicate with

14   counsel by telephone.” On December 31, 2020 at 2:15 p.m., I received a voicemail from an individual

15   who represented she worked at Mr. Wiggs’ law firm regarding the Amended Application. As it was

16   New Year’s Eve, my department had already closed for the weekend when the voicemail was

17   received.

18          6.      In the Certificate of Service attached to the Amended Application, which is signed by
19   Mr. Wiggs, Mr. Wiggs states that on January 2, 2021, he emailed the Amended Application to my

20   email at avalenzuela@wedgewood-inc.com. I did not receive an email from Mr. Wiggs on January

21   2, 2021 and nor has any other attorney at my office.

22          7.      Instead, I received an ECF notification through the Court’s PACER system that Mr.

23   Wiggs had filed the Amended Application. Accordingly, on January 3, 2021, I emailed Mr. Wiggs

24   to inform him that my client opposed the Debtor’s request to hear the motion on shortened time. I

25   further informed Mr. Wiggs that I had not received an email from him prior to his filing of the
26   Amended Application. Mr. Wiggs did not respond to my email. A true and correct copy of the this
27   email correspondence is attached hereto as “Exhibit 1”.
28

29                                                   -2-
 Case: 20-51735     Doc# 29-1      Filed: 01/04/21    Entered: 01/04/21 14:18:51       Page 2 of
30                                             7                          CIVIC APP PAGE NO. 413
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 422 of 548




1           I declare under penalty of perjury under the laws of the United States of America that the

2    foregoing is true and correct and that this declaration is executed this 4th day of January 2021, in

3    Redondo Beach, California.

4

5                                                               ______________________________
                                                                AMELIA B. VALENZUELA
6

7

8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26
27

28

29                                                   -3-
 Case: 20-51735     Doc# 29-1      Filed: 01/04/21    Entered: 01/04/21 14:18:51       Page 3 of
30                                             7                          CIVIC APP PAGE NO. 414
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 423 of 548




                             EXHIBIT 1

Case: 20-51735   Doc# 29-1   Filed: 01/04/21   Entered: 01/04/21 14:18:51   Page 4 of
                                         7                      CIVIC APP PAGE NO. 415
               Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 424 of 548




From:                             Amelia Valenzuela
Sent:                             Sunday, January 3, 2021 10:40 AM
To:                               Geoff Wiggs
Cc:                               David Poitras
Subject:                          RE: FW: In re Srinivasan
Attachments:                      2021-01-02 - Amended Application to Shorten Time [28].pdf

Follow Up Flag:                   Follow up
Due By:                           Monday, January 4, 2021 4:00 PM
Flag Status:                      Flagged


Geoff, I saw that you filed an amended application to shorten time to hear a motion to extend the stay. Please note that
we oppose this request to shorten time. Further, contrary to the statements made in your sworn declaration, you did
not send me an email seeking my position as to this ex parte application.

Amelia Valenzuela
Associate General Counsel


2015 Manhattan Beach Boulevard, Suite 100
Redondo Beach, California 90278
Office: 310.640.3070 x 2821
Fax: 310-730-5967
avalenzuela@wedgewood-inc.com

From: Geoff Wiggs <geoff@wiggslaw.com>
Sent: Tuesday, December 29, 2020 6:38 PM
To: Amelia Valenzuela <avalenzuela@wedgewood-inc.com>
Subject: Re: FW: In re Srinivasan

[External Sender]

Thank you, Amelia. Something must have gone wrong when I copied from the pdf document.


--
Geoff Wiggs, MBA, Esquire
Main: (650) 577-5952
Fax: (650) 577-5953
Geoff@WiggsLaw.com

Law Offices of Geoff Wiggs
1900 S. Norfolk St, Ste 350
San Mateo, Ca 94403-1171

NOTICE: The information contained in this transmission may be privileged and confidential. If you are not the
intended recipient of this message, please delete the message and destroy any printed copies and DO NOT copy,
forward or otherwise disseminate this message.

                                                           1
       Case: 20-51735        Doc# 29-1       Filed: 01/04/21     Entered: 01/04/21 14:18:51         Page 5 of
                                                         7                             CIVIC APP PAGE NO. 416
                                                                                       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 425 of 548

NOTICE TO CLIENTS: The attorney-client privilege may be lost if you disclose, copy or forward this message
to someone else. Therefore, you SHOULD NOT forward or distribute this message to anyone else without the
author's permission.

On Tue, Dec 29, 2020, 6:34 PM Amelia Valenzuela <avalenzuela@wedgewood-inc.com> wrote:

Geoff, your email was forwarded to me. We are handling this matter. Please note that you misspelled my email below.



Thank you,



Amelia Valenzuela

Associate General Counsel

    The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




2015 Manhattan Beach Boulevard, Suite 100

Redondo Beach, California 90278

Office: 310.640.3070 x 2821

Fax: 310-730-5967

avalenzuela@wedgewood-inc.com




From: Geoff Wiggs <geoff@wiggslaw.com>
Sent: Tuesday, December 29, 2020 4:41 PM
To: avalenzeuala@wedgewood-inc.com; Elaine Yang <EYang@wedgewood-inc.com>; Julie Choi <jchoi@wedgewood-
inc.com>; Seth Cox <scox@wedgewood-inc.com>; Alan Dettelbach <adettelbach@wedgewood-inc.com>;
Claims_RMSC@PRAGroup.com
Subject: In re Srinivasan



[External Sender]




Hello,

I represent Mr. Srinivasan in his Chapter 11 bankruptcy filing. I have filed a Motion to Extend the Automatic
Stay and requested that the Motion be heard on shortened time for notice.


                                                                                                                                                                                         2
                        Case: 20-51735                                                                                                                           Doc# 29-1   Filed: 01/04/21   Entered: 01/04/21 14:18:51   Page 6 of
                                                                                                                                                                                         7                      CIVIC APP PAGE NO. 417
                Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 426 of 548



The Court has not set a hearing date on the motion, nor granted the Order Shortening Time.



I am attaching both the Application for Order Shortening Time and the Motion to Extend the Automatic Stay
to this email.



The Motion will also be served by regular mail this evening.



Best regards,

Geoff

--



Geoff Wiggs, MBA
Main: (650) 577-5952
Fax: (650) 577-5953
Geoff@WiggsLaw.com

Law Offices of Geoff Wiggs
1900 S. Norfolk St, Ste 350
San Mateo, Ca 94403-1171

NOTICE: The information contained in this transmission may be privileged and confidential. If you are not the
intended recipient of this message, please delete the message and destroy any printed copies and DO NOT
copy, forward or otherwise disseminate this message.

CONFIDENTIALITY NOTICE: This e-mail message, including all attachments, is for the sole use of the
intended recipient(s) and may contain confidential and privileged information. If you are not the intended
recipient, you may NOT use, disclose, copy or disseminate this information. Please contact the sender by reply
e-mail immediately and destroy all copies of the original message, including all attachments. Your cooperation
is greatly appreciated.




                                                      3
        Case: 20-51735    Doc# 29-1     Filed: 01/04/21        Entered: 01/04/21 14:18:51    Page 7 of
                                                    7                           CIVIC APP PAGE NO. 418
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 427 of 548




   WEDGEWOOD
   Office of the General Counsel
   DAVID M. POITRAS P.C. (SBN 141309)
   dpoitras@wedgewood-inc.com
   AMELIA VALENZUELA (SBN 320428)
   avalenzuela@wedgewood-inc.com
   2015 Manhattan Beach Blvd., Suite 100
   Redondo Beach, CA 90278
   Telephone:     (310) 640-3070
   Facsimile:     (310) 640-3090

   Attorneys for Moving Parties,
   WEDGEWOOD, LLC, solely as
   Administrator of the Civic Holdings III
   Trust; and Civic Real Estate Holdings
   III, LLC

                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                 SAN JOSE DIVISION

   In re:                                        Chapter 11
                                                 Case No. 20-51735
   VIKRAM SRINIVASAN,
                                                 CERTIFICATE OF SERVICE


   Debtor(s)_________________________________/


          I, the undersigned, declare that I am employed in the County of Los Angeles. I
   am over the age of 18 years and not a party to the within entitled action. My business
   address is 2015 Manhattan Beach Blvd., Suite 100, Redondo Beach, CA 90278.

            On January 4, 2021, I served the within

   WEDGEWOOD, LLC, SOLELY AS ADMINISTRATOR OF THE CIVIC
   HOLDINGS III TRUST AND CIVIC REAL ESTATE HOLDINGS III, llC’S
   OPPOSITION TO AMENDED APPLICATION FOR ORDER SHORTENING
   TIME FOR HEARING ON MOTION BY DEBTOR FOR ORDER EXTENDING
   FULL AUTOMATIC STAY AS TO ALL CREDITORS;


   DECLARATION OF AMELIA B. VALENZUELA, ESQ. IN SUPPORT OF
   WEDGEWOOD, LLC, SOLELY AS ADMINISTRATOR OF THE CIVIC
   HOLDINGS III TRUST AND CIVIC REAL ESTATE HOLDINGS III, llC’S
   OPPOSITION TO AMENDED APPLICATION FOR ORDER SHORTENING




Case: 20-51735      Doc# 29-2      Filed: 01/04/21    Entered: 01/04/21 14:18:51     Page 1 of
                                               2                         CIVIC APP PAGE NO. 419
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 428 of 548




   TIME FOR HEARING ON MOTION BY DEBTOR FOR ORDER EXTENDING
   FULL AUTOMATIC STAY AS TO ALL CREDITORS

   by placing a true copy thereof in a sealed envelope with postage thereon fully prepaid, in
   the United States Mail at Redondo Beach, California, to all parties entitled to receive
   regularly mailed notices, addressed as follows:

      Summitridge Venture Group, LLC                                Geoff Wiggs
         142 N. Milpitas Blvd., #301                         Law Offices of Geoff Wiggs
             Milpitas, CA 95035                                1900 S. Norfolk St. #350
                                                                San Mateo, CA 94403
             Josue Cristobal Guerrero                             Todd Evan Chvat
                    Edna Fok                                WRIGHT FINLAY & ZAK, LLP
           GOMEZ & SIMONE, APLC                              4665 MacArthur St., Ste. 280
           3055 Wilshire Blvd., Ste. 550                      Newport Beach, CA 92660
             Los Angeles, CA 90010

                 Mitali Parmar                                     Vikram Srinivasan
          c/o Lubna K. Jahangiri, Esq.                           1651 Green Valley Road
        JAHANGIRI LAW GROUP, APC                                   Danville, CA 94526
            210 Porter Drive, Ste 230
             San Ramon, CA 94583

   Electronic Service List:

          Jorge A. Gaitan Jorge.A.Gaitan@usdoj.gov
          Office of the U.S. Trustee / SJ USTPRegion17.SJ.ECF@usdoj.gov
          Amelia Valenzuela avalenzuela@wedgewood-inc.com,
           dmarcus@wedgewood-inc.com
          Geoff Wiggs ECF@wiggslaw.com, WiggsGR82519@notify.bestcase.com

   By Overnight Delivery:

   Hon. Stephen L. Johnson
   US Bankruptcy Court
   280 South First Street
   San Jose, CA 95113

   If the Chapter 11 Trustee is otherwise entitled to notice, she will receive such notice upon the
   electronic filing of the above-named document.

           I declare, under penalty of perjury, that the foregoing is true and correct. Executed on
   January 4, 2021 at Redondo Beach, California.

   Dated: January 4, 2021                            /s/ Daniel Marcus
                                                     Daniel Marcus




Case: 20-51735       Doc# 29-2       Filed: 01/04/21       Entered: 01/04/21 14:18:51           Page 2 of
                                                 2                                CIVIC APP PAGE NO. 420
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 429 of 548




                        EXHIBIT 23

                                                     CIVIC APP PAGE NO. 421
                                          Case 4:21-cv-01031-JST Document Entered on04/28/21
                                                                          8-1 Filed  Docket Page 430 of 548
                                                                                   January 04, 2021
                                                                                   EDWARD J. EMMONS, CLERK
                                                                                   U.S. BANKRUPTCY COURT
                                                                                   NORTHERN DISTRICT OF CALIFORNIA



                                  1
                                                                                The following constitutes the order of the Court.
                                  2                                             Signed: January 4, 2021

                                  3
                                  4
                                  5                                                ______________________________________________
                                                                                   Stephen L. Johnson
                                  6                                                U.S. Bankruptcy Judge

                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9                      UNITED STATES BANKRUPTCY COURT
                                  10                     NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re VIKRAM SRINIVASAN,                        Case No. 20-51735 SLJ
                                  12
                                                                                        Chapter 11
                                  13                                 Debtor.
                                  14
                                                            ORDER ON APPLICATION TO SET
                                  15                    MATTER FOR HEARING AND FOR AN ORDER
                                  16                        SHORTENING TIME FOR NOTICE
                                  17          On December 29, 2020, Debtor Vikram Srinivasan filed a motion to extend the

                                  18   automatic stay, ECF 23, as well as an application requesting the motion be noticed and heard

                                  19   on shortened time, ECF 24. I denied the application on December 30, 2020 because it did

                                  20   not comply with B.L.R. 9006-1. 1 ECF 26. Debtor refiled the application on January 2, 2021,

                                  21   correcting the omissions I identified previously. ECF 28.

                                  22          Debtor having satisfied the requirements of B.L.R. 9006-1, and good cause appearing,

                                  23   the application to shorten time for notice and hearing is GRANTED. Due to the courthouse

                                  24
                                              1Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                  25
                                       Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                  26   Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                       Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                  27   Bankruptcy Local Rules.
                                  28   ORDER ON APPLICATION TO SET
                                       MATTER FOR HEARING AND FOR AN ORDER
                                       SHORTENING TIME FOR NOTICE                                                                    1/3


                                   Case: 20-51735      Doc# 30     Filed: 01/04/21    Entered: 01/04/21 14:20:03         Page 1 of 3
                                                                                                                CIVIC APP PAGE NO. 422
                                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 431 of 548




                                  1    being closed on account of the COVID-19 pandemic, and that no open calendars are
                                  2    available in the time frame requested, I will consider Debtor’s motion to extend the
                                  3    automatic stay on the papers, as a substitute for an in-person or telephonic hearing.
                                  4           It is therefore ORDERED that Debtor file notice of the motion and serve such
                                  5    notice and this order on secured creditor Wedgewood LLC by January 4, 2021 by e-mail to
                                  6    its counsel. Debtor shall promptly file a certificate of service of those papers.
                                  7           IT IS FURTHER ORDERED that any written response by Wedgewood shall be
                                  8    filed and served by e-mail by January 7, 2021. The matter will then be submitted.
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9           IT IS FURTHER ORDERED that should I grant Debtor’s motion to extend the
                                  10   stay, such an order shall only extend the stay to the date of Wedgewood’s pending motion
                                  11   for relief from stay, now set for hearing on February 2, 2021.
                                  12          IT IS SO ORDERED.
                                  13                                         END OF ORDER
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   ORDER ON APPLICATION TO SET
                                       MATTER FOR HEARING AND FOR AN ORDER
                                       SHORTENING TIME FOR NOTICE                                                                    2/3


                                   Case: 20-51735       Doc# 30     Filed: 01/04/21     Entered: 01/04/21 14:20:03         Page 2 of 3
                                                                                                               CIVIC APP PAGE NO. 423
                                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 432 of 548




                                  1                                 COURT SERVICE LIST
                                  2         [ECF recipients only]
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   ORDER ON APPLICATION TO SET
                                       MATTER FOR HEARING AND FOR AN ORDER
                                       SHORTENING TIME FOR NOTICE                                                         3/3


                                   Case: 20-51735    Doc# 30    Filed: 01/04/21   Entered: 01/04/21 14:20:03   Page 3 of 3
                                                                                                     CIVIC APP PAGE NO. 424
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 433 of 548




                        EXHIBIT 24

                                                     CIVIC APP PAGE NO. 425
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 434 of 548




        Geoffrey E. Wiggs (SBN 276041)
    1
        LAW OFFICES OF GEOFF WIGGS
    2   1900 South Norfolk Street, Suite 350
    3   San Mateo, California 94403-1171
        Telephone Number: (650) 577-5952
    4   Facsimile Number: (650) 577-5953
    5   Email Address: geoff@wiggslaw.com

    6 (Proposed) Attorney for Debtor in Possession
    7 VIKRAM SRINIVASAN
    8
                                  UNITED STATES BANKRUPTCY COURT
    9
                                  NORTHERN DISTRICT OF CALIFORNIA
  10
                                              SAN JOSE DIVISION
  11
                                                             Case No.: 20-51735
  12
  13 In Re:                                                  Chapter 11

  14 VIKRAM SRINIVASAN,                                      NOTICE OF MOTION BY DEBTOR FOR
                                                             ORDER EXTENDING FULL AUTOMATIC
  15                       Debtor in Possession.             STAY
  16                                                         [11 U.S.C. §362(C)(3)]

  17
  18
  19
  20           TO THE 20 LARGEST UNSECURED CREDITORS, SECURED CREDITORS, THE
  21 UNITED STATES TRUSTEE AND PARTIES REQUESTING SPECIAL NOTICE:
  22
           PLEASE TAKE NOTICE that the Motion by Debtor For Order Extending the Full
  23
     Automatic Stay As To All Creditors [11 U.S.C. §362(C)(3)] (the “Motion”), brought by Debtor
  24
  25 Vikram Srinivasan, Debtor in Possession in this case, will be considered by the Court on
  26 shortened time pursuant to the Order on Application To Set Matter For Hearing and For an Order
  27
        Shortening Time for Notice (Doc. #30) (the “Order”). Further pursuant to the Order, the Motion
  28
        shall be considered on the papers, as a substitute for an in-person or telephonic hearing.

                                                         1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 31 Filed: 01/04/21 Entered: 01/04/21 20:11:24 Page 1 of 2
                            NOTICE OF MOTION FOR ORDER EXTENDING AUTOMATIC STAY
                                                                      CIVIC APP PAGE NO. 426
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 435 of 548




               By the Motion, the Debtor seeks an extension of the automatic stay as to all creditors
    1
    2 until it would terminate under section 362(c)(1) or (2), or until further order of the court.
    3          The Motion is based on the Motion by Debtor For Order Extending the Full Automatic
    4
        Stay As to All Creditors [11 U.S.C. §362(C)(3)]; and the Declaration In Support of Motion by
    5
        Debtor For Order Extending Full Automatic Stay [11 U.S.C. §362(C)(3)].
    6
    7          Pursuant to the Order: any written response by secured creditor Wedgewood LLC shall

    8 be filed and served by e-mail by January 7, 2021. The matter will then be submitted.
    9
  10
        Dated: January 4, 2021                                               ___________________
  11                                                                         GEOFFREY E. WIGGS
                                                                             (Proposed) Attorney for
  12                                                                         Debtor in Possession
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                         2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 31 Filed: 01/04/21 Entered: 01/04/21 20:11:24 Page 2 of 2
                            NOTICE OF MOTION FOR ORDER EXTENDING AUTOMATIC STAY
                                                                      CIVIC APP PAGE NO. 427
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 436 of 548




                         EXHIBIT 25



                                                     CIVIC APP PAGE NO. 428
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 437 of 548




1    WEDGEWOOD
     Office of the General Counsel
2    DAVID M. POITRAS P.C. (SBN 141309)
     dpoitras@wedgewood-inc.com
3    AMELIA VALENZUELA (SBN 320428)
     avalenzuela@wedgewood-inc.com
4    2015 Manhattan Beach Blvd., Suite 100
     Redondo Beach, CA 90278
5    Telephone:     (310) 640-3070
     Facsimile:     (310) 640-3090
6
     Attorneys for WEDGEWOOD, LLC, solely as Administrator
7    of the Civic Holdings III Trust; and Civic Real
     Estate Holdings III, LLC
8

9                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION

11    In re                                               CASE NO.       20-51735

12    VIKRAM SRINIVASAN,                                  Chapter 11
13                                          Debtor.
                                                          [No hearing]
14                                                        Judge: The Hon. Stephen L. Johnson
15
      WEDGEWOOD, LLC, SOLELY AS ADMINISTRATOR OF THE CIVIC HOLDINGS III
16    TRUST AND CIVIC REAL ESTATE HOLDINGS III, LLC’S AMENDED OPPOSITION
      TO MOTION BY DEBTOR EXTENDING THE FULL AUTOMATIC STAY AS TO ALL
17
                         CREDITORS (11 U.S.C. § 362(C)(3))
18
19            Wedgewood, LLC, solely as Administrator of the Civic Holdings III Trust and Civic Real

20   Estate Holdings III, LLC (together, the "Civic Parties") hereby file their Opposition to the Motion by

21   Debtor for Order Extending the Full Automatic Stay as to All Creditors (Docket No. 23) (“Motion”),

22   filed by VIKRAM SRINIVASAN (the “Debtor”). For the reasons stated herein, the Motion should

23   be denied.

24                          MEMORANDUM OF POINTS & AUTHORITIES

25                                           The Debtor’s Serial Filings

26            1.    On December 10, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

27   relief under Chapter 11 of the Bankruptcy Code at Case No. 20-51735 (the “Bankruptcy Case”).

28            2.    The instant Bankruptcy Case was filed as a bare bones petition. The Debtor recently

29
 Case: 20-51735      Doc# 40    Filed: 01/07/21       Entered: 01/07/21 16:30:43     Page 1 of 27
30                                                                          CIVIC APP PAGE NO. 429
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 438 of 548




1    filed his Schedules and Statement of Financial Affairs on December 24, 2020, which was the last day

2    the Debtor was given to file such required documents.

3            3.       As set forth herein, the Debtor filed his Bankruptcy Case one day prior to the State

4    Court’s hearing on the Civic Parties’ Motion to Expunge a lis pendens that was wrongfully recorded

5    against real property that is not part of the Debtor’s bankruptcy estate. Upon information and belief,

6    the Debtor filed the Bankruptcy Case solely as an attempt to forestall the State Court’s entry of an

7    Order granting the Motion to Expunge.

8            4.       On December 28, 2020, the Court entered its Order and Notice regarding the Debtor’s

9    failure to file his filing fees.
10           5.       The Bankruptcy Case is the second personal bankruptcy case filed by the Debtor

11   within a preceding one-year period and is at least the third time in the past year that the Debtor has

12   caused a bankruptcy case to be filed in order to forestall foreclosure proceedings and/or enforcement

13   of the Civic Parties’ rights as to the Property (as defined herein).

14           6.       Specifically, on December 2, 2019, the Debtor filed a voluntary petition for relief

15   under Chapter 11 of the Bankruptcy Code at Case No. 19-42729 (the “First Bankruptcy Case”).
16   The First Bankruptcy Case was also a bare bones filing. The Debtor failed to timely file his required

17   documents and on January 8, 2020, the First Bankruptcy Case was dismissed.

18           7.       On December 29, 2020, the Debtor filed the Motion, seeking to extend the automatic
19   stay as to all creditors.

20                    The Loan, the Forbearance Agreement, and the Foreclosure Sale
21           8.       Prior to the Petition Date, on or around September 11, 2018, non-debtor Summitridge

22   Venture Group, LLC (“Summitridge”) executed a promissory note (the “Note”) in the original
23   principal amount of $3,500,000, in favor of Civic Financial Services, LLC (“Original Lender”).
24   Declaration of Karissa Shute (the “Shute Dec.”), ¶ 3. The Note was secured by a Deed of Trust,
25   Assignment of Leases and Rents, Security Agreement, and Fixture Filing (the “DOT” and together
26   with the Note, the “Loan”). Shute Dec., ¶ 3. The DOT was a first position lien on real property
27   commonly known as 1666 (or 1648) Summitridge Drive, Beverly Hills, CA 90210 (the “Property”).
28   (Id.)

29                                                     -2-
 Case: 20-51735       Doc# 40       Filed: 01/07/21   Entered: 01/07/21 16:30:43     Page 2 of 27
30                                                                          CIVIC APP PAGE NO. 430
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 439 of 548




1           9.      Civic Holdings III Trust (“Civic Holdings Trust”) was the beneficiary under the
2    DOT. Shute Dec., ¶ 4.

3           10.     The Debtor is the 100% owner of Summitridge. Schedule A/B, ¶ 19.

4           11.     Summitridge defaulted under the Loan by, among other things, failing to make the

5    monthly contractual payments due under the Loan. Shute Dec., ¶ 5.

6           12.     Summitridge continued in its default and a foreclosure sale date of the Property was

7    originally set for September 13, 2019. Shute Dec., ¶ 6.

8           13.     One day prior to the September 13, 2019 foreclosure sale date, the Debtor caused

9    Summitridge filed a voluntary petition for relief under Chapter 7 of the United States Bankruptcy
10   Code as Case No. 19-51885 (the “Summitridge Bankruptcy Case”). Shute Dec., ¶ 7.
11          14.     As such, the September 13, 2019 foreclosure sale date was postponed due to the

12   automatic stay. Shute Dec., ¶ 8.

13          15.     On November 12, 2019, the Bankruptcy Court for the Northern District of California

14   entered its Order Dismissing Case with 90-Day Bar (the “Summitridge Dismissal Order”), which
15   dismissed the Summitridge Bankruptcy Case and barred Summitridge from re-filing for bankruptcy

16   until February 10, 2020. See Order Dismissing Case with 90-Day Bar, Docket No. 17.

17          16.     After the dismissal of the Bankruptcy Case, Summitridge and Civic Holdings Trust

18   entered into that certain Forbearance Agreement dated as of November 27, 2019. Shute Dec., ¶ 9.
19          17.     Civic Holdings Trust agreed to forbear from exercising its remedies under the Loan so

20   long as there was no additional event of default under the Loan and Summitridge did not default under

21   the terms of the Forbearance Agreement. Shute Dec., ¶ 10.

22          18.     The Debtor is not a party to the Forbearance Agreement. Shute Dec., ¶ 11.

23          19.     Summitridge defaulted under the terms of the Forbearance Agreement by, among other

24   things, failing to pay the amounts due thereunder. Shute Dec., ¶ 12.

25          20.     After Summitridge defaulted under the terms of the Forbearance Agreement, the
26   Debtor filed his First Bankruptcy Case. Summitridge, not the Debtor, was the owner of the Property
27   at the time the First Bankruptcy Case was filed. Shute Dec., ¶ 13.

28

29                                                   -3-
 Case: 20-51735     Doc# 40     Filed: 01/07/21     Entered: 01/07/21 16:30:43       Page 3 of 27
30                                                                          CIVIC APP PAGE NO. 431
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 440 of 548




1            21.    On December 4, 2019, Civic Holdings Trust held and completed a foreclosure sale of

2    the Property. Shute Dec., ¶ 14.

3            22.    Civic Holdings Trust was the winning bidder at the foreclosure sale and received a

4    Trustee’s Deed Upon Sale to the Property. Shute Dec., ¶ 15.

5            23.    On or around January 3, 2020, Civic Holdings Trust transferred the Property to

6    Movant Civic Real Estate Holdings, LLC (“Civic Real Estate”) via a Quit Claim Deed. Shute Dec.,
7    ¶ 16.

8                                              The State Court Lawsuit
9                   i.      The Complaints and the Demurrers
10           24.    On February 20, 2020, Summitridge filed a Verified Complaint against, among other

11   parties, Civic Parties in the Superior Court of the State of California County of Los Angeles as Case

12   No. 20SMCV00278 (the “State Court Lawsuit”). Shute Dec., ¶ 17.
13           25.    In the State Court Lawsuit, Summitridge alleges it is the rightful owner of the Property.

14   Shute Dec., ¶ 18.

15           26.    On April 17, 2020, Civic Parties filed their Demurrer to the Complaint. Shute Dec.,

16   ¶ 19.

17           27.    On October 1, 2020, the State Court sustained Civic Parties’ Demurrer with leave to

18   amend as to the causes of action for breach of contract, promissory estoppel, negligent
19   misrepresentation, and wrongful foreclosure. The State Court sustained Civic Parties’ Demurrer

20   without leave to amend as to the causes of action for quiet title, declaratory relief, accounting, and

21   unjust enrichment. In its ruling, the State Court also held that “[Summitridge] may amend its

22   complaint only as authorized by the court’s order.” Shute Dec., ¶ 20.

23           28.    On October 27, 2020, Summitridge and the Debtor filed a First Amended Complaint

24   (“FAC”) for breach of contract, promissory estoppel, negligent misrepresentation, and wrongful
25   foreclosure. Summitirdge was not granted leave to amend its Complaint to add the Debtor as a
26   plaintiff to the action. In the FAC, Summitridge and the Debtor allege that Summitridge is the rightful
27   owner of the Property. Neither plaintiff alleges that the Debtor holds any ownership interest in the

28   Property. Shute Dec., ¶ 21.

29                                                    -4-
 Case: 20-51735     Doc# 40        Filed: 01/07/21   Entered: 01/07/21 16:30:43        Page 4 of 27
30                                                                           CIVIC APP PAGE NO. 432
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 441 of 548




1           29.     On November 17, 2020, Civic Parties filed a Demurrer to the FAC as to all causes of

2    action and a Motion to Strike the improper addition of the Debtor as a plaintiff to the State Court

3    Lawsuit. The hearing on the Demurrer and Motion to Strike is September 9, 2021. Shute Dec., ¶ 22.

4                   ii.    The Motion to Expunge and the Stayed State Court Order

5           30.     On May 21, 2020, Civic Parties filed their Motion to Expunge the Lis Pendens

6    (“Motion to Expunge”), seeking an order from the State Court to expunge a lis pendens that had
7    been wrongfully recorded against the Property by Summitridge on February 28, 2020 (the “Lis
8    Pendens”). Shute Dec., ¶ 23.
9           31.     On December 11, 2020, the Court held a hearing on the Motion to Expunge. At the
10   hearing, counsel for Summitridge and the Debtor asserted to the State Court and counsel for Civic

11   Parties, for the first time, that the Debtor had filed the instant Bankruptcy Case the day before the

12   hearing. Shute Dec., ¶ 24.

13          32.     In light of this last minute filing, the State Court entered an order granting the Motion

14   to Expunge (State Court Order”), however, stated that,
15          [T]his ruling is STAYED, pending confirmation from the Bankruptcy Court: (1) that the
            automatic stay does not apply to Summitridge Venture Group, LLC; or (2) if, in fact, the
16          automatic stay does apply to Summitridge Venture Group, LLC, that it does not apply to this
            Motion to Expunge Lis Pendens; or (3) moving parties obtain relief from the automatic stay
17          from the Bankruptcy Court.
     Shute Dec. ¶ 25.
18
19                  iii.   The Sale of the Property to Third Parties

20          33.     On or around September 21, 2020, Civic Real Estate and Anthony Nadalin and Lisa

21   Nadalin (together, “Buyers”) entered into that certain Residential Purchase Agreement and Joint
22   Escrow Instructions (“Purchase Contract”) for the sale of the Property. Shute Dec., ¶ 26.
23          34.     On or around October 22, 2020, escrow closed and the sale of the Property to the

24   Buyers was finalized. Shute Dec., ¶ 27.

25          35.     This Bankruptcy Case was filed in bad faith as it was filed solely to forestall the State
26   Court’s entry of an order granting the Motion to Expunge. The Debtor has no ownership in the
27   Property and has never alleged or asserted otherwise. Shute Dec., ¶ 28.

28

29                                                   -5-
 Case: 20-51735     Doc# 40       Filed: 01/07/21   Entered: 01/07/21 16:30:43         Page 5 of 27
30                                                                           CIVIC APP PAGE NO. 433
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 442 of 548




1                   iv.     The Disingenuous Motion to Reconsider

2           36.     On January 6, 2021, counsel for the Civic Parties was served with the Motion to

3    Reconsider the Court’s Order on Defendant’s Motion to Expunge Lis Pendens (the “Motion To
4    Reconsider”). A true and correct copy of the Motion To Reconsider is attached hereto as “Exhibit
5    A”.
6           37.     In the Motion To Reconsider, the Debtor and Summitridge assert that the Court should

7    reconsider its stayed State Court Order. In the Motion To Reconsider, Summitridge and the Debtor

8    incorrectly assert that the Property is owned by Summitridge, despite the fact that the foreclosure sale

9    occurred over one year ago, and that the Property is part of the Debtor’s estate. Both assertions are
10   clearly wrong. Further, Summitridge and the Debtor acknowledge that the State Court Order is stayed

11   pending resolution of the matter in the Bankruptcy Case.

12

13                                               LEGAL ARGUMENT
14          A. The Legal Standard Under 11 U.S.C. § 362(c)(3)(A)
15          Under 11 U.S.C. 362(c)(3)(A), if a single or joint case is filed by a debtor who is an individual

16   in a case under chapter 7, 11, or 13, and if a single or joint case of the debtor was pending within the

17   preceding 1-year period but was dismissed, the automatic stay terminates by operation of law upon

18   the 30th day after the filing of the later case. 11 U.S.C. § 362(c)(3)(A); In re Reswick, 446 B.R. 362,
19   372 (B.A.P. 9th Cir. 2011).

20          A court may extend the stay beyond the 30 days as to all creditors where the debtor

21   “demonstrates that the filing of the later case is in good faith as to the creditors to be stayed.” 11

22   U.S.C. § 362(c)(3)(B). However, a case is presumptively filed not in good faith as to all creditors if,

23   (1) the debtor filed more than one prior case in the preceding year, (2) the debtor failed to file or

24   amend the petition or other documents without substantial excuse, provide adequate protection as

25   ordered by the court, or perform the terms of a confirmed plan, or (3) the debtor has not had a
26   substantial change in their financial or personal affairs since the dismissal, or there is other reason to
27   believe that the current case will result in a discharge or fully performed plan.             11 U.S.C.

28

29                                                     -6-
 Case: 20-51735      Doc# 40       Filed: 01/07/21    Entered: 01/07/21 16:30:43         Page 6 of 27
30                                                                             CIVIC APP PAGE NO. 434
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 443 of 548




1    § 362(c)(3)(C). The burden of establishing the presence of presumptive bad faith rests upon the

2    opponent to the motion. In re Montoya, 342 B.R. 312, 316 (Bankr. S.D. Cal. 2006).

3            The presumption of bad faith may be rebutted by the moving party only with clear and

4    convincing evidence. 11 U.S.C. § 362(c)(3)(C). Under the clear and convincing standard, the

5    evidence presented by the movant must “place in the ultimate factfinder an abiding conviction that

6    the truth of its factual contentions are ‘highly probable.’” Emmert v. Taggard (In re Taggart), 548

7    B.R. 275, 288, n.11 (B.A.P. 9th Cir. 2016) (citations omitted), overruled on other grounds by Taggart

8    v. Lorenzen, 139 S. Ct. 1795 (2019). Factual contentions are “highly probable” if the evidence offered

9    in support of them “instantly titl[s] the evidentiary scales in the affirmative when weighed against the
10   evidence [the non-moving party] offered in opposition.” Id.

11           B. The Debtor’s Bankruptcy Case Was Presumptively Filed in Bad Faith and the
12               Debtor Has Not Presented Clear and Convincing Evidence to Rebut this
13               Presumption
14           In the Motion, the Debtor wholly ignores the legal standard to extend the automatic stay under

15   11 U.S.C. § 362(c). Instead, the Debtor states that the purpose of the Bankruptcy Case is the Debtor’s

16   alleged interest in the Property – Property which the Debtor has never owned, was sold to third parties

17   in October 2020, and is not part of the Debtor’s bankruptcy estate. The Debtor also asserts he will

18   file an adversary case relating to the foreclosure of the Property, despite the fact that the Debtor
19   already filed, and is prosecuting, the State Court Lawsuit against the Civic Parties relating to the same

20   subject matter. As is made plain by the facts recited above, the Debtor only filed this Bankruptcy

21   Case in order to delay the State Court’s entry of the State Court Order granting the Motion to Expunge.

22   This fact is only made more clear with the Debtor’s disingenuous filing of its Motion To Reconsider,

23   which was obviously done to cause further delay to the entry of a valid State Court Order without any

24   legitimate legal or factual basis.

25           It is clear that all three presumptive bad faith factors are present. First, the Debtor filed more
26   than one prior case in the preceding year. Second, the Debtor failed to prosecute the First Bankruptcy
27   Case in any meaningful way when he allowed the case to be dismissed due to his failure to file any

28   required documents. Third, the Debtor has not had a substantial change in his financial or personal

29                                                     -7-
 Case: 20-51735      Doc# 40      Filed: 01/07/21     Entered: 01/07/21 16:30:43         Page 7 of 27
30                                                                             CIVIC APP PAGE NO. 435
           Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 444 of 548




1    affairs since the dismissal of the First Bankruptcy Case and presents no evidence to the contrary. In

2    the Motion, the Debtor makes no argument beyond unsupported conclusory statements, much less

3    any argument based on clear and convincing evidence, that the presumption of a bad faith filing under

4    11 U.S.C. § 362(c)(3)(C)(i) is overcome as to all creditors. As such, the Debtor has failed to meet his

5    burden to demonstrate that he should be afforded an extension of the stay in this case, and based

6    thereon, the Motion must be denied.

7                                                 CONCLUSION
8              Movant prays for relief in accordance with the foregoing, and for such other and further relief

9    as this Court may deem just and proper.
10   ///

11   ///

12

13

14                                                   Respectfully submitted,

15    DATED: January 7, 2020                         WEDGEWOOD
                                                     OFFICE OF THE GENERAL COUNSEL
16

17                                                   By: /s/ Amelia Valenzuela______
                                                         DAVID M. POITRAS
18                                                       AMELIA B. VALENZUELA
                                                     WEDGEWOOD, LLC, solely as Administrator of the
19                                                   Civic Holdings III Trust and Civic Real Estate
                                                     Holdings III, LLC
20

21

22

23

24

25
26
27

28

29                                                     -8-
 Case: 20-51735       Doc# 40      Filed: 01/07/21    Entered: 01/07/21 16:30:43        Page 8 of 27
30                                                                             CIVIC APP PAGE NO. 436
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 445 of 548




                                  EXHIBIT A



Case: 20-51735   Doc# 40   Filed: 01/07/21   Entered: 01/07/21 16:30:43   Page 9 of 27
                                                                 CIVIC APP PAGE NO. 437
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 446 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 10 of
                                         27                   CIVIC APP PAGE NO. 438
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 447 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 11 of
                                         27                   CIVIC APP PAGE NO. 439
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 448 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 12 of
                                         27                   CIVIC APP PAGE NO. 440
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 449 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 13 of
                                         27                   CIVIC APP PAGE NO. 441
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 450 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 14 of
                                         27                   CIVIC APP PAGE NO. 442
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 451 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 15 of
                                         27                   CIVIC APP PAGE NO. 443
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 452 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 16 of
                                         27                   CIVIC APP PAGE NO. 444
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 453 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 17 of
                                         27                   CIVIC APP PAGE NO. 445
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 454 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 18 of
                                         27                   CIVIC APP PAGE NO. 446
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 455 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 19 of
                                         27                   CIVIC APP PAGE NO. 447
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 456 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 20 of
                                         27                   CIVIC APP PAGE NO. 448
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 457 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 21 of
                                         27                   CIVIC APP PAGE NO. 449
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 458 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 22 of
                                         27                   CIVIC APP PAGE NO. 450
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 459 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 23 of
                                         27                   CIVIC APP PAGE NO. 451
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 460 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 24 of
                                         27                   CIVIC APP PAGE NO. 452
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 461 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 25 of
                                         27                   CIVIC APP PAGE NO. 453
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 462 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 26 of
                                         27                   CIVIC APP PAGE NO. 454
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 463 of 548




Case: 20-51735   Doc# 40   Filed: 01/07/21 Entered: 01/07/21 16:30:43 Page 27 of
                                         27                   CIVIC APP PAGE NO. 455
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 464 of 548




                         EXHIBIT 26



                                                     CIVIC APP PAGE NO. 456
          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 465 of 548




1    WEDGEWOOD
     Office of the General Counsel
2    DAVID M. POITRAS P.C. (SBN 141309)
     dpoitras@wedgewood-inc.com
3    AMELIA VALENZUELA (SBN 320428)
     avalenzuela@wedgewood-inc.com
4    2015 Manhattan Beach Blvd., Suite 100
     Redondo Beach, CA 90278
5    Telephone:     (310) 640-3070
     Facsimile:     (310) 640-3090
6
     Attorneys for WEDGEWOOD, LLC, solely as Administrator
7    of the Civic Holdings III Trust; and Civic Real
     Estate Holdings III, LLC
8

9                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
10                                          SAN JOSE DIVISION

11       In re                                              CASE NO.       20-51735

12       VIKRAM SRINIVASAN,                                 RS NO.         ABV-1
13                                                          Chapter 11
                                               Debtor.
14
                                                            [No hearing]
15
                                                            Judge: The Hon. Stephen L. Johnson
16
     DECLARATION OF KARISSA SHUTE IN SUPPORT OF WEDGEWOOD, LLC, SOLELY
17     AS ADMINISTRATOR OF THE CIVIC HOLDINGS III TRUST AND CIVIC REAL
     ESTATE HOLDINGS III, LLC’S OPPOSITION TO MOTION BY DEBTOR EXTENDING
18
        THE FULL AUTOMATIC STAY AS TO ALL CREDITORS (11 U.S.C. § 362(C)(3))
19

20               I, Karissa Shute, declare:

21                  1. I have personal knowledge of the matters set forth in this declaration and, if called

22   upon to testify, I could and would competently testify thereto. I am over 18 years of age. I have

23   knowledge regarding Wedgewood, LLC, solely as Administrator of the Civic Holdings III Trust and

24   Civic Real Estate Holdings III, LLC’s (together, the "Civic Parties"),1 interest in the real property

25   that is the subject of the above Opposition in my capacity as an authorized agent of Civic Parties.

26
27
     1
             Unless otherwise defined herein, all capitalized terms shall have the same meaning as set
28   forth in the Opposition.

29
 Case: 20-51735          Doc# 40-1      Filed: 01/07/21   Entered: 01/07/21 16:30:43      Page 1 of
30                                                  5                         CIVIC APP PAGE NO. 457
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 466 of 548




1               2. I am authorized to submit this Declaration. In my capacity as an authorized agent for

2    Civic Parties, I have custody and control of Civic Parties’ files with respect to the real property located

3    at 1666 (or 1648) Summitridge Drive, Beverly Hills, CA 90210 (the “Property”) which is the subject
4    of the instant Opposition. I have personally worked on the books, records and files, and as to the

5    following facts, I know them to be true of my own knowledge or I have gained knowledge of them

6    from the business records of Civic Parties on behalf of Civic Parties. These books, records and files

7    were made at or about the times of the events recorded, and are maintained in the ordinary course of

8    Civic Parties’ business at or near the time of the actions, conditions or events to which they relate.

9    Any such document was prepared in the ordinary course of business of Civic Parties by a person who
10   had personal knowledge of the event being recorded and had or has a business duty to record

11   accurately such event. The business records of Civic Parties applicable to the Property are available

12   for inspection and copies can be submitted to the Court if required. The documents, records,

13   information and other things referred to herewith were prepared and/or maintained in the ordinary

14   course of business by Civic Parties or their authorized agents. The sources of the information and

15   method of preparation of the records referred herein were such as to indicate their trustworthiness.

16               The Loan, the Forbearance Agreement, and the Foreclosure Sale
17               3. Prior to the Petition Date, on or around September 11, 2018, non-debtor Summitridge

18   Venture Group, LLC (“Summitridge”) executed a promissory note (the “Note”) in the original
19   principal amount of $3,500,000, in favor of Civic Financial Services, LLC (“Original Lender”). The
20   Note was secured by a Deed of Trust, Assignment of Leases and Rents, Security Agreement, and

21   Fixture Filing (the “DOT” and together with the Note, the “Loan”). The DOT was a first position
22   lien on the Property.

23               4. Civic Holdings III Trust (“Civic Holdings Trust”) was the beneficiary under the
24   DOT.

25               5. Summitridge defaulted under the Loan by, among other things, failing to make the
26   monthly contractual payments due under the Loan.
27               6. Summitridge continued in its default and a foreclosure sale date of the Property was

28                                                      -2-

29
 Case: 20-51735      Doc# 40-1       Filed: 01/07/21     Entered: 01/07/21 16:30:43         Page 2 of
30                                               5                             CIVIC APP PAGE NO. 458
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 467 of 548




1    originally set for September 13, 2019.

2               7. One day prior to the September 13, 2019 foreclosure sale date, the Debtor caused

3    Summitridge filed a voluntary petition for relief under Chapter 7 of the United States Bankruptcy

4    Code as Case No. 19-51885 (the “Summitridge Bankruptcy Case”).
5               8. As such, the September 13, 2019 foreclosure sale date was postponed due to the

6    automatic stay.

7               9. After the dismissal of the Bankruptcy Case, Summitridge and Civic Holdings Trust

8    entered into that certain Forbearance Agreement dated as of November 27, 2019.

9               10. Civic Holdings Trust agreed to forbear from exercising its remedies under the Loan so
10   long as there was no additional event of default under the Loan and Summitridge did not default under

11   the terms of the Forbearance Agreement.

12              11. The Debtor is not a party to the Forbearance Agreement.

13              12. Summitridge defaulted under the terms of the Forbearance Agreement by, among other

14   things, failing to pay the amounts due thereunder.

15              13. After Summitridge defaulted under the terms of the Forbearance Agreement, the

16   Debtor filed his First Bankruptcy Case. Summitridge, not the Debtor, was the owner of the Property

17   at the time the First Bankruptcy Case was filed.

18              14. On December 4, 2019, Civic Holdings Trust held and completed a foreclosure sale of
19   the Property.

20              15. Civic Holdings Trust was the winning bidder at the foreclosure sale and received a

21   Trustee’s Deed Upon Sale to the Property.

22              16. On or around January 3, 2020, Civic Holdings Trust transferred the Property to Civic

23   Real Estate Holdings III, LLC (“Civic Real Estate”) via a Quit Claim Deed.
24              The State Court Lawsuit
25                   i.     The Complaints and the Demurrers
26              17. On February 20, 2020, Summitridge filed a Verified Complaint against, among other
27   parties, Civic Parties in the Superior Court of the State of California County of Los Angeles as Case

28                                                      -3-

29
 Case: 20-51735        Doc# 40-1   Filed: 01/07/21       Entered: 01/07/21 16:30:43    Page 3 of
30                                             5                           CIVIC APP PAGE NO. 459
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 468 of 548




1    No. 20SMCV00278 (the “State Court Lawsuit”).
2                18. In the State Court Lawsuit, Summitridge alleges it is the rightful owner of the Property.

3                19. On April 17, 2020, Civic Parties filed their Demurrer to the Complaint.

4                20. On October 1, 2020, the State Court sustained Civic Parties’ Demurrer with leave to

5    amend as to the causes of action for breach of contract, promissory estoppel, negligent

6    misrepresentation, and wrongful foreclosure. The State Court sustained Civic Parties’ Demurrer

7    without leave to amend as to the causes of action for quiet title, declaratory relief, accounting, and

8    unjust enrichment. In its ruling, the State Court also held that “[Summitridge] may amend its

9    complaint only as authorized by the court’s order.”
10               21. On October 27, 2020, Summitridge and the Debtor filed a First Amended Complaint

11   (“FAC”) for breach of contract, promissory estoppel, negligent misrepresentation, and wrongful
12   foreclosure. Summitirdge was not granted leave to amend its Complaint to add the Debtor as a

13   plaintiff to the action. In the FAC, Summitridge and the Debtor allege that Summitridge is the rightful

14   owner of the Property. Neither plaintiff alleges that the Debtor holds any ownership interest in the

15   Property.

16               22. On November 17, 2020, Civic Parties filed a Demurrer to the FAC as to all causes of

17   action and a Motion to Strike the improper addition of the Debtor as a plaintiff to the State Court

18   Lawsuit. The hearing on the Demurrer and Motion to Strike is September 9, 2021.
19                  ii.     The Motion to Expunge and the Stayed State Court Order

20               23. On May 21, 2020, Civic Parties filed their Motion to Expunge the Lis Pendens

21   (“Motion to Expunge”), seeking an order from the State Court to expunge a lis pendens that had
22   been wrongfully recorded against the Property by Summitridge on February 28, 2020 (the “Lis
23   Pendens”).
24               24. On December 11, 2020, the Court held a hearing on the Motion to Expunge. At the

25   hearing, counsel for Summitridge and the Debtor asserted to the State Court and counsel for Civic
26   Parties, for the first time, that the Debtor had filed the instant Bankruptcy Case the day before the
27   hearing.

28                                                     -4-

29
 Case: 20-51735      Doc# 40-1      Filed: 01/07/21     Entered: 01/07/21 16:30:43         Page 4 of
30                                              5                             CIVIC APP PAGE NO. 460
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 469 of 548




Case: 20-51735   Doc# 40-1   Filed: 01/07/21   Entered: 01/07/21 16:30:43   Page 5 of
                                         5                      CIVIC APP PAGE NO. 461
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 470 of 548




                         EXHIBIT 27




                                                     CIVIC APP PAGE NO. 462
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 471 of 548




   WEDGEWOOD
   Office of the General Counsel
   DAVID M. POITRAS P.C. (SBN 141309)
   dpoitras@wedgewood-inc.com
   AMELIA VALENZUELA (SBN 320428)
   avalenzuela@wedgewood-inc.com
   2015 Manhattan Beach Blvd., Suite 100
   Redondo Beach, CA 90278
   Telephone:     (310) 640-3070
   Facsimile:     (310) 640-3090

   Attorneys for Moving Parties,
   WEDGEWOOD, LLC, solely as
   Administrator of the Civic Holdings III
   Trust; and Civic Real Estate Holdings
   III, LLC

                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                 SAN JOSE DIVISION


   In re:                                              Chapter 11
                                                       Case No. 20-51735
   VIKRAM SRINIVASAN,
                                                       CERTIFICATE OF SERVICE


   Debtor(s)_________________________________/


          I, the undersigned, declare that I am employed in the County of Los Angeles. I
   am over the age of 18 years and not a party to the within entitled action. My business
   address is 2015 Manhattan Beach Blvd., Suite 100, Redondo Beach, CA 90278.

            On January 7, 2021, I served the within

   WEDGEWOOD, LLC, SOLELY AS ADMINISTRATOR OF THE CIVIC
   HOLDINGS III TRUST AND CIVIC REAL ESTATE HOLDINGS III, LLC’S
   NOTICE OF WITHDRAWAL OF DOCKET ENTRY NUMBERS 37 AND 38

   WEDGEWOOD, LLC, SOLELY AS ADMINISTRATOR OF THE CIVIC
   HOLDINGS III TRUST AND CIVIC REAL ESTATE HOLDINGS III, LLC’S
   OPPOSITION TO MOTION BY DEBTOR EXTENDING THE FULL
   AUTOMATIC STAY AS TO ALL CREDITORS (11 U.S.C. § 362(C)(3));

   DECLARATION OF KARISSA SHUTE IN SUPPORT OF WEDGEWOOD, LLC,
   SOLELY AS ADMINISTRATOR OF THE CIVIC HOLDINGS III TRUST AND


Case: 20-51735      Doc# 40-2      Filed: 01/07/21    Entered: 01/07/21 16:30:43     Page 1 of
                                               2                         CIVIC APP PAGE NO. 463
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 472 of 548




   CIVIC REAL ESTATE HOLDINGS III, LLC’S OPPOSITION TO MOTION BY
   DEBTOR EXTENDING THE FULL AUTOMATIC STAY AS TO ALL
   CREDITORS (11 U.S.C. § 362(C)(3))


   by placing a true copy thereof in a sealed envelope with postage thereon fully prepaid, in
   the United States Mail at Redondo Beach, California, to all parties entitled to receive
   regularly mailed notices, addressed as follows:

      Summitridge Venture Group, LLC                                Geoff Wiggs
         142 N. Milpitas Blvd., #301                         Law Offices of Geoff Wiggs
             Milpitas, CA 95035                                1900 S. Norfolk St. #350
                                                                San Mateo, CA 94403
             Josue Cristobal Guerrero                             Todd Evan Chvat
                    Edna Fok                                WRIGHT FINLAY & ZAK, LLP
           GOMEZ & SIMONE, APLC                              4665 MacArthur St., Ste. 280
           3055 Wilshire Blvd., Ste. 550                      Newport Beach, CA 92660
             Los Angeles, CA 90010

                 Mitali Parmar                                     Vikram Srinivasan
          c/o Lubna K. Jahangiri, Esq.                           1651 Green Valley Road
        JAHANGIRI LAW GROUP, APC                                   Danville, CA 94526
            210 Porter Drive, Ste 230
             San Ramon, CA 94583

   Electronic Service List:

          Jorge A. Gaitan Jorge.A.Gaitan@usdoj.gov
          Office of the U.S. Trustee / SJ USTPRegion17.SJ.ECF@usdoj.gov
          Amelia Valenzuela avalenzuela@wedgewood-inc.com,
           dmarcus@wedgewood-inc.com
          Geoff Wiggs ECF@wiggslaw.com, WiggsGR82519@notify.bestcase.com



   If the Chapter 11 Trustee is otherwise entitled to notice, she will receive such notice upon the
   electronic filing of the above-named document.

           I declare, under penalty of perjury, that the foregoing is true and correct. Executed on
   January 7, 2021 at Redondo Beach, California.

   Dated: January 7, 2021                            /s/ Daniel Marcus
                                                     Daniel Marcus




Case: 20-51735       Doc# 40-2       Filed: 01/07/21       Entered: 01/07/21 16:30:43           Page 2 of
                                                 2                                CIVIC APP PAGE NO. 464
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 473 of 548




                         EXHIBIT 28
                                                     CIVIC APP PAGE NO. 465
                                          Case 4:21-cv-01031-JST Document Entered on04/28/21
                                                                          8-1 Filed  Docket Page 474 of 548
                                                                                     January 08, 2021
                                                                                     EDWARD J. EMMONS, CLERK
                                                                                     U.S. BANKRUPTCY COURT
                                                                                     NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                  The following constitutes the order of the Court.
                                   2                                              Signed: January 8, 2021

                                   3
                                   4
                                   5                                                 ______________________________________________
                                                                                     Stephen L. Johnson
                                   6                                                 U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                      UNITED STATES BANKRUPTCY COURT
                                  10                      NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re VIKRAM SRINIVASAN,                          Case No. 20-51735 SLJ
                                  12
                                                                                          Chapter 11
                                  13                                   Debtor.
                                  14
                                                                   ORDER DENYING MOTION TO
                                  15                              EXTEND THE AUTOMATIC STAY
                                  16          Debtor Vikram Srinivasan moves for an extension of the automatic stay in the above-
                                  17   captioned bankruptcy case, which is set to expire on January 9, 2021, 30 days after the filing
                                  18   of this case, because Debtor had a pending bankruptcy case within one year of this case’s
                                  19   filing. Objecting parties argue Debtor is presumed to have filed this case not in good faith
                                  20   because Debtor’s prior case was dismissed for failure to timely file required documents. In
                                  21   their view, Debtor fails to show a substantial justification for this, and also fails to provide
                                  22   evidence rebutting the presumption that this case was filed in bad faith.
                                  23          I agree with the objecting parties and deny Debtor’s motion. Because Debtor failed
                                  24   to file required documents in that prior case, and does not show a substantial excuse for
                                  25   such failure in this motion, I must presume he filed this case in bad faith. Moreover, nothing
                                  26   in Debtor’s motion, or the underlying docket, allows me to find he rebuts the presumption.
                                  27   Indeed, the record in this case, stretching across individual and corporate bankruptcies, as
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                       1/8

                                   Case: 20-51735       Doc# 41      Filed: 01/08/21    Entered: 01/08/21 18:08:53         Page 1 of 8
                                                                                                                  CIVIC APP PAGE NO. 466
                                             Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 475 of 548




                                   1   well as a State court action, persuade me this is a bad faith filing meant to further a scheme
                                   2   of frustrating creditors’ attempts to foreclose on and sell a real property that was sold at a
                                   3   foreclosure sale in 2020.
                                   4    I.     BACKGROUND
                                   5           Debtor filed this Chapter 11 1 bankruptcy case on December 10, 2020. But he
                                   6   previously filed a Chapter 11 case on December 2, 2019, which was dismissed for failure to
                                   7   timely file his schedules. Case No. 19-42729, ECF 15.
                                   8           Debtor states the sole purpose of this bankruptcy case is to assert his interest in real
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   property located at 1666 Summitridge Drive, Beverly Hills, California (“Property”). ECF 23,
                                  10   p. 2. He further states the Property is owned by Summitridge Venture Group, LLC
                                  11   (“Summitridge”); Debtor is the managing member and sole owner.
                                  12           Summitridge executed a promissory note in favor of Civic Financial Services, LLC,
                                  13   secured by a deed of trust against the Property. ECF 40, p. 2. The beneficiary on that deed
                                  14   of trust was Civic Holdings III Trust (“Civic Trust”). Id. at 3. In 2019 Summitridge defaulted
                                  15   on the note, resulting in a scheduled September 13, 2019 foreclosure of the Property. Id.
                                  16           But on September 12, 2019, Summitridge filed a Chapter 7 bankruptcy case, which
                                  17   stayed the foreclosure sale. Case No. 19-51855. On November 12, 2019, the bankruptcy
                                  18   court entered an order dismissing the case, with a 90-day bar on refiling, pursuant to a
                                  19   motion by creditors alleging the case was filed in bad faith. Id. ECF 9, 17.
                                  20           After the case was dismissed, Summitridge and Civic Holdings entered into a
                                  21   forbearance agreement, but Summitridge later defaulted under that agreement as well, for
                                  22   failure to make certain payments required by the agreement. ECF 40, p. 3. Debtor then filed
                                  23   his December 2, 2019 bankruptcy case. But because Summitridge, not Debtor, owned the
                                  24
                                  25           Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                               1

                                  26   Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                       Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                  27   Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                  28   Bankruptcy Local Rules.
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                        2/8

                                   Case: 20-51735       Doc# 41      Filed: 01/08/21    Entered: 01/08/21 18:08:53       Page 2 of 8
                                                                                                               CIVIC APP PAGE NO. 467
                                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 476 of 548




                                   1   Property, Civic Trust held and completed a foreclosure sale of the Property on December 4,
                                   2   2019. Id. at 4. Civic Trust then transferred the Property to Civic Real Estate Holdings LLC
                                   3   (“Civic Real Estate”) by quit claim deed on January 3, 2020. Id.
                                   4          Summitridge then filed a State court lawsuit against Civic Trust and Civic Real Estate
                                   5   on February 20, 2020, alleging it was the rightful owner of the Property. The Civic parties
                                   6   filed a demurrer to the complaint on April 17, 2020, which was sustained on October 1,
                                   7   2020. Specifically, the State court dismissed with prejudice Summitridge’s quiet title,
                                   8   declaratory relief, accounting, and unjust enrichment claims, but granted leave to amend as
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   to Summitridge’s breach of contract, promissory estoppel, negligent misrepresentation, and
                                  10   wrongful foreclosure claims. The State court’s order stated Summitridge could amend its
                                  11   complaint “only as authorized by the court’s order.” Id.
                                  12          In response, Summitridge filed a first amended complaint on October 27, 2020,
                                  13   which reasserted breach of contract, promissory estoppel, negligent misrepresentation, and
                                  14   wrongful foreclosure claims. The first amended complaint also added Debtor as a plaintiff.
                                  15   The Civic parties filed a demurrer to that complaint on November 17, 2020; a hearing on
                                  16   that demurrer is currently set for September 9, 2021. Id. at 4–5.
                                  17          On May 21, 2020, the Civic parties also filed a motion to expunge a lis pendens
                                  18   Summitridge recorded against the Property. The State court held a hearing on that motion
                                  19   on December 11, 2020, and issued an order granting the motion, but staying it in light of
                                  20   Debtor filing this bankruptcy case.
                                  21          Debtor filed this motion to extend the automatic stay on December 29, 2020.
                                  22   ECF 23. He also filed an application to shorten notice and hearing on the motion the same
                                  23   day, ECF 24, which I denied on December 30, 2020 because the application did not comply
                                  24   with B.L.R. 9006-1, ECF 26. Debtor refiled that application on January 2, 2021, ECF 28,
                                  25   which I granted the same day, ECF 30.
                                  26          Wedgwood, LLC (“Wedgwood”), administrator of Civic Trust and Civic Real Estate,
                                  27   timely filed an opposition to Debtor’s motion on January 7, 2021. ECF 40. Wedgwood
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                     3/8

                                   Case: 20-51735       Doc# 41     Filed: 01/08/21    Entered: 01/08/21 18:08:53       Page 3 of 8
                                                                                                              CIVIC APP PAGE NO. 468
                                             Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 477 of 548




                                   1   argues this case was presumptively filed in bad faith, and Debtor’s motion fails to present
                                   2   evidence sufficient to show otherwise.
                                   3           One point of clarification is worthy of mention. Wedgwood, on behalf of the Civic
                                   4   entities, represents the parties who once owned the promissory note, foreclosed and
                                   5   purchased the Property, and later conveyed it to a third party. They were, at various points in
                                   6   the proceedings, creditors, owners, conveyancers, and defendants in lawsuits Debtor
                                   7   brought. If for no other reason, they have standing to oppose the Motion because their
                                   8   request for relief in state court was held in abeyance based on Debtor’s argument that their
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   actions were barred by the automatic stay.
                                  10   II.     DISCUSSION
                                  11           Section 362(c)(3)(A) provides that if a debtor files a bankruptcy case under Chapter
                                  12   11, but another bankruptcy case of that debtor was pending within one year of such filing,
                                  13   the automatic stay terminates “with respect to any action taken with respect to a debt or
                                  14   property securing such debt or with respect to any lease shall terminate with respect to the
                                  15   debtor” thirty days after the later case was filed. In turn, § 362(c)(3)(B) allows me, upon
                                  16   notice and hearing “completed before the expiration of the 30-day period,” to grant a
                                  17   motion to extend the automatic stay, but “only if the party in interest demonstrates that the
                                  18   filing of the later case is in good faith as to the creditors to be stayed.” A case is presumed to
                                  19   be filed not in good faith if, among other things, the debtor’s prior bankruptcy case was
                                  20   dismissed because debtor failed to “file or amend the petition or other documents as
                                  21   required by this title or the court without substantial excuse.” § 362(c)(3)(C)(i)(II)(aa). “The
                                  22   burden of establishing the presence of presumptive bad faith rests upon the opponent to the
                                  23   motion.” In re Montoya, 342 B.R. 312, 316 (Bankr. S.D. Cal. 2006) (citation omitted). I find
                                  24   Wedgwood shows this case was presumptively filed not in good faith, and that Debtor fails
                                  25   to rebut that presumption by clear and convincing evidence.
                                  26           Debtor states he filed the current case in good faith because: (1) his financial situation
                                  27   has changed to allow for a confirmable Chapter 11 plan; and (2) the prior was not dismissed
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                      4/8

                                   Case: 20-51735       Doc# 41      Filed: 01/08/21    Entered: 01/08/21 18:08:53       Page 4 of 8
                                                                                                               CIVIC APP PAGE NO. 469
                                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 478 of 548




                                   1   for failure to provide adequate protection or failure to perform under the terms of a
                                   2   confirmed plan. ECF 23, p. 2–3. Debtor also notes that, when the previous case was filed, he
                                   3   was negotiating work-out agreements with certain lenders, and those negotiations eventually
                                   4   deteriorated. But Debtor also admits his prior case was dismissed for failure to file required
                                   5   documents. The docket in the prior case confirms this. Moreover, Debtor does not appear
                                   6   to provide a justification for this failure. At best, I can infer Debtor believes his negotiations
                                   7   with lenders during the prior case was what caused his failure to file, and that this constitutes
                                   8   a substantial excuse. Assuming this is so, Debtor does not explain why these negotiations
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   caused the failure to file required documents. Also, if such failure was the result of Debtor’s
                                  10   counsel’s negligence – a point Debtor’s motion does not address – then the presumption
                                  11   would apply, even if those negotiations provided him a substantial excuse. Because Debtor
                                  12   was dismissed for failure to timely file required documents, and Debtor’s motion provides
                                  13   no basis for me to find he was substantially justified in his failure, or that the failure was not
                                  14   the result of Debtor’s counsel’s negligence, I find Wedgwood shows the presumption that
                                  15   Debtor did not file this case in good faith under § 362(c)(3)(C)(i)(II)(aa) applies.
                                  16          To rebut the presumption, Debtor must show by clear and convincing evidence that
                                  17   this case was filed in good faith. In re Castaneda, 342 B.R. 90, 96 (Bankr. S.D. Cal. 2006). His
                                  18   evidence must give me “a firm belief or conviction that the allegations sought to be
                                  19   established are true; it is ‘evidence so clear, direct and weighty and convincing as to enable
                                  20   the fact finder to come to a clear conviction, without hesitancy, of the truth of the precise
                                  21   facts of the case.’” Id. Bankruptcy courts apply the totality of the circumstances test to see
                                  22   whether a case was filed in good faith, id., considering the following factors: (1) whether the
                                  23   debtor misrepresented facts in his petition, unfairly manipulated the Code, or otherwise filed
                                  24   his petition in an inequitable manner; (2) the debtor’s history of filings and dismissals (3)
                                  25   whether the debtor only intended to defeat state court litigation; and (4) whether egregious
                                  26   behavior is present. In re Leavitt, 171 F.3d 1219, 1224 (9th Cir. 1999) (citations and alterations
                                  27   omitted). “A finding of bad faith does not require fraudulent intent by the debtor.” Id.
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                        5/8

                                   Case: 20-51735       Doc# 41      Filed: 01/08/21    Entered: 01/08/21 18:08:53        Page 5 of 8
                                                                                                                CIVIC APP PAGE NO. 470
                                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 479 of 548




                                   1          First, I find Debtor’s petition was filed in an inequitable manner. After the State court
                                   2   dismissed Summitridge’s original complaint, Summitridge added Debtor as a plaintiff to the
                                   3   action, despite the State court’s order providing that Summitridge could only amend the
                                   4   complaint to the extent allowed in that order, which did not provide for Summitridge adding
                                   5   additional plaintiffs. ECF 40-1, p. 4. The goal in adding Debtor to that action appears to be
                                   6   allowing Debtor to stay the action by filing an individual bankruptcy case. Debtor admits as
                                   7   much in his motion by stating his interest in the Property “is the sole purpose of this
                                   8   bankruptcy case[.]” ECF 23, p. 2. The problem with this statement is Debtor also admits in
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   his schedules that he has no interest in the Property; instead, he owns Summitridge, which in
                                  10   turn alleges it has an interest in the Property. In my view, this shows Debtor’s bankruptcy
                                  11   case is intended, not to effect a reorganization, but to frustrate the efforts of others to assert
                                  12   their interests in the Property. Debtor’s motion provides no evidence to show otherwise.
                                  13          Second, Debtor filed a previous Chapter 11 petition slightly over a year from the
                                  14   filing of this case. But since Debtor’s current case appears premised on conflating the alleged
                                  15   interest Summitridge has in the Property as his own, I also find relevant the Chapter 7 case
                                  16   Summitridge filed on September 12, 2019. Case No. 19-51855. That case was dismissed on
                                  17   November 12, 2019 with a 90-day bar to filing, pursuant to a § 707(a) motion to dismiss the
                                  18   case for being filed in bad faith. Id. ECF 9, 17. The facts underpinning that motion appear to
                                  19   relate to the same Property that Debtor admits is the sole purpose of this bankruptcy case,
                                  20   making Summitridge’s dismissal for filing in bad faith even more relevant to this case. This
                                  21   factor also points to Debtor filing this case in bad faith.
                                  22          Third, I find the only purpose of this case is to defeat State court litigation. The
                                  23   record of the State court action shows that, but for the automatic stay, Debtor’s lis pendens on
                                  24   the Property would be expunged. Moreover, the causes of action Debtor states he intends to
                                  25   assert in his to-be-filed adversary proceeding – claims alleging wrongful foreclosure and
                                  26   misrepresentation by lenders – appear functionally identical to those asserted in the State
                                  27   court action. And Debtor’s statement that the Property, and the adversary proceeding he
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                      6/8

                                   Case: 20-51735       Doc# 41     Filed: 01/08/21     Entered: 01/08/21 18:08:53        Page 6 of 8
                                                                                                               CIVIC APP PAGE NO. 471
                                              Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 480 of 548




                                   1   intends to file to assert his alleged interest in it, is the sole purpose of this bankruptcy, is in
                                   2   my view an admission that this factor points towards this case being filed in bad faith.
                                   3   Debtor’s motion provides no evidence to show otherwise.
                                   4            Finally, I find Debtor’s actions to be egregious. After defaulting on the note securing
                                   5   the Property, Debtor and Summitridge appear to have embarked on a years-long scheme to
                                   6   frustrate attempts by creditors to foreclose on the Property. This scheme involved multiple
                                   7   bankruptcy filings, both corporate and individual, as well as a State court action that has yet
                                   8   to proceed beyond the demurrer stage. And while the State court action is only in its early
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   stages, the fact that Summitridge and Debtor have lost every substantive motion brought
                                  10   against them allows me to infer that action is not well-founded. This practice of frustrating
                                  11   lawful foreclosure efforts through dubious legal proceedings, in my view, meets the standard
                                  12   for egregious conduct.
                                  13            The totality of the circumstances here persuade me that Debtor filed this case in bad
                                  14   faith, and that he is not entitled to an extension of the automatic stay. Accordingly, I will
                                  15   deny Debtor’s motion.
                                  16   III.     CONCLUSION
                                  17            Because Debtor presumptively filed this case in bad faith, and failed to present
                                  18   evidence to the contrary, his motion to extend the automatic stay is DENIED.
                                  19            IT IS SO ORDERED.
                                  20                                          END OF ORDER
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                         7/8

                                   Case: 20-51735        Doc# 41     Filed: 01/08/21      Entered: 01/08/21 18:08:53        Page 7 of 8
                                                                                                                  CIVIC APP PAGE NO. 472
                                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 481 of 548




                                   1                                COURT SERVICE LIST
                                   2        [ECF recipients only]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                          8/8

                                   Case: 20-51735    Doc# 41    Filed: 01/08/21   Entered: 01/08/21 18:08:53   Page 8 of 8
                                                                                                     CIVIC APP PAGE NO. 473
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 482 of 548




                       EXHIBIT 29


                                                     CIVIC APP PAGE NO. 474
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 483 of 548




        Geoffrey E. Wiggs (SBN 276041)
    1
        LAW OFFICES OF GEOFF WIGGS
    2   1900 South Norfolk Street, Suite 350
    3   San Mateo, California 94403-1171
        Telephone Number: (650) 577-5952
    4   Facsimile Number: (650) 577-5953
    5   Email Address: geoff@wiggslaw.com

    6 (Proposed) Attorney for Debtor in Possession
    7 VIKRAM SRINIVASAN
    8
                                  UNITED STATES BANKRUPTCY COURT
    9
                                  NORTHERN DISTRICT OF CALIFORNIA
  10
                                                SAN JOSE DIVISION
  11
                                                         Case No.: 20-51735
  12
  13 In Re:                                              Chapter 11

  14 VIKRAM SRINIVASAN,                                  MEMORANDUM OF POINTS AND
                                                         AUTHORITIES
  15                      Debtor in Possession.
  16
  17
  18
                           MEMORANDUM OF POINTS AND AUTHORITIES
  19
  20                                       I.      INTRODUCTION

  21           Debtor files this motion for reconsideration pursuant to Federal Rule of Civil Procedure
  22
        60 (“Rule 60”) (incorporated, for relevant purposes, by Federal Rule of Bankruptcy Procedure
  23
        9024) and this Court’s inherent authority, for the reconsideration of its Order denying Debtor’s
  24
  25 Motion for Order Extending the Full Automatic Stay as to All Creditors, Docket No. 41
  26 (“Order”).
  27           Debtor seeks reconsideration of the Court’s Order Denying Extension of the Automatic
  28
        Stay as it was made without affording Debtor an opportunity to reply to extensive and detailed

                                                        1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 1 of 9
        MEMORANDUM OF POINTS AND AUTHORITIES                                        Case No.: 20-51735
                                                                            CIVIC APP PAGE NO. 475
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 484 of 548




        allegations made against Debtor in Creditor’s Opposition to the Motion. Debtor respectfully
    1
    2 requests that the Court reconsider its prior ruling on this matter; or, in the alternative, allow
    3 Debtor the opportunity to fully brief his response to the extensive and self-serving allegations
    4
        made by Objecting Creditor.
    5
                                    II.     JURISDICTION AND VENUE
    6
    7          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

    8 Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
    9                                         III.    TIMELINESS
  10
               Federal Rule of Civil Procedure section 60, incorporated for relevant purposes, by
  11
        Federal Rule of Bankruptcy Procedure section 9024, requires a motion for reconsideration be
  12
  13 made within a reasonable time and no more than a year after the entry of order. Here, the Court
  14 entered the Order on January 8, 2021, making this Motion timely. Further, should the Court
  15
        consider this Motion under Federal Rule of Civil Procedure section 59, incorporated by Federal
  16
        Rule of Bankruptcy Procedure 9023, this Motion was filed within the 14 day time limit
  17
        proscribed by that Rule.
  18
  19                                  IV.     BACKROUND AND FACTS

  20           Debtor filed the instant Chapter 11 bankruptcy case December 10, 2020. Debtor has filed
  21
        one earlier personal Chapter 11 case in this Court. The prior case was dismissed January 8, 2020
  22
        for failure to comply with the Court’s order to file required documents. Case No. 19-42729.
  23
  24 Debtor’s prior case involved the foreclosure of real property located at 1666 Summitridge Drive,
  25 Beverly Hills, California (“Property”), owned by Summitridge Venture Group, LLC, an entity
  26 wholly owned by Debtor, as both managing member and personal guarantor of the mortgage
  27
        against the Property. Debtor is subject to a personal guarantee of this mortgage held by Creditor
  28


                                                          2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 2 of 9
        MEMORANDUM OF POINTS AND AUTHORITIES                                         Case No.: 20-51735
                                                                             CIVIC APP PAGE NO. 476
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 485 of 548




        Civic Holdings, (represented by Objector Wedgewood LLC) against this property. Litigation
    1
    2 contemplated to recover Debtor’s interest in the Property is the principal purpose of this
    3 bankruptcy.
    4
               Debtor filed complete schedules in this matter on December 24, 2020. On December 29,
    5
        2020, Debtor filed a Motion for Order Extending the Full Automatic Stay as to All Creditors
    6
    7 (“Motion”), Docket No. 23. Accompanying Debtor’s Motion to Extend the Automatic Stay was
    8 an Application for Debtor’s Motion to be heard on shortened time for notice. The Application
   9 was rejected due to by the Court for non-compliance with the Court’s procedures and rules
  10
     governing such Applications.
  11
            Debtor and Counsel corrected these deficiencies and re-filed the Application for Hearing
  12
  13 on Shortened Time January 2, 2021. On January 4, 2021, the Court granted Debtor’s
  14 Application for Shortened Time. The Court’s Order established notice requirements for the
  15
        Motion and Order Shortening Time and established a briefing schedule requiring Objector
  16
        Wedgewood LLC to file and serve any opposition in writing by January 7, 2021. The Court then
  17
        stated that the matter would be considered submitted.
  18
  19           Objector Wedgewood, LLC, solely as Administrator of the Civic Holdings III Trust and

  20 Civic Real Estate Holdings III, LLC (“Wedgewood”), filed an extensive opposition to Debtor’s
  21
        Motion on January 7, 2021. Wedgewood’s Opposition made extensive allegations and produced
  22
        evidence supporting Objector’s argument that Debtor’s case was presumptively filed in bad faith.
  23
  24 On January 8, 2021, the Court entered an Order Denying Debtor’s Motion to Extend the
  25 Automatic Stay.
  26           The Court’s Order Denying the Extension was made without permitting Debtor the
  27
        opportunity to reply to the allegations made Objector’s Opposition.
  28


                                                        3
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 3 of 9
        MEMORANDUM OF POINTS AND AUTHORITIES                                       Case No.: 20-51735
                                                                           CIVIC APP PAGE NO. 477
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 486 of 548




               Debtor now files the instant Motion to Reconsider, asserting that he was improperly
    1
    2 denied the opportunity to respond to the allegations raised in the Opposition to his motion to
    3 extend the automatic stay and seeking the Court’s reconsideration of the Order to allow him the
    4
        opportunity to respond.
    5
                                             V.      ARGUMENT
    6
    7    A. This Court Has Authority to Reconsider the Order Denying Debtor’s Motion to Extend
                                           the Automatic Stay
    8
               Neither the Bankruptcy Code, nor the Federal Rules of Bankruptcy Procedure (“FRBP”)
    9
  10 contemplate motions for reconsideration. In re Captain Blythers, Inc., 311 B.R. 530, 539 (9th
  11 Cir. 2004). However, as a court of equity, this Court has broad discretion under Federal Rule of
  12
        Civil Procedure section 60(b) to reconsider, vacate, or modify past orders so long as no
  13
        intervening rights have become vested in reliance of the Order. Myer v. Lenox (In re Lenox), 902
  14
  15 F.2d 737, 739-740 (9th Cir. 1990).
  16
               Under FRCP 60(b), incorporated for relevant purposes by FRBP 9024, a court may
  17
        relieve a party from a final judgment or order based on any of the following grounds:
  18
               (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
  19           evidence that, with reasonable diligence, could not have been discovered in
  20           time to move for a new trial under Rule 59(b); (3) fraud (whether previously
               called intrinsic or extrinsic), misrepresentation or misconduct by an opposing
  21
               party; (4) the judgment is void; (5) the judgment has been satisfied, released
  22           or discharged; it is based on an earlier judgment that has been reversed or
               vacated; or applying it prospectively is no longer equitable; or (6) any other
  23
               reason that justifies relief.
  24
               Fed. R. Civ. P. 60(b) (emphasis added).
  25
  26           This provision “vests power in courts adequate to enable them to vacate judgments

  27 whenever such action is appropriate to accomplish justice.” Klapprott v. United States, 335 U.S.
  28 601, 615 (1949). FRCP 60(b)(6) gives the Court a “grand reservoir of equitable power to do


                                                        4
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 4 of 9
        MEMORANDUM OF POINTS AND AUTHORITIES                                       Case No.: 20-51735
                                                                           CIVIC APP PAGE NO. 478
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 487 of 548




        justice in a particular case.” In re Singh, 553 B.R. 404, 406 (Bankr. E.D. Cal. 2016). FRCP
    1
    2 60(b) is intended to be used “as an equitable remedy to prevent manifest injustice.” United
    3 States v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir.), cert. denied, 510 U.S.
    4
        813, 114 S.Ct. 60 (1993). Debtor respectfully asserts relief is justified in this instance as he was
    5
        improperly deprived of his due process rights by the Court’s ruling.
    6
    7    B. Relief is Justified Because Defendant’s Procedural Due Process Rights Were Violated

    8          Debtor has a constitutional right to due process in the bankruptcy court. See, e.g., Lewis
   9 v. Zermano (In re Stevinson), 194 B.R. 509, 512 (D.Colorado 1996) (emphasis added) [to
  10
     satisfy due process in a trial procedure in bankruptcy court, a party must have the opportunity
  11
     to submit its evidence to an impartial arbiter]. In Mullane v. Central Hanover Bank & Trust
  12
  13 Co., the Supreme Court explained that due process requires “notice reasonably calculated, under
  14 all the circumstances, to apprise the interested parties of the pendency of the action and afford
  15
        them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Tr. Co.,
  16
        339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865 (1950) (emphasis added). Where a debtor makes
  17
        a due process claim, debtor must show resulting prejudice. See City Equities Anaheim, Ltd. v.
  18
  19 Lincoln Plaza Dev. Co. (In re City Equities Anaheim, Ltd.), 22 F.3d 954, 959 (9th Cir. 1994)
  20 (rejecting Debtor’s due process claim where Debtor was unable to demonstrate that an additional
  21
        or different argument would have been presented had the court timely approved a petition for
  22
        new counsel).
  23
  24           In the instant matter, the Court denied Debtor procedural due process in that Debtor was

  25 improperly denied the opportunity to reply to the Opposition to his Motion. Debtor filed his
  26 motion for order extending the full automatic stay as to all creditors on December 29, 2020. In
  27
     the Motion, Debtor explained that the instant case revolved around the foreclosure of real
  28


                                                          5
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 5 of 9
        MEMORANDUM OF POINTS AND AUTHORITIES                                         Case No.: 20-51735
                                                                             CIVIC APP PAGE NO. 479
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 488 of 548




        property owned by Debtor’s alter ego, Summitridge Venture Group, LLC. Debtor further
    1
    2 explained that an Adversary Proceeding to attempt to recover this property was planned and
    3 would be filed to support Debtor’s claims against Objector Wedgewood. See Motion to Extend
    4
        the Automatic Stay, Docket #23, ¶¶ 3 and 4.
    5
               On January 7, 2021, Objector filed a lengthy Opposition to Debtor’s Motion. In its
    6
    7 opposition, Wedgewood alleged Debtor’s case was presumptively filed in bad faith because he
    8 filed a previous bankruptcy case, failed to prosecute it, and lacks substantial change in his
   9 financial or personal affairs since the prior case’s dismissal. Without giving Debtor an
  10
     opportunity to respond to these allegations, the Court entered an Order denying the Motion to
  11
     Extend Stay in which the Court appeared to consider Objector’s evidence dispositive and without
  12
  13 allowing Debtor to reply to the allegations.
  14           Although the opponent bears the burden of establishing the presence of presumptive bad
  15
        faith, the presumption may be rebutted by the moving party with clear and convincing
  16
        evidence. In re Montoya, 342 B.R. 312, 316 (Bankr. S.D. Cal. 2006); 11 U.S.C. § 362(c)(3)(C)
  17
        (emphasis added). However, Debtor was not allowed the opportunity to rebut the allegations
  18
  19 and presumptions made by Wedgewood as the Court entered its order denying the Motion
  20 without allowing for a Reply. Debtor notes that entry of the Order in this fashion was in accord
  21
        with the Court’s prior order shortening time for hearing on the Motion.
  22
               Had Debtor been allowed the opportunity to rebut these allegations, Debtor could have
  23
  24 presented the history of his prior case, regarding the dismissal for failure to file required
  25 documents as ordered by the court. The prior case involved foreclosure of the same Property
  26 currently contested by Debtor. The Property was owned by Summitridge Venture Group, LLC,
  27
        with Debtor as the managing member and sole owner. Debtor’s interest in the Property also
  28


                                                        6
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 6 of 9
        MEMORANDUM OF POINTS AND AUTHORITIES                                        Case No.: 20-51735
                                                                            CIVIC APP PAGE NO. 480
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 489 of 548




        includes a personal guarantee of the underlying mortgages. Debtor’s prior filing was dismissed
    1
    2 due to failure to file complete schedules. The resulting administrative dismissal was the
    3 byproduct of negotiations between Debtor and Wedgewood, regarding a work-out of the
    4
        underlying mortgage, which Debtor pursued in good faith.
    5
               At the time of the previous filing, Debtor was negotiating with Wedgewood, to negotiate
    6
    7 a work-out agreement related to the mortgage on the Property and the underlying personal
    8 guarantee. Prior to dismissal, Debtor was assured by Wedgewood that, should he dismiss his
   9 chapter 11 filing, Wedgewood would continue to negotiate in good-faith and cooperate with
  10
     Debtor in making payments to forestall the planned foreclosure sale. Declaration Of Debtor
  11
     Vikram Srinivasan.
  12
  13           Debtor’s negotiations with Wedgewood continued after the dismissal date. However; due

  14 to significant misrepresentations by Wedgewood , negotiations broke down. Debtor is now
  15
        engaged in state court litigation with Wedgewood over these misrepresentations and Creditor’s
  16
        failure to negotiate in good faith.
  17
               Recovery of Debtor’s interest in the Property is the sole purpose of the instant bankruptcy
  18
  19 and Debtor has planned to file an adversary proceeding against Fay Servicing, LLC, a Delaware
  20 Company, Civic Holdings III Trust and Civic Real Estate Holdings, III, LLC, seeking recovery
  21
        of the Property to the Estate.
  22
               There have been substantial changes in Debtor’s financial condition since the filing of
  23
  24 Debtor’s prior case and the instant case. The subject property was foreclosed upon and Debtor
  25 now has the ability to reorganize and present a confirmable plan for the benefit of the estate by
  26 seeking debtor-in-possession financing from EFO Financial Group. See Declaration of Renzo
  27
  28


                                                        7
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 7 of 9
        MEMORANDUM OF POINTS AND AUTHORITIES                                       Case No.: 20-51735
                                                                           CIVIC APP PAGE NO. 481
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 490 of 548




        Renzi. Debtor has already secured a commitment for this financing and seeks confirmation of a
    1
    2 plan of reorganization to allow him to recover this interest.
    3          Debtor’s interests were prejudiced by denial of an opportunity to rebut the allegations
    4
        presented by Objector. Through this denial he was deprived of his right to due process and the
    5
        protection of the Automatic Stay. Without the Bankruptcy Stay Debtor will not be afforded the
    6
    7 opportunity to reorganize without continuing pressure from Wedgewood.
    8          The immediate consequence of enforcement against Summitridge Venture Group, LLC
   9 will lead to instant adverse economic consequences for the debtor. Because of the personal
  10
     guarantee of the underlying mortgages on the Property, Debtor will suffer a loss upon any
  11
     subsequent attempt to enforce the personal guarantee.
  12
  13     C. Relief is Justified As Actions Taken Against the Entity Will Lead to Inequitable Results
                              Against Debtor and Impair Debtor’s Attempt to Reorganize
  14
  15           In the case Queenie, Ltd. v. Nygard Intern (321 F.3d 282 (2d Circ. 2003) the Court stated

  16 an automatic stay “can apply to non-debtors but normally does so only when a claim against the
  17 non-debtor will have an immediate adverse economic consequence for the debtor’s estate.
  18
        Examples are a claim to establish an obligation of which the debtor is a guarantor...” Queenie,
  19
        Ltd. v. Nygard Intern, 321 F.3d 282, 287. This reasoning has been adopted in the Ninth Circuit
  20
  21 in cases such as BMO Harris Bank N.A. v. Marken Enterprise LLC. (No. 3:17-cv-00091-GPC-
  22 NLS, 2017 U.S. Dist. LEXIS 149430 (S.D. Cal. Sep. 14, 2017).
  23           Similar to the situations in Queenie and BMO Harris Bank N.A, Debtor will bear later
  24
        liability and significant negative consequences, because of the personal guarantee of the entity’s
  25
        mortgages. These negative financial consequences will significantly impair Debtor’s ability to
  26
  27 reorganize.
  28


                                                         8
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 8 of 9
        MEMORANDUM OF POINTS AND AUTHORITIES                                        Case No.: 20-51735
                                                                            CIVIC APP PAGE NO. 482
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 491 of 548




               Debtor will argue that the Bankruptcy Stay should apply to both his personal chapter 11
    1
    2 and to those interests of Debtor in the entities of which he is wholly in control, whose interests
    3 are inseparable from Debtor’s, and which negative and inequitable financial impact would accrue
    4
        directly to Debtor.
    5
                                            VI.     CONCLUSION
    6
    7          Accordingly, Debtor respectfully requests that the Court reconsider the Order denying his

    8 Motion to Extend the automatic stay or in the alternative, allow Defendant to present a Reply to
   9 the evidence and allegations raised by Creditor’s Opposition, and grant such other and further
  10
     relief as the Court may deem just and proper under the facts and circumstances of this case.
  11
                                                   oo0oo
  12
  13                                                 Respectfully submitted,
  14 Dated: January 19, 2021                         LAW OFFICES OF GEOFF WIGGS
  15
  16                                                 _/s/ Geoffrey E. Wiggs____________
  17                                                 Geoffrey E. Wiggs (Proposed) Attorney
                                                     for Debtor in Possession
  18                                                 VIKRAM SRINIVASAN
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                        9
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 9 of 9
        MEMORANDUM OF POINTS AND AUTHORITIES                                        Case No.: 20-51735
                                                                            CIVIC APP PAGE NO. 483
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 492 of 548




                          EXHIBIT 30




                                                     CIVIC APP PAGE NO. 484
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 493 of 548



      GEOFFREY E. WIGGS (SBN 276041)
    1 LAW OFFICES OF GEOFF WIGGS
      1900 S. Norfolk St, Suite # 350
    2 San Mateo, Ca 94403
      Telephone: (650) 577-5952
    3 Facsimile: (650) 577-5953
      Geoff@wiggslaw.com
    4
      (Proposed) Attorney for Debtor in Possession
    5
      VIKRAM SRINIVASAN
    6
    7                            UNITED STATES BANKRUPTCY COURT

    8                NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

    9                                                      Case No.: 20-51735
   10 In Re:                                               Chapter 11
   11
      VIKRAM SRINIVASAN,                                   DECLARATION OF DEBTOR VIKRAM
   12                                                      SRINIVASAN
                  Debtor in Possession.
   13
   14
   15
   16
   17          I, VIKRAM SRINIVASAN, declare under penalty of perjury under the laws of the

   18 United States that the following statements are true:
   19 1. I am the Debtor-in-Possession in the above-captioned case. I have personal knowledge of the
   20
         matters stated herein and, if called upon, I could and would testify to the truth thereof.
   21
      2. I filed the instant Chapter 11 bankruptcy case December 10, 2020.
   22
   23 3. I filed one earlier personal bankruptcy case in this court. My prior case was dismissed
   24      January 8, 2020 for failure to comply with the Court’s order to file required documents. Case
   25
           No.: 19-42729.
   26
        4. My prior case was not dismissed for failure to provide ordered adequate protection or for
   27
           failure to perform the terms of a confirmed plan.
   28


                                                       1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43-1 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 1 of
      DECLARATION                            4                                                20-51735
                                                                       CIVIC APP PAGE NO. 485
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 494 of 548




        5. My prior case involved the foreclosure of real property located at 1666 Summitridge Drive,
    1
    2      Beverly Hills, California and owned by Summitridge Venture Group, LLC.

    3 6. There are unusual circumstances which establish both significant identity and unity of
    4
           interest between me and my wholly owned limited liability company.
    5
        7. I am the managing member, sole owner, and personal guarantor of the underlying mortgage
    6
    7      against the property.

    8 8. Recovery of my interest in said property is the principal purpose of the instant bankruptcy
    9      and upcoming adversary proceeding against Fay Servicing, LLC, a Delaware Company,
   10
           Civic Holdings III Trust and Civic Real Estate Holdings, III, LLC.
   11
        9. At the time of the previous filing, I was working with the Creditor to negotiate a work-out
   12
   13      agreement related to the mortgage on the Property and the underlying personal guarantee.

   14 10. Prior to, and in support of, the dismissal, I was assured by Creditor that, should I dismiss my
   15
           chapter 11 filing, Creditor would continue to negotiate in good faith, cooperate with me, and
   16
           allow me to make payments to forestall the planned foreclosure sale.
   17
        11. My negotiations with Creditor continued after the dismissal date.
   18
   19 12. Due to significant misrepresentations by Creditor, negotiations broke down.
   20 13. I am now engaged in state court litigation with Wedgewood LLC over these
   21
           misrepresentations and Creditor’s failure to negotiate in good faith.
   22
        14. I filed complete schedules in this matter on December 24, 2020.
   23
   24 15. There have been substantial changes in my financial condition since the filing of my prior
   25      case and the instant case. The subject property was foreclosed upon; however, I now have
   26      the ability to reorganize and present a confirmable plan for the benefit of the estate.
   27
   28


                                                         2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43-1 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 2 of
      DECLARATION                            4                                                20-51735
                                                                       CIVIC APP PAGE NO. 486
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 495 of 548




        16. I have secured a commitment for debtor-in-possession financing from EFO Financial Group.
    1
    2      See Declaration of Renzo Renzi.

    3      Motion to Extend the Automatic Stay
    4
        17. On December 29, 2020, I filed a Motion for Order Extending the Full Automatic Stay as to
    5
           All Creditors.
    6
    7 18. Accompanying my motion to extend the automatic stay was an Application for the motion to
    8      be heard on shortened time for notice. The initial Application was rejected for non-
    9      conformance with Court rules on these matters.
   10
        19. I re-filed my application on January 2, 2021 and on January 4, 2021, the Court granted my
   11
           Application for Shortened Time.
   12
   13 20. On January 7, 2021, objecting creditor Wedgewood, LLC, solely as Administrator of the
   14      Civic Holdings III Trust and Civic Real Estate Holdings III, LLC (“Wedgewood, LLC”),
   15
           filed an opposition to my Motion to Extend the Automatic Stay. Wedgewood, LLC alleged
   16
           my case was presumptively filed in bad faith.
   17
        21. On January 8, 2021, the Court entered an Order denying my Motion to Extend the Automatic
   18
   19      Stay.

   20 22. I had no opportunity to rebut the allegations made against me in Wedgewood, LLC’s
   21
           objection.
   22
        23. The immediate consequence of enforcement against Summitridge Venture Group, LLC will
   23
   24      cause me to suffer immediate adverse economic consequences. As a result of the denial of

   25      the extension of the stay, I will suffer a loss due to the existence of my personal guarantee of
   26      the underlying mortgages on the Property.
   27
        I declare this statement is true and correct under penalty of perjury.
   28


                                                          3
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43-1 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 3 of
      DECLARATION                            4                                                20-51735
                                                                       CIVIC APP PAGE NO. 487
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 496 of 548




                                                     oo0oo
    1
    2                                                            Respectfully submitted,

    3
    4
        Dated this January 19, 2021                              /s/ Vikram Srinivasan
    5                                                            Vikram Srinivasan

    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                      4
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 43-1 Filed: 01/19/21 Entered: 01/19/21 22:47:45 Page 4 of
      DECLARATION                            4                                                20-51735
                                                                       CIVIC APP PAGE NO. 488
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 497 of 548




                         EXHIBIT 31


                                                     CIVIC APP PAGE NO. 489
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 498 of 548




Case: 20-51735   Doc# 43-2   Filed: 01/19/21   Entered: 01/19/21 22:47:45   Page 1 of
                                         2                      CIVIC APP PAGE NO. 490
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 499 of 548




Case: 20-51735   Doc# 43-2   Filed: 01/19/21   Entered: 01/19/21 22:47:45   Page 2 of
                                         2                      CIVIC APP PAGE NO. 491
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 500 of 548




                          EXHIBIT 32



                                                     CIVIC APP PAGE NO. 492
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 501 of 548




        Geoffrey E. Wiggs (SBN 276041)
    1
        LAW OFFICES OF GEOFF WIGGS
    2   1900 South Norfolk Street, Suite 350
    3   San Mateo, California 94403-1171
        Telephone Number: (650) 577-5952
    4   Facsimile Number: (650) 577-5953
    5   Email Address: geoff@wiggslaw.com

    6 (Proposed) Attorney for Debtor in Possession
    7 VIKRAM SRINIVASAN
    8
                                UNITED STATES BANKRUPTCY COURT
    9
                                NORTHERN DISTRICT OF CALIFORNIA
  10
                                           SAN JOSE DIVISION
  11
                                                          Case No.: 20-51735
  12
         In Re:                                           Chapter 11
  13
  14     VIKRAM SRINIVASAN,                               NOTICE OF MOTION FOR
                                                          RECONSIDERATION OF ORDER
  15                      Debtor in Possession.           DENYING DEBTOR’S MOTION TO
  16                                                      EXTEND THE AUTOMATIC STAY

  17                                                      Date: February 16, 2021
                                                          Time: 2:00 pm
  18
  19
  20        TO THE HONORABLE STEPHEN L. JOHNSON, 20 LARGEST UNSECURED
     CREDITORS, SECURED CREDITORS, THE UNITED STATES TRUSTEE AND
  21
     PARTIES REQUESTING SPECIAL NOTICE:
  22
            PLEASE TAKE NOTICE that on February 16, 2021 at 2:00 pm in Courtroom 9
  23
  24 located at 280 South First Street, San Jose, California 95113 (Please note that no personal
  25 appearances are allowed due to COVID-19 restrictions. For appearance information
  26 please see below.) Debtor will and hereby does Move for Reconsideration of the Order Denying
  27
     Debtor’s Motion to Extend the Automatic Stay (“Motion”).
  28


                                                      1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 44 Filed: 01/19/21 Entered: 01/19/21 22:50:20 Page 1 of 3
                                               NOTICE OF MOTION
                                                                         CIVIC APP PAGE NO. 493
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 502 of 548




               Debtor makes this Motion pursuant to Rule 60 of the Federal Rules of Civil Procedure,
    1
    2 made applicable to the above-captioned case by Rule 9024 of the Federal Rules of Bankruptcy
    3 Procedure. By this Motion, Debtor respectfully requests that the Court reconsider its Order
    4
        denying Debtor’s Motion to Extend the Automatic Stay, which was entered by the Court on
    5
        January 8, 2021.
    6
    7          A copy of this Notice and Motion, the Memorandum of Points and Authorities,

    8 Declaration of Debtor-in-Possession, and Declaration of Renzo Renzi are filed and served
   9 concurrently herewith. The Motion requests that the Court reconsider its Order denying Debtor’s
  10
     Motion to Extend the Automatic Stay.
  11
            PURSUANT TO FOURTH AMENDED GENERAL ORDER 38, Dated
  12
            SEPTEMBER 23, 2020
  13
            All interested parties should consult the Bankruptcy Court’s website at
  14
  15 www.canb.uscourts.gov for information about court operations during the COVID-19 pandemic.
  16 The Bankruptcy Court’s website provides information regarding how to arrange a telephonic or
  17 video appearance. If you have any questions regarding how to appear at a court hearing, you may
  18
        contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature on the
  19
        Bankruptcy Court’s website.
  20
  21           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9014-

  22 1(b)(3) of the United States Bankruptcy Court for the Northern District of California that Debtor
  23 Vikram Srinivasan hereby moves for the Court to reconsider its Order denying Debtor’s Motion
  24
     to Extend the Automatic stay.
  25
            Any objection to the requested relief or request for a hearing on the matter, must be filed
  26
  27 and served upon the initiating party within 21 days of mailing the notice;
  28


                                                       2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 44 Filed: 01/19/21 Entered: 01/19/21 22:50:20 Page 2 of 3
                                              NOTICE OF MOTION
                                                                          CIVIC APP PAGE NO. 494
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 503 of 548




               Any objection or request for a hearing must be accompanied by any declarations or
    1
    2 memoranda of law any requesting party wishes to present in support of its position;
    3          If there is no timely objection to the requested relief or a request for hearing, the court
    4
        may enter an order granting the relief by default.
    5
               WHEREFORE, Debtor respectfully requests that the Court reconsider its Order denying
    6
    7 Debtor’s Motion to Extend the Automatic Stay and further relief as the Court may deem just and
    8 proper under the facts and circumstances of this case.
    9
  10
        Dated: January 19, 2021                                               /s/ Geoffrey E. Wiggs_
  11                                                                          GEOFFREY E. WIGGS
                                                                              (Proposed) Attorney for
  12                                                                          Debtor in Possession
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                          3
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 44 Filed: 01/19/21 Entered: 01/19/21 22:50:20 Page 3 of 3
                                                 NOTICE OF MOTION
                                                                              CIVIC APP PAGE NO. 495
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 504 of 548




                          EXHIBIT 33


                                                     CIVIC APP PAGE NO. 496
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 505 of 548




        Geoffrey E. Wiggs (SBN 276041)
    1
        LAW OFFICES OF GEOFF WIGGS
    2   1900 South Norfolk Street, Suite 350
    3   San Mateo, California 94403-1171
        Telephone Number: (650) 577-5952
    4   Facsimile Number: (650) 577-5953
    5   Email Address: geoff@wiggslaw.com

    6 (Proposed) Attorney for Debtor in Possession
    7 VIKRAM SRINIVASAN
    8
                                    UNITED STATES BANKRUPTCY COURT
    9
                                    NORTHERN DISTRICT OF CALIFORNIA
  10
                                               SAN JOSE DIVISION
  11
                                                              Case No.: 20-51735
  12
         In Re:                                               Chapter 11
  13
  14     VIKRAM SRINIVASAN,                                   MOTION FOR RECONSIDERATION OF
                                                              ORDER DENYING DEBTOR’S MOTION
  15                          Debtor in Possession.           TO EXTEND THE AUTOMATIC STAY
  16
                                                              Date: February 16, 2021
  17                                                          Time: 2:00 pm
  18
  19
                  Debtor hereby moves for Reconsideration of the Court’s Order Denying Debtor’s Motion
  20
        to Extend the Automatic Stay. Debtor makes this Motion pursuant to Rule 60 of the Federal
  21
  22 Rules of Civil Procedure, made applicable to the above-captioned case by Rule 9024 of the
  23 Federal Rules of Bankruptcy Procedure.
  24              By this Motion, Debtor respectfully requests that the Court reconsider its Order denying
  25
        Debtor’s Motion to Extend the Automatic Stay, which was entered by the Court on January 8,
  26
        2021.
  27
  28              WHEREFORE, Debtor respectfully requests that the Court reconsider the Order


                                                          1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 45 Filed: 01/20/21 Entered: 01/20/21 13:12:25 Page 1 of 2
                                            MOTION FOR RECONSIDERATION
                                                                             CIVIC APP PAGE NO. 497
        Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 506 of 548




        denying his Motion to Extend the automatic stay or in the alternative, allow Defendant to present
    1
    2 a Reply to the evidence and allegations raised by Creditor’s Opposition, and grant such other and
    3 further relief as the Court may deem just and proper under the facts and circumstances of this
    4
        case.
    5
    6                                                oo0oo
    7
    8 Dated this January 20, 2021                                  /s/ Geoffrey E. Wiggs, Esq.
    9                                                              Geoffrey E. Wiggs, Esq.
                                                                     (Proposed) Attorney for Debtor
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                        2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 45 Filed: 01/20/21 Entered: 01/20/21 13:12:25 Page 2 of 2
                                         MOTION FOR RECONSIDERATION
                                                                           CIVIC APP PAGE NO. 498
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 507 of 548




                          EXHIBIT 34

                                                     CIVIC APP PAGE NO. 499
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 508 of 548



     GEOFFREY E. WIGGS (SBN 276041)
   1 LAW OFFICES OF GEOFF WIGGS
     1900 S. Norfolk St, Suite # 350
   2 San Mateo, Ca 94403
     Telephone: (650) 577-5952
   3 Facsimile: (650) 577-5953
     Geoff@wiggslaw.com
   4
     (Proposed) Attorney for Debtor in Possession
   5
     VIKRAM SRINIVASAN
   6
   7
                                UNITED STATES BANKRUPTCY COURT
   8
                    NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
   9
                                                           Case No.: 20-51735
  10
  11 In Re:                                                Chapter 11

  12 VIKRAM SRINIVASAN,                                    NOTICE OF APPEAL AND STATEMENT
                                                           OF ELECTION
  13                     Debtor in Possession.
  14
  15
  16
  17
                       NOTICE OF APPEAL AND STATEMENT OF ELECTION
  18
       Part 1: Identify the appellant (s)
  19
  20 1.       Name(s) of appellant(s): VIKRAM SRINIVASAN

  21 2.       Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
     of this appeal:
  22
  23    For appeals in an adversary                        For appeals in a bankruptcy case and not in an
        proceeding:                                        adversary proceeding:
  24
  25
          Plaintiff                                        ■ Debtor
          Defendant                                          Creditor
  26      Other(describe)_______________                     Trustee
                                                             Other(describe)_______________
  27
  28


                                                       1
Case: 20-51735     Doc# 47      Filed: 01/22/21    Entered: 01/22/21 16:53:01         Page 1 of 3
                                NOTICE OF APPEAL AND STATEMENT OF ELECTION
                                                                      CIVIC APP PAGE NO. 500
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 509 of 548




       Part 2: Identify the subject of this appeal
   1
   2 1. Describe the judgment, order or decree appealed from: ORDER DENYING MOTION TO
     EXTEND THE AUTOMATIC STAY
   3
   4        State the date on which the judgment, order, or decree was entered:
     Doc # 41, entered 01/08/2021. A true and correct copy of the Order is attached hereto as
   5 Exhibit 1.
   6 Part 3: Identify the other parties to the appeal
   7
     List the names of all parties to the judgment, order, or decree appealed from and the names,
   8 addresses, and telephone numbers of their attorneys (attach additional pages if necessary):
   9    1. Party:                                                Attorney:
  10
        WEDGEWOOD, LLC, SOLELY AS                                Amelia B. Valenzuela
  11    ADMINISTRATOR OF THE CIVIC HOLDINGS III                  David M. Poitras
        TRUST; CIVIC REAL ESTATE HOLDINGS III,                   WEDGEWOOD
  12    LLC,                                                     Office of the General Counsel
  13                                                             2015 Manhattan Beach Blvd. Ste.100
        Defendants.                                              Redondo Beach, CA 90278
  14
  15
     Part 4: Optional election to have appeal heard by District Court (applicable only in certain
  16 districts)
  17 If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
     Panel will hear this appeal unless, pursuant to 28 U.S.C § 158(c)(1), a party elects to have the
  18
     appeal heard by the United States District Court. If an appellant filing this notice wishes to have
  19 the appeal heard by the United States District Court, check below. Do not check the box if the
     appellant wishes the Bankruptcy Appellate Panel to hear the appeal.
  20
  21 □ Appellant(s) elect to have the appeal heard by the United States District Court rather than by
     the Bankruptcy Appellate Panel.
  22
  23 Part 5. Sign below
  24
  25 /s/ Geoffrey E. Wiggs ___________________                     Date: January 22, 2021
     Signature of attorney for appellant(s) (or appellant(s)
  26 if not represented by an attorney)
  27
  28 ///


                                                        2
Case: 20-51735      Doc# 47    Filed: 01/22/21       Entered: 01/22/21 16:53:01     Page 2 of 3
                                NOTICE OF APPEAL AND STATEMENT OF ELECTION
                                                                      CIVIC APP PAGE NO. 501
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 510 of 548




     ///
   1
     Name, address, and telephone number of attorney (or appellant(s) if not represented by an
   2 attorney):
   3 GEOFFREY E. WIGGS
     LAW OFFICES OF GEOFF WIGGS
   4 1900 S. Norfolk St, Suite # 350
     San Mateo, Ca 94403
   5 Telephone: (650) 577-5952
     Facsimile: (650) 577-5953
   6 Geoff@wiggslaw.com
   7
     Fee waiver notice: If appellant is a child support creditor or its representative and appellant has
   8 filed the form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                       3
Case: 20-51735     Doc# 47      Filed: 01/22/21    Entered: 01/22/21 16:53:01        Page 3 of 3
                                NOTICE OF APPEAL AND STATEMENT OF ELECTION
                                                                      CIVIC APP PAGE NO. 502
     Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 511 of 548




                 EXHIBIT “1”




                 EXHIBIT “1”
Case: 20-51735   Doc# 47-1   Filed: 01/22/21   Entered: 01/22/21 16:53:01   Page 1 of
                                         9                      CIVIC APP PAGE NO. 503
                                          Case 4:21-cv-01031-JST Document Entered on04/28/21
                                                                          8-1 Filed  Docket Page 512 of 548
                                                                                     January 08, 2021
                                                                                     EDWARD J. EMMONS, CLERK
                                                                                     U.S. BANKRUPTCY COURT
                                                                                     NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                  The following constitutes the order of the Court.
                                   2                                              Signed: January 8, 2021

                                   3
                                   4
                                   5                                                 ______________________________________________
                                                                                     Stephen L. Johnson
                                   6                                                 U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                      UNITED STATES BANKRUPTCY COURT
                                  10                      NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re VIKRAM SRINIVASAN,                          Case No. 20-51735 SLJ
                                  12
                                                                                          Chapter 11
                                  13                                   Debtor.
                                  14
                                                                   ORDER DENYING MOTION TO
                                  15                              EXTEND THE AUTOMATIC STAY
                                  16          Debtor Vikram Srinivasan moves for an extension of the automatic stay in the above-
                                  17   captioned bankruptcy case, which is set to expire on January 9, 2021, 30 days after the filing
                                  18   of this case, because Debtor had a pending bankruptcy case within one year of this case’s
                                  19   filing. Objecting parties argue Debtor is presumed to have filed this case not in good faith
                                  20   because Debtor’s prior case was dismissed for failure to timely file required documents. In
                                  21   their view, Debtor fails to show a substantial justification for this, and also fails to provide
                                  22   evidence rebutting the presumption that this case was filed in bad faith.
                                  23          I agree with the objecting parties and deny Debtor’s motion. Because Debtor failed
                                  24   to file required documents in that prior case, and does not show a substantial excuse for
                                  25   such failure in this motion, I must presume he filed this case in bad faith. Moreover, nothing
                                  26   in Debtor’s motion, or the underlying docket, allows me to find he rebuts the presumption.
                                  27   Indeed, the record in this case, stretching across individual and corporate bankruptcies, as
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                      1/8

                                   Case: 20-51735       Doc# 47-1
                                                             41 Filed:
                                                                  Filed:
                                                                       01/08/21
                                                                         01/22/21 Entered:
                                                                                   Entered:01/08/21
                                                                                             01/22/21
                                                                                                    18:08:53
                                                                                                      16:53:01 Page
                                                                                                                  Page1 of
                                                                                                                        2 of
                                                                                                                           8
                                                                              9                       CIVIC APP PAGE NO. 504
                                             Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 513 of 548




                                   1   well as a State court action, persuade me this is a bad faith filing meant to further a scheme
                                   2   of frustrating creditors’ attempts to foreclose on and sell a real property that was sold at a
                                   3   foreclosure sale in 2020.
                                   4    I.     BACKGROUND
                                   5           Debtor filed this Chapter 11 1 bankruptcy case on December 10, 2020. But he
                                   6   previously filed a Chapter 11 case on December 2, 2019, which was dismissed for failure to
                                   7   timely file his schedules. Case No. 19-42729, ECF 15.
                                   8           Debtor states the sole purpose of this bankruptcy case is to assert his interest in real
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   property located at 1666 Summitridge Drive, Beverly Hills, California (“Property”). ECF 23,
                                  10   p. 2. He further states the Property is owned by Summitridge Venture Group, LLC
                                  11   (“Summitridge”); Debtor is the managing member and sole owner.
                                  12           Summitridge executed a promissory note in favor of Civic Financial Services, LLC,
                                  13   secured by a deed of trust against the Property. ECF 40, p. 2. The beneficiary on that deed
                                  14   of trust was Civic Holdings III Trust (“Civic Trust”). Id. at 3. In 2019 Summitridge defaulted
                                  15   on the note, resulting in a scheduled September 13, 2019 foreclosure of the Property. Id.
                                  16           But on September 12, 2019, Summitridge filed a Chapter 7 bankruptcy case, which
                                  17   stayed the foreclosure sale. Case No. 19-51855. On November 12, 2019, the bankruptcy
                                  18   court entered an order dismissing the case, with a 90-day bar on refiling, pursuant to a
                                  19   motion by creditors alleging the case was filed in bad faith. Id. ECF 9, 17.
                                  20           After the case was dismissed, Summitridge and Civic Holdings entered into a
                                  21   forbearance agreement, but Summitridge later defaulted under that agreement as well, for
                                  22   failure to make certain payments required by the agreement. ECF 40, p. 3. Debtor then filed
                                  23   his December 2, 2019 bankruptcy case. But because Summitridge, not Debtor, owned the
                                  24
                                  25           Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                               1

                                  26   Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                       Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                  27   Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                  28   Bankruptcy Local Rules.
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                        2/8

                                   Case: 20-51735       Doc# 47-1
                                                             41 Filed:
                                                                  Filed:
                                                                       01/08/21
                                                                         01/22/21 Entered:
                                                                                   Entered:01/08/21
                                                                                             01/22/21
                                                                                                    18:08:53
                                                                                                      16:53:01 Page
                                                                                                                  Page2 of
                                                                                                                        3 of
                                                                                                                           8
                                                                              9                       CIVIC APP PAGE NO. 505
                                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 514 of 548




                                   1   Property, Civic Trust held and completed a foreclosure sale of the Property on December 4,
                                   2   2019. Id. at 4. Civic Trust then transferred the Property to Civic Real Estate Holdings LLC
                                   3   (“Civic Real Estate”) by quit claim deed on January 3, 2020. Id.
                                   4          Summitridge then filed a State court lawsuit against Civic Trust and Civic Real Estate
                                   5   on February 20, 2020, alleging it was the rightful owner of the Property. The Civic parties
                                   6   filed a demurrer to the complaint on April 17, 2020, which was sustained on October 1,
                                   7   2020. Specifically, the State court dismissed with prejudice Summitridge’s quiet title,
                                   8   declaratory relief, accounting, and unjust enrichment claims, but granted leave to amend as
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   to Summitridge’s breach of contract, promissory estoppel, negligent misrepresentation, and
                                  10   wrongful foreclosure claims. The State court’s order stated Summitridge could amend its
                                  11   complaint “only as authorized by the court’s order.” Id.
                                  12          In response, Summitridge filed a first amended complaint on October 27, 2020,
                                  13   which reasserted breach of contract, promissory estoppel, negligent misrepresentation, and
                                  14   wrongful foreclosure claims. The first amended complaint also added Debtor as a plaintiff.
                                  15   The Civic parties filed a demurrer to that complaint on November 17, 2020; a hearing on
                                  16   that demurrer is currently set for September 9, 2021. Id. at 4–5.
                                  17          On May 21, 2020, the Civic parties also filed a motion to expunge a lis pendens
                                  18   Summitridge recorded against the Property. The State court held a hearing on that motion
                                  19   on December 11, 2020, and issued an order granting the motion, but staying it in light of
                                  20   Debtor filing this bankruptcy case.
                                  21          Debtor filed this motion to extend the automatic stay on December 29, 2020.
                                  22   ECF 23. He also filed an application to shorten notice and hearing on the motion the same
                                  23   day, ECF 24, which I denied on December 30, 2020 because the application did not comply
                                  24   with B.L.R. 9006-1, ECF 26. Debtor refiled that application on January 2, 2021, ECF 28,
                                  25   which I granted the same day, ECF 30.
                                  26          Wedgwood, LLC (“Wedgwood”), administrator of Civic Trust and Civic Real Estate,
                                  27   timely filed an opposition to Debtor’s motion on January 7, 2021. ECF 40. Wedgwood
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                     3/8

                                   Case: 20-51735       Doc# 47-1
                                                             41 Filed:
                                                                  Filed:
                                                                       01/08/21
                                                                         01/22/21 Entered:
                                                                                   Entered:01/08/21
                                                                                             01/22/21
                                                                                                    18:08:53
                                                                                                      16:53:01 Page
                                                                                                                  Page3 of
                                                                                                                        4 of
                                                                                                                           8
                                                                              9                       CIVIC APP PAGE NO. 506
                                             Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 515 of 548




                                   1   argues this case was presumptively filed in bad faith, and Debtor’s motion fails to present
                                   2   evidence sufficient to show otherwise.
                                   3           One point of clarification is worthy of mention. Wedgwood, on behalf of the Civic
                                   4   entities, represents the parties who once owned the promissory note, foreclosed and
                                   5   purchased the Property, and later conveyed it to a third party. They were, at various points in
                                   6   the proceedings, creditors, owners, conveyancers, and defendants in lawsuits Debtor
                                   7   brought. If for no other reason, they have standing to oppose the Motion because their
                                   8   request for relief in state court was held in abeyance based on Debtor’s argument that their
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   actions were barred by the automatic stay.
                                  10   II.     DISCUSSION
                                  11           Section 362(c)(3)(A) provides that if a debtor files a bankruptcy case under Chapter
                                  12   11, but another bankruptcy case of that debtor was pending within one year of such filing,
                                  13   the automatic stay terminates “with respect to any action taken with respect to a debt or
                                  14   property securing such debt or with respect to any lease shall terminate with respect to the
                                  15   debtor” thirty days after the later case was filed. In turn, § 362(c)(3)(B) allows me, upon
                                  16   notice and hearing “completed before the expiration of the 30-day period,” to grant a
                                  17   motion to extend the automatic stay, but “only if the party in interest demonstrates that the
                                  18   filing of the later case is in good faith as to the creditors to be stayed.” A case is presumed to
                                  19   be filed not in good faith if, among other things, the debtor’s prior bankruptcy case was
                                  20   dismissed because debtor failed to “file or amend the petition or other documents as
                                  21   required by this title or the court without substantial excuse.” § 362(c)(3)(C)(i)(II)(aa). “The
                                  22   burden of establishing the presence of presumptive bad faith rests upon the opponent to the
                                  23   motion.” In re Montoya, 342 B.R. 312, 316 (Bankr. S.D. Cal. 2006) (citation omitted). I find
                                  24   Wedgwood shows this case was presumptively filed not in good faith, and that Debtor fails
                                  25   to rebut that presumption by clear and convincing evidence.
                                  26           Debtor states he filed the current case in good faith because: (1) his financial situation
                                  27   has changed to allow for a confirmable Chapter 11 plan; and (2) the prior was not dismissed
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                      4/8

                                   Case: 20-51735       Doc# 47-1
                                                             41 Filed:
                                                                  Filed:
                                                                       01/08/21
                                                                         01/22/21 Entered:
                                                                                   Entered:01/08/21
                                                                                             01/22/21
                                                                                                    18:08:53
                                                                                                      16:53:01 Page
                                                                                                                  Page4 of
                                                                                                                        5 of
                                                                                                                           8
                                                                              9                       CIVIC APP PAGE NO. 507
                                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 516 of 548




                                   1   for failure to provide adequate protection or failure to perform under the terms of a
                                   2   confirmed plan. ECF 23, p. 2–3. Debtor also notes that, when the previous case was filed, he
                                   3   was negotiating work-out agreements with certain lenders, and those negotiations eventually
                                   4   deteriorated. But Debtor also admits his prior case was dismissed for failure to file required
                                   5   documents. The docket in the prior case confirms this. Moreover, Debtor does not appear
                                   6   to provide a justification for this failure. At best, I can infer Debtor believes his negotiations
                                   7   with lenders during the prior case was what caused his failure to file, and that this constitutes
                                   8   a substantial excuse. Assuming this is so, Debtor does not explain why these negotiations
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   caused the failure to file required documents. Also, if such failure was the result of Debtor’s
                                  10   counsel’s negligence – a point Debtor’s motion does not address – then the presumption
                                  11   would apply, even if those negotiations provided him a substantial excuse. Because Debtor
                                  12   was dismissed for failure to timely file required documents, and Debtor’s motion provides
                                  13   no basis for me to find he was substantially justified in his failure, or that the failure was not
                                  14   the result of Debtor’s counsel’s negligence, I find Wedgwood shows the presumption that
                                  15   Debtor did not file this case in good faith under § 362(c)(3)(C)(i)(II)(aa) applies.
                                  16          To rebut the presumption, Debtor must show by clear and convincing evidence that
                                  17   this case was filed in good faith. In re Castaneda, 342 B.R. 90, 96 (Bankr. S.D. Cal. 2006). His
                                  18   evidence must give me “a firm belief or conviction that the allegations sought to be
                                  19   established are true; it is ‘evidence so clear, direct and weighty and convincing as to enable
                                  20   the fact finder to come to a clear conviction, without hesitancy, of the truth of the precise
                                  21   facts of the case.’” Id. Bankruptcy courts apply the totality of the circumstances test to see
                                  22   whether a case was filed in good faith, id., considering the following factors: (1) whether the
                                  23   debtor misrepresented facts in his petition, unfairly manipulated the Code, or otherwise filed
                                  24   his petition in an inequitable manner; (2) the debtor’s history of filings and dismissals (3)
                                  25   whether the debtor only intended to defeat state court litigation; and (4) whether egregious
                                  26   behavior is present. In re Leavitt, 171 F.3d 1219, 1224 (9th Cir. 1999) (citations and alterations
                                  27   omitted). “A finding of bad faith does not require fraudulent intent by the debtor.” Id.
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                        5/8

                                   Case: 20-51735       Doc# 47-1
                                                             41 Filed:
                                                                  Filed:
                                                                       01/08/21
                                                                         01/22/21 Entered:
                                                                                   Entered:01/08/21
                                                                                             01/22/21
                                                                                                    18:08:53
                                                                                                      16:53:01 Page
                                                                                                                  Page5 of
                                                                                                                        6 of
                                                                                                                           8
                                                                              9                       CIVIC APP PAGE NO. 508
                                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 517 of 548




                                   1          First, I find Debtor’s petition was filed in an inequitable manner. After the State court
                                   2   dismissed Summitridge’s original complaint, Summitridge added Debtor as a plaintiff to the
                                   3   action, despite the State court’s order providing that Summitridge could only amend the
                                   4   complaint to the extent allowed in that order, which did not provide for Summitridge adding
                                   5   additional plaintiffs. ECF 40-1, p. 4. The goal in adding Debtor to that action appears to be
                                   6   allowing Debtor to stay the action by filing an individual bankruptcy case. Debtor admits as
                                   7   much in his motion by stating his interest in the Property “is the sole purpose of this
                                   8   bankruptcy case[.]” ECF 23, p. 2. The problem with this statement is Debtor also admits in
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   his schedules that he has no interest in the Property; instead, he owns Summitridge, which in
                                  10   turn alleges it has an interest in the Property. In my view, this shows Debtor’s bankruptcy
                                  11   case is intended, not to effect a reorganization, but to frustrate the efforts of others to assert
                                  12   their interests in the Property. Debtor’s motion provides no evidence to show otherwise.
                                  13          Second, Debtor filed a previous Chapter 11 petition slightly over a year from the
                                  14   filing of this case. But since Debtor’s current case appears premised on conflating the alleged
                                  15   interest Summitridge has in the Property as his own, I also find relevant the Chapter 7 case
                                  16   Summitridge filed on September 12, 2019. Case No. 19-51855. That case was dismissed on
                                  17   November 12, 2019 with a 90-day bar to filing, pursuant to a § 707(a) motion to dismiss the
                                  18   case for being filed in bad faith. Id. ECF 9, 17. The facts underpinning that motion appear to
                                  19   relate to the same Property that Debtor admits is the sole purpose of this bankruptcy case,
                                  20   making Summitridge’s dismissal for filing in bad faith even more relevant to this case. This
                                  21   factor also points to Debtor filing this case in bad faith.
                                  22          Third, I find the only purpose of this case is to defeat State court litigation. The
                                  23   record of the State court action shows that, but for the automatic stay, Debtor’s lis pendens on
                                  24   the Property would be expunged. Moreover, the causes of action Debtor states he intends to
                                  25   assert in his to-be-filed adversary proceeding – claims alleging wrongful foreclosure and
                                  26   misrepresentation by lenders – appear functionally identical to those asserted in the State
                                  27   court action. And Debtor’s statement that the Property, and the adversary proceeding he
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                      6/8

                                   Case: 20-51735       Doc# 47-1
                                                             41 Filed:
                                                                  Filed:
                                                                       01/08/21
                                                                         01/22/21 Entered:
                                                                                   Entered:01/08/21
                                                                                             01/22/21
                                                                                                    18:08:53
                                                                                                      16:53:01 Page
                                                                                                                  Page6 of
                                                                                                                        7 of
                                                                                                                           8
                                                                              9                       CIVIC APP PAGE NO. 509
                                              Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 518 of 548




                                   1   intends to file to assert his alleged interest in it, is the sole purpose of this bankruptcy, is in
                                   2   my view an admission that this factor points towards this case being filed in bad faith.
                                   3   Debtor’s motion provides no evidence to show otherwise.
                                   4            Finally, I find Debtor’s actions to be egregious. After defaulting on the note securing
                                   5   the Property, Debtor and Summitridge appear to have embarked on a years-long scheme to
                                   6   frustrate attempts by creditors to foreclose on the Property. This scheme involved multiple
                                   7   bankruptcy filings, both corporate and individual, as well as a State court action that has yet
                                   8   to proceed beyond the demurrer stage. And while the State court action is only in its early
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   stages, the fact that Summitridge and Debtor have lost every substantive motion brought
                                  10   against them allows me to infer that action is not well-founded. This practice of frustrating
                                  11   lawful foreclosure efforts through dubious legal proceedings, in my view, meets the standard
                                  12   for egregious conduct.
                                  13            The totality of the circumstances here persuade me that Debtor filed this case in bad
                                  14   faith, and that he is not entitled to an extension of the automatic stay. Accordingly, I will
                                  15   deny Debtor’s motion.
                                  16   III.     CONCLUSION
                                  17            Because Debtor presumptively filed this case in bad faith, and failed to present
                                  18   evidence to the contrary, his motion to extend the automatic stay is DENIED.
                                  19            IT IS SO ORDERED.
                                  20                                          END OF ORDER
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                                         7/8

                                   Case: 20-51735        Doc# 47-1
                                                              41 Filed:
                                                                   Filed:
                                                                        01/08/21
                                                                          01/22/21 Entered:
                                                                                    Entered:01/08/21
                                                                                              01/22/21
                                                                                                     18:08:53
                                                                                                       16:53:01 Page
                                                                                                                   Page7 of
                                                                                                                         8 of
                                                                                                                            8
                                                                               9                       CIVIC APP PAGE NO. 510
                                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 519 of 548




                                   1                                COURT SERVICE LIST
                                   2        [ECF recipients only]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER DENYING MOTION TO
                                       EXTEND THE AUTOMATIC STAY                                                        8/8

                                   Case: 20-51735    Doc# 47-1
                                                          41 Filed:
                                                               Filed:
                                                                    01/08/21
                                                                      01/22/21 Entered:
                                                                                Entered:01/08/21
                                                                                          01/22/21
                                                                                                 18:08:53
                                                                                                   16:53:01 Page
                                                                                                               Page8 of
                                                                                                                     9 of
                                                                                                                        8
                                                                           9                       CIVIC APP PAGE NO. 511
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 520 of 548




                      EXHIBIT 35




                                                     CIVIC APP PAGE NO. 512
                                          Case 4:21-cv-01031-JST Document Entered on04/28/21
                                                                          8-1 Filed  Docket Page 521 of 548
                                                                                    January 25, 2021
                                                                                    EDWARD J. EMMONS, CLERK
                                                                                    U.S. BANKRUPTCY COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                 The following constitutes the order of the Court.
                                   2                                             Signed: January 25, 2021

                                   3
                                   4
                                   5                                                ______________________________________________
                                                                                    Stephen L. Johnson
                                   6                                                U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                      UNITED STATES BANKRUPTCY COURT
                                  10                     NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re VIKRAM SRINIVASAN,                         Case No. 20-51735 SLJ
                                  12
                                                                                         Chapter 11
                                  13                                  Debtor.
                                  14               ORDER DENYING MOTION FOR RECONSIDERATION
                                  15          On December 29, 2020, Debtor Vikram Srinivasan filed a motion to extend the
                                  16   automatic stay. ECF 23. I set a briefing schedule on shortened time, ECF 30, and after
                                  17   receiving the opposition of real party in interest Wedgwood, LLC on January 7, 2021,
                                  18   ECF 40, denied Debtor’s motion on January 8, 2021, ECF 41. Then, on January 19, 2021,
                                  19   Debtor filed a motion for reconsideration of the order denying his motion to extend the
                                  20   automatic stay. ECF 43. But on January 22, 2021, Debtor also filed a notice of appeal of that
                                  21   same order. ECF 47. 1
                                  22          The timely filing of a notice of appeal to either a district court or bankruptcy
                                  23   appellate panel will typically divest a bankruptcy court of jurisdiction “over those aspects of
                                  24
                                  25          1Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                  26   Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                       Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                  27   Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                  28   Bankruptcy Local Rules.
                                       ORDER DENYING MOTION FOR RECONSIDERATION
                                                                        1/3

                                   Case: 20-51735       Doc# 52     Filed: 01/25/21    Entered: 01/25/21 15:19:16         Page 1 of 3
                                                                                                                 CIVIC APP PAGE NO. 513
                                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 522 of 548




                                   1   the case involved in the appeal.” In re Padilla, 222 F.3d 1184, 1190 (9th Cir. 2000); Griggs v.
                                   2   Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (“The filing of a notice of appeal . . .
                                   3   confers jurisdiction on the court of appeals and divests the district court of its control over
                                   4   those aspects of the case involved in the appeal.”). The bankruptcy court retains jurisdiction
                                   5   over all other matters that it must undertake to implement or enforce the judgment or order
                                   6   but it “may not alter or expand upon the judgment.” Padilla, 222 F.3d at 1190.
                                   7          By filing a notice of appeal of my order denying his motion to extend the automatic
                                   8   stay, Debtor divested me of jurisdiction over that order. Stated another way, Debtor’s
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   motion for reconsideration asks me to alter an order that is now on appeal, which I cannot
                                  10   do while the appeal of that order is pending. As such, I must DENY Debtor’s motion for
                                  11   lack of jurisdiction. I will also VACATE the February 16, 2021 hearing at 2:00 p.m. on the
                                  12   motion. No appearances are necessary in this matter at that date and time.
                                  13          IT IS SO ORDERED.
                                  14                                         END OF ORDER
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER DENYING MOTION FOR RECONSIDERATION
                                                                        2/3

                                   Case: 20-51735       Doc# 52      Filed: 01/25/21    Entered: 01/25/21 15:19:16        Page 2 of 3
                                                                                                                CIVIC APP PAGE NO. 514
                                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 523 of 548




                                   1                                COURT SERVICE LIST
                                   2        [ECF recipients only]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER DENYING MOTION FOR RECONSIDERATION
                                                                        3/3

                                   Case: 20-51735    Doc# 52    Filed: 01/25/21   Entered: 01/25/21 15:19:16   Page 3 of 3
                                                                                                     CIVIC APP PAGE NO. 515
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 524 of 548




                        EXHIBIT 36



                                                     CIVIC APP PAGE NO. 516
              Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 525 of 548



   GEOFFREY E. WIGGS (SBN 276041)
 1 LAW OFFICES OF GEOFF WIGGS
   1900 S. Norfolk St, Suite # 350
 2 San Mateo, Ca 94403
   Telephone: (650) 577-5952
 3 Facsimile: (650) 577-5953
   Email: Geoff@wiggslaw.com
 4
 5 Attorney for Debtor
   VIKRAM SRINIVASAN
 6
 7                             UNITED STATES BANKRUPTCY COURT

 8                 NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

 9                                                       BAP No.: NC-21-1018
10
     In re:                                              Bankr. Case No.: 20-51735
11
     VIKRAM SRINIVASAN,                                  Chapter 11
12
13                      Debtor in Possession.
                                                         APPELLANT’S STATEMENT OF
14                                                       ISSUES ON APPEAL

15
16
                                STATEMENT OF ISSUES ON APPEAL
17
              Pursuant to Rule 8006-1 of the United States Bankruptcy Appellate Panel and other
18
19 applicable rules, Appellant and Debtor in Possession VIKRAM SRINIVASAN (hereinafter
20 “Debtor”) hereby submits its Statement of Issues on Appeal and Designation of Record on
21 Appeal.
22
      A. Statement of Issues on Appeal
23
         On December 10, 2020, Debtor filed the present Chapter 11 bankruptcy matter. Debtor
24
25 filed a previous personal Chapter 11 bankruptcy, which was dismissed on January 8, 2020 due to
26 his failure to file required documents. Case No.: 19-42729.
27
              Within the instant Chapter 11 bankruptcy, Debtor filed a Motion to Extend Automatic
28
     Stay as to All Creditors on December 29, 2020. Debtor sought to have the motion heard on

                                                     1
     _____________________________________________________________________________________________
     Case:  20-51735 Doc# 66 Filed: 02/08/21 Entered: 02/08/21 19:42:40 Page 1 of 3
                           STATEMENT OF ISSUES AND DESIGNATION OF RECORD
                                                                               CIVIC APP PAGE NO. 517
           Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 526 of 548




     shortened time for notice, pursuant to Bankruptcy Local Rule 9006-1. Debtor’s initial motion to
 1
 2 shorten time for notice was denied for failure to comply with several elements of the Local Rule.
 3          On January 2, 2021, Debtor filed a second Motion for shortened time on his Motion to
 4
     Extend the Automatic Stay. Debtor’s second filing corrected the previous Motion’s
 5
     shortcomings. On January 4, 2021, the Court granted Debtor’s Motion for Shortened Time for
 6
 7 hearing, establishing a briefing schedule that allowed Interested Creditor Wedgewood LLC the
 8 opportunity to file a written opposition to Debtor’s Motion by January 7, 2021, but denying
 9 Debtor the opportunity to reply to the Interested Creditor’s opposition.
10
          On January 7, 2021, an interested Creditor filed an extensive opposition to Debtor’s
11
   Motion to Extend, arguing that the bankruptcy was presumptively filed in bad faith.
12
13          On January 8, 2021, the Court entered an Order Denying the Motion to Extend Automatic

14 Stay and making a finding that Debtor’s case had been filed in bad faith.
15
            Debtor was not granted the opportunity to rebut the presumption, nor to refute the
16
     allegations made in the Interested Creditor’s opposition. The issues presented for review are:
17
        1. Whether the Bankruptcy Court erred in denying Debtor’s Motion to Extend Automatic
18
19          Stay, on the grounds that there existed a presumption of bad faith with respect to his

20          Chapter 11 filing.
21
        2. Whether Debtor was denied due process through the Bankruptcy Court’s failure to allow
22
            Debtor to respond to the arguments and opposition made by the Interested Creditor prior
23
24          to making its finding that Debtor’s case was filed in bad faith.

25      3. Whether Debtor was entitled to an opportunity to respond to the allegations of Interested
26          Creditor Wedgewood, LLC to defend himself against the allegations of Interested
27
28


                                                      2
     _____________________________________________________________________________________________
     Case:  20-51735 Doc# 66 Filed: 02/08/21 Entered: 02/08/21 19:42:40 Page 2 of 3
                          STATEMENT OF ISSUES AND DESIGNATION OF RECORD
                                                                                CIVIC APP PAGE NO. 518
           Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 527 of 548




            Creditor that Debtor filed his bankruptcy case in bad faith, or to present contrary
 1
 2          evidence rebutting the bad faith presumption.

 3      4. Whether the Bankruptcy Court erred in denying Debtor’s Motion to Extend Automatic
 4
            Stay as to All Creditors, based on a presumption of bad faith filing, without allowing
 5
            Debtor opportunity to rebut said presumption.
 6
 7                                                 oo0oo

 8                                                                Respectfully Submitted,
 9 Dated: February 8, 2021                                        /s/ Geoffrey E. Wiggs____
10                                                                Geoffrey E. Wiggs, Esq.
                                                                  (Proposed) Attorney for
11                                                                Debtor in Possession
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
     _____________________________________________________________________________________________
     Case:  20-51735 Doc# 66 Filed: 02/08/21 Entered: 02/08/21 19:42:40 Page 3 of 3
                          STATEMENT OF ISSUES AND DESIGNATION OF RECORD
                                                                                 CIVIC APP PAGE NO. 519
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 528 of 548




                      EXHIBIT 37



                                                     CIVIC APP PAGE NO. 520
              Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 529 of 548



   GEOFFREY E. WIGGS (SBN 276041)
 1 LAW OFFICES OF GEOFF WIGGS
   1900 S. Norfolk St, Suite # 350
 2 San Mateo, Ca 94403
   Telephone: (650) 577-5952
 3 Facsimile: (650) 577-5953
   Email: Geoff@wiggslaw.com
 4
 5 Attorney for Debtor
   VIKRAM SRINIVASAN
 6
 7                              UNITED STATES BANKRUPTCY COURT

 8                   NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

 9                                                       BAP No.: NC-21-1018
10
     In re:                                              Bankr. Case No.: 20-51735
11
     VIKRAM SRINIVASAN,                                  Chapter 11
12
13                      Debtor in Possession.
                                                         DESIGNATION OF RECORD ON
14                                                       APPEAL

15
16
                               DESIGNATION OF RECORD ON APPEAL
17
              Pursuant to Rule 8009(a) of the Federal Rules of Bankrutpcy Procedure and other
18
19 applicable rules, Appellant and Debtor in Possession VIKRAM SRINIVASAN (hereinafter
20 “Debtor”) hereby designates the following items to be included in the record on appeal:
21                          Documents Relating to Bankr. Case No.: 20-51735
22       File Date        Dkt. No.                           Description

23     12/11/2020                     Notice of Debtor’s Prior Filings
24
       12/24/2020       16            Motion for Relief from Stay by Creditor Wedgewood, LLC
25
       12/24/2020       16-1          Motion for Relief from Stay Cover Sheet
26
27     12/24/2020       16-2          Motion for Relief from Stay - Declaration of Karissa Shute in
                                      Support of Motion
28


                                                     1
     _____________________________________________________________________________________________
     Case:  20-51735 Doc# 67 Filed: 02/08/21 Entered: 02/08/21 19:43:59 Page 1 of 3
                             STATEMENT OF ISSUES AND DESIGNATION OF RECORD
                                                                                CIVIC APP PAGE NO. 521
           Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 530 of 548




 1     12/24/2020     16-3          Motion for Relief from Stay - Exhibit A, Note

 2     12/24/2020     16-4          Motion for Relief from Stay - Exhibit B, Order Dismissing
                                    Case with 90-Day Bar
 3     12/24/2020     16-5          Motion for Relief from Stay - Exhibit C - Trustee’s Deed
 4                                  Upon Sale
       12/24/2020     16-6          Motion for Relief from Stay - Exhibit D - Quit Claim Deed
 5
       12/24/2020     16-7          Motion for Relief from Stay - Exhibit E - First Amended
 6
                                    Complaint
 7     12/24/2020     16-8          Motion for Relief from Stay - Exhibit F - Ruling on Hearing
                                    to Expunge Lis Pendens
 8     12/24/2020     16-9          Motion for Relief from Stay - Certificate of Service
 9
       12/24/2020     17            Notice of Hearing on Motion for Relief from Stay
10
       12/29/2020     23            Motion to Extend Automatic Stay as to All Creditors
11
12     12/29/2021     23-1          Motion to Extend Automatic Stay as to All Creditors -
                                    Declaration by Debtor in Support of Motion
13     12/29/2020     24            Ex Parte Motion to Shorten Time on Debtor's Motion to
                                    Extend the Automatic Stay
14
       12/29/2020     24-1          Ex Parte Motion to Shorten Time on Debtor's Motion to
15                                  Extend the Automatic Stay – Declaration in Support
       12/30/2020     26            Order Denying Shortening Time
16
17     01/02/2021     28            Amended Motion to Shorten Time

18     01/02/2021     28-1          Amended Motion to Shorten Time - Declaration
19     01/04/2021     30            Order on Application to Set Matter for Hearing and for an
20                                  Order Shortening Time for Notice
       01/07/2021     40            Opposition Brief Memorandum - Amended Opposition to
21                                  Motion by Debtor to Extend Automatic Stay
22     01/07/2021     40-1          Opposition Brief Memorandum - Declaration of Karissa Shute
                                    in Support of Opposition Brief
23     01/07/2021     40-2          Certificate of Service - Opposition Brief Memorandum
24     01/08/2021     41            Order on Motion to Extend Automatic Stay - Order Denying
25                                  Motion
       01/22/2021     47            Notice of Appeal and Statement of Election
26
       01/22/2021     47-1          Notice of Appeal and Statement of Election - Exhibit 1 -
27
                                    Order Denying Motion to Extend the Automatic Stay
28     01/22/2021     48            Certificate of Service - Notice of Appeal and Statement of
                                    Election

                                                   2
     _____________________________________________________________________________________________
     Case:  20-51735 Doc# 67 Filed: 02/08/21 Entered: 02/08/21 19:43:59 Page 2 of 3
                           STATEMENT OF ISSUES AND DESIGNATION OF RECORD
                                                                             CIVIC APP PAGE NO. 522
           Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 531 of 548




 1     01/25/2021      49 *            Notice of Referral of Appeal to BAP

 2     01/25/2021      50 *            Service of Notice and Appeal
 3     01/28/2021      58              Transmission of Notice of Appeal to BAP
 4
       01/28/2021      58-1          Transmission of Notice of Appeal to BAP - Certificate of
 5                                   Notice
                              Documents Relating to Bankr. Case No.: 19-42729
 6
         File Date         Dkt. No.                           Description
 7
       12/03/2019      6               Order to File Missing Documents
 8
 9     01/18/2020      15              Order and Notice of Dismissal for Failure to Comply

10
11      A. No Transcripts Required
12
            Appellants have not identified any transcripts relevant to the issues being presented on
13
     appeal. No oral hearings were held regarding the matters on appeal in this instance.
14
15                                                 oo0oo

16                                                               Respectfully Submitted,
17
     Dated: February 8, 2021                                     /s/ Geoffrey E. Wiggs____
18                                                               Geoffrey E. Wiggs, Esq.
                                                                 (Proposed) Attorney for
19                                                               Debtor in Possession
20
21
22
23
24
25
26
27
28


                                                     3
     _____________________________________________________________________________________________
     Case:  20-51735 Doc# 67 Filed: 02/08/21 Entered: 02/08/21 19:43:59 Page 3 of 3
                            STATEMENT OF ISSUES AND DESIGNATION OF RECORD
                                                                                CIVIC APP PAGE NO. 523
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 532 of 548




                         EXHIBIT 38




                                                     CIVIC APP PAGE NO. 524
        CaseCase: 21-1018, Document:
             4:21-cv-01031-JST       6-1, Filed:
                               Document          02/09/2021
                                          8-1 Filed           Page 533
                                                     04/28/21 Page 1 of of
                                                                        1 548




                          U.S. Bankruptcy Appellate Panel
                                 of the Ninth Circuit
                             125 South Grand Avenue, Pasadena, California 91105
                                               (626) 229-7220


 In Re: VIKRAM SRINIVASAN                                 BAP No.: NC-21-1018
 Bk. Ct. No.: 20-51735                                    ADV. NO.:

                         NOTICE OF TRANSFER OF APPEAL TO DISTRICT COURT

A party to the appeal has timely filed an objection to the disposition of this matter by the Bankruptcy Appellate
Panel. See 28 USC Section 158. Consequently, this appeal is herewith transferred to San Jose.

Please acknowledge receipt of the case file listed above by signing and returning a copy of this transmittal
form.

Susan M Spraul, BAP Clerk

By: Cecil Lizandro Silva, Deputy Clerk
Date: February 9, 2021

                                               Please acknowledge receipt of
                                               the case file listed above.
                                               Dated:_______________________

                                               Signed:______________________
                                                        District Court Deputy

                                               Assigned District Court No.

                                               _____________________________
cc: Bankruptcy Court
     All Parties




Case: 20-51735          Doc# 69       Filed: 02/09/21        Entered: 02/09/21 10:29:41             Page 1 of 1
                                                                                        CIVIC APP PAGE NO. 525
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 534 of 548




                       EXHIBIT 39




                                                     CIVIC APP PAGE NO. 526
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 535 of 548




1    WEDGEWOOD
     Office of the General Counsel
2    DAVID M. POITRAS P.C. (SBN 141309)
     dpoitras@wedgewood-inc.com
3    AMELIA VALENZUELA (SBN 320428)
     avalenzuela@wedgewood-inc.com
4    2015 Manhattan Beach Blvd., Suite 100
     Redondo Beach, CA 90278
5    Telephone:     (310) 640-3070
     Facsimile:     (310) 640-3090
6
     Attorneys for Appellees,
7    WEDGEWOOD, LLC, solely as Administrator
     of the Civic Holdings III Trust; and Civic Real
8    Estate Holdings III, LLC

9
                               UNITED STATES BANKRUPTCY COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
11
      In re                                                CASE NO.     20-51735
12
      VIKRAM SRINIVASAN,                                   Chapter 11
13
                                           Debtor.
14

15
      WEDGEWOOD, LLC, SOLELY AS ADMINISTRATOR OF THE CIVIC HOLDINGS III
16      TRUST AND CIVIC REAL ESTATE HOLDINGS III, LLC’S DESIGNATION OF
        ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL AND
17
           LIMITED OBJECTION TO APPELLANT DESIGNATION OF RECORD
18
19            Wedgewood, LLC, solely as Administrator of the Civic Holdings III Trust and Civic Real

20   Estate Holdings III, LLC (together, "Appellees") hereby file their Designation of Additional Items to

21   be Included in the Record on Appeal and Limited Objection to Appellant Designation (“Additional

22   Designation”). Appellees file this Additional Designation pursuant to Bankruptcy Rule 8009. This

23   Additional Designation is filed with respect to Vikram Srinivasan’s (“Debtor” or “Appellant”)

24   appeal from the Order Denying Motion to Extend the Automatic Stay (Docket No. 41) (the “Order”),

25   entered on the Bankruptcy Docket on January 8, 2021.

26            On February 8, 2021, Appellant filed his Designation of Record on Appeal (Docket No. 67)

27   (“Appellant Designation”). Included in the Appellant Designation are two items filed in Bankruptcy

28   Case No. 19-42729, which is not the bankruptcy case at issue. Accordingly, Appellee hereby objects

29
 Case: 20-51735      Doc# 74     Filed: 02/19/21       Entered: 02/19/21 11:04:55    Page 1 of 5
30                                                                         CIVIC APP PAGE NO. 527
       Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 536 of 548




1    to the inclusion of the Order to File Missing Documents (Docket No. 6) and the Order and Notice of

2    Dismissal for Failure to Comply (Docket No. 15) filed in Bankruptcy Case No. 19-42729 as they are

3    not part of the record of the instant bankruptcy case and are not properly included in the record on

4    appeal.

5

6                                  APPELLEE DESIGNATION OF RECORD
7                                     Bankruptcy Case No. 20-51735
8      Filing Date   Docket                                  Docket Text
9                        No.
10    12/10/2020     1         Chapter 11 Voluntary Petition
11    12/11/2020     4         Notice of Chapter 11 Bankruptcy Case
12    12/11/2020     5         Order to File Required Documents and Notice of Automatic Dismissal
13    12/11/2020     6         Request for Notice
14    12/11/2020     7         Order and Notice of Chapter 11 Status Conference
15    12/11/2020     8         Notice of Appearance and Request for Notice
16    12/11/2020     9         Order for Payment State and Federal Taxes
17    12/22/2020     15        Substitution of Attorney
18    12/24/2020               Receipt of Filing fee for Motion for Relief from Stay
19    12/24/2020     18        For Individual List of Creditors Who Have 20 Largest Unsecured Claims
20                             Against You
21
      12/24/2020     19        Chapter 11 Statement of Monthly Income
22
      12/24/2020     20        Disclosure of Compensation of Attorney
23
      12/28/2020     21        Amended Certificate of Service
24
      12/28/2020     22        Order and Notice Regarding Failure to Pay Filing Fee
25
      12/29/2020     25        Certificate of Service
26
      1/4/2021       29        Brief/Memorandum in Opposition
27
      1/4/2021       29-1      Declaration of Amelia Valenzuela
28

29                                                  -2-
 Case: 20-51735      Doc# 74    Filed: 02/19/21     Entered: 02/19/21 11:04:55         Page 2 of 5
30                                                                         CIVIC APP PAGE NO. 528
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 537 of 548




1    1/4/2021     29-2      Certificate of Service
2    1/4/2021     31        Notice Regarding Debtor’s Motion to Extend Full Stay as to All Creditors
3    1/4/2021     32        Certificate of Service
4    1/4/2021     33        Supplemental Certificate of Service
5    1/6/2021     34        Application to Employ
6    1/6/2021     34-1      Declaration of Geoffrey E. Wiggs
7    1/6/2021     34-2      Exhibit A
8    1/6/2021     35        Notice and Opportunity for Hearing
9    1/6/2021     36        Certificate of Service
10   1/7/2021     37        Brief/Memorandum In Opposition
11   1/7/2021     37-1      Declaration of Karissa Shute
12   1/7/2021     37-2      Certificate of Service
13
     1/7/2021     38        Amended Brief/Memorandum in Opposition
14
     1/7/2021     38-1      Certificate of Service
15
     1/7/2021     39        Withdrawal of Documents
16
     1/19/2021    43        Motion to Reconsider
17
     1/19/2021    43-1      Declaration of Vikram Srinivasan
18
     1/19/2021    43-2      Declaration of Renzi
19
     1/19/2021    44        Notice of Hearing
20
     1/20/2021    45        Motion to Reconsider
21
     1/20/2021    46        Certificate of Service
22
     1/25/2021    51        Amended Schedule E/F
23
     1/25/2021    52        Order Denying Motion to Reconsider
24
     1/25/2021              Hearing Dropped per order entered on 1/25/2021
25
     1/25/2021    53        Application to Employ Vinod Nachani
26
     1/25/2021    53-1      Declaration
27
     1/25/2021    53-2      Declaration of Vinod Nachani
28

29                                               -3-
 Case: 20-51735   Doc# 74    Filed: 02/19/21     Entered: 02/19/21 11:04:55      Page 3 of 5
30                                                                     CIVIC APP PAGE NO. 529
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 538 of 548




1    1/25/2021    54        Certificate of Service
2    1/28/2021    57        Request for Entry of Default
3    1/28/2021    59        Amended Transmission of Notice of Appeal
4    1/28/2021    59-1      Notice of Appeal
5    1/28/2021    59-2      Notice of Referral
6    1/28/2021    59-3      Appeal Documents
7    1/28/2021    60        Status Conference Statement
8    1/29/2021    61        Acknowledgement of Receipt by BAP
9    1/29/2021    62        Operating Report
10   2/02/2021              Hearing Held
11   2/08/2021    63        Order Authorizing Employment of Counsel
12   2/08/2021    64        Order Authorizing Employment of Special Counsel
13
     2/08/2021    65        Order After Status Conference
14
     2/08/2021    66        Statement of Issues on Appeal
15
     2/08/2021    67        Appellant Designation of Contents for Inclusion in Record on Appeal
16
     2/08/2021    68        Certificate of Service
17
     2/08/2021    69        Notice of Transfer of Appeal to District Court
18
     2/08/2021    70        Brief/Memorandum in Opposition
19
     2/08/2021    70-1      Certificate of Service
20
     2/12/2021    71        Exhibit A
21
     2/19/21      72        Reply in Support of Request for In Rem Relief
22
     2/19/21      72-1      Exhibit A
23
     2/19/21      72-2      Certificate of Service
24

25
26
27

28

29                                               -4-
 Case: 20-51735   Doc# 74    Filed: 02/19/21     Entered: 02/19/21 11:04:55     Page 4 of 5
30                                                                     CIVIC APP PAGE NO. 530
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 539 of 548




1                                             Respectfully submitted,

2    DATED: February 19, 2021             WEDGEWOOD
                                          OFFICE OF THE GENERAL COUNSEL
3

4                                         By: /s/ Amelia Valenzuela______
                                              DAVID M. POITRAS
5                                             AMELIA B. VALENZUELA
                                          WEDGEWOOD, LLC, solely as Administrator of the
6                                         Civic Holdings III Trust and Civic Real Estate
                                          Holdings III, LLC
7

8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26
27

28

29                                              -5-
 Case: 20-51735   Doc# 74   Filed: 02/19/21     Entered: 02/19/21 11:04:55       Page 5 of 5
30                                                                      CIVIC APP PAGE NO. 531
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 540 of 548




   WEDGEWOOD
   Office of the General Counsel
   DAVID M. POITRAS P.C. (SBN 141309)
   dpoitras@wedgewood-inc.com
   AMELIA VALENZUELA (SBN 320428)
   avalenzuela@wedgewood-inc.com
   2015 Manhattan Beach Blvd., Suite 100
   Redondo Beach, CA 90278
   Telephone:     (310) 640-3070
   Facsimile:     (310) 640-3090

   Attorneys for Appellees,
   WEDGEWOOD, LLC, solely as
   Administrator of the Civic Holdings III
   Trust; and Civic Real Estate Holdings
   III, LLC

                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                 SAN JOSE DIVISION


   In re:                                                Chapter 11
                                                         Case No. 20-51735
   VIKRAM SRINIVASAN,
                                                         CERTIFICATE OF SERVICE


   Debtor(s)_________________________________/


          I, the undersigned, declare that I am employed in the County of Los Angeles. I
   am over the age of 18 years and not a party to the within entitled action. My business
   address is 2015 Manhattan Beach Blvd., Suite 100, Redondo Beach, CA 90278.

            On February 19, 2021, I served the within

   WEDGEWOOD, LLC, SOLELY AS ADMINISTRATOR OF THE CIVIC
   HOLDINGS III TRUST AND CIVIC REAL ESTATE HOLDINGS III, LLC’S
   DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN THE
   RECORD ON APPEAL AND LIMITED OBJECTION TO APPELLANT
   DESIGNATION OF RECORD


   by placing a true copy thereof in a sealed envelope with postage thereon fully prepaid, in
   the United States Mail at Redondo Beach, California, to all parties entitled to receive
   regularly mailed notices, addressed as follows:




Case: 20-51735      Doc# 74-1     Filed: 02/19/21       Entered: 02/19/21 11:04:55     Page 1 of
                                              2                           CIVIC APP PAGE NO. 532
      Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 541 of 548




                   Geoff Wiggs                                     Vikram Srinivasan
            Law Offices of Geoff Wiggs                           1651 Green Valley Road
              1900 S. Norfolk St. #350                             Danville, CA 94526
               San Mateo, CA 94403
                Vikram Srinivasan
           440 Dixon Landing Road G201
                Milpitas, CA 95035
               SANTA CLARA-CA

   Electronic Service List:

           Jorge A. Gaitan Jorge.A.Gaitan@usdoj.gov
           Vinod Nichani vinod@nichanilawfirm.com, NichaniVR98323@notify.bestcase.com
           Office of the U.S. Trustee / SJ USTPRegion17.SJ.ECF@usdoj.gov
           David M. Poitras dpoitras@jmbm.com, dpoitras@wedgewood-inc.com
           Amelia Valenzuela avalenzuela@wedgewood-inc.com, dmarcus@wedgewood-
            inc.com
           Geoff Wiggs ECF@wiggslaw.com, WiggsGR82519@notify.bestcase.com

   Overnight Delivery:

   Hon. Stephen L. Johnson
   US Courthouse, Room 3035
   280 South First Street
   San Jose, CA 95113

   If the Chapter 11 Trustee is otherwise entitled to notice, she will receive such notice upon the
   electronic filing of the above-named document.

          I declare, under penalty of perjury, that the foregoing is true and correct. Executed on
   February 19, 2021 at Redondo Beach, California.

   Dated: February 19, 2021                                  /s/ Daniel Marcus
                                                             Daniel Marcus




Case: 20-51735       Doc# 74-1       Filed: 02/19/21       Entered: 02/19/21 11:04:55           Page 2 of
                                                 2                                CIVIC APP PAGE NO. 533
Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 542 of 548




                       EXHIBIT 40



                                                     CIVIC APP PAGE NO. 534
                                          Case 4:21-cv-01031-JST Document Entered on04/28/21
                                                                          8-1 Filed  Docket Page 543 of 548
                                                                                     February 23, 2021
                                                                                     EDWARD J. EMMONS, CLERK
                                                                                     U.S. BANKRUPTCY COURT
                                                                                     NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                  The following constitutes the order of the Court.
                                   2                                              Signed: February 23, 2021

                                   3
                                   4
                                   5                                                 ______________________________________________
                                                                                     Stephen L. Johnson
                                   6                                                 U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                      UNITED STATES BANKRUPTCY COURT
                                  10                      NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re VIKRAM SRINIVASAN,                          Case No. 20-51735 SLJ
                                  12
                                                                                          Chapter 11
                                  13                                  Debtor.
                                  14                           ORDER DENYING MOTION FOR
                                  15                     IN REM RELIEF FROM THE AUTOMATIC STAY

                                  16          Wedgwood, LLC moves for an order confirming the automatic stay in this case does

                                  17   not apply to it, the entities it acts as administrator for, and certain real property Debtor

                                  18   asserts he has an interest in. Such property is the subject of a long-running dispute between

                                  19   Wedgwood, Debtor, and a company wholly owned by Debtor that originally purchased the

                                  20   property. Alternatively, Wedgwood moves for relief from the automatic stay, on grounds

                                  21   that such property is not part of the bankruptcy estate. Wedgwood also moves for in rem

                                  22   relief from the automatic stay as to such property, arguing this case is part of a scheme by

                                  23   Debtor Vikram Srinivasan to prevent Wedgwood and the entities it administers to from

                                  24   asserting their rights in such property. Debtor responds I should deny in rem relief because

                                  25   Debtor did not file this case to subvert Wedgwood’s rights in the property, but to preserve

                                  26   what he alleges are his own rights in the property.

                                  27
                                  28   ORDER DENYING MOTION FOR
                                       IN REM RELIEF FROM THE AUTOMATIC STAY
                                                                           1/6

                                   Case: 20-51735       Doc# 75     Filed: 02/23/21     Entered: 02/23/21 14:23:56         Page 1 of 6
                                                                                                                  CIVIC APP PAGE NO. 535
                                              Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 544 of 548




                                   1            I find Wedgwood’s motion is moot to the extent it seeks relief from the automatic
                                   2   stay, as the stay in this case terminated 30 days after filing on account of Debtor having a
                                   3   prior case pending in the previous year. I also find Wedgwood’s request for in rem relief must
                                   4   be denied, as Wedgwood’s own admissions show that one of the entities it administers was
                                   5   the highest bidder at a foreclosure sale it held, extinguishing the very security interest that
                                   6   might have made it eligible for in rem relief.
                                   7     I.     BACKGROUND
                                   8            Debtor filed this Chapter 11 1 bankruptcy case on December 10, 2020. Then, on
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   December 29, 2020, Debtor filed a motion to extend the automatic stay under § 362(c)(3)(B)
                                  10   as Debtor had a prior bankruptcy case pending within one year of this case’s filing, which
                                  11   was dismissed for failure to file necessary documents. ECF 23; see Case No. 19-42729,
                                  12   ECF 15. I denied Debtor’s motion to extend the automatic stay on January 8, 2021, finding
                                  13   Debtor failed to rebut the presumption that this case was not filed in good faith. ECF 41.
                                  14   My order denying Debtor’s motion to extend the stay is currently on appeal. ECF 47.
                                  15            Prior to Debtor’s motion to extend the automatic stay, Wedgwood filed this motion
                                  16   on December 24, 2020. ECF 16. Wedgwood is the administrator of the Civic Holdings III
                                  17   Trust and Civic Real Estate Holdings III, LLC (“Civic Entities”), who Wedgwood alleges are
                                  18   the owners of the real property located at 1666 Summitridge Drive, Beverly Hills, California
                                  19   (“Property”). Wedgwood requests an order that: (1) either states the automatic stay does not
                                  20   apply to the Property or Wedgwood and the Civic Entities or grants relief from the stay; and
                                  21   (2) grants in rem relief from the automatic stay as to the Property for 180 days from the
                                  22   hearing on this motion.
                                  23
                                  24
                                               Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                                1
                                  25
                                       Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                  26   Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                       Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                  27   Bankruptcy Local Rules.
                                  28   ORDER DENYING MOTION FOR
                                       IN REM RELIEF FROM THE AUTOMATIC STAY
                                                                           2/6

                                   Case: 20-51735        Doc# 75     Filed: 02/23/21    Entered: 02/23/21 14:23:56        Page 2 of 6
                                                                                                               CIVIC APP PAGE NO. 536
                                             Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 545 of 548




                                   1           The relevant history of the Property is this: Debtor caused his wholly owned
                                   2   company Summitridge Venture Group, LLC (“Summitridge”) to purchase the Property on
                                   3   September 25, 2018. Id. at 2–3. The purchase was in part financed by a $3,500,000 note,
                                   4   executed by Summitridge in favor of Civic Financial Services, LLC and secured by a deed of
                                   5   trust constituting a first position lien on the Property. Id. at 3. The deed of trust was assigned
                                   6   to Civic Holdings III Trust, and recorded on February 12, 2019. Id.
                                   7           Summitridge later defaulted on the note, and Civic Holdings III Trust recorded a
                                   8   notice of default and election to sell under the deed of trust on May 14, 2019. Id. Civic
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   Holdings III Trust recorded a notice of trustee’s sale on June 14, 2019, and a trustee’s sale
                                  10   was scheduled for September 13, 2019. Id. at 3–4. But on September 12, 2019, Summitridge
                                  11   filed a Chapter 11 bankruptcy case; while the case was later dismissed with a 90-day bar on
                                  12   refiling, the foreclosure sale was postponed in light of the automatic stay. Id. at 4.
                                  13           After Summitridge’s bankruptcy was dismissed, Summitridge and Civic Holdings III
                                  14   Trust entered into a forbearance agreement where, among other things, Civic Holdings III
                                  15   Trust agreed not to foreclose on the Property so long as Summitridge did not default on the
                                  16   terms of the forbearance agreement. Id. But Summitridge eventually did default on the
                                  17   forbearance agreement, and Civic Holdings III Trust held a foreclosure sale on December 4,
                                  18   2019, where it was the winning bidder and received a trustee’s deed upon sale. Id. at 4–5.
                                  19   Then, on January 3, 2020, Civic Holdings III Trust transferred the Property to Civic Real
                                  20   Estate Holdings III, LLC. Id. at 5.
                                  21   II.     DISCUSSION
                                  22           A. The Automatic Stay in this Case Terminated on January 9, 2021
                                  23           First, I find the automatic stay in this case terminated on January 9, 2021. Section
                                  24   362(c)(3)(A) provides that if a debtor files a bankruptcy case under Chapter 11, but another
                                  25   bankruptcy case of that debtor was pending within one year of such filing, the automatic stay
                                  26   terminates “with respect to any action taken with respect to a debt or property securing such
                                  27   debt or with respect to any lease shall terminate with respect to the debtor” thirty days after
                                  28   ORDER DENYING MOTION FOR
                                       IN REM RELIEF FROM THE AUTOMATIC STAY
                                                                           3/6

                                   Case: 20-51735       Doc# 75     Filed: 02/23/21     Entered: 02/23/21 14:23:56       Page 3 of 6
                                                                                                               CIVIC APP PAGE NO. 537
                                          Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 546 of 548




                                   1   the later case was filed. This case was filed on December 10, 2020. Thirty days from that
                                   2   date is January 9, 2021. In addition, I denied Debtor’s motion to extend the stay, so there
                                   3   was nothing to prevent § 362(c)(3)(A) from automatically terminating the stay. I therefore
                                   4   find that the automatic stay in this case, to the extent it applied to Wedgwood, the Civic
                                   5   Entities, or the Property at all, terminated on January 9, 2021. This finding moots the motion
                                   6   to the extent it seeks relief from stay, or confirmation the stay does not apply.
                                   7          B. Wedgwood and the Civic Entities are Ineligible for in rem Relief from Stay
                                   8          Wedgwood also requests in rem relief from stay as to the Property for 180 days after
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   the hearing date on this motion. Section 362(d)(4)(B) provides that, on request of a creditor
                                  10   whose claim is secured by an interest in real property, the court shall grant relief from the
                                  11   § 362(a) automatic stay with respect to acts against that real property, where the court finds
                                  12   the petition was filed as part of a scheme to delay, hinder, or defraud creditors that involved
                                  13   multiple bankruptcy filings affecting that real property. An order entering relief under
                                  14   § 362(d)(4) is binding on all other bankruptcy cases filed within two years of the order’s
                                  15   entry, and prohibits § 362(a) from staying the enforcement of a lien against that real property
                                  16   while the order is in effect. In re Alakozai, 499 B.R. 698, 703 (B.A.P. 9th Cir. 2013) (citing
                                  17   §§ 362(b)(20), (d)(4)). “[A] party seeking in rem relief under § 362(d)(4) must establish, and
                                  18   the bankruptcy court must find, that the movant is a creditor whose claim is secured by an
                                  19   interest in the property in question.” In re Ellis, 523 B.R. 673, 678 (B.A.P. 9th Cir. 2014)
                                  20   (citations omitted). I must deny this request, as Wedgwood fails to show it or the Civic
                                  21   Entities have a claim secured by an interest in the Property.
                                  22          Wedgwood does not allege it or the Civic Entities have a secured interest in the
                                  23   Property at any point in its papers. What Wedgwood does say is that Civic Holdings Trust
                                  24   completed a foreclosure sale of the Property on December 4, 2019, that Civic Holdings
                                  25   Trust was the winning bidder and received the trustee’s deed upon sale, and that the
                                  26   Property was then transferred to Civic Real Estate Holdings, LLC on January 3, 2020.
                                  27   ECF 5. Accepting Wedgwood’s allegations as true, Civic Holdings Trust completed a
                                  28   ORDER DENYING MOTION FOR
                                       IN REM RELIEF FROM THE AUTOMATIC STAY
                                                                           4/6

                                   Case: 20-51735       Doc# 75     Filed: 02/23/21     Entered: 02/23/21 14:23:56         Page 4 of 6
                                                                                                               CIVIC APP PAGE NO. 538
                                              Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 547 of 548




                                   1   foreclosure sale, which caused Civic Holdings Trust to take title to the Property, thereby
                                   2   extinguishing its security interest. Alliance Mortg. Co. v. Rothwell, 10 Cal. 4th 1226, 1235 (1995)
                                   3   (“[M]erger of the lien and ownership of the property in one person or entity extinguishes the
                                   4   lien . . . .”). Because in rem relief under § 362(d)(4) is only available to creditors with claims
                                   5   secured by the property in question, the successful foreclosure sale extinguishing Civic
                                   6   Holdings Trust’s lien on the Property means neither Wedgwood nor the Civic Entities are
                                   7   eligible for in rem relief.
                                   8   III.     CONCLUSION
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9            The automatic stay in this case terminated automatically on January 9, 2021, so the
                                  10   motion is moot to the extent it requests for relief from stay, or a confirmation the stay does
                                  11   not apply. But because Wedgwood fails to show it or the Civic Entities hold a security
                                  12   interest in the Property, the motion’s request for § 362(d)(4) in rem relief is denied.
                                  13            IT IS SO ORDERED.
                                  14                                          END OF ORDER
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   ORDER DENYING MOTION FOR
                                       IN REM RELIEF FROM THE AUTOMATIC STAY
                                                                           5/6

                                   Case: 20-51735         Doc# 75    Filed: 02/23/21     Entered: 02/23/21 14:23:56         Page 5 of 6
                                                                                                                 CIVIC APP PAGE NO. 539
                                         Case 4:21-cv-01031-JST Document 8-1 Filed 04/28/21 Page 548 of 548




                                   1                                COURT SERVICE LIST
                                   2        [ECF recipients only]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   ORDER DENYING MOTION FOR
                                       IN REM RELIEF FROM THE AUTOMATIC STAY
                                                                           6/6

                                   Case: 20-51735    Doc# 75    Filed: 02/23/21   Entered: 02/23/21 14:23:56   Page 6 of 6
                                                                                                     CIVIC APP PAGE NO. 540
